EXECUTION VERSION


CREDIT AGREEMENT
among
SPARK ENERGY, INC.,
as Parent,
SPARK HOLDCO, LLC,
SPARK ENERGY, LLC,
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC,
as Co-Borrowers,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent, an Issuing Bank and a Bank,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH and BBVA COMPASS,
as Joint Lead Arrangers,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Sole Bookrunner,
BBVA COMPASS,
as Syndication Agent,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY
HERETO FROM TIME TO TIME
Dated as of May 19, 2017




i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1 DEFINITIONS    1
1.01
Certain Defined Terms    1

1.02
Other Interpretive Provisions    38

1.03
Accounting Principles    39

1.04
Pro Forma Compliance Determination    39

ARTICLE 2 THE CREDITS    40
2.01
Loans    40

2.02
Increase in Commitments    41

2.03
Loan Accounts    44

2.04
Procedure for Borrowing    44

2.05
Conversion and Continuation Elections    45

2.06
Optional Prepayments    46

2.07
Mandatory Prepayments of Loans    47

2.08
Termination or Reduction of Commitments    48

2.09
Repayment    49

2.10
Interest    49

2.11
Non-Utilization Fees    50

2.12
Computation of Fees and Interest    51

2.13
Payments by the Co-Borrowers    51

2.14
Payments by the Banks to Agent; Obligations of Banks

Several; Certain Deductions by the Agent    52
2.15
Sharing of Payments, Etc; Application of Insufficient Payments    53

2.16
Return of Proceeds    54

2.17
Defaulting Bank    54

ARTICLE 3 THE LETTERS OF CREDIT    57
3.01
The Letter of Credit Lines    57

3.02
Issuance, Amendment and Auto-extension of Letters of Credit    59

3.03
Risk Participations, Drawings and Reimbursements    60

3.04
Repayment of Participations    62

3.05
Exculpation    62

3.06
Obligations Absolute    63

3.07
Cash Collateral Pledge    64

3.08
Letter of Credit Fees    64

3.09
Applicability of ISP and UCP    65

3.10
Disbursement Procedures    65

3.11
Replacement of Issuing Bank    66

3.12
Issuing Bank    66

3.13
Issuing Banks other than the Agent    66

3.14
Illegality under Letters of Credit    66

ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY    67
4.01
Taxes    67

4.02
Increased Costs and Reduction of Return    71



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


4.03
Compensation for Losses    72

4.04
Illegality    73

4.05
Inability to Determine Rates    73

4.06
Reserves on Eurodollar Rate Loans    74

4.07
Certificates of Bank    74

4.08
Survival    74

ARTICLE 5 CLOSING ITEMS    74
5.01
Matters to be Satisfied Prior to Initial Request for

Extension of Credit    74

5.02
Matters to be Satisfied Prior to Each Request for

Extension of Credit    76
5.03
Matters to be Satisfied Prior to Each Request for Borrowing of

Loans for Permitted Acquisitions    77
ARTICLE 6 REPRESENTATIONS AND WARRANTIES    78
6.01
Corporate Existence and Power    78

6.02
Authorization; No Contravention    78

6.03
Governmental Authorization    78

6.04
Binding Effect    78

6.05
Litigation    79

6.06
No Default    79

6.07
Compliance with Laws and Agreements    79

6.08
Use of Proceeds; Margin Regulations    79

6.09
Title to Properties    79

6.10
Taxes    79

6.11
Financial Condition    80

6.12
Environmental Matters    80

6.13
Regulated Entities    80

6.14
Copyrights, Patents, Trademarks and Licenses, etc    81

6.15
Subsidiaries    81

6.16
Insurance    81

6.17
Full Disclosure    81

6.18
Deposit and Hedging Brokerage Accounts    81

6.19
Solvency    81

6.20
ERISA    81

6.21
Transmitting Utility and Utility    82

6.22
Sanctions/Anti-Corruption Representations    82

6.23
EEA Financial Institution. None of the Loan Parties is an

EEA Financial Institution    82
ARTICLE 7 CERTAIN COVENANTS    82
7.01
Financial Statements    82

7.02
Certificates; Other Information    83

7.03
Insurance    86



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


7.04
Payment of Obligations    87

7.05
Compliance with Laws    87

7.06
Inspection of Property and Books and Records and Audits    87

7.07
Use of Proceeds    87

7.08
Payments to Bank Blocked Accounts    88

7.09
Financial Covenants    89

7.10
Limitation on Liens    90

7.11
Fundamental Changes    91

7.12
Loans, Investments and Acquisitions    92

7.13
Limitation on Indebtedness and Other Monetary Obligations    96

7.14
Transactions with Affiliates    97

7.15
Restricted Payments    97

7.16
Certain Changes    98

7.17
Net Position    98

7.18
Location of Inventory    98

7.19
Disposition of Assets    99

7.20
Additional Security Documentation    99

7.21
Cash in Accounts Not Subject to Control Agreement    99

7.22
Security for Obligations    100

7.23
Subsidiaries    100

7.24
Modifications to Billing Services Agreements, Master Service

Agreement, Tax Receivable Agreement, Major Acquisition
Documents, Provider Acquisition Documents, and Verde
Acquisition Documents    101
7.25
Risk Management and Credit Policy    101

7.26
Compliance with Anti-Terrorism Laws and Anti-Corruption Laws    102

7.27
Preservation of Existence, Etc    102

7.28
Burdensome Agreements    102

7.29
Transmitting Utility and Utility    102

7.30
Holding Company    103

7.31
Subordinated Debt    103

7.32
Designation of Subsidiaries    103

7.33
Legal Separateness    104

7.34
Multiemployer Plan Reporting    105

7.35
Post-Closing Obligations    105

ARTICLE 8 EVENTS OF DEFAULT    105
8.01
Event of Default    105

8.02
Remedies    108

8.03
Rights Not Exclusive    109

8.04
Application of Payments    109

ARTICLE 9 AGENT    109
9.01
Authorization and Action    109

9.02
The Agent and its Affiliates    110



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


9.03
Duties    111

9.04
The Agent’s Reliance, Etc    112

9.05
Sub-Agents    113

9.06
Resignation    113

9.07
Bank Credit Decision    114

9.08
Other Agent Titles    115

9.09
Agent May File Proofs of Claim; Bankruptcy Events    115

9.10
Collateral    115

9.11
Issuing Bank    117

9.12
Agency for Perfection    118

9.13
Swap Banks    118

9.14
Affiliates of Banks    118

ARTICLE 10 MISCELLANEOUS    119
10.01
Amendments and Waivers    119

10.02
Notices    121

10.03
No Waiver; Cumulative Remedies    123

10.04
Costs and Expenses    123

10.05
Indemnity; Damage Waiver    124

10.06
Joint and Several Liability of the Co-Borrowers    125

10.07
Successors and Assigns    128

10.08
Set-off    133

10.09
Survival    133

10.10
Counterparts    133

10.11
Automatic Debit    134

10.12
Bank Blocked Account Charges and Procedures    134

10.13
Severability    134

10.14
No Third Parties Benefited    135

10.15
Replacement of Banks    135

10.16
GOVERNING LAW AND JURISDICTION    135

10.17
WAIVER OF JURY TRIAL    136

10.18
ENTIRE AGREEMENT    137

10.19
Intercreditor Agreement    137

10.20
USA Patriot Act Notice    137

10.22
Treatment of Certain Information; Confidentiality    137

10.23
Press Release and Related Matters    139

10.24
No Duty    139

10.25
No Fiduciary Relationship    139

10.26
Construction; Independence of Covenants    139

10.27
Payments Set Aside    139

10.28
Benefits of Agreement    140

10.29
Keepwell    140

10.30
Acknowledgement and Consent to Bail-In of EEA

Financial Institutions    140




iv

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)


Schedules:
1.01(a)    POR Agreements
1.01(b)    Bank Blocked Accounts
2.01    Commitments
6.11    Liabilities
6.15    Organization Structure
6.18    Deposit Accounts, Securities Accounts and Brokerage Accounts
7.10    Permitted Indebtedness and Liens
7.18    Location of Inventory
Annexes
A    Security Schedule
B    Credit Limits
C    Approved Account Debtors
D-1    Provider Acquisition Documents
D-2    Major Acquisition Documents
D-3    Verde Acquisition Documents
Exhibits:
A-1    Notice of Borrowing
A-2    Notice of Conversion / Continuation
B    Form of Notes
C    Form of Net Position Report
D    Form of Collateral Position Report
E    Form of Compliance Certificate
F    Certificate of Responsible Officer
G    Form of Commitment Increase Agreement
H    Form of New Bank Agreement
I    Form of Assignment and Assumption
K    Form of U.S. Tax Compliance Certificate
L    Form of New Co-Borrower Supplement
M    Form of Subordination Agreement








v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is dated as of May 19, 2017, among
SPARK HOLDCO, LLC (“HoldCo”), a Delaware limited liability company, SPARK
ENERGY, LLC (“Spark”), a Texas limited liability company, SPARK ENERGY GAS, LLC
(“SEG”), a Texas limited liability company, CENSTAR ENERGY CORP, a New York
corporation (“CenStar”), CENSTAR OPERATING COMPANY, LLC, a Texas limited
liability company (“Censtar Opco”), OASIS POWER, LLC, a Texas limited liability
company (“Oasis”), OASIS POWER HOLDINGS, LLC, a Texas limited liability company
(“Oasis Holdings”), ELECTRICITY MAINE, LLC, a Maine limited liability company
(“Maine”), ELECTRICITY N.H., LLC, a Maine limited liability company (“NH”),
PROVIDER POWER MASS, LLC, a Maine limited liability company (“Mass”), MAJOR
ENERGY SERVICES LLC, a New York limited liability company (“Major”), MAJOR
ENERGY ELECTRIC SERVICES LLC, a New York limited liability company (“Electric”),
RESPOND POWER LLC, a New York limited liability company (“Respond”), PERIGEE
ENERGY, LLC, a Texas limited liability company (“Perigee”) (jointly, severally
and together, the “Co-Borrowers,” and each individually, a “Co-Borrower”), SPARK
ENERGY, INC. (“Parent”), a Delaware corporation, COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, as Agent, an Issuing Bank and a Bank, COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH and BBVA COMPASS, as Joint Lead Arrangers and Sole Bookrunner,
and each other financial institution which may become a party hereto
(collectively, the “Banks”).
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties agree as follows:
ARTICLE 1
DEFINITIONS
1.01    Certain Defined Terms. The following terms have the following meanings:
“Account” has the meaning stated in the New York Uniform Commercial Code.
“Activities” has the meaning set forth in Section 9.02(b).
“Actual Embedded Gross Margin” means, with respect to all variable price
contracts of the Co-Borrowers and calculated as of the last day of the fiscal
quarter then ended for such fiscal quarter, the aggregate Dollar gross margin
(i.e., as to any contract, the difference between the contract price under such
contract and the cost of supply for such contract) of the Co-Borrowers under all
variable price contracts existing as of such fiscal quarter end (net of actual
attrition) and excluding any new variable price customer additions or
conversions from fixed to variable subsequent to the measurement date for such
fiscal quarter (but only to the extent not included in the most recent
calculation of Embedded Gross Margin pursuant to Section 7.02(p)).
“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.13.





--------------------------------------------------------------------------------





“Adjusted EBITDA” means EBITDA of the Loan Parties on a Consolidated basis for
the most recent twelve (12) month period, plus (a) to the extent deducted in
determining EBITDA, (i) non-cash compensation expenses, (ii) non-recurring
expenses, including transaction and integration expenses incurred in connection
with Permitted Acquisitions, and (iii) unrealized net loss under Swap Contracts
to the extent that there are offsetting forward physical purchase and sales
contracts that do not qualify as derivatives under GAAP and have not been
recorded on the income statement, minus (b) to the extent included in
determining EBITDA for such period, (i) non-recurring revenue, (ii) customer
acquisition costs incurred in the current period, and (iii) unrealized net gain
under Swap Contracts to the extent that there are offsetting forward physical
purchase and sales contracts that do not qualify as derivatives under GAAP;
provided that, Adjusted EBITDA shall be subject to pro forma adjustments for
Permitted Acquisitions and Dispositions assuming that such transactions had
occurred on the first day of the determination period. Co-Borrowers shall
provide to the Agent supporting documentation as reasonably requested by Agent.
All calculations of Adjusted EBITDA shall be satisfactory to the Agent in its
sole discretion in all respects.
“Adjusted Purchase Price” means, with respect to any Permitted Acquisition, the
cash portion of the purchase price thereof.
“Administrative Questionnaire” means an administrative questionnaire delivered
by each Bank in a form supplied by the Agent.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in Control of, is Controlled by, or is under common Control with,
such Person.
“Affiliate Obligation” means indebtedness owing by an Affiliate of a Loan Party
(which is not a Loan Party itself) to a Loan Party, provided that a first
priority security interest has been granted by such Loan Party to Agent in the
amounts owed by the Affiliate in a manner satisfactory to Agent.
“Agent” means Rabobank in its capacity as administrative agent for the Banks
hereunder, and any successor agent arising under Section 9.06.
“Agent Parties” means, collectively, the Agent and its Related Parties.
“Agent’s Group” has the meaning set forth in Section 9.02(b).
“Agent’s Payment Office” means the address for payments set forth in Section
10.02 in relation to Agent, or such other address as Agent may from time to time
specify.
“Aggregate Amount” means the Effective Amount of all outstanding Working Capital
Loans plus the Effective Amount of all outstanding Bridge Loans plus the
Effective Amount of all outstanding L/C Obligations.


2

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or its Subsidiaries, in each case,
from time to time concerning or relating to bribery or corruption, including the
FCPA.


“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, United Kingdom, European
Union, or the Netherlands relating to terrorism financing or money laundering,
including, but not limited to, the International Emergency Economic Powers Act
(50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act (50 U.S.C. § 5 et
seq.), the International Security Development and Cooperation Act (22 U.S.C. §
2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “USA Patriot Act”), and any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing.
“Applicable Margin” means,
(a)    with respect to Working Capital Loans, the following percentages per
annum:
(i)
if the average daily Aggregate Amount during the most recently ended fiscal
quarter was less than fifty percent (50%) of the average daily aggregate
Commitments of the Banks in effect during such fiscal quarter, (i) two and
three-quarters percent (2.75%) for Eurodollar Rate Loans, and (ii) one and
three-quarters percent (1.75%) for Base Rate Loans; and

(ii)
if the average daily Aggregate Amount during the most recently ended fiscal
quarter was greater than or equal to fifty percent (50%) of the average daily
aggregate Commitments of the Banks in effect during such fiscal quarter,
(i) three percent (3.00%) for Eurodollar Rate Loans, and (ii) two percent
(2.00%) for Base Rate Loans.

(b)    with respect to Bridge Loans, (i) three and three-quarters percent
(3.75%) per annum for Eurodollar Rate Loans and (ii) two and three-quarters
percent (2.75%) per annum for Base Rate Loans.
The Applicable Margin for any fiscal quarter with respect to Working Capital
Loans shall be determined by the Agent based upon the average Aggregate Amount
outstanding and the average aggregate Commitments of the Banks in effect, in
each case, on each day during the fiscal quarter most recently ended, and any
such determination shall be conclusive and binding absent manifest error. Any
increase or decrease in the Applicable Margin with respect to Working Capital
Loans resulting from a change in the average daily Aggregate Amount or aggregate
Commitments of the Banks during any fiscal quarter shall become effective as of
the first day of the subsequent fiscal quarter, as notified by the Agent to the
Co-Borrowers. Notwithstanding the foregoing, with respect to Working Capital
Loans, the Applicable Margin shall be deemed to be the Applicable


3

--------------------------------------------------------------------------------





Margin described in clause (a)(ii) above from and after the Closing Date through
and including the last day of the first full fiscal quarter ending after the
Closing Date.]
“Approved Brokerage Accounts” means brokerage accounts maintained by the
Co-Borrowers or any of them with an Eligible Broker for the purpose of allowing
the Co-Borrowers or any of them to engage in the purchase and sale of commodity
futures, commodity options, forward or leverage contracts and/or actual or cash
commodities, and subject to a fully perfected first priority security interest
in favor of the Agent, for its benefit and the benefit of the Banks (including a
tri-party control agreement, acceptable to the Agent).
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank, or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of each party whose consent is required
by Section 10.07(b)), and accepted by the Agent, substantially in the form of
Exhibit I or any other form approved by the Agent.
“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Expiration Date, (b) the date of termination of all
Commitments pursuant to Section 2.08, and (c) the date of termination of the
Commitment of each Bank to make Loans and of the obligation of the Issuing Banks
to Issue Letters of Credit pursuant to Section 8.02.
“Avoidance Provisions” has the meaning set forth in Section 10.06(c)(iii).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Blocked Accounts” means the accounts listed on Schedule 1.01(b) hereto,
and, with respect to each other Co-Borrower, an account with a depositary
institution acceptable to the Agent into which collections from such
Co-Borrower’s accounts will be deposited pursuant to Section 7.08.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. § 101, et seq.).


4

--------------------------------------------------------------------------------





“Banks” means Rabobank and each other financial institution that is or may
become a party to this Agreement that maintains a Commitment or has outstanding
Loans and participations in respect of L/C Obligations. References to the
“Banks” shall include each Issuing Bank; for purposes of clarification only, to
the extent that any Issuing Bank may have any rights or obligations in addition
to those of the Banks due to its status as an Issuing Bank, its status as such
will be specifically referenced.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month maturity on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.0%.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate, respectively.
“Base Rate Loan” means any Loan bearing interest based upon the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Loan Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Blocked Account Agreements” means the deposit account control agreements, three
party agreements, and other similar agreements listed on the Security Schedule
and each other deposit account control agreement, three party agreement or other
similar agreement executed from time to time, in each case, in form and
substance satisfactory to the Agent.
“Borrowing” means a borrowing hereunder consisting of a Working Capital Loan or
a Bridge Loan made to one or more of the Co-Borrowers by the Banks under
Article 2 or continuation or conversion of loans consisting of simultaneous
Working Capital Loans or Bridge Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by the Banks
pursuant to Section 2.01.
“Borrowing Base Advance Cap” means at any time an amount equal to the least of:
(a)    the Commitments of the Banks at such time;
(b)    the sum of:
(i)
100% of the amount of Cash Collateral and other liquid investments of the
Co-Borrowers which are acceptable to the Agent in its sole discretion and which
are subject to a first perfected security interest in favor of the Agent, for
its benefit and the benefit of the Banks, and which have not been used in
determining availability for any other advance or Letter of Credit Issuance;
plus



5

--------------------------------------------------------------------------------





(ii)
90% of equity (net liquidity value) in Approved Brokerage Accounts; plus

(iii)
90% of the amount of Tier I Accounts, net of deductions, offsets and
counterclaims; plus

(iv)
85% of the amount of Tier II Accounts, net of deductions, offset and
counterclaims; plus

(v)
85% of the amount of Tier I Unbilled Qualified Accounts, net of deductions,
offset and counterclaims; plus

(vi)
80% of the amount of Tier II Unbilled Qualified Accounts, net of deductions,
offset and counterclaims; plus

(vii)
80% of the amount of Eligible Inventory; plus

(viii)
85% of the amount of Hedged Eligible Inventory; plus

(ix)
80% of the amount of net Eligible Exchange Receivables; plus

(x)
80% of the amount of Letters of Credit for Product Not Yet Delivered; plus

(xi)
70% of In-the-Money Positions from counterparties due to any Co-Borrower with
tenors up to twelve (12) months; plus

(xii)
50% of In-the-Money Positions from counterparties due to any Co-Borrower with
tenors greater than twelve (12) months and up to twenty four (24) months; plus

(xiii)
50% of the Embedded Gross Margin; less

(xiv)
the amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as defined in Texas Bus. & Com. Code Section 9.343,
comparable laws of the states of Oklahoma, Kansas, Wyoming or New Mexico, or any
other comparable law, except to the extent a Letter of Credit secures payment of
amounts subject to such First Purchaser Liens; less

(xv)
115% of the amount of any mark to market exposure to the Swap Banks under Swap
Contracts other than Swap Contracts involving physical delivery as reported by
the Swap Banks, reduced by cash collateral held by a Swap Bank; less

(xvi)
with respect to Swap Contracts involving physical delivery, 115% of the amount
of mark to market exposure to the Swap Banks under



6

--------------------------------------------------------------------------------





such Swap Contracts until nomination for delivery has been made and 115% of the
amount of notional exposure to the Swap Banks under such Swap Contracts after
such nomination for delivery has been made, in each case, reduced by cash
collateral held by a Swap Bank; less
(xvii)
Reserves deemed necessary by the Agent; less

(xviii)
storage and transportation expenses not covered by a Letter of Credit or cash
collateral due within 60 days of the Collateral Position Report most recently
received by the Agent pursuant to Section 7.02(b); less

(xix)
sales Taxes.

provided that, (w) in no event shall the amounts described in (b)(xi), (b)(xii),
and (b)(xiii) above in excess of the lesser of (1) forty percent (40%) of the
sum of the items in subsections (b)(i) through (b)(xix) above, in the aggregate,
and (2) forty percent (40%) of the Commitments of the Banks at such time, be
counted when making the calculation under subsection (b) of this definition; (x)
in no event shall the amounts described in (b)(xiii) above be in excess of the
lesser of (1) $25,000,000 and (2) 25% of the Commitments of the Banks at such
time; (y) in no event shall any amounts described in (b)(i) through (b)(xix)
above which may fall into more than one of such categories be counted more than
once when making the calculation under subsection (b) of this definition; and
(z) in the event the amounts described in (b)(iii), (iv), (v), (vi), (ix), (xi)
and (xii) in the aggregate for any counterparty exceed the amounts set forth on
the Credit Limits Annex or the amount approved for other counterparties not
listed on the Credit Limits Annex (including, without limitation the amounts set
forth on Annex B), such excess amounts may not be included in the Borrowing Base
Advance Cap unless approved by the Majority Banks.
“Borrowing Date” means any date on which a Borrowing occurs under Section 2.04.
“Bridge Advance Cap” means the lesser of (a) Adjusted EBITDA of the Loan Parties
on a Consolidated basis for the most recently ended twelve (12) month period for
which financial statements have been delivered pursuant to Section 7.01(a) or
(b), (b) the greater of (i) $30,000,000 and (ii) 25% of the Commitments of the
Banks at such time, (c) 50% of the sum of (i) customer acquisition costs of the
Loan Parties, plus (ii) the portion of intangibles of the Loan Parties which
relates to Permitted Acquisitions, plus (iii) the portion of goodwill of the
Loan Parties which relates to Permitted Acquisitions, in each case, recorded on
the most recent balance sheet delivered pursuant to Section 7.01(a) or (b), and
(d) fifty percent (50%) of the Embedded Gross Margin then in effect; provided
that, in no event shall the Bridge Advance Cap exceed the Maximum Bridge Advance
Cap.
“Bridge Loans” shall have the meaning set forth in Section 2.01(b).
“Building” means any “building” or “manufactured (mobile) home” (in each case,
as such terms are defined for purposes of the National Flood Insurance Program).


7

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the
Interest Period for, a Eurodollar Loan or a notice by the Co-Borrowers with
respect to any such Borrowing or continuation, payment, prepayment, conversion
or Interest Period, any day which is also a day on which dealings in dollar
deposits are carried out in the London interbank market.
“Capital Lease” means all leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.
“Cash Collateral” means currency issued by the United States and Marketable
Securities which have been Cash Collateralized for the benefit of the Secured
Parties.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Secured Parties, Cash Collateral as collateral for the
Obligations pursuant to documentation in form and substance satisfactory to the
Agent. The Co-Borrowers hereby grant the Agent, for the benefit of the Secured
Parties, a security interest in all Cash Collateral and deposit account
balances.
“CEA Swap Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Charges” has the meaning set forth in Section 2.10(e).
“Class A Buyback” means one or more normal course open market purchases through
the NASDAQ National Market by Parent whereby Parent may repurchase for
cancellation up to 5,000,000 of Parent’s shares of Class A common stock in the
aggregate for all such purchases.
“Close-Out Amount” shall have the meaning ascribed to it in the Intercreditor
Agreement.
“Closing Date” means May 19, 2017.
“Co-Borrowers” means, together, HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, Mass, Major, Electric, Respond, Perigee and
each Restricted Subsidiary of a Loan Party that hereafter becomes a Co-Borrower
in accordance with Section 7.23(a). Any of the individual Co-Borrowers may be
generically referred to as “Co-Borrower”.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


8

--------------------------------------------------------------------------------





“Collateral” means all assets of the Loan Parties including, without limitation,
all accounts, equipment, chattel paper, inventory, Product in transit, the Bank
Blocked Accounts, instruments, investment property, contract rights, general
intangibles, fixed assets, and real estate, whether presently existing or
hereafter acquired or created and the proceeds thereof, excluding the POR
Collateral but only to the extent the applicable POR Agreement requires the
release of Agent’s lien in such POR Collateral.
“Collateral Position” means Collateral of the Loan Parties available to support
a Credit Extension, as determined in the Collateral Position Report.
“Collateral Position Report” means the Collateral Position Report substantially
in the form attached hereto as Exhibit D, which Collateral Position Report sets
forth (a) all of the Loan Parties’ eligible assets, including, without
limitation, all unrealized gains, a description of all offsets, counterclaims or
deductions by counterparty and mark-to-market exposure by counterparty,
including counterparty details and (b)(i) the aggregate amount of Major MIPA
Payments made as of such reporting date (which, for purposes of this report,
shall include Major MIPA Payments made by the Major Companies and the Loan
Parties) and (ii) the aggregate amount of Provider MIPA Payments and Verde MIPA
Payments made as of such reporting date, in each case, in sufficient detail and
in form satisfactory to Agent.
“Commitment” means, as to each Bank, its obligation to (a) make Working Capital
Loans pursuant to Section 2.01(a), (b) make Bridge Loans pursuant to Section
2.01(b), and (c) purchase participations in L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
as its “Commitment” opposite such Bank’s name on Schedule 2.01 (subject to
increase as provided in Section 2.02) or in the Assignment and Assumption
pursuant to which such Bank becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Commitment Increase Agreement” means a Commitment Increase Agreement,
substantially in the form of Exhibit G, among the Co-Borrowers, the Agent and a
Bank, pursuant to which such Bank agrees to increase its Commitment as described
in Section 2.02 of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning set forth in Section 10.02.
“Compliance Certificate” means a certificate, in the form attached hereto as
Exhibit E, or any other form acceptable to the Agent.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated Subsidiaries; provided that, unless
otherwise expressly provided herein, references to the Loan Parties on a
Consolidated basis shall exclude all Unrestricted


9

--------------------------------------------------------------------------------





Subsidiaries. References herein to a Person’s Consolidated financial statements,
financial position, financial condition, liabilities, etc., refer to the
Consolidated financial statements, financial position, financial condition,
liabilities, etc., of such Person and its properly consolidated Subsidiaries.
 
“Consolidated Interest Expense” means, with respect to the most recent twelve
(12) month period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Loan Parties and all
other items required to be eliminated in the course of the preparation of
financial statements of the Loan Parties on a Consolidated basis in accordance
with GAAP): all interest and commitment fees in respect of Indebtedness of the
Loan Parties on a Consolidated basis (including imputed interest on Capital
Lease Obligations) which are incurred during such period, whether accrued or
expensed in such period, it being understood and agreed that underwriting fees,
structuring fees, arrangement fees, upfront fees, fronting fees, other fees
similar to the shall not be deemed to be commitment fees nor included in the
calculation of Consolidated Interest Expense.
“Consolidated Net Income” means the net income (or deficit) of the Loan Parties
on a Consolidated basis for the most recent twelve (12) month period determined
in accordance with GAAP consistently applied after eliminating earnings or
losses attributable to outstanding minority interests and excluding the net
earnings of any Person other than a Restricted Subsidiary in which Parent or any
of its Restricted Subsidiaries has an ownership interest.
“Contributing Borrower” has the meaning set forth in Section 10.06(f).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and the
terms “Controlled by” or “under common Control with” shall have the correlative
meanings.
“Conversion/Continuation Date” means any date on which, under Section 2.05, the
Co-Borrowers (a) convert Loans of one Type to another Type, or (b) continue such
Loans as Loans of the same Type, but with a new Interest Period.
“Credit Exposure” means, with respect to any Bank at any time, the sum of the
outstanding principal amount of such Bank’s Loans and such Bank’s Pro Rata Share
of the L/C Obligations.
“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.
“Credit Limits Annex” means Annex B to this Agreement, as the same may be
modified from time to time as mutually agreed to in writing by the Co-Borrowers
and the Agent, which may be effectuated without the necessity of amending this
Agreement. The Credit Limits Annex shall be re-determined based on factors such
as Product prices and other factors determined by the Co-Borrowers and the Agent
on a reasonable basis and in good faith on a semi-annual basis as of July 15 and
January 15 of each year and effective five (5) days after the date of
re-determination. In addition to the scheduled redeterminations set forth above,
each of the Agent and/or the Co-


10

--------------------------------------------------------------------------------





Borrowers shall have the right to request two additional re-determinations of
the Credit Limits Annex per year.
“Credit Percentage” means, with respect to any Bank at any time, the percentage
(carried out to the ninth decimal place) of the aggregate Commitments
represented by such Bank’s Commitment at such time. If the commitment of each
Bank to make Loans has been terminated pursuant to Section 8.02 or if the
aggregate Commitments have expired, then the percentage of each Bank shall be
determined based on the Credit Percentage of such Bank most recently in effect,
giving effect to any subsequent assignments. The initial Credit Percentage of
each Bank is set forth as its “Credit Percentage” opposite the name of such Bank
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Bank
becomes a party hereto, as applicable.
“Cure Contribution” means an equity contribution by Retailco, NuDevco Retail or
the holder of an Equity Interest in Parent permitted by the applicable
organizational documents of Parent or the incurrence of Subordinated Debt
permitted by Section 7.13(c), in each case, for purpose of curing a Default or
Event of Default which, without such contribution, would occur as a result of a
failure to comply with Section 7.09(a) or (b).
“Cure Period” has the meaning specified in Subsection 7.09(c).
“Daily Eurodollar Rate Loan” means a Eurodollar Rate Loan requested by the
Co-Borrowers on same day notice.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Defaulting Bank” means any Bank, as reasonably determined by the Agent or the
Issuing Banks, that has (a) failed to fund any portion of Loans or
participations in any Letter of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless such Bank notifies the Agent and
the Co-Borrowers in writing that such failure is the result of such Bank’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing), (b) notified the Co-Borrowers, the
Agent, any Issuing Bank or any Bank in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under any other agreement in which it
commits to extend credit (unless such writing or public statement relates to
such Bank’s obligation to fund a Loan hereunder and states that such position is
based on such Bank’s reasonable determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within two (2) Business Days after a request by the
Agent or an Issuing Bank to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Agent, any Issuing Bank or any other Bank any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (e) become or is insolvent or has a parent company that has become or
is


11

--------------------------------------------------------------------------------





insolvent or become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or has taken any action in
furtherance of, or has indicated its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or has indicated its consent to, approval of or acquiescence in
any such proceeding or appointment, or (f) become, or has a parent company that
has become, the subject of a Bail-in Action. With respect to any Bank that is a
“Defaulting Bank” pursuant to clauses (a), (c) or (d) above, upon (i) such
“Defaulting Bank” paying all amounts owed to the applicable Bank(s), Issuing
Banks or the Agent pursuant to the terms hereof, as reasonably determined by
such Bank(s), Issuing Banks, and the Agent, as applicable, and (ii) the approval
of the Co-Borrowers, Issuing Banks, and Agent, such “Defaulting Bank” shall
cease to be a “Defaulting Bank”.
“Default Period” means with respect to any Bank, the period during which such
Bank is a Defaulting Bank.
“Default Rate” has the meaning specified in Section 2.10(a).
“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes, accounts receivable, or customer contracts (other than
as a result of cancellation by any customer or attrition in the ordinary course
of business), or any rights and claims associated with each of the forgoing.
“Documentary Letter of Credit” means a Letter of Credit which is intended at the
time of Issuance to be drawn upon and excludes Standby Letters of Credit.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“EBITDA” means the sum of Consolidated Net Income of the Loan Parties on a
Consolidated basis for the most recent twelve (12) month period, plus (a) the
following to the extent included in calculating such Consolidated Net Income:
(i) Consolidated Interest Expense for such period, (ii) all income taxes
(including any franchise taxes to the extent based upon net income) for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets, debt issue costs and amortization under ASC Rule 718), (iv)
any loss from the disposition of assets, (v) any extraordinary losses, (vi) any
non-cash losses resulting from mark to market activity as a result of the
implementation of ASC 815, and (vii) other non-cash charges (including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP, but excluding any non-cash charges that constitute an
accrual of or reserve for future cash charges) for such period, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) all income tax credits for such period, (ii) any gain from the disposition
of assets, (iii) any extraordinary gains, (iv) any non-cash gains resulting from
mark to market activity as a result of the implementation of ASC 815, and (v)
all non-cash items of income (other than account receivables and similar items
arising from the normal course of business and reflected as income under accrual
methods of


12

--------------------------------------------------------------------------------





accounting consistent with past practices) for such period, plus (c) cash
dividends or cash distributions received by the Loan Parties from any Person
other than a Restricted Subsidiary in which Parent or any of its Subsidiaries
has an ownership interest; provided that (i) such cash dividends or cash
distributions consist solely of proceeds generated solely from operations in the
ordinary course of business and (ii) in no event shall EBITDA attributable to
cash dividends or cash distributions from such Persons exceed EBITDA of the Loan
Parties on a Consolidated basis (without giving effect to any such cash
dividends or cash distributions).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any reimbursements of outstanding unpaid drawings
under any Letters of Credit and any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
“Eligible Accounts” means, at the time of any determination thereof, each
Co-Borrower’s Accounts as to which the following requirements have been
fulfilled to the satisfaction of the Agent (unless otherwise indicated):
(a)    Such Account either (i) is the result of a sale to an account debtor who
has been pre-approved for such purpose by the Majority Banks in writing, in
their sole discretion, or (ii) is secured by letters of credit in form
acceptable to the Agent in its sole discretion and issued by banks approved by
the Agent in its sole discretion, or (iii) is within the credit limits set forth
on the Credit Limits Annex;
(b)    The applicable Co-Borrower has lawful and absolute title to such Account;
(c)    Such Account is a valid, legally enforceable obligation of the Person who
is obligated under such Account (1) for Products actually delivered to such
account debtor or


13

--------------------------------------------------------------------------------





(2) for services rendered for such account debtor, in each case in (1) and (2)
above in the ordinary course of the applicable Co-Borrower’s business;
(d)    Such Account shall have excluded therefrom any portion that is subject to
any dispute, offset, counterclaim or other claim or defense on the part of the
account debtor or to any claim on the part of the account debtor denying
liability under such Account;
(e)    Such Account is not evidenced by any chattel paper, promissory note or
other instrument;
(f)    Such Account is subject to a fully perfected first priority security
interest (or properly filed and acknowledged assignment, in the case of U.S.
government contracts, if any) in favor of the Agent for the benefit of the
Secured Parties pursuant to the Loan Documents, prior to the rights of, and
enforceable as such against, any other Person, and such Account is not subject
to any security interest or Lien in favor of any Person other than the Liens of
the Agent for the benefit of the Secured Parties pursuant to the Loan Documents;
(g)    Such Account shall have excluded any portion which is not payable in
Dollars in the U.S. and/or any portion with respect to which a currency
valuation or conversion risk rests with Co-Borrowers;
(h)    Such Account has been due and payable for thirty (30) days or less from
the date of the invoice and no extension or indulgence has been granted
extending the due date beyond a 30‑day period, except (i) if such Account is
owing from an account debtor who pays via automated clearinghouse (ACH)
transactions, then the number 35 shall be substituted for the number 30 in the
foregoing, (ii) if such Account is from federal, state, county or municipal
account debtors under government contracts, then the number 45 shall be
substituted for the number 30 in the foregoing and (iii) if the Co-Borrowers
have purchased credit insurance on such Account, which such insurance names
Agent as co-beneficiary and is acceptable in form and substance to Agent, then
the number 90 shall be substituted for the number 30 in the foregoing;
(i)    No account debtor in respect of such Account is (i) an Affiliate of
either Co-Borrower, or (ii) incorporated in or primarily conducting business in
any jurisdiction outside of the U.S., unless such account debtor and the account
is approved in writing by the Banks;
(j)    The applicable Co-Borrower shall have notified the account debtor
(pursuant to the contract under which such Account arises or by separate notice)
of the assignment of the Account to the Banks and shall have given irrevocable
instructions to pay proceeds of the Account to the Agent on behalf of the Banks
without offset or counterclaim. In the alternative, the Agent and the applicable
Co-Borrower shall have notified the account debtor of the assignment and give
irrevocable instructions to the account debtor to pay proceeds as directed by
the Agent on behalf of the Banks;
(k)    Such Account meets and complies with the Risk Management and Credit
Policy; provided that, if any credit limits for any account debtor in the Risk
Management


14

--------------------------------------------------------------------------------





and Credit Policy are less than the credit limit set forth for such account
debtor on Annex C, the Accounts for such account debtor shall be deemed to be in
compliance with the credit limits set forth in the Risk Management and Credit
Policy for purposes of this clause (k) to the extent such Accounts are within
the credit limit for such account debtor set forth on Annex C; and
(l)    No Account is owing from an account debtor that is a Sanctioned Person, a
Loan Party, or an Affiliate of a Loan Party.
Eligible Accounts shall exclude any portion of such Accounts relating to
(i) Transmission and Distribution Service Provider (“TDSP”) charges billed to
ERCOT customers to the extent that such TDSP charges owed to the TDSP have not
been paid by Co-Borrowers prior to the creation of the Account from such ERCOT
customers and (ii) purchase of receivables fees and related sales Taxes to the
extent that such fees and related sales Taxes applicable to purchase of
receivables markets have not already been taken into consideration in
calculating the amount owed from the particular local distribution company and
such net-amounts are reflected on Co-Borrowers books and records.
For purposes of applying the above requirements for determining an Eligible
Account, if the Co-Borrowers request the approval of the Banks to treat an
Account as an Eligible Account, the Banks shall have five (5) Business Days
after receipt of such request (and all relevant supporting information) to
respond thereto (but not necessarily make a decision with respect to
eligibility). If a Bank does not respond to Agent within such five (5) Business
Days period, such Bank shall be deemed to have approved the treatment of the
Account as an Eligible Account. Notwithstanding the foregoing, the Banks shall
be deemed to have approved the Accounts resulting from the sale to the account
debtors listed on Annex C, up to the amounts set forth on Annex C for each such
Account Debtor.
“Eligible Broker” means, with respect to hedging accounts and transactions, SG
Americas Securities, LLC and any other broker reasonably acceptable to the
Agent.
“Eligible Exchange Receivables” means all enforceable rights of any Co-Borrower
to receive natural gas in exchange for the sale or trade of natural gas
previously delivered to the exchange debtor by such Co-Borrower which, in each
case, (a) are evidenced by a written agreement enforceable against the exchange
debtor thereof, (b) are current pursuant to the terms of the contract or
invoice, (c) are subject to a perfected, first Lien for the benefit of the
Secured Parties subject only to Permitted Liens, and no other Lien, charge,
offset or claim, (d) are not the subject of a dispute between the exchange
debtor and such Co-Borrower, (e) are valued at Platt’s spot market price or
another independent posting acceptable to the Agent in its sole discretion,
(f) are evidenced by contracts with exchangers pre‑approved by the Agent in
writing in its sole discretion, or contracts secured by letters of credit in
form acceptable to the Agent in its sole discretion and issued by banks approved
by the Agent in its sole discretion, (g) have not been otherwise determined by
the Agent in its sole discretion to be unacceptable to it.
“Eligible Inventory” means, at the time of determination thereof, each
Co-Borrower’s inventory consisting of natural gas, valued at current market (as
referenced by a


15

--------------------------------------------------------------------------------





published source acceptable to the Banks in their sole discretion) net of any
setoff, counterclaim or netting, as to which the following requirements have
been fulfilled to the satisfaction of the Agent:
(a)    The inventory is owned by such Co-Borrower, free and clear of all Liens
in favor of third parties, except Liens in favor of the Banks under the Loan
Documents and except for Permitted Liens;
(b)    The inventory has not been identified to deliveries with the result that
a buyer would have rights to the inventory that would be superior to the Banks’
security interest, nor shall such inventory have become the subject of a
customer’s ownership or Lien;
(c)    The inventory is in transit in the U.S. or a bill of lading has been
issued or endorsed to the Agent if such inventory is in the hands of a third
party carrier, or is located at a storage facility or at the owned sites, or
leased premises, at the locations described on Schedule 7.18, or at such other
place as has been specifically agreed to in writing by the Agent and the
applicable Co-Borrower; and
(d)    The inventory is subject to a fully perfected first priority security
interest in favor of the Agent for the benefit of the Secured Parties pursuant
to the Loan Documents.
Such Eligible Inventory shall not include “virtual storage”, “winter bundled
sales” and future purchase commitments made during bid week prior to the
physical delivery thereof.
“Embedded Gross Margin” means, with respect to all variable price contracts of
the Co-Borrowers and calculated as of the most recent month end for the
following 24 consecutive month period, the net present value of the projected
aggregate Dollar gross margin (i.e., as to any contract, the difference between
the projected contract price under such contract and the cost of supply for the
remainder of the term of such contract) of the Co-Borrowers under all variable
price contracts existing as of such month end (net of attrition (based on actual
weighted average historical attrition rate during the past rolling 12 month
period and updated on a monthly basis for the calculation of the Embedded Gross
Margin) and assuming no new variable price customer additions (including
conversions from fixed to variable contracts) during such 24 consecutive month
period. Any calculation of the Embedded Gross Margin is subject to the approval
of the Agent in its sole discretion.
“Engagement Letter” means that certain engagement letter dated as of March 15,
2017 among the Co-Borrowers and the Agent.
“Equity Interest” means, with respect to any Person, the shares of capital stock
of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interest in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein),


16

--------------------------------------------------------------------------------





whether voting or non-voting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.
“Equity Investment” means the purchase or other acquisition by a Loan Party of
any Equity Interest in another Person engaged in a line of business similar or
complimentary to the lines of business carried on by the Loan Parties or in
other business activities in the energy business related to such lines of
business.
“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
“ERISA Affiliate” means, collectively, any Loan Party, and any Person under
common control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043 of ERISA (other than those events with respect to which the 30-day
notice requirement has been duly waived under the applicable regulations) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, or the existence of an “accumulated
funding deficiency” (as defined in Section 431 of the Code or Section 304 of
ERISA), whether or not waived, (e) the filing of a notice of intent to terminate
a Title IV Plan (or treatment of a plan amendment as termination) under Section
4041(c) of ERISA, (f) the institution of proceedings to terminate a Title IV
Plan or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Title IV Plan, (i) the imposition of a lien under Section 430 of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate, and (j) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for a distress or involuntary termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means, with respect to any Borrowing for any Interest Period,
a rate per annum equal to the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in Dollars with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate


17

--------------------------------------------------------------------------------





as shall be selected by Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (but, in respect of Daily Eurodollar Rate
Loans, on the date of commencement of such Interest Period); provided that in no
event shall the Eurodollar Rate be less than zero. In the event that such rate
is not available at such time for any reason, then the Eurodollar Rate with
respect to such Borrowing for such Interest Period shall be the rate at which
dollar deposits in the amount of the requested Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
Rabobank in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (but, in respect of Daily Eurodollar Rate
Loans, on the date of commencement of such Interest Period).
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” means any of the events or circumstances specified in
Section 8.01.
“Excess Sales Proceeds” means Net Cash Proceeds from a Disposition which, within
180 days after the date of receipt by Parent or any of its Restricted
Subsidiaries of such Net Cash Proceeds, have not been applied or committed to
the purchase of Product or capital assets used by Parent or any of its
Restricted Subsidiaries in its present line of business.
“Excluded Swap Obligation” means, with respect to any Loan Party, any CEA Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such CEA Swap Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such CEA Swap
Obligation. If a CEA Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such CEA
Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) or (ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Bank with respect to an applicable interest in a Loan or Commitment
pursuant to a Requirement of Law in effect on the date on which (i) such Bank
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Co-Borrowers under Section 10.15) or (ii) such Bank
changes its lending office, except in each case to the extent


18

--------------------------------------------------------------------------------





that, pursuant to Section 4.01 amounts with respect to such Taxes were payable
either to such Bank's assignor immediately before such Bank became a party
hereto or to such Bank immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 4.10(f),
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated July 8, 2015, among certain of the Co-Borrowers, Société Générale as
administrative agent, and other lenders that are a party thereto.
“Expiration Date” means May 19, 2019.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by Agent from three federal funds brokers of recognized standing selected by it.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to (b) the
sum of the following calculated solely with respect the Loan Parties on a
Consolidated basis for the most recent twelve (12) month period, without
duplication: (i) Consolidated Interest Expense (other than interest paid-in-kind
in respect of any Subordinated Debt but including interest in respect of the
Verde Note), plus (ii) letter of credit fees paid pursuant to Section 3.08, plus
(iii) non-utilization fees paid pursuant to Section 2.11, plus (iv) “earnout”
payments (including (x) the Verde Earnout and (y) “executive earnout” payments
and “earnout” payments under clause (a) of the Major Earnout, but, in each case,
excluding “earnout” payments funded with the issuance of preferred or common
Equity Interests of Parent) and Major Cash Installment Payments in connection
with Permitted Acquisitions, in each case, to the extent paid by a Loan Party,
plus (v) Restricted Payments made pursuant to Section 7.15(c), plus (vi) the
aggregate amount of the Class A Buyback made or committed as of such date, plus
(vii) all Taxes (excluding, for the purpose of calculating compliance or pro
forma compliance with Section 7.09(a) (other than pro forma compliance
calculated pursuant to Section 7.15(e)(ii)), Restricted Payments made pursuant
to Section 7.15(e)), plus (viii) scheduled payments made pursuant to Section
2.09(b)(i).
“Foreign Bank” means any Bank that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.


19

--------------------------------------------------------------------------------





“Funding Borrower” has the meaning set forth in Section 10.06(f).
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, or any other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including any supra-national bodies (such as the
European Union or the European Central Bank).
“Guarantors” means Parent and each Restricted Subsidiary of a Loan Party (other
than a Co-Borrower) which has executed a Guaranty Agreement.
“Guaranty Agreement” means (i) that certain Guaranty Agreement made by Parent in
favor of the Agent for the ratable benefit of the Secured Parties and (ii) any
other guaranty agreement executed from time to time by any Person in favor of
the Agent in respect of any or all of the Obligations, as each may be amended,
restated, supplemented or otherwise modified from time to time.
“Hedged Eligible Inventory” means natural gas owned by a Co-Borrower (a) which
has been presold in a manner resulting in, or which at the time of delivery,
will result in, a Qualified Account, or (b) which has been hedged by a NYMEX
contract or an over-the-counter contract acceptable to Agent, which NYMEX
contract is subject to a tri-party account control agreement with Agent and
which natural gas, upon such purchase by a Co-Borrower, shall qualify as
Eligible Inventory. Such Hedged Eligible Inventory shall be valued at current
market (as referenced by a public source acceptable to the Agent in its sole
discretion) net of any setoff, counterclaim or netting. Such Hedged Eligible
Inventory shall not include “virtual storage”, “winter bundled sales” or future
purchase commitments made during bid week prior to the physical delivery
thereof.
“Honor Date” has the meaning specified in Subsection 3.03(b).
“Increase Effective Date” has the meaning specified in Subsection 2.02(a)(iv).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


20

--------------------------------------------------------------------------------





(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services, including the outstanding principal under the Verde Note,
the Verde Earnout to the extent due and payable, and payments under clause (b)
of the Provider Earnout (excluding (i) “earnout” payments, “executive earnout”
payments, and “earnout” payments under clause (a) of the Provider Earnout in
connection with Permitted Acquisitions, (ii) trade accounts payable in the
ordinary course of business that are not paid for more than 90 days after the
date on which such trade account payable was due, and (iii) obligations that are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by any
Co-Borrower);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends or distributions; and
(h)    all guaranties of such Person in respect of any of the foregoing, but
only to the extent that any such guaranty does not guaranty the payment of
amounts owed or which may be owed by a Co-Borrower or is not otherwise included
as Indebtedness of a Co-Borrower.
For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless, and to the extent that, such
Indebtedness is non-recourse to such Person, and (ii) exclude any loans from an
insurance company or an insurance premium finance company to finance all or any
portion of the premium on any insurance policy maintained by any Co-Borrower or
any of its Restricted Subsidiaries, but only to the extent consistent with past
practice. The amount of any Capital Lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Indebtedness attributable in
respect thereof as of such date. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date if the Swap Termination Value shows that the Loan Parties on a
Consolidated basis is the party owing such amount.


21

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning set forth in Section 10.05(a).
“Information” has the meaning set forth in Section 10.22(b).
“Insolvency Proceeding” means with respect to any Person (a) any case, action or
proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangements in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intercreditor Agreement” means the Intercreditor Agreement dated as of May 19,
2017 among the Banks and the Loan Parties relating to the sharing of Collateral
with and among the Swap Banks, as amended from time to time.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Daily Eurodollar Rate Loan with an Interest Period of one day, the last day of
each Interest Period applicable to such Loan except if the Interest Period for
such Loan is longer than 90 days, then the 90th day after such Loan is made; (b)
as to any Base Rate Loan, the later of (i) the 5th Business Day of each fiscal
quarter, or (ii) the date of payment shown on the billing delivered to the
Co-Borrowers by the Agent, but in no event later than the Expiration Date, and
(c) as to any Daily Eurodollar Rate Loan with an Interest Period of one day, the
earlier of (1) the last Business Day of the fiscal month and (ii) the
Conversion/Continuation Date on which the Loan is converted into or continued as
a Loan (other than a Daily Eurodollar Rate Loan with an Interest Period of one
day).
“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is converted into or continued as a Eurodollar Rate Loan, and
ending on the date that is one or two weeks or one, two, three or six months or,
in the case of Daily Eurodollar Rate Loans, one day, thereafter as selected by
HoldCo in its Notice of Borrowing or Notice of Conversion/Continuation as the
ending date thereof; provided, however, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the preceding Business
Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically


22

--------------------------------------------------------------------------------





corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(c)    no Interest Period shall extend beyond the scheduled Expiration Date.
“Interest Rate Contract” means any agreement entered into with any Swap Bank,
whether or not in writing, relating to any single transaction that is an
interest rate protection agreement, interest rate future, interest rate option,
interest rate swap, interest rate cap, collar or other interest rate hedge
arrangement. No Interest Rate Contract will be executed hereunder unless it is
subject to the applicable ISDA Master Agreement or its equivalent (i.e.,
long-form confirmations).
“In-the-Money Positions” means the in-the-money marked-to-market value of
forward positions from Co-Borrower’s forward book from (i) any Accounts of the
Co-Borrowers which are Eligible Accounts (other than those Accounts which fail
to meet the requirements of subparagraph (h) in the definition of “Eligible
Accounts,” which Accounts shall be included) and which are attributable to
Product which has been contracted to be delivered to an account debtor and (ii)
any open financial forward contracts not included in Approved Brokerage
accounts, net of, in each case (on a counterparty by counterparty basis)
remaining forward out-of-the-money positions, accounts payable and offsets and
counterclaims of Co-Borrowers to such counterparty, as such amounts may be
adjusted to account for the effective amount of posted cash and Letter of Credit
support to such counterparty.
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
“ISP” means “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).
“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.
“Issuing Bank” means Rabobank and any of its Affiliates, Compass Bank and any of
its Affiliates, and any other Bank or any Affiliate of any Bank that has
requested and has received Agent’s consent to Issue Letters of Credit hereunder,
in such Bank’s or Affiliate’s capacity as an issuer of one or more Letters of
Credit hereunder.
“Issuing Bank Sub-Limit” means, with respect to each Issuing Bank, the limit set
opposite such Issuing Bank under the heading “Sub-Limit” in the table below or
such other amount as may be agreed to in writing by the Co-Borrowers, the Agent
and the applicable Issuing Bank:


23

--------------------------------------------------------------------------------





Issuing Bank
Sub-Limit
Rabobank
$50,000,000
Compass Bank
$30,000,000



“L/C Advance” means each Bank’s participation in any L/C Borrowing in accordance
with its Pro Rata Share (or, if a Defaulting Bank exists, and without limitation
to the obligations of such Defaulting Bank under this Agreement, with respect to
each Non-Defaulting Bank, its Pro Rata Adjusted Percentage, if applicable).
“L/C Amendment Application” means an application form for amendment of
outstanding Standby or Documentary Letters of Credit as shall at any time be in
use at an Issuing Bank, as such Issuing Bank shall request.
“L/C Application” means an application form for Issuances of Standby or
Documentary Letters of Credit as shall at any time be in use at an Issuing Bank,
as such Issuing Bank shall request.
“L/C Borrowing” means an extension of credit under Article 3 resulting from a
drawing under any Letter of Credit, which extension of credit shall not have
been reimbursed on the date when made nor converted into a Borrowing of Loans
under Section 3.03.
“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, which will constitute an L/C
Borrowing until reimbursed or converted into a Borrowing of Loans.
“L/C‑Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document relating to any Letter of
Credit, including, but not limited to, any of the Issuing Bank’s standard form
documents for letter of credit issuances.
“L/C Caps” means the following sub-limit caps upon L/C Obligations under
particular types of Letters of Credit Issued as follows:
(a)    Documentary and Standby Letters of Credit issued for the purpose of
financing the purchase of Product and Performance Standby Letters of Credit, in
each case with terms of up to 90 days - $120,000,000.
(b)    Documentary and Standby Letters of Credit issued for the purpose of
financing the purchase of Product and Performance Standby Letters of Credit, in
each case with terms of greater than 90 days and up to 365 days - $72,000,000 in
the aggregate.


24

--------------------------------------------------------------------------------





Provided that, any Letters of Credit that do not match the terms stated above
due to the inclusion of an automatic renewal provision shall be permitted as
long as the maximum number of days required for notice of non-renewal is ninety
(90) days for Performance Standby Letters of Credit, and sixty (60) days for all
other types of Letters of Credit. If Commitments are increased pursuant to
Section 2.02(a), (a) the L/C Cap set forth in clause (a) above shall be
increased on a dollar-for-dollar basis in an amount equal to any such increase;
provided that, in no event shall the L/C Cap set forth in clause (a) above
exceed $150,000,000 and (b) the L/C Cap set forth in (b) above shall be
increased by an amount equal to 60% of any such increase; provided that, in no
event shall the L/C Cap set forth in clause (b) above exceed $90,000,000. Such
increases to be notified to the Co-Borrowers and the Banks pursuant to Section
2.02(a)(iii).
“LDCs” means storage, transportation, and performance requirements to utility
companies and/or local distribution companies.
“Letters of Credit” means any letters of credit (whether Standby Letters of
Credit or Documentary Letters of Credit) issued by the Issuing Banks pursuant to
Article 3.
“Letters of Credit Fee Rate” means the following percentages per annum:
(a)    if the average daily Aggregate Amount during the most recently ended
fiscal quarter was less than fifty percent (50%) of the average daily aggregate
Commitments of the Banks in effect during such fiscal quarter, (i) two percent
(2.00%) for Letters of Credit described in clause (a) under L/C Caps and (ii)
two and one-quarter percent (2.25%) for Letters of Credit described in clause
(b) under L/C Caps; and
(b)    if the average daily Aggregate Amount during the most recently ended
fiscal quarter was greater than or equal to fifty percent (50%) of the average
daily aggregate Commitments of the Banks in effect during such fiscal quarter,
(i) two and one-quarter percent (2.25%) for Letters of Credit described in
clause (a) under L/C Caps and (ii) two and one-half percent (2.50%) for Letters
of Credit described in clause (b) under L/C Caps.
The Letter of Credit Fee Rate for any fiscal quarter shall be determined by the
Agent based upon the average Aggregate Amount outstanding and the average
aggregate Commitments of the Banks in effect, in each case, on each day during
the fiscal quarter most recently ended, and any such determination shall be
conclusive and binding absent manifest error. Any increase or decrease in the
Letter of Credit Fee Rate resulting from a change in the average daily Aggregate
Amount or aggregate Commitments of the Banks during any fiscal quarter shall
become effective as of the first day of the subsequent fiscal quarter, as
notified by the Agent to the Co-Borrowers. Notwithstanding the foregoing, the
Letter of Credit Fee Rate shall be deemed to be the Letter of Credit Fee Rate
described in clause (a) above from and after the Closing Date through and
including the last day of the first full fiscal quarter ending after the Closing
Date.
“Letters of Credit for Product Not Yet Delivered” shall mean an amount equal to
the face amount of any Letter of Credit for the purchase of Product minus (i)
the value (determined by means of a commercially reasonable method agreed to
between Co-Borrowers and Agent) of accounts payable and any other costs and
liabilities incurred by the Co-Borrowers for the purchase


25

--------------------------------------------------------------------------------





of Products related to such Letter of Credit by the Co-Borrowers under such
Letters of Credit with respect to which title to such Products has passed to a
Co-Borrower as of the date of calculation thereof and is included as part of the
Co-Borrowers’ Eligible Inventory, minus (ii) any marked-to-market loss liability
on any open forward contract or open over-the-counter transaction, minus (iii)
any liability pertaining to an exchange payable, minus (iv) any other
counterclaim that can be made against such Letter of Credit. The amounts
resulting from such calculation shall be calculated solely with respect to the
Co-Borrowers and shall not be duplicative of amounts included in the calculation
of any other line item in the Borrowing Base Advance Cap for any reason.
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or other encumbrance, lien (statutory or
otherwise) or preferential arrangement of any kind or nature whatsoever in
respect of any property (including those created by, arising under or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming any Co-Borrower as debtor, under the Uniform Commercial Code or
any comparable law).
“Liquidity Premium” means a liquidity premium amount to be added to the interest
rate for each Daily Eurodollar Rate Loan, to be determined by the Agent in its
sole discretion for each such Borrowing on the first day of each Interest Period
therefor.
“Loan” means an extension of credit by the Banks to the Co-Borrowers under
Article 2 or Article 3, including Working Capital Loans and Bridge Loans.
“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Security Documents, the Intercreditor Agreement, the L/C‑Related Documents, each
Subordination Agreement, if and when in effect, and all other documents
delivered to the Banks (excluding Swap Contracts) in connection herewith, each
as amended, modified or restated from time to time.
“Loan Party” means each Co-Borrower and each Guarantor.
“Lock Box” has the meaning specified in Subsection 7.08(a).
“Long Position” means for each Co-Borrower and any Subsidiary, (a) the aggregate
number of MMBtus of natural gas which are either held in inventory by such
Co-Borrower or such Subsidiary or which such Co-Borrower or such Subsidiary has
contracted to purchase (whether by purchase of a contract on a commodities
exchange or otherwise), or which such Co-Borrower or such Subsidiary will
receive on exchange or under a swap contract including, without limitation, all
option contracts representing the obligation of such Co-Borrower or such
Subsidiary to purchase natural gas at the option of a third party, and in each
case, for which a fixed purchase price has been set or (b) the aggregate number
of megawatt hours of electricity, which such Co-Borrower or such Subsidiary has
contracted to purchase (whether by purchase of a contract on a commodities
exchange or otherwise), or which such Co-Borrower or such Subsidiary will
receive on exchange or under a swap contract including, without limitation, all
option contracts representing the obligation of such Co-Borrower or such
Subsidiary to purchase electricity at the option of a third party, and in each


26

--------------------------------------------------------------------------------





case, for which a fixed purchase price has been set. Long Positions will be
expressed as a positive number.
“Major Acquisition” means the acquisition by HoldCo of 100% of the outstanding
Equity Interests of each Major Company pursuant to the Major Acquisition
Documents.
“Major Acquisition Documents” means, collectively, each of the documents,
instruments and agreements set forth on Annex D-2.
“Major Cash Installment Payments” means the cash installment payments to be made
in accordance and as contemplated by Article 2 of the Major MIPA, which cash
installment payments shall not exceed $15,000,000 in the aggregate or $5,000,000
annually.
“Major Companies” means Major, Electric, and Respond.
“Major Earnout” means, (a) the “earnout” payable pursuant to and as contemplated
by Article 2 of the Major MIPA and (b) the “executive earnout” payable pursuant
to and as contemplated by Article 2 of the Major MIPA, collectively, in an
aggregate amount not to exceed (x) 27.27% of Major Companies’ Adjusted EBITDA
(as defined in the Major MIPA) for fiscal year ended December 31, 2016, (y)
36.36% of Major Companies’ Adjusted EBITDA (as defined in the Major MIPA) for
the fiscal year ended December 31, 2017, and (z) 36.36% of Major Companies’
Adjusted EBITDA (as defined in the Major MIPA) for the fiscal year ended
December 31, 2018.
“Majority Banks” means, as of any date of determination, (a) other than as
provided in clause (b), two or more Banks having more than 50% of Commitments
or, if the Commitment of each Bank to make Loans and the obligation of the
Issuing Banks to Issue Letters of Credit have been terminated pursuant to
Section 8.02, two or more Banks holding in the aggregate more than 50% of the
Effective Amount of all Loans and L/C Obligations (with the aggregate amount of
each Bank’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Bank for purposes of this definition) and (b) at any time
there is only one Bank, such Bank.
“Major MIPA” means the Membership Interest Purchase Agreement, dated May 3, 2016
among HoldCo, Parent, National Gas & Electric, LLC and Retailco.
“Major MIPA Payments” means (a) the payment of Major Cash Installment Payments
by HoldCo or any other Loan Party, (b) the payment of the Major Earnout by
HoldCo or any other Loan Party and (c) any other cash payments (other than cash
payments of acquired net working capital) made by HoldCo or any other Loan Party
pursuant to the Major MIPA as consideration for the Major Acquisition.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.
“Marketable Securities” means (a) certificates of deposit issued by any bank
with a Fitch rating of A or better, (b) commercial paper rated P‑1, A‑1 or F‑1,
(c) bankers acceptances rated Prime, or (d) U.S. Government obligations with
tenors of 90 days or less.


27

--------------------------------------------------------------------------------





“Master Service Agreement” means the Master Service Agreement dated January 1,
2016, among Holdco, Parent and Retailco Services, LLC.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, properties, or condition (financial or otherwise) of the
Loan Parties taken as a whole, (b) a material impairment of the ability of any
Loan Party or the Loan Parties to perform under any Loan Document, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document or the rights and
remedies of the Agent, any Issuing Bank or the Banks thereunder.
“Maximum Borrower Liability” has the meaning set forth in Section 10.06(c).
“Maximum Bridge Advance Cap” means $30,000,000, as such amount may be increased
pursuant to Section 2.02(b).
“Maximum Working Capital Advance Cap” means $85,000,000, as such amount may be
increased pursuant to Section 2.02(b).
“Maximum Rate” has the meaning set forth in Section 2.10(e).
“Minimum Shares” has the meaning set forth in Section 8.01(j).
“MIPA Payment Availability” means (a) the amount calculated under clause (b) of
the Borrowing Base Advance Cap determined as of the Collateral Position Report
most recently received by the Agent pursuant to Section 7.02(b) minus (b) the
Effective Amount of the Working Capital Loans plus the Effective Amount of the
Bridge Loans plus the Effective Amount of all L/C Obligations.
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
Parent or any of its Restricted Subsidiaries from (i) a Disposition, (ii) the
issuance of Additional Debt, or (iii) the issuance of Equity Interests, other
than Equity Interests issued in connection with a Cure Contribution, less (b)
underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, and other usual and
customary transaction costs, in each case only to the extent paid or payable by
Parent or any of its Restricted Subsidiaries in cash and related to such
Disposition, Additional Debt issuance, or Equity Interest issuance.
“Net Position” means the sum of all Long Positions and Short Positions of each
of the Co-Borrowers and their respective Subsidiaries.
“Net Position Report” means a report which details the Net Position of each of
the Co-Borrowers and its Subsidiaries and includes each Co-Borrower’s
certification that it is in compliance with Section 7.17 of this Agreement,
substantially in the form attached hereto as


28

--------------------------------------------------------------------------------





Exhibit C, or in any other form acceptable to the Agent, which Net Position
Report shall include, on a monthly basis, detailed information on volumetric
positions with mark to market valuation on a dollar basis.
“New Bank Agreement” means a New Bank Agreement, substantially in the form of
Exhibit H, among the Co-Borrowers, the Agent, and a new financial institution
making a Commitment pursuant to Section 2.02 of this Agreement.
“New Co-Borrower Supplement” means the supplement to the Credit Agreement
substantially in the form attached hereto as Exhibit L.
“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.
“Note” means a promissory note made by a Co-Borrower in favor of a Bank
evidencing such Bank’s Commitment, substantially in the form of Exhibit B.
“Notice of Borrowing” means a request by the Co-Borrowers to the Agent for
either a Borrowing of Loans or an Issuance of a Letter of Credit, each such
notice to be in the appropriate form attached hereto as Exhibit A-1 or in any
other form acceptable to the Agent.
“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit A‑2.
“NuDevco Retail” means NuDevco Retail, LLC, a Delaware limited liability
company.
“NYMEX” means the New York Mercantile Exchange.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent,
including, but not limited to, the obligation to reimburse L/C Obligations to an
Issuing Bank, due or to become due, now existing or hereafter arising and,
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof or any proceeding under any debtor relief
laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and (b) all
indebtedness, liabilities and obligations owing by any Loan Party to any Swap
Bank under a Swap Contract, whether due or to become due, absolute or
contingent, or now existing or hereafter arising, including Swap Contracts in
effect on the Closing Date (as such Swap Contracts may be amended from time to
time); provided that (i) when any Swap Bank assigns or otherwise transfers any
interest held by it under any Swap Contract to any other Person pursuant to the
terms of such agreement, the obligations thereunder shall constitute Swap
Obligations only if such assignee or transferee is also then a Bank or an
Affiliate of a Bank and a party to the Intercreditor Agreement and (ii) if a
Swap Bank ceases to be a Bank or an Affiliate of a Bank hereunder, obligations
owing to such Swap Bank shall be included as Swap Obligations only to the extent
such obligations arise from


29

--------------------------------------------------------------------------------





transactions under such individual Swap Contracts (and not the master agreement
between such parties) entered into prior to the time such Swap Bank ceases to be
a Bank or an Affiliate of a Bank hereunder, without giving effect to any
extension, increases, or modifications thereof which are made after such Swap
Bank ceases to be a Bank or an Affiliate of a Bank hereunder; provided further
that, “Obligations” shall exclude any Excluded Swap Obligations. For purposes of
determining the amount of the Loan Parties’ Swap Obligations, the amount of such
Swap Obligation shall be an amount equal to the Close-Out Amount with respect to
any Swap Contract.
“OFAC” has the meaning assigned to such term in the definition of “Sanctions”.
“Other Debtor Relief Law” has the meaning set forth in Section 10.06(c)(iii).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under or from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 10.15).
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“Payment in Full” means the termination of this Agreement, termination of all
Swap Contracts with such Persons (other than Swap Contracts as to which
arrangements satisfactory to the applicable counterparty in its sole discretion
have been made), termination of all Letters of Credit (other than Letters of
Credit as to which arrangements satisfactory to the applicable Issuing Bank in
its sole discretion have been made), and the payment in full in cash of all
outstanding Obligations.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Performance Standby Letters of Credit” means Standby Letters of Credit securing
performance obligations, transportation and storage obligations, performance
requirements to LDCs, swap obligations or other obligations of the Co-Borrowers
owing to pipeline and storage companies.
“Permitted Acquisitions” means (a) the acquisition of customer contracts for
consideration equal to or greater than $4,000,000 for any single transaction,
(b) the acquisition of 50% or more of the Equity Interest in another Person
(such Person, the “Target”), or (c) the acquisition


30

--------------------------------------------------------------------------------





of any business, division or enterprise, or all or substantially all of the
assets of a Target, provided that, in each case, (i) such acquisition is
consistent with or complimentary to the lines of business presently conducted by
the Co-Borrowers or in other business activities in the energy business related
to such lines of business, (ii) before and immediately after giving effect to
such acquisition no Default or Event of Default shall have occurred and be
continuing, (iii) immediately after giving effect to such acquisition, the Loan
Parties shall be in pro forma compliance with the financial covenants in Section
7.09, (iv) the Adjusted Purchase Price (excluding the portion of such purchase
price consisting of the cash cost of acquired net working capital) for any such
acquisition does not exceed $5,000,000 without the prior written consent of the
Agent or $10,000,000 without the prior written consent of the Majority Banks;
provided that, in the case of the Verde Acquisition, no such consent shall be
required so long as any payments made by any Loan Party with respect thereto
comply with Section 7.12(k); (v) the aggregate Adjusted Purchase Price
(excluding the portion of such purchase price consisting of the cash cost of
acquired net working capital) of all Permitted Acquisitions not subject to
consent pursuant to the forgoing clause (iv) and other than the Verde
Acquisition shall not exceed $10,000,000 in the aggregate; (vi) the Loans used
to fund each Permitted Acquisition in excess of $5,000,000 does not exceed the
sum of (A) 75% of the Adjusted Purchase Price (excluding the portion of such
purchase price consisting of the cash cost of acquired net working capital) and
(B) the Adjusted Purchase Price consisting of the cash cost of acquired net
working capital, in each case, of the Permitted Acquisition to be financed by
such Loan; and (vii) (A) in the case of an acquisition of Equity Interests, the
acquisition is structured so that the acquired Person becomes a Restricted
Subsidiary of a Co-Borrower, and the Co-Borrowers comply with Section 7.23 with
respect to such Person and (B) in the case of an acquisition of assets, such
acquisition is structured so that a Loan Party acquires such assets.
“Permitted Liens” has the meaning specified in Section 7.10.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.
“Platform” has the meaning specified in Subsection 10.02(d).
“Pledge Agreement” means each pledge agreement listed on the Security Schedule
and each other pledge agreement executed from time to time by any Person in
favor of the Agent in respect of any or all of the Obligations, as each may be
amended, restated, supplemented or otherwise modified from time to time.
“POR Agreement” means any agreement for billing services and for the assignment
of accounts receivables between a Co-Borrower and a third party as may be
approved by the Agent from time to time in its sole discretion, including those
POR Agreements in effect as of the Closing Date as set forth in
Schedule 1.01(a).
“POR Collateral” means accounts receivable assigned by a Co-Borrower pursuant to
a POR Agreement.


31

--------------------------------------------------------------------------------





“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day and if the Wall Street
Journal does not publish such rate on such day then such rate as most recently
published prior to such day.
“Product” means natural gas and electricity.
“Pro Rata Adjusted Percentage” means, at any time that one or more Banks
qualifies as a Defaulting Bank hereunder, with respect to each Non-Defaulting
Bank, the percentage equivalent (expressed as a decimal, rounded to the ninth
decimal place) at such time of such Bank’s Commitment divided by the aggregate
Commitments (excluding the Commitments of all Defaulting Banks); provided that
the application of the Pro Rata Adjusted Percentage shall in no event result in
a Non-Defaulting Bank being obligated to extend credit in an amount in excess of
its Commitment, and no adjustment to a Non-Defaulting Bank’s Commitment shall
arise from such Non-Defaulting Bank’s agreement herein to fund in accordance
with its Pro Rata Adjusted Percentage.
“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s Credit Percentage.
“Provider Acquisition” means the acquisition by HoldCo of 100% of the
outstanding Equity Interests of each Provider Company pursuant to the Provider
Acquisition Documents.
“Provider Acquisition Documents” means, collectively, means, collectively, each
of the documents, instruments and agreements set forth on Annex D-1.
“Provider Companies” means Maine, NH and Mass.
“Provider Earnout” means the (a) “earnout” payable pursuant to the Provider MIPA
in an aggregate amount not to exceed $4,000,000 and (b) any minimum required
payment pursuant to Section 2.2(c) of the Provider MIPA in an aggregate amount
not to exceed $5,000,000.
“Provider MIPA” means the Membership Interest Purchase Agreement, dated May 3,
2016, among HoldCo, Provider Power, LLC, Parent and Kevin B. Dean and Emile L.
Clavet.
“Provider MIPA Payments” means (a) the payment of the Provider Earnout by HoldCo
or any other Loan Party and (b) any other cash payments (other than cash
payments of acquired net working capital) made by HoldCo or any other Loan Party
pursuant to the Provider MIPA as consideration for the Provider Acquisition.
“Qualified Accounts” means receivables under contracts which upon performance by
the applicable Co-Borrower will become Eligible Accounts of such Co-Borrower.
“Qualified ECP Guarantor” means, in respect of any CEA Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such CEA Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible


32

--------------------------------------------------------------------------------





contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.
“Recipient” means (i) any Bank, (ii) the Agent, and (iii) any Issuing Bank, as
applicable.
“Register” has the meaning specified in Section 10.07(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact, and representatives of
such Person and of such Person’s Affiliates.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject but
excluding any such determination of an arbitrator or Governmental Authority that
is being appealed or is being validly challenged in good faith by such Person.
“Reserves” means reserves for any warehouse, bailee or storage charges or rent
where inventory is located in an amount not less than an amount necessary to pay
all such charges or rents for three months.
“Residential Customer Equivalent” or “RCE” means a natural gas customer with a
standard consumption of 100 MMBtus per year or an electricity customer with a
standard consumption of 10 MWhs per year.
“Resignation Effective Date” has the meaning set forth in Section 9.06(a).
“Responsible Officer” means (a) with respect to any Person that is a
corporation, the officers of such Person listed on the Responsible Officer List
provided by the Loan Parties to the Agent from time to time, (b) with respect to
any Person that is a limited liability company, if such Person has officers,
then the officers of such Person listed on the Responsible Officer List provided
by the Loan Parties to the Agent from time to time, and if such Person is
managed by members, then a Responsible Officer of such Person’s managing member,
and if such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.
“Responsible Officer List” means the list of Responsible Officers provided by
the Loan Parties to the Agent from time to time.
“Restricted Subsidiary” means each Subsidiary of Parent other than an
Unrestricted Subsidiary.


33

--------------------------------------------------------------------------------





“Retailco” means Retailco, LLC, a Texas limited liability company.
“Risk Management and Credit Policy” means the energy commodity risk management
policy of Co-Borrowers, as such policy may be amended from time to time pursuant
to Section 7.25.
“Sanctioned Person” has the meaning assigned to such term in Section 6.22(b).
“Sanctions” means any sanctions administered by or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Netherlands, or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission.
“Secured Parties” means the Agent, each Issuing Bank, each Bank, and each Swap
Bank.
“Security Agreement” means that certain Security Agreement among the
Co-Borrowers, the Guarantors and Rabobank, as Agent, dated as of May 19, 2017,
for the ratable benefit of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.
“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, assignments, deposit instruments, guarantees, financing statements,
continuation statements, extension agreements and other agreements or
instruments now, heretofore, or hereafter delivered by any Co-Borrower to the
Agent for the ratable benefit of the Banks and the Swap Banks in connection with
this Agreement or any transaction contemplated hereby to secure the payment of
any part of the Obligations or the performance of any Co-Borrower’s other duties
and obligations under the Loan Documents.
“Security Schedule” means Annex A hereto.
“Sharing Event” shall have the meaning ascribed to it in the Intercreditor
Agreement.
“Short Position” means for each Co-Borrower and any Subsidiary, (a) the
aggregate number of MMBtus of natural gas which such Co-Borrower or such
Subsidiary has contracted to sell (whether by sale of a contract on a
commodities exchange or otherwise) or deliver on exchange or under a swap
contract, including, without limitation, all option contracts representing the
obligation of such Co-Borrower or such Subsidiary to sell natural gas at the
option of a third party and in each case for which a fixed sales price has been
set or (b) the aggregate number of megawatt hours of electricity which such
Co-Borrower or such Subsidiary has contracted to sell (whether by sale of a
contract on a commodities exchange or otherwise) or deliver on exchange or a
swap contract, including, without limitation, all option contracts representing
the obligation of such Co-


34

--------------------------------------------------------------------------------





Borrower or such Subsidiary to sell electricity at the option of a third party
and in each case for which a fixed sales price has been set. Short Positions
will be expressed as a negative number.
“Subordinated Debt” means unsecured Indebtedness of the Co-Borrowers owed to an
Affiliate of the Co-Borrowers (other than Parent and its Restricted
Subsidiaries) (a) no part of the principal of which is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date that is six (6) months after the
Expiration Date, (b) the terms and provisions of which are otherwise reasonably
satisfactory to the Agent and (c) that has been subordinated to the Obligations
in right and time of payment pursuant to the Subordination Agreement.
“Subordination Agreement” means a subordination agreement in substantially the
same form as Exhibit M hereto with such changes as the Agent deems appropriate,
or otherwise in form and substance acceptable to the Agent and the Majority
Banks, among the Co-Borrowers, the owner and holder of the Subordinated Debt and
the Agent.
“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. For purposes of this
Agreement and each other Loan Document, HoldCo and its Subsidiaries shall
constitute Subsidiaries of Parent. Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of any of
the Loan Parties.
“Swap Banks” means any Person that, at the time it enters into a Swap Contract
with a Co-Borrower permitted under Article 7, is a Bank or an Affiliate of a
Bank and is a party to the Intercreditor Agreement, in its capacity as a party
to such Swap Contract.
“Swap Contract” means any agreement entered into with any Swap Bank, whether or
not in writing, relating to any single transaction that is a rate swap, a basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, forward foreign exchange
transaction, cap, collar or floor transaction, currency swap, cross-currency
rate swap, currency option or any other similar transaction (including any
transaction involving physical delivery and any option to enter into any of the
foregoing) or any combination of the foregoing and, unless the context clearly
requires, any master agreement relating to or governing any or all of the
foregoing. No Swap Contract will be executed hereunder unless it is subject to
the applicable ISDA Master Agreement or its equivalent (i.e., long-form
confirmations). For the avoidance of doubt, the term “Swap Contract” shall
include Interest Rate Contracts.
“Swap Obligations” means the obligations referred to in clause (b) of the
definition of Obligations.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any


35

--------------------------------------------------------------------------------





date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.
“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of August
1, 2014, among Parent, HoldCo, Retailco, and NuDevco Retail.
“Tier I Account” means an Eligible Account with a Tier I Account Party.
“Tier I Account Party” means an Account Debtor which is (a) of the type listed
as a Tier I Account Party on the Credit Limit Annex, or (b) approved by the
Agent as a Tier I Account Party.
“Tier I Unbilled Qualified Account” means Unbilled Qualified Accounts with a
Tier I Account Party.
“Tier II Account” means an Eligible Account with a Tier II Account Party.
“Tier II Account Party” means an Account Debtor which is (a) of the type listed
on the Credit Limit Annex as a Tier II Account Party or (b) approved by the
Agent as a Tier II Account Party.
“Tier II Unbilled Qualified Account” means Unbilled Qualified Accounts with a
Tier II Account Party.
“Title IV Plan” means a pension plan (as defined in Section 3(2) of ERISA) that
is subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
Code, other than a Multiemployer Plan, and that is sponsored, maintained or
contributed to by any ERISA Affiliate, or with respect to which any ERISA
Affiliate incurs or otherwise has any obligation or liability, contingent or
otherwise.
“Total Available Commitments” means, at any time, the aggregate Commitments of
all Banks minus the aggregate Commitments of all Defaulting Banks at such time.
“Type” means a Base Rate Loan or a Eurodollar Rate Loan.
“Unbilled Qualified Accounts” means Eligible Accounts, based upon the value of
underlying sales contracts, of the Co-Borrowers for Product which have been
delivered to an account


36

--------------------------------------------------------------------------------





debtor and which would be Eligible Accounts but for the fact that such Accounts
have not actually been invoiced at such time.
“United States” and “U.S.” each means the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of a Co-Borrower formed or
acquired after the Closing Date that is designated by the Co-Borrowers, with the
written consent of the Agent and Majority Banks, as an Unrestricted Subsidiary.
As of the Closing Date, there are no Unrestricted Subsidiaries.
“Unused Commitment” means, with respect to each Bank at any time, such Bank’s
Commitment at such time minus such Bank’s Credit Exposure.
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.01(f)(ii)(2)(iii).
“Verde Acquisition” means the acquisition by CenStar of 100% of the outstanding
Equity Interests of each Verde Company pursuant to the Verde MIPA for
consideration consisting of (i) cash consideration payable at closing of
approximately $65,000,000 (including payments attributable to estimated closing
date working capital), (ii) the Verde Earnout and (iii) the issuance of the
Verde Note.
“Verde Acquisition Documents” means, collectively, means, collectively, each of
the documents, instruments and agreements set forth on Annex D-3 and all other
material acquisition documents.
“Verde Companies” means Verde Energy USA, Inc., a Delaware corporation, Verde
Energy USA Commodities, LLC, a Delaware limited liability company, Verde Energy
USA Connecticut, LLC, a Delaware limited liability company, Verde Energy USA DC,
LLC, a Delaware limited liability company, Verde Energy USA Illinois, LLC, a
Delaware limited liability company, Verde Energy USA Maryland, LLC, a Delaware
limited liability company, Verde Energy USA Massachusetts, LLC, a Delaware
limited liability company, Verde Energy USA New Jersey, LLC, a Delaware limited
liability company, Verde Energy USA New York, LLC, a Delaware limited liability
company, Verde Energy USA Ohio, LLC, a Delaware limited liability company, Verde
Energy USA Pennsylvania, LLC, a Delaware limited liability company, Verde Energy
USA Texas Holdings, LLC, a Delaware limited liability company, Verde Energy USA
Trading, LLC, a Delaware limited liability company, and Verde Energy Solutions,
LLC a Delaware limited liability company.
“Verde Earnout” means, collectively, the Earnout Payments (as defined in the
Verde MIPA).


37

--------------------------------------------------------------------------------





“Verde MIPA” means the Membership Interest Purchase Agreement, dated May 5,
2017, among CenStar, as buyer, Parent, as guarantor, and Verde Seller, as
seller.
“Verde MIPA Payments” means (a) the payment of all or any portion of the Verde
Earnout by CenStar or any other Loan Party, (b) the payment of principal and
interest under the Verde Note in accordance with the terms thereof, and (c) any
other cash payments (other than cash payments of acquired net working capital)
made by CenStar or any other Loan Party pursuant to the Verde MIPA as
consideration for the Verde Acquisition.
“Verde Note” means that certain promissory note made by CenStar to Verde Seller
in the principal amount of $20,000,000. The Verde Note is the “Buyer Note”
referred to, and defined in, the Verde MIPA.
“Verde Seller” means Verde Energy USA Holdings, LLC, a Delaware limited
liability company.
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
“Working Capital Advance Cap” means at any time, the maximum amount of Working
Capital Loans which may be advanced by the Banks to the Co-Borrowers, as
determined by the Collateral Position Report, which amount shall, in no event,
exceed the Maximum Working Capital Advance Cap.
“Working Capital Loans” shall have the meaning set forth in Section 2.01(a).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c)    (1)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however,
evidenced.
(i)
The term “including” is not limiting and means “including without limitation.”



38

--------------------------------------------------------------------------------





(ii)
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

(d)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
(e)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
(f)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms but only for the specific purposes for
which they apply.
(g)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Banks and the
Co-Borrowers, and are the products of all parties. Accordingly, they shall not
be construed against any of the parties merely because of such parties’
involvement in their preparation.
1.03    Accounting Principles.
(a)    Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made in accordance with GAAP consistently
applied.
(b)    References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of each of the Loan Parties.
(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either a Loan
Party or the Majority Banks shall so request, the Agent, the Banks and the Loan
Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Majority Banks); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Loan Parties shall provide to the Agent and
the Banks financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted


39

--------------------------------------------------------------------------------





for on a basis consistent with that reflected in the financial statements
referred to in Section 6.11(a) for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
1.04    Pro Forma Compliance Determination. “Pro forma compliance” determination
as to any transaction shall be calculated after giving effect to such
transaction with (a) Indebtedness to include any Indebtedness incurred and
outstanding since the last day of the most recent fiscal month for which
financial statements are available, (ii) Adjusted EBITDA being calculated based
on the most recently ended trailing twelve month period for which financial
statement are available, and (iii) clause (b) of the Fixed Charge Coverage Ratio
being calculated as of the most recently ended trailing twelve month period for
which financial statement are available.
ARTICLE2
THE CREDITS
2.01    Loans.
(a)    Working Capital Loans. Subject to the terms and conditions set forth
herein, each Bank severally agrees to make loans (each such loan, a “Working
Capital Loan”) to the Co-Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the Working Capital Advance Cap; provided, however, that after
giving effect to any Borrowing:
(i)
the Effective Amount of all Loans and all L/C Obligations shall not exceed the
aggregate Commitments of the Banks, or, if a Defaulting Bank exists hereunder,
the Total Available Commitments,

(ii)
the Effective Amount of all Loans and all L/C Obligations shall not exceed the
Borrowing Base Advance Cap determined as of the date of such request on the
basis of the Collateral Position Report most recently received by the Agent
pursuant to Section 7.02(b) two (2) Business Days prior to the date on which the
requested Working Capital Loans are to be made, and

(iii)
the aggregate Effective Amount of Loans of any Bank, plus such Bank’s Credit
Percentage of the Effective Amount of all L/C Obligations shall not exceed such
Bank’s Commitment.

Within the limits of each Bank’s Commitment, and subject to the other terms and
conditions hereof, the Co-Borrowers’ ability to obtain Working Capital Loans
shall be fully revolving, and accordingly the Co-Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.06, and re-borrow under this Section
2.01(a). Working Capital Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.


40

--------------------------------------------------------------------------------





(b)    Bridge Loans. Subject to the terms and conditions set forth herein, each
Bank severally agrees to make loans (each such loan, a “Bridge Loan”) to the
Co-Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the Bridge
Advance Cap; provided, however, that after giving effect to any Borrowing:
(i)
the Effective Amount of all Loans and all L/C Obligations shall not exceed the
aggregate Commitments of the Banks, or, if a Defaulting Bank exists hereunder,
the Total Available Commitments,

(ii)
the Effective Amount of all Loans and all L/C Obligations shall not exceed the
Borrowing Base Advance Cap determined as of the date of such request on the
basis of the Collateral Position Report most recently received by the Agent
pursuant to Section 7.02(b) two (2) Business Days prior to the date on which the
requested Bridge Loans are to be made, and

(iii)
the aggregate Effective Amount of Loans of any Bank, plus such Bank’s Credit
Percentage of the Effective Amount of all L/C Obligations shall not exceed such
Bank’s Commitment.

Within the limits of each Bank’s Commitment, and subject to the other terms and
conditions hereof, the Bridge Loans shall be fully revolving, and accordingly
the Co-Borrowers may borrow under this Section 2.01(b), prepay under Section
2.06, and re-borrow under this Section 2.01(b). Bridge Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
2.02    Increase in Commitments.
(a)    Increase in Commitments.
(i)
Subject to the conditions set forth in clauses (ii) and (iii) of this Section
2.02(a), the Co-Borrowers may request that the amount of the aggregate
Commitments be increased one or more times, in each case in a minimum amount of
$2,500,000 or in integral multiples of $2,500,000 in excess thereof; provided
that the aggregate Commitments after any such increase may not exceed
$150,000,000.

(ii)
Each such increase shall be effective only upon the following conditions being
satisfied: (A) no Default or Event of Default has occurred and is continuing at
the time thereof or would be caused thereby, (B) immediately before and after
giving effect to such increase, the Loan Parties shall be in pro forma
compliance with the financial covenants in Section 7.09, together with
calculations and any supporting documentation demonstrating such pro forma
compliance in form and substance reasonably satisfactory to the



41

--------------------------------------------------------------------------------





Agent, (C) either the Banks having Commitments hereunder at the time the
increase is requested agree to increase their Commitments in its sole discretion
in the amount of the requested increase or other financial institutions agree to
make a Commitment in the amount of the difference between the amount of the
increase requested by the Co-Borrowers and the amount by which some or all of
the Banks having Commitments hereunder at the time the increase is requested
agree to increase their Commitments, (D) such increase shall be subject to the
approval of the Agent and the Issuing Banks, which consent shall not be
unreasonably withheld, conditioned or delayed, (E) such Banks and other
financial institutions, if any, shall have executed and delivered to the Agent a
Commitment Increase Agreement or a New Bank Agreement, as applicable, and (F)
the Co-Borrowers shall have delivered such evidence of authority for the
increase (including without limitation, certified resolutions of the applicable
managers and/or members of the Co-Borrowers authorizing such increase) as the
Agent may reasonably request.
(iii)
Each financing institution to be added to this Agreement as described in Section
2.02(a)(ii)(C) above shall execute and deliver to the Agent a New Bank
Agreement, pursuant to which it becomes a party to this Agreement. Each Bank
agreeing to increase its Commitment as described in Section 2.02(a)(ii)(C) shall
execute and deliver to the Agent a Commitment Increase Agreement pursuant to
which it increases its Commitment hereunder. In addition, a Responsible Officer
shall execute and deliver to the Agent, for each Bank being added to this
Agreement, a Note payable to such new Bank in the principal amount of the
Commitment of such Bank, and for each Bank increasing its Commitment, a
replacement Note payable to such Bank, in the principal amount of the increased
Commitment of such Bank. Each such Note shall be dated the effective date of the
pertinent New Bank Agreement or Commitment Increase Agreement. In the event a
replacement Note is issued to a Bank, such Bank shall mark the original note as
“REPLACED” and shall return such original Note to the Co-Borrowers. Upon
execution and delivery to the Agent of the Note and the execution by the Agent
of the relevant New Bank Agreement or Commitment Increase Agreement, as the case
may be, such new financing institution shall constitute a “Bank” hereunder with
a Commitment as specified therein, or such existing Bank’s Commitment shall
increase as specified therein, as the case may be, and the Agent shall notify
the Co-Borrowers and all Banks of such addition or increase, and the final
allocations thereof, and provide a revised Schedule 2.01 reflecting such
additions or increase together with a schedule showing the revised Working



42

--------------------------------------------------------------------------------





Capital Advance Cap, Maximum Working Capital Advance Cap, Bridge Advance Cap,
Maximum Bridge Advance Cap and L/C Cap as increased pursuant to Section 2.02(b)
below.
(iv)
Notwithstanding anything to the contrary in this Section 2.02(a), the Banks
having Commitments hereunder at the time any such increase is requested shall
have the first right, but shall not be obligated, to participate in such
increase by agreeing to increase their respective Commitments by their Credit
Percentage to the extent of such increase. The Agent shall not, and shall not be
obligated to, permit any financial institutions that do not have, at that time,
Commitments hereunder to make commitments for portions of the requested increase
not assumed by the Banks having Commitments hereunder until each of such Banks
have agreed to increase their Commitments or declined to do so. To facilitate
the Banks’ right of first refusal, HoldCo shall, by written notice to the Agent
(which shall promptly deliver a copy to each Bank) given not less than 15 days
prior to the requested effective date of the increase in Commitments (the
“Increase Effective Date”), request that the Banks increase their Commitments.
Each Bank shall, by notice to HoldCo and the Agent given not later than 15 days
following receipt of HoldCo’s request, advise HoldCo whether or not it will
increase its Commitments as of the Increase Effective Date. Any Bank that has
not so advised HoldCo and the Agent by such day shall be deemed to have declined
to agree to such increase in its Commitment. The decision to increase its
Commitment hereunder shall be at the sole discretion of each Bank.

(b)    Increase in Maximum Working Capital Advance Cap, Maximum Bridge Advance
Cap, and L/C Cap.
(i)
In connection with any such increase in Commitments under clause (a) above, the
Maximum Working Advance Capital Cap and Maximum Bridge Advance Cap shall
increase as follows:

(1)
the Maximum Working Capital Advance Cap shall increase in an amount equal to 75%
of the increase in Commitments in excess $120,000,000; provided that, in no
event shall the Maximum Working Capital Advance Cap exceed $100,000,000.

(2)
the Maximum Bridge Advance Cap shall increase in an amount equal to 25% of the
increase in Commitments in excess $120,000,000; provided that, in no event shall
the Maximum Bridge Advance Cap exceed $37,500,000.



43

--------------------------------------------------------------------------------





(ii)
In connection with any such increase in Commitments under clause (a) above, (A)
clause (a) of the L/C Cap shall be increased on a dollar-for-dollar basis in an
amount equal to any such increase in excess $120,000,000; provided that, in no
event shall clause (a) of the L/C Cap exceed $150,000,000, and (B) clause (b) of
the L/C Cap shall be increased by an amount equal to 60% of any such increase in
excess $100,000,000; provided that, in no event shall clause (b) the L/C Cap
exceed $90,000,000.

2.03    Loan Accounts. The Loans and Letters of Credit Issued may be evidenced
by Notes and loan accounts. Each Bank may endorse on the schedules annexed to
its Note the date, amount and maturity of each Loan made by it and the amount of
each payment of principal made by the Co-Borrowers with respect thereto. Each
Bank is irrevocably authorized by the Co-Borrowers to endorse its Note and
records and such Bank’s records shall be conclusive absent manifest error;
provided, however, that the failure of any Bank to make, or an error in making,
a notation thereon with respect to any Loan shall not limit or otherwise affect
the Obligations of the Co-Borrowers hereunder or under such Note to such Bank.
2.04    Procedure for Borrowing.
(a)    Each Borrowing of Loans consisting only of Base Rate Loans shall be made
upon the Co-Borrowers’ irrevocable written notice delivered to the Agent in the
form of a Notice of Borrowing, which notice must be received by Agent prior to
1:00 p.m. (New York City time) on the Borrowing Date specifying the amount of
the Borrowing. Each Borrowing of Loans that includes any Eurodollar Rate Loans
(other than Daily Eurodollar Rate Loans) shall be made upon the Co-Borrowers’
irrevocable written notice delivered to the Agent in the form of a Notice of
Borrowing (which notice must be received by Agent prior to 1:00 p.m. (New York
City time) three (3) Business Days prior to the requested Borrowing Date),
specifying the amount of the Borrowing. Each Borrowing of Loans consisting only
of Daily Eurodollar Rate Loans shall be made upon the Co-Borrowers’ irrevocable
written notice delivered to the Agent in the form of a Notice of Borrowing,
which notice must be received by Agent prior to 12:00 p.m. (New York City time)
on the Borrowing Date specifying the amount of the Borrowing Each such Notice of
Borrowing shall be submitted by HoldCo by electronic transfer or facsimile,
confirmed immediately in an original writing and shall specify (i) the Type of
Loan requested, (ii) the aggregate amount of the requested Loan, (iii) the date
of such Borrowing, which shall be a Business Day, (iv) whether such Borrowing is
to be a Base Rate Loan or a Eurodollar Rate Loan, (v) in the case of a
Eurodollar Rate Loan (including Daily Eurodollar Rate Loans), the initial
Interest Period to be applicable thereto (including specifying the duration of
such Interest Period and the last day of such Interest Period), which shall be a
period contemplated by the definition of “Interest Period”, (vi) the location
and number of a Co-Borrower’s or Co-Borrowers’ account, and (vii) the
Co-Borrower(s) for whom such Loan is requested. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be a Base Rate Loan.
If no Interest Period is specified with respect to any requested Eurodollar Rate
Loan (other than Daily Eurodollar Rate Loans), then the Co-Borrowers shall be
deemed to have selected an Interest Period of


44

--------------------------------------------------------------------------------





one month’s duration. If no Interest Period is specified with respect to any
requested Daily Eurodollar Rate Loan, then the Co-Borrowers shall be deemed to
have selected an Interest Period of one week’s duration. Each requested
Eurodollar Rate Loan must, (x) in the case of Working Capital Loans, be in a
principal amount of at least $2,000,000 and any multiple of $1,000,000 in excess
thereof and (y) in the case of Bridge Loans, be in a principal amount of at
least $1,000,000 and any multiple of $100,000 in excess thereof.
(b)    Following receipt of a Notice of Borrowing requesting Working Capital
Loans, the Agent shall promptly notify each Bank of the amount of its Credit
Percentage of such requested Working Capital Loans. Following receipt of a
Notice of Borrowing requesting Bridge Loans, the Agent shall promptly notify
each Bank of the amount of its Credit Percentage of such requested Bridge Loans.
(c)    Each Bank will make the amount of its Pro Rata Share of such Borrowing
available to Agent for the account of the Co-Borrowers at Agent’s Payment Office
by 3:00 p.m. (New York City time) on the Borrowing Date requested by the
Co-Borrowers in funds immediately available to Agent. The proceeds of all such
Loans will then be made available to the Co-Borrowers by the Agent by crediting
the Bank Blocked Account designated by HoldCo with the aggregate of the amounts
made available to the Agent by the Banks and in like funds as received by the
Agent.
2.05    Conversion and Continuation Elections.
(a)    The Co-Borrowers may, upon irrevocable written notice to Agent in
accordance with Subsection 2.05(b):
(i)
elect, as of any Business Day, in the case of Base Rate Loans, as of the last
day of the applicable Interest Period, in the case of any Eurodollar Rate Loan,
to convert any such Loans into Loans of any other Type (provided, however, the
principal amount of each Eurodollar Rate Loan and Daily Eurodollar Rate Loan
must be at least $2,000,000); or

(ii)
elect, as of the last day of the applicable Interest Period, to continue any
Loans having Interest Periods expiring on such day (provided, however, the
principal amount of each Eurodollar Rate Loan must be at least $2,000,000);

provided, however, that if at any time the aggregate amount of Eurodollar Rate
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof, to a principal amount that is less than $2,000,000,
such Eurodollar Rate Loans shall automatically convert into Base Rate Loans, and
on and after such date the right of the Co-Borrowers to continue such Loans as,
and convert such Loans into, Eurodollar Rate Loans shall terminate.
(b)    HoldCo shall deliver a Notice of Conversion/Continuation to be received
by Agent not later than 1:00 p.m. (New York City time) on the
Conversion/Continuation Date


45

--------------------------------------------------------------------------------





if the Loans are to be converted into Base Rate Loans; three (3) Business Day in
advance of the Conversion/Continuation Date, if the Loans are to be converted
into or continued as Eurodollar Rate Loans (other than Daily Eurodollar Rate
Loans); not later than 12:00 p.m. (New York City time) on the
Conversion/Continuation Date if the Loans are to be converted into Daily
Eurodollar Rate Loans, specifying:
(i)
the proposed Conversion/Continuation Date;

(ii)
the aggregate amount of Loans to be converted or continued;

(iii)
the Type of Loans resulting from the proposed conversion or continuation; and

(iv)
if the resulting Borrowing is a Eurodollar Rate Loan, the duration of the
requested Interest Period. If any such Interest Election Request requests a
Eurodollar Borrowing (other than Daily Eurodollar Rate Loans) but does not
specify an Interest Period, then the Co-Borrowers shall be deemed to have
selected an Interest Period of one month’s duration. If any such Interest
Election Request requests a Daily Eurodollar Rate Loan but does not specify an
Interest Period, then the Co-Borrowers shall be deemed to have selected an
Interest Period of one week’s duration.

(c)    If upon the expiration of any Interest Period applicable to Eurodollar
Rate Loans, the Co-Borrowers have failed to timely select a new Interest Period
to be applicable to its Eurodollar Rate Loans, or if any Default or Event of
Default then exists, the Co-Borrowers shall be deemed to have elected to convert
such Eurodollar Rate Loans into Base Rate Loans effective as of the expiration
date of such Interest Period.
(d)    Agent will promptly notify each Bank of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the
Co-Borrowers, Agent will promptly notify each Bank of the details of any
automatic conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans, with
respect to which the notice was given, held by each Bank. Agent will promptly
notify, in writing, each Bank of the amount of such Bank’s applicable percentage
of that Conversion/Continuation.
(e)    Unless the Majority Banks otherwise agree, during the existence of a
Default or Event of Default, (i) no outstanding Loan may be converted to or
continued as a Eurodollar Rate Loan and (ii) unless repaid, each Eurodollar Rate
Loan shall be converted to a Base Rate Loan at the end of the Interest Period
applicable thereto.
(f)    After giving effect to any Borrowing, conversion or continuation of
Loans, there may not be more than 10 Interest Periods in effect.


46

--------------------------------------------------------------------------------





2.06    Optional Prepayments. The Co-Borrowers may, at any time or from time to
time, upon HoldCo’s irrevocable written notice to Agent received prior to 12:00
p.m. (New York City time) on the date of prepayment, prepay Loans in whole or in
part, without premium or penalty. Each such notice shall specify whether such
prepayment relates to Bridge Loans or Working Capital Loans. Any optional
prepayments of the Bridge Loan shall be applied to the scheduled installments of
the Bridge Loan in inverse order of maturity. The Agent will promptly notify
each Bank of its receipt of any such prepayment, and of such Bank’s applicable
percentage of such prepayment (which share may be affected by the allocation
rules set forth in Section 2.17 with respect to Defaulting Banks).
2.07    Mandatory Prepayments of Loans.
(a)    If on any date the Effective Amount of Working Capital Loans then
outstanding exceeds the amount of such Working Capital Advance Cap, the
Co-Borrowers shall within three Business Days, and without notice or demand,
prepay the outstanding principal amount of the Working Capital Loans by an
amount equal to the applicable excess, such payments to be applied pro rata.
(b)    If on any date the Effective Amount of all Bridge Loans then outstanding
exceeds the Bridge Advance Cap, the Co-Borrowers shall immediately, and without
notice or demand, prepay the outstanding principal amount of the Bridge Loans by
an amount equal to the applicable excess and shall be applied to the scheduled
installments of the Bridge Loan in inverse order of maturity.
(c)    If on any date the Effective Amount of all L/C Obligations exceeds the
Borrowing Base Advance Cap, or any L/C Obligations relating to a type of Letter
of Credit described herein exceeds the applicable L/C Cap, the Co-Borrowers
shall Cash Collateralize on such date the outstanding Letters of Credit, or the
outstanding type of Letters of Credit, as the case may be, in an amount equal to
such excess, and fifteen (15) days prior to the Expiration Date, Co-Borrowers
shall Cash Collateralize all then outstanding Letters of Credit in an amount
equal to one hundred five percent (105%) of the Effective Amount of all L/C
Obligations related to such Letters of Credit. If on any date after giving
effect to any Cash Collateralization made on such date pursuant to the preceding
sentence, the Effective Amount of all Loans then outstanding plus the Effective
Amount of all L/C Obligations exceeds the Borrowing Base Advance Cap, the
Co-Borrowers shall immediately, and without notice or demand, prepay the
outstanding principal amount of the Loans and L/C Borrowings by an amount equal
to the applicable excess, such payments to be applied pro rata. Any cash
deposited as Cash Collateral or portion thereof, shall be returned to
Co-Borrowers as soon as reasonably practicable after notice to Agent of the
expiration, termination or satisfaction of the Letters of Credit in sufficient
amounts such that the Effective Amount of all Loans then outstanding plus the
Effective Amount of all L/C Obligations does not exceed the Borrowing Base
Advance Cap.
(d)    If an increase in the aggregate Commitments is effected as permitted
under Section 2.02(a), the Co-Borrowers shall prepay any Loans and L/C
Borrowings outstanding on the date such increase is effected to the extent
necessary to keep the outstanding


47

--------------------------------------------------------------------------------





Commitments ratable to reflect the revised Credit Percentage of the Banks
arising from such increase. Any prepayment made by the Co-Borrowers in
accordance with this Section 2.07(d) may be made with the proceeds of Loans made
by all the Banks in connection such increase occurring simultaneously with the
prepayment.
(e)    If on any date the Effective Amount of all Working Capital Loans then
outstanding plus the Effective Amount of all Bridge Loans then outstanding plus
the Effective Amount of all L/C Obligations exceeds the Borrowing Base Advance
Cap, the Co-Borrowers shall within three Business Days, and without notice or
demand, (1) prepay the outstanding principal amount of the Loans and L/C
Borrowings by an amount equal to the applicable excess, such payments to be
applied pro rata between Working Capital Loans and Bridge Loans, in each case,
in inverse order of maturity, or (2) Cash Collateralize on such date the excess
amount pursuant to subsection (c).
(f)    Any Net Cash Proceeds that are Excess Sale Proceeds from the Disposition
by Parent or any of its Restricted Subsidiaries of any property or assets other
than the following shall be immediately applied as a mandatory prepayment of the
Loans:
(i)
Dispositions permitted by Section 7.19(a), (b), or (f), and

(ii)
Dispositions (not including Dispositions described in (i) above) not exceeding
$500,000 individually or $1,000,000 in the aggregate during any twelve (12)
month period.

With respect to any Disposition not included in (i) above and in excess of the
amounts set forth in (ii) above, upon receipt of Net Cash Proceeds by Parent or
its Restricted Subsidiaries and until application or commitment thereof as
provided in the definition of “Excess Sales Proceeds,” Parent or its Restricted
Subsidiaries shall maintain such Net Cash Proceeds in a Bank Blocked Account.
(g)    Immediately upon the consummation by Parent or any of its Restricted
Subsidiaries of any issuance of Additional Debt (but without waiving the
requirements of the Agent and/or any Bank’s consent to any such issuance in
violation of any Loan Document), the Co-Borrowers shall make a mandatory
prepayment on the Loans in an amount equal to the Net Cash Proceeds from any
such issuance.
(h)    Each prepayment under Section 2.07(f) and Section 2.07(g) shall be
applied ratably to prepay (i) the Effective Amount of the Bridge Loans and shall
be applied to the scheduled installments of the Loans in inverse order of
maturity, and without permanent reduction of the aggregate Commitments, and (ii)
the Effective Amount of the Working Capital Loans, in each case, made to the
Banks on a pro rata basis.
2.08    Termination or Reduction of Commitments. The Co-Borrowers may, upon
notice to the Agent by HoldCo, terminate the aggregate Commitments, or from time
to time permanently reduce the aggregate Commitments; provided that (i) any such
notice shall be received by the Agent not later than 12:00 p.m. (New York City
time) five (5) Business Days prior to the date of termination


48

--------------------------------------------------------------------------------





or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Co-Borrowers may not terminate or reduce the aggregate Commitments if, after
giving effect thereto, a mandatory prepayment would be required under
Section 2.07(a) or (e). The Agent will promptly notify the Banks of any such
termination or reduction of the aggregate Commitments. Any reduction of the
aggregate Commitments shall be applied to the Commitment of each Bank according
to its Credit Percentage. All fees accrued until the effective date of any
termination of the aggregate Commitments and all other amounts payable shall be
paid on the effective date of such termination. In connection with any such
reduction, (a) the Maximum Working Capital Advance Cap shall be reduced in an
amount equal to 75% of the amount of the reduction in Commitments, (b) the
Maximum Bridge Advance Cap shall be reduced in an amount equal to 25% of the
amount of the reduction in Commitments, (c) clause (a) of the L/C Cap shall be
reduced in an amount equal to the amount of the reduction of the Commitments,
and (d) clause (b) of the L/C Cap shall be reduced in an amount equal to 60% of
the amount of the reduction of the Commitments.
2.09    Repayment.
(a)    The Co-Borrowers shall repay the principal amount of each Working Capital
Loan on the Expiration Date.
(b)    The Co-Borrowers shall repay the principal amount of each Bridge Loan in
installments as follows:
(i)
on the last Business Day of each fiscal quarter, commencing on the last day of
the first full fiscal quarter following the date of consummation of the
Permitted Acquisition financed by such Bridge Loan, six and one-fourth percent
(6.25%) of the original principal amount of such Bridge Loan; and

(ii)
on the Expiration Date, one hundred percent (100%) of the Effective Amount of
the Bridge Loans.

2.10    Interest.
(a)    Each Loan (except for a Loan made as a result of a drawing under a Letter
of Credit) shall bear interest on the outstanding principal amount thereof from
the applicable Borrowing Date (i) at the Base Rate plus the Applicable Margin at
all times such Loan is a Base Rate Loan, (ii) at the Eurodollar Rate plus the
Applicable Margin at all times such Loan is an Eurodollar Rate Loan (other than
a Daily Eurodollar Rate Loan), or (iii) at the Eurodollar Rate plus the
Applicable Margin plus the Liquidity Premium at all times such Loan is a Daily
Eurodollar Rate Loan. Each Loan made as a result of a drawing under a Letter of
Credit shall bear interest on the outstanding principal amount thereof from the
date funded at a floating rate per annum equal to the Base Rate plus the
Applicable Margin until such Loan has been outstanding for more than two (2)
Business Days and, thereafter, shall bear interest on the outstanding principal
amount thereof at a floating rate per annum equal


49

--------------------------------------------------------------------------------





to the Base Rate plus the Applicable Margin, plus two percent (2.0%) per annum
(the “Default Rate”).
(b)    Interest on each Loan shall be paid in arrears on each Interest Payment
Date.
(c)    Notwithstanding subsection (a) of this Section, if any amount of
principal of or interest on any Loan, or any other amount payable hereunder or
under any other Loan Document is not paid in full when due (whether at stated
maturity, by acceleration, demand or otherwise), the Co-Borrowers agree to pay
interest on such unpaid principal or other amount, from the date such amount
becomes due until the date such amount is paid in full, and after as well as
before any entry of judgment thereon to the extent permitted by law, payable on
demand, at a fluctuating rate per annum equal to the Default Rate.
(d)    Anything herein to the contrary notwithstanding, the Obligations of the
Co-Borrowers to the Banks hereunder shall be subject to the limitation that
payment of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Banks would be contrary to the provisions of
any law applicable to the Banks limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Banks, and in such event
the Co-Borrowers shall pay the Banks interest at the highest rate permitted by
applicable law.
(e)    Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges or other
amounts that are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received, or reserved by the
Bank holding such Loan in accordance with applicable law, the rate of interest
payable in respect to such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Bank in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefore)
until such cumulated amount, shall have been received by such Bank. In
determining whether or not the interest paid or payable under any specific
contingency exceeds the Maximum Rate, the Co-Borrowers and the Banks shall, to
the maximum extent permitted under applicable law, (i) characterize any
non-principal payment as an expense, fee, or premium, rather than as interest,
(ii) exclude voluntary prepayments and the effect thereof, and (iii) spread the
total amount of interest throughout the entire contemplated term of such Notes
so that the interest rate is uniform throughout such term; provided, however,
that if all Obligations under the Notes and all Loan Documents are performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual term thereof exceeds the Maximum Rate, the Banks shall
refund to the Co-Borrowers the amount of such excess, or credit the amount of
such excess against the aggregate unpaid principal balance of the Banks’ Notes
at the time in question.


50

--------------------------------------------------------------------------------





2.11    Non-Utilization Fees. The Co-Borrowers shall pay to the Agent for the
account of each Bank in accordance with its Pro Rata Share, a non-utilization
fee equal to 0.50% per annum times the average daily amount of the Unused
Commitment of such Bank. The non-utilization fees shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article 5 are not met, and shall be due and payable
quarterly in arrears within five (5) Business Days of the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Expiration Date. The non-utilization
fees shall be calculated quarterly in arrears.
2.12    Computation of Fees and Interest.
(a)    All computations in respect of interest at the Base Rate shall be made on
the basis of a 365/366-day year. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a
365/366-day year). Interest and fees shall accrue during each period during
which interest or such fees are computed from the first day thereof through the
last day thereof.
(b)    Each determination of an interest rate by the Agent shall be conclusive
and binding on the Co-Borrowers.
2.13    Payments by the Co-Borrowers.
(a)    All payments to be made by the Co-Borrowers shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Co-Borrowers shall be made to the Agent for the
account of the Banks at Agent’s Payment Office, and shall be made in dollars and
in immediately available funds, no later than 1:00 p.m. (New York City time) on
the date specified herein. Agent will promptly distribute to each Bank its Pro
Rata Share (or after the occurrence of a Sharing Event, an amount determined
pursuant to the Intercreditor Agreement) of such payment in like funds as
received. Any payment received by Agent later than 1:00 p.m. (New York City
time) shall be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue. If and to the extent
the Co-Borrowers make a payment in full to Agent no later than 1:00 p.m. (New
York City time) on any Business Day and Agent does not distribute to each Bank
its Pro Rata Share of such payment in like funds as received on the same
Business Day, Agent shall pay to each Bank on demand interest on such amount as
should have been distributed to such Bank at the Federal Funds Rate for each day
from the date such payment was received until the date such amount is
distributed.
(i)
For any payment received by the Agent from or on behalf of the Co-Borrowers in
respect of Obligations that are then due and payable (and prepayments pursuant
to Section 2.06), the Agent will promptly distribute such amounts in like funds
to each Bank, its Pro Rata Share of the Bridge Loans and Working Capital Loans



51

--------------------------------------------------------------------------------





except that any amount otherwise payable to a Defaulting Bank shall be
distributed in the manner described in Section 2.17(g).
(ii)
For any payment received from or on behalf of the Co-Borrowers by the Agent on
or after the occurrence of a Sharing Event, the Agent will promptly distribute
such payment in accordance with Section 2.01 of the Intercreditor Agreement.

(b)    Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.
(c)    Unless Agent receives notice from the Co-Borrowers prior to the date on
which any payment is due to the Banks that the Co-Borrowers will not make such
payment in full as and when required, Agent may assume that the Co-Borrowers
have made such payment in full to Agent on such date in immediately available
funds and Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Co-Borrowers have not made
such payment in full to Agent, each Bank shall repay to Agent on demand such
amount distributed to such Bank, together with interest thereon at the Federal
Funds Rate for each day from the date such amount is distributed to such Bank
until the date repaid.
2.14    Payments by the Banks to Agent; Obligations of Banks Several; Certain
Deductions by the Agent.
(a)    Unless the Agent shall have received notice from a Bank prior to the
proposed date of any Borrowing that such Bank will not make available to the
Agent such Bank’s share of such Borrowing, the Agent may assume that such Bank
has made such share available on such date in accordance with Section 2.04 and
may, in reliance upon such assumption but without any obligation to do so, make
available to the Co-Borrowers a corresponding amount. In such event, if a Bank
has not in fact made its share of the applicable Borrowing available to the
Agent, then the applicable Bank on the one hand and the Co-Borrowers on the
other severally agree to pay to the Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to any Co-Borrower to but excluding the date of payment
to the Agent, at (i) in the case of a payment to be made by such Bank, for the
first 3 Business Days the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and thereafter at the Base Rate and (ii) in the case of a payment
to be made by the Co-Borrowers, the interest rate applicable to Base Rate Loans.
If the Co-Borrowers and such Bank shall pay such interest to the Agent for the
same or an overlapping period, the Agent shall promptly remit to the
Co-Borrowers the amount of such interest paid by the Co-Borrowers for such
period. If such Bank pays its share of the applicable Borrowing to the Agent,
then the amount so paid shall constitute such Bank’s Loan included in such
Borrowing. Any payment by the Co-Borrowers shall


52

--------------------------------------------------------------------------------





be without prejudice to any claim the Co-Borrowers may have against a Bank that
shall have failed to make such payment to the Agent. A notice of the Agent to
any Bank or the Co-Borrowers with respect to any amount owing under this Section
shall be conclusive, absent manifest error.
(b)    The obligations of the Banks hereunder to make Loans, to fund
participations in Letters of Credit, and to make payments pursuant to Section
10.05(b) are several and not joint. The failure of any Bank to make any Loan, to
fund any such participation or to make any payment under Section 10.05(b) on any
date required hereunder shall not relieve any other Bank of its corresponding
obligation to do so on such date, and no Bank shall be responsible for the
failure of any other Bank to so make its Loan, to purchase its participation or
to make its payment under Section 10.05(b).
(c)    If any Bank shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Agent for the account of such Bank to satisfy such Banks
obligations under such Sections until all such unsatisfied obligations are fully
paid.
2.15    Sharing of Payments, Etc; Application of Insufficient Payments.
(a)    If, other than as expressly provided elsewhere herein, any Bank shall
obtain on account of the Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Pro Rata Share (or after the occurrence of a Sharing Event, an
amount determined pursuant to the Intercreditor Agreement), such Bank shall
immediately (a) notify Agent of such fact, and (b) purchase from the other Banks
such participations in the Loans made by them as shall be necessary to cause
such purchasing Bank to share the excess payment pro rata with each of them;
except that with respect to any Bank that is a Defaulting Bank by virtue of such
Bank failing to fund its Pro Rata Share or Pro Rata Adjusted Percentage of any
Working Capital Loan, Bridge Loan or L/C Borrowing, such Defaulting Bank’s pro
rata share of the excess payment shall be allocated to the Bank (or the Banks,
pro rata) that funded such Defaulting Bank’s Pro Rata Share or Pro Rata Adjusted
Percentage; provided, however, that if all or any portion of such excess payment
is thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s ratable share (according to the proportion of (i) the amount of such
paying Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Co-Borrowers
agree that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.08) with respect to such
participation as fully as if such Bank were the direct creditor of the
Co-Borrowers in the amount of such participation; provided further, the
provisions of this Section 2.15 shall not be construed to apply to any payment
made by any Loan Party pursuant to and in accordance with the express


53

--------------------------------------------------------------------------------





terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Bank) or any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Co-Borrowers or any Subsidiary or Affiliate thereof (as to
which the provisions of this Section 2.15 shall apply). The Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Banks following any such purchases or repayments.
(b)    If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest, and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.
2.16    Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Agent hereunder is rescinded or must otherwise be
restored or returned by the Agent as a preference, fraudulent conveyance, or
otherwise under the Bankruptcy Code or any Other Debtor Relief Law, then each
Person receiving any portion of such amount agrees, upon demand, to return the
portion of such amount it has received to the Agent together with a pro rata
portion of any interest paid by or other charges imposed on the Agent in
connection with such rescinded or restored payment.
2.17    Defaulting Bank. Notwithstanding any other provision in this Agreement
to the contrary, if at any time a Bank becomes a Defaulting Bank, the following
provisions shall apply so long as any Bank is a Defaulting Bank:
(a)    Until such time as the Defaulting Bank ceases to be a Bank under this
Agreement, it will retain its Commitment and will remain subject to all of its
obligations as a Bank hereunder, although it will be presumed that such
Defaulting Bank will fail to satisfy any funding obligation and, accordingly,
all other Banks hereby agree to fund L/C Borrowings in accordance with the terms
hereof and their respective Pro Rata Adjusted Percentage.
(b)    The Fees under Section 2.11 shall cease to accrue on that portion of such
Defaulting Bank’s Commitment that remains unfunded or which has not been
included in any L/C Obligations;
(c)    A Defaulting Bank may cease to be a Defaulting Bank as specified in the
definition thereof.
(d)    At any time during a Default Period, the Agent may and upon the direction
of the Majority Banks shall, upon three (3) Business Days prior notice to the
applicable


54

--------------------------------------------------------------------------------





Defaulting Bank (so long as such Default Period remains in effect at the end of
such notice period), require such Defaulting Bank to assign all right, title and
interest that it may have in all Loans and any other Obligations of the
Co-Borrowers under this Agreement and the Loan Documents to another Bank (if
another Bank will consent to purchase such right, title and interest) or another
financial institution in accordance with Section 10.07 of this Agreement, if
such financial institution can be found by the Co-Borrowers, for a purchase
price equal to 100% of the principal amount of such Loans and any other
Obligations plus the amount of any interest and fees accrued and owing to such
Defaulting Bank as of the date of such assignment.
(e)    with respect to any L/C Obligation that exists at the time a Bank becomes
a Defaulting Bank or thereafter:
(i)
all or any part of such Defaulting Bank’s Pro Rata Share of the L/C Obligations
shall be reallocated among the Non-Defaulting Banks in accordance with their
respective Pro Rata Adjusted Percentage but only to the extent (x) the sum of
all of the Effective Amounts of the Non-Defaulting Banks plus such Defaulting
Bank’s Pro Rata Share of the L/C Obligations does not exceed the Total Available
Commitments, (y) any Non-Defaulting Bank’s Effective Amount plus such
Non-Defaulting Bank’s Pro Rata Adjusted Percentage of such Defaulting Bank’s Pro
Rata Share of the L/C Obligations does not exceed such Non-Defaulting Bank’s
Commitment and (z) the conditions set forth in Section 5.02 of this Agreement
are satisfied at such time;

(ii)
if the reallocation described in clause (i) above cannot, or can only partially
be effected, then the Co-Borrowers shall within two (2) Business Days following
notice by the Agent Cash Collateralize such Defaulting Bank’s Pro Rata Share of
the L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the terms of this Agreement, including
without limitation Section 3.07, for so long as such L/C Obligation is
outstanding;

(iii)
if the Co-Borrowers Cash Collateralize any portion of such Defaulting Bank’s Pro
Rata Share of the L/C Obligations pursuant to this Section 2.17(e) and Section
3.07 then the Co-Borrowers shall not be required to pay any fees for the pro
rata benefit of such Defaulting Bank pursuant to Section 3.08 with respect to
such Defaulting Bank’s Pro Rata Share of the L/C Obligations during the period
such Defaulting Bank’s Pro Rata Share of the L/C Obligations is Cash
Collateralized; and

(iv)
if any Defaulting Bank’s Pro Rata Share of the L/C Obligations is neither cash
collateralized nor reallocated pursuant to Section 2.17



55

--------------------------------------------------------------------------------





(e)(i), then, without prejudice to any rights or remedies of the Letter of
Credit Issuer or any Bank hereunder, all letter of credit fees payable under
this Agreement with respect to such Defaulting Bank’s Pro Rata Share of the L/C
Obligations shall be payable to the Issuing Banks until such Pro Rata Share of
the L/C Obligations is Cash Collateralized, reallocated, or repaid in full.
(f)    So long as any Bank is a Defaulting Bank, the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitment of
the Non-Defaulting Banks and/or cash collateral will be provided by Defaulting
Bank or the Co-Borrowers in accordance with Section 3.07, if so required, and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among the Non-Defaulting Banks in a manner consistent with
Section 3.03 (and the Defaulting Banks shall not participate therein).
(g)    Any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Bank, be retained by the Agent in a segregated account and
subject to any applicable requirements of law, be applied (i) first, to the
payment of any amounts owing by such Defaulting Bank to the Agent hereunder,
(ii) second, to the payment of any amounts owing by such Defaulting Bank to the
Issuing Banks hereunder, (iii) third, to the funding of cash collateralization
of any participating interest in any Letter of Credit in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent or applicable Issuing Bank with the amount
so funded reducing the amount the Co-Borrowers were required to Cash
Collateralize pursuant to Section 2.17(e)(ii), (iv) fourth, if so determined by
the Agent, the Issuing Bank and the Co-Borrowers, held in such account as cash
collateral for future funding obligations of any Defaulting Bank under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Co-Borrowers or the Banks as a result of any judgment of a court of competent
jurisdiction obtained by the Co-Borrowers or any Bank against such Defaulting
Bank as a result of such Defaulting Bank’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Bank or as otherwise directed by a
court of competent jurisdiction, provided that if such payment is a prepayment
of the principal amount of any Loans or reimbursement obligations in respect of
L/C Advances which a Defaulting Bank has funded in accordance with its
participation obligations, such payment shall be applied solely to prepay the
Loans of, and reimbursement obligations owed to, all non-Defaulting Banks pro
rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Bank.
(h)    In the event that the Agent, the Co-Borrowers and the Issuing Bank each
agree that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank, then the Pro Rata Share of the L/C
Obligations of the Banks shall be readjusted to reflect the inclusion of such
Bank’s Commitment and on such date such Bank shall purchase at par such of the
Loans of the other Banks as the Agent shall determine may


56

--------------------------------------------------------------------------------





be necessary in order for such Bank to hold such Loans in accordance with its
Pro Rata Share as though it were not a Defaulting Bank.
(i)    No Swap Contract entered into by a Swap Bank shall benefit from the
security package provided by the Security Documents, if at the time such Swap
Contract was entered, such Swap Bank (or its Affiliate) was a Defaulting Bank.
(j)    Notwithstanding anything to the contrary herein, the Commitment of such
Defaulting Bank shall not be included for purposes of determining the “Majority
Banks”.
ARTICLE 3
THE LETTERS OF CREDIT
3.01    The Letter of Credit Lines.
(a)    Each Issuing Bank agrees, (A) from time to time on any Business Day
during the Availability Period, to Issue Letters of Credit for the account of
the Co-Borrowers and to amend or renew Letters of Credit previously Issued by
it, in accordance with Subsections 3.02(c) and 3.02(d), and (B) to honor drafts
under the Letters of Credit. Each of the Banks will be deemed to have approved
such Issuance, amendment or renewal, and shall participate in Letters of Credit
Issued for the account of the Co-Borrowers. Subject to the other terms and
conditions hereof, the Co-Borrowers’ ability to request that an Issuing Bank
Issue Letters of Credit shall be fully revolving, and, accordingly, the
Co-Borrowers may, during the foregoing period, request that an Issuing Bank
Issue Letters of Credit to replace Letters of Credit which have expired or which
have been drawn upon and reimbursed. Letters of Credit Issued or amended
hereunder shall constitute utilization of the Commitments.
(b)    No Issuing Bank shall Issue any Letter of Credit unless Agent shall have
received notice of the request for Issuance of such Letter of Credit and Agent
shall have consented to the Issuance of such Letter of Credit, such consent not
to be unreasonably withheld, conditioned or delayed. Additionally, no Issuing
Bank shall Issue any Letter of Credit if:
(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from Issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on



57

--------------------------------------------------------------------------------





the date hereof and which such Issuing Bank in good faith deems material to it;
(ii)
such Issuing Bank has received written notice from the Agent or the
Co-Borrowers, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article 5 is not then satisfied;

(iii)
the expiry date of any requested Letter of Credit is after the earlier to occur
of (A) the expiry date of the applicable L/C Cap for such Letter of Credit or
(B) 365 days after the Expiration Date, unless all the Banks have approved such
expiry date in writing;

(iv)
the expiry date of any such requested Letter of Credit is prior to the maturity
date of any financial obligation to be supported by the requested Letter of
Credit;

(v)
such requested Letter of Credit is not in form and substance acceptable to such
Issuing Bank, or the Issuance of such requested Letter of Credit shall violate
any applicable policies of Issuing Bank;

(vi)
such Letter of Credit is for the purpose of supporting the Issuance of any
letter of credit by any other Person other than another Co-Borrower;

(vii)
such Letter of Credit is denominated in a currency other than Dollars;

(viii)
the amount of such requested Letter of Credit, plus the Effective Amount of L/C
Obligations relating to Letters of Credit Issued under a particular L/C Cap
exceeds the applicable L/C Cap;

(ix)
the amount of such requested Letter of Credit, plus the Effective Amount of all
of the L/C Obligations, plus the Effective Amount of all Loans exceeds the
lesser of (A) the Borrowing Base Advance Cap determined as of the date of such
request on the basis of the Collateral Position Report most recently received by
the Agent pursuant to Section 7.02(b) two (2) Business Days prior to the date on
which the requested Letter of Credit is to be Issued, or (B) the aggregate
Commitments of the Banks, or, if a Defaulting Bank exists hereunder, the Total
Available Commitments;

(x)
the amount of such Letter of Credit would result in exposure of an Issuing Bank
to exceed its Issuing Bank Sub-Limit.



58

--------------------------------------------------------------------------------





(c)    Any Letter of Credit requested by the Co-Borrowers to be Issued hereunder
may be Issued by any Issuing Bank or any Affiliate of such Issuing Bank
acceptable to the Co-Borrowers, and if a Letter of Credit is Issued by an
Affiliate of such Issuing Bank, such Letter of Credit shall be treated, for all
purposes of this Agreement and the Loan Documents, as if it were issued by such
Issuing Bank.
3.02    Issuance, Amendment and Auto-extension of Letters of Credit.
(a)    Each Letter of Credit Issued hereunder shall be Issued upon the
irrevocable written request of HoldCo pursuant to a Notice of Borrowing in the
applicable form attached hereto as Exhibit A‑1 received by an Issuing Bank and
the Agent by no later than 12:00 p.m. (New York City time) on the Business Day
of the proposed date of Issuance. Each such request for Issuance of a Letter of
Credit shall be by electronic transfer or facsimile (if arrangements for doing
so have been approved by the applicable Issuing Bank), confirmed immediately in
an original writing or by electronic transfer, in the form of an L/C
Application, and shall specify in form and detail satisfactory to such Issuing
Bank: (i) the proposed date of Issuance of the Letter of Credit (which shall be
a Business Day); (ii) the face amount of the Letter of Credit; (iii) the expiry
date of the Letter of Credit; (iv) the name and address of the beneficiary
thereof; (v) the documents to be presented by the beneficiary of the Letter of
Credit in case of any drawing thereunder; (vi) the full text of any certificate
to be presented by the beneficiary in case of any drawing thereunder; and
(vii) such other matters as such Issuing Bank may require. If requested by any
Issuing Bank, the Co-Borrowers also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit and such other L/C Related Documents as such Issuing Bank may require.
(b)    From time to time while a Letter of Credit is outstanding and prior to
the Expiration Date, an Issuing Bank will, upon the written request of HoldCo
received by such Issuing Bank (with a copy sent by HoldCo to Agent) prior to
12:00 p.m. (New York City time) on the Business Day of the proposed date of
amendment, consider the amendment of any Letter of Credit issued by it. Each
such request for amendment of a Letter of Credit shall be made by electronic
transfer or facsimile (if arrangements for doing so have been approved by the
applicable Issuing Bank), confirmed immediately in an original writing or by
electronic transfer, made in the form of an L/C Amendment Application and shall
specify in form and detail satisfactory to such Issuing Bank and Agent: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment of the
Letter of Credit (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as such Issuing Bank may
require. Such Issuing Bank shall be under no obligation to amend any Letter of
Credit.
(c)    The Co-Borrowers may request and any Issuing Bank may issue Letters of
Credit that may automatically be extended for one or more successive periods not
to exceed one year each, provided that such Issuing Bank has the option to elect
not to extend for any such additional period; and provided, further, (i) that
each Issuing Bank shall not elect at any time after the Expiration Date to
extend such Letter of Credit, and (ii) each Issuing Bank


59

--------------------------------------------------------------------------------





shall not elect to extend such Letter of Credit if it has knowledge or has
received written notice that an Event of Default has occurred and is continuing
prior to or at the time such Issuing Bank must elect whether or not to allow
such extension or, subject to Section 3.07, if such extension would be
terminated on or after the date 5 days prior to the Expiration Date. Unless a
Co-Borrower has previously notified an Issuing Bank not to do so, if any
outstanding Letter of Credit Issued by an Issuing Bank shall provide that it
shall be automatically extended unless the beneficiary thereof is sent a notice
from such Issuing Bank that such Letter of Credit shall not be extended, and if
at the time of extension such Issuing Bank would be entitled to authorize the
automatic extension of such Letter of Credit in accordance with this
Subsection 3.02(c), then such Issuing Bank shall be permitted to allow such
Letter of Credit to auto-extend, and the Co-Borrowers and the Banks hereby
authorize such extension, and, accordingly, such Issuing Bank shall be deemed to
have received instructions from the Co-Borrowers requesting such extension.
(d)    Any Issuing Bank may, at its election, deliver any notices of termination
or other communications to any Letter of Credit beneficiary or transferee, and
take any other action as necessary or appropriate, at any time and from time to
time, in order to cause the expiry date of such Letter of Credit to be a date
not later than the Expiration Date. No Letter of Credit expiry shall be deemed
to have occurred after such earlier date due to the effectiveness of the ISP.
(e)    This Agreement shall control in the event of any conflict with any
L/C‑Related Document (other than any Letter of Credit).
(f)    Each Issuing Bank will deliver to Agent a true and complete copy of each
Letter of Credit or amendment to or renewal of a Letter of Credit Issued by it.
3.03    Risk Participations, Drawings and Reimbursements.
(a)    Immediately upon the Issuance of each Letter of Credit Issued by Issuing
Bank, each Bank shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a participation in such Letter of
Credit and each drawing thereunder in an amount equal to the product of (i) the
Credit Percentage of such Letter of Credit (or, if a Defaulting Bank exists, and
without limitation to the obligations of such Defaulting Bank under this Section
3.03, with respect to any Non-Defaulting Bank, its Pro Rata Adjusted Percentage,
if applicable), times (ii) the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing. For purposes of
Section 2.01(a), each Issuance of a Letter of Credit shall be deemed to utilize
the Commitment of each Bank by an amount equal to the amount of such
participation.
(b)    In the event of any request for a drawing under a Letter of Credit Issued
by an Issuing Bank by the beneficiary or transferee thereof, such Issuing Bank
will promptly notify HoldCo. Any notice given by an Issuing Bank or Agent
pursuant to this Subsection 3.03(b) may be oral if immediately confirmed in
writing (including by facsimile); provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. The Co-Borrowers shall reimburse an Issuing Bank prior


60

--------------------------------------------------------------------------------





to 5:00 p.m. (New York City time), on each date that any amount is paid by such
Issuing Bank under any Letter of Credit (each such date, an “Honor Date”), in an
amount equal to the amount so paid by such Issuing Bank. In the event the
Co-Borrowers fail to reimburse such Issuing Bank for the full amount of any
drawing under any Letter of Credit, by 5:00 p.m. (New York City time) on the
Honor Date, such Issuing Bank will promptly notify Agent and Agent will promptly
notify each Bank thereof, and HoldCo shall be deemed to have requested that
Working Capital Loans be made by the Banks to be disbursed to such Issuing Bank
not later than one (1) Business Day after the Honor Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Commitments of
the Banks at such time but without giving effect to the Working Capital Advance
Cap.
(c)    Each Bank shall upon any notice pursuant to Subsection 3.03(b) make
available to Agent for the account of any Issuing Bank an amount in Dollars and
in immediately available funds equal to its Credit Percentage (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.03, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Percentage, if applicable) of the amount of the
drawing, whereupon the participating Banks shall (subject to Subsection 3.03(d))
each be deemed to have made a Working Capital Loan to the Co-Borrowers in that
amount without giving effect to the Working Capital Advance Cap If any Bank so
notified fails to make available to Agent for the account of the applicable
Issuing Bank the amount of such Bank’s Credit Percentage (or, if a Defaulting
Bank exists, and without limitation to the obligations of such Defaulting Bank
under this Section 3.03, with respect to any Non-Defaulting Bank, its Pro Rata
Adjusted Percentage, if applicable) of the amount of the drawing, by no later
than 3:00 p.m. (New York City time) on the Business Day following the Honor
Date, then interest shall accrue on such Bank’s obligation to make such payment,
from the Honor Date to the date such Bank makes such payment, at a rate per
annum then applicable to Base Rate Borrowings; provided that, if the
Co-Borrowers fail to reimburse such L/C Disbursement when due pursuant to
Section 3.03(b), then Section 2.10 shall apply. Interest accrued pursuant to
this Section shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Bank pursuant to
Section 3.03(b) to reimburse such Issuing Bank shall be for the account of such
Bank to the extent of such payment. Agent will promptly give notice of the
occurrence of the Honor Date, but failure of Agent to give any such notice on
the Honor Date or in sufficient time to enable any Bank to effect such payment
on such date shall not relieve such Bank from its obligations under this
Section 3.03.
(d)    With respect to any unreimbursed drawing that is not converted into
Working Capital Loans in whole or in part for any reason, the Co-Borrowers shall
be deemed to have incurred from the relevant Issuing Bank an L/C Borrowing in
the amount of such drawing, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at a rate per annum
equal to the Default Rate, and each Bank’s payment to the applicable Issuing
Bank pursuant to Subsection 3.03(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Bank in satisfaction of its participation obligation under this
Section 3.03.


61

--------------------------------------------------------------------------------





(e)    Each Bank’s obligation in accordance with this Agreement to make the
Loans or L/C Advances, as contemplated by this Section 3.03, as a result of a
drawing under a Letter of Credit, shall be absolute and unconditional and
without recourse to the relevant Issuing Bank and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Bank may have against such Issuing Bank, the Co-Borrowers
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, an Event of Default or a Material Adverse Effect; or
(iii) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
3.04    Repayment of Participations.
(a)    Upon (and only upon) receipt by Agent for the account of an Issuing Bank
of immediately available funds from the Co-Borrowers (i) in reimbursement of any
payment made by such Issuing Bank under a Letter of Credit or (ii) in payment of
interest thereon, Agent will pay to each Bank, in the same funds as those
received by Agent for the account of such Issuing Bank, the amount of such
Bank’s Credit Percentage (or, if a Defaulting Bank exists, and without
limitation to the obligations of such Defaulting Bank under this Section 3.04,
with respect to any Non-Defaulting Bank, its Pro Rata Adjusted Percentage, if
applicable) of such funds, and such Issuing Bank shall receive the amount of the
Credit Percentage of such funds of any Bank that did not so pay Agent for the
account of such Issuing Bank.
(b)    If Agent or an Issuing Bank is required at any time to return to the
Co-Borrowers, or to a trustee, receiver, liquidator, custodian, or any official
in any Insolvency Proceeding, any portion of the payments made by the
Co-Borrowers to Agent for the account of such Issuing Bank pursuant to
Subsection 3.04(a) in reimbursement of a payment made under a Letter of Credit
or interest or fee thereon, each Bank shall, on demand of such Issuing Bank,
forthwith return to Agent or such Issuing Bank the amount of its Credit
Percentage (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Section 3.04, with respect to any
Non-Defaulting Bank, its Pro Rata Adjusted Percentage, if applicable) of any
amounts so returned by Agent or such Issuing Bank plus interest thereon from the
date such demand is made to the date such amounts are returned by such Bank to
Agent or such Issuing Bank, at a rate per annum equal to the Federal Funds Rate
in effect from time to time.
3.05    Exculpation.
(a)    Neither the Agent, the Banks, and Issuing Banks, nor any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance (or the amendment, renewal or extension)
or transfer of any Letter of Credit by any Issuing Bank or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in Section 3.06), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from


62

--------------------------------------------------------------------------------





causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
Co-Borrowers to the extent of any direct damages (as opposed to indirect,
punitive, exemplary or consequential or exemplary damages, claims in respect of
which are hereby waived by the Co-Borrowers to the extent permitted by
applicable law) suffered by the Co-Borrowers that are caused by such Issuing
Bank’s gross negligence or willful misconduct (as finally determined by a court
of competent jurisdiction in a non-appealable judgment) when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. In furtherance and not in limitation of the foregoing, the
parties hereto expressly agree that:
(i)
The Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)
Any Issuing Bank shall have the right, in its sole discretion, to decline to
accept such documents and to decline to make payment upon presentation of such
documents if such documents are not in strict compliance with the terms of the
related Letter of Credit; and

(iii)
clauses (i) and (ii) of Section 3.05 establish the standard of care to be
exercised by an Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).



3.06    Obligations Absolute. The Co-Borrowers’ obligation to reimburse
LC Disbursements as provided in this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any other
L/C Related Document or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, or any payment by any Issuing
Bank under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or any Other Debtor Relief Law,
(iv) the existence of any claim, counterclaim,


63

--------------------------------------------------------------------------------





set-off, defense or other right that Parent or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), any
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction, (v) any amendment or
waiver of or consent to any departure from any or all of the Loan Documents,
(vi) any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith, (vii) the existence of any claim, set-off, defense or any
right which any Co-Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or Persons for whom any such beneficiary or
any such transferee may be acting), any Bank or any other Person, whether in
connection with any Letter of Credit, any transaction contemplated by any Letter
of Credit, this Agreement, or any other Loan Document, or any unrelated
transaction, (viii) the insolvency of any Person issuing any documents in
connection with any Letter of Credit, (ix) any breach of any agreement between
any Co-Borrower and any beneficiary or transferee of any Letter of Credit, (x)
any irregularity in the transaction with respect to which any Letter of Credit
is issued, including any fraud by the beneficiary or any transferee of such
Letter of Credit, (xi) any errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, wireless,
or otherwise, whether or not they are in code, (xii) any act, error, neglect or
default, omission, insolvency, or failure of business of any of the
correspondents of any Issuing Bank, and (xiii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of or
defense to the Co-Borrowers’ obligations hereunder. Nothing in this Agreement
shall impact the rights of any Loan Party to bring action against the
beneficiary of any Letter of Credit.
3.07    Cash Collateral Pledge. Upon the request of the Agent or the Majority
Banks, (a) if an Issuing Bank has honored any full or partial drawing request on
any Letter of Credit and such drawing has resulted in an L/C Borrowing
hereunder, or (b) upon the occurrence of an Event of Default (and automatically
without any requirement for notice or a request upon the occurrence of the
events described in Sections 8.01(e) or (f)), the Co-Borrowers shall immediately
Cash Collateralize the L/C Obligations in an amount equal to one hundred and
five percent (105%) of such L/C Obligations. Upon the request of the Agent or
the Majority Banks, if any Letters of Credit may for any reason remain
outstanding and partially or wholly undrawn as of the Expiration Date, at least
15 days prior to the Expiration Date the Co-Borrowers shall Cash Collateralize
the L/C Obligations in an amount equal to one hundred and five percent (105%) of
such L/C Obligations.
3.08    Letter of Credit Fees.
(a)    The Co-Borrowers shall pay to Agent, for the account of each of the
Banks, a letter of credit fee with respect to each of the Letters of Credit
Issued hereunder equal to the greater of (i) $750 per quarter, or (ii) an amount
equal to the applicable Letters of Credit Fee Rate for the number of days such
Letter of Credit is outstanding, calculated on a 360‑day basis, taking into
consideration all increases, decreases or extensions thereto. Such amount shall
be computed on a quarterly basis in arrears as of the last Business Day of each
fiscal quarter based upon each Letter of Credit outstanding during that fiscal
quarter and only for


64

--------------------------------------------------------------------------------





the days each such Letter of Credit is outstanding during that fiscal quarter as
calculated by the Agent.
(b)    The Co-Borrowers shall pay to each Issuing Bank, for its own account, a
negotiation fee equal to $250 for each Letter of Credit that is presented to
such Issuing Bank for payment.
(c)    The Co-Borrowers shall pay to each Issuing Bank, for its own account, an
amendment fee equal to $150 for each amendment to any Letter of Credit Issued
hereunder.
(d)    The Co-Borrowers shall pay to each Issuing Bank, for its own account, a
letter of credit fronting fee with respect to each of the Letters of Credit
Issued hereunder by such Issuing Bank equal to 0.25% per annum times the undrawn
maximum amount of such Letter of Credit for the number of days such Letter of
Credit is outstanding, calculated on a 360‑day basis, taking into consideration
all increases, decreases or extensions thereto. Such amount shall be computed on
a quarterly basis in arrears as of the last Business Day of each fiscal quarter
based upon each Letter of Credit outstanding during that fiscal quarter and only
for the days each such Letter of Credit is outstanding during that fiscal
quarter as calculated by such Issuing Bank and payable quarterly in arrears.
(e)    The Co-Borrowers shall pay to each Issuing Bank, for its own account, an
out-of-pocket fee of $50 in connection with the issuance or amendment of each
Letter of Credit.
(f)    Such letter of credit fees as described in sub-paragraph (a) and
(b) above for each Letter of Credit shall be due and payable quarterly in
arrears on the later to occur of (i) the fifth Business Day of the fiscal
quarter for the preceding fiscal quarter during which Letters of Credit are
outstanding, or (ii) two (2) Business Days after receipt of the invoice
delivered to the Co-Borrowers by the Agent for such fees, but in no event later
than the Expiration Date.
(g)    The Co-Borrowers agree to pay to the Agent, for its own account or
otherwise (as applicable), fees payable in the amounts and at the times
separately agreed upon between the Co-Borrowers and the Agent and such other
fees required by the Engagement Letter.
(h)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars, to the Agent (or to the applicable Issuing Bank, in
the case of fees payable to it) for distribution, other than in the case of fees
payable solely for account of the Agent, to the Banks entitled thereto. Fees
paid shall not be refundable under any circumstances.
3.09    Applicability of ISP and UCP. Unless otherwise expressly agreed by any
Issuing Bank and the Co-Borrowers when a Letter of Credit is issued and subject
to applicable laws, the Letters of Credit shall be governed by and subject to
ISP or the rules of the Uniform Customs and Practice for Documentary Credits, as
published in its most recent version by the International Chamber of Commerce on
the date any Letter of Credit is issued.


65

--------------------------------------------------------------------------------





3.10    Disbursement Procedures. The relevant Issuing Bank for any Letter of
Credit shall, within a reasonable time following its receipt thereof, examine
all documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Bank shall promptly after such examination notify the Agent
and the Co-Borrowers by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve any Co-Borrower of its obligation to reimburse such Issuing
Bank and the Banks with respect to any such LC Disbursement.
3.11    Replacement of Issuing Bank. Any Issuing Bank may be replaced at any
time, at its sole option, by written agreement between the Co-Borrowers, the
Agent, the replaced Issuing Bank and the successor Issuing Bank. The Agent shall
notify the Banks of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Co-Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein to the term “Issuing Bank”
shall be deemed to include such successor or the previous Issuing Bank (if
applicable), or such successor and the previous Issuing Bank (if applicable), as
the context shall require. After the replacement of Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
3.12    Issuing Bank. Each Issuing Bank shall act on behalf of the Banks with
respect to any Letters of Credit issued by it and the documents associated
therewith. Each Issuing Bank shall not be obligated to issue Letters of Credit
to any beneficiary subject to Sanctions and each Issuing Bank shall have all of
the benefits and immunities (i) provided to the Agent in Article 9 with respect
to any acts taken or omissions suffered by such Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and L/C Related
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article 9 included such Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such Issuing
Bank.
3.13    Issuing Banks other than the Agent. Any Issuing Bank (other than an
Issuing Bank that is also the Agent or one of its Affiliates) selected by
Rabobank to issue a Letter of Credit hereunder shall (i) notify the Agent in
writing no later than the Business Day immediately following the Business Day on
which the issuance, termination, expiration, reduction, amendment, modification
or replacement of any Letter of Credit issued by such Issuing Bank occurs;
provided that any notice by an Issuing Bank of the issuance, termination,
expiration, reduction, amendment, modification or replacement of a Letter of
Credit pursuant to this Section received by the Agent on a day that is not a
Business Day, or after 11:00 a.m. (New York City time) on a Business Day, shall
be deemed to have been given at the opening of business on the next Business
Day, and (ii) deliver to the Agent once each week (on such day of the week as
the Agent and Issuing Bank shall agree) or, during the existence of an Event of
Default, as frequently as requested by the Agent, a written


66

--------------------------------------------------------------------------------





report for the prior week of the daily aggregate undrawn amounts of all
outstanding Letters of Credit issued by such Issuing Bank.
3.14    Illegality under Letters of Credit. If, at any time, it becomes unlawful
for any Issuing Bank to comply with any of its obligations under any Letter of
Credit (including, but not limited to, as a result of any sanctions imposed by
the United Nations, the European Union, the Netherlands, the United Kingdom
and/or the United States), the obligations of such Issuing Bank with respect to
such Letter of Credit shall be suspended (and all corresponding rights shall
cease to accrue) until such time as it may again become lawful for such Issuing
Bank to comply its obligations under such Letter of Credit, and such Issuing
Bank shall not be liable for any losses that the Loan Parties may incur as a
result.
ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
4.01    Taxes.
(a)    Any and all payments by the Loan Parties under this Agreement or any
other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by a Requirement of Law. If any Requirement of Law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Co-Borrowers shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(b)    The Co-Borrowers shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Agent timely
reimburse the Agent for the payment of, any Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Co-Borrowers by a Bank (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Bank, shall be conclusive
absent manifest error.
(d)    Each Bank shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Bank (but
only to the extent that


67

--------------------------------------------------------------------------------





any Loan Party has not already indemnified the Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Bank’s failure to comply with the provisions of
Section 10.07(e) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Bank, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Bank by the Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Bank under any Loan Document or otherwise payable by the Agent to
the Bank from any other source against any amount due to the Agent under this
paragraph (d).
(e)    Within 30 days after the date of any payment by the Co-Borrowers of
Indemnified Taxes or Other Taxes, the Co-Borrowers shall furnish the Banks the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Banks.
(f)    Status of Banks.
(i)
Any Bank that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Co-Borrowers and the Agent, at the time or times reasonably requested by the
Co-Borrowers or the Agent, such properly completed and executed documentation
reasonably requested by the Co-Borrowers or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Bank, if reasonably requested by the Co-Borrowers or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Co-Borrowers or the Agent as will enable the
Co-Borrowers or the Agent to determine whether or not such Bank is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution, and submission of such documentation (other than such documentation
set forth in clauses (1), (2), and (4) of Section 4.01(f)(ii)) shall not be
required if in the Bank’s reasonable judgment such completion, execution, or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.

(ii)
Without limiting the generality of the foregoing,

(1)
any Bank that is a U.S. Person shall deliver to the Co-Borrowers and the Agent
on or prior to the date on which such



68

--------------------------------------------------------------------------------





Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of the Co-Borrowers or the Agent), executed copies of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;
(2)
any Foreign Bank shall, to the extent it is legally entitled to do so, deliver
to the Co-Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Co-Borrowers or the Agent), whichever of the following
is applicable:

i)
in the case of a Foreign Bank claiming the benefits of an income tax treaty to
which the United States is a party (I) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (II) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

ii)
executed copies of IRS Form W-8ECI;

iii)
in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (I) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Obligors within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and



69

--------------------------------------------------------------------------------





(II) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
iv)
to the extent a Foreign Bank is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

(iii)
any Foreign Bank shall, to the extent it is legally entitled to do so, deliver
to the Co-Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Co-Borrowers or the Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Co-Borrowers or the Agent to determine the withholding or deduction
required to be made; and

(iv)
if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Co-Borrowers and the Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Co-Borrowers or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Co-Borrowers or the Agent as may be necessary



70

--------------------------------------------------------------------------------





for the Co-Borrowers and the Agent to comply with their obligations under FATCA
and to determine that such Bank has complied with such Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(v)
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and Administrative Agent in
writing of its legal inability to do so.

(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.01 (including by the payment of additional amounts
pursuant to this Section 4.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank, or the occurrence of Payment in Full.
4.02    Increased Costs and Reduction of Return.
(a)    If a Bank determines that, due to either (i) the introduction of or any
change after the date hereof in or in the interpretation of any law or
regulation or (ii) the compliance by the Bank with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) issued after the date hereof, there shall be any increase in the
cost to the Bank in the cost of agreeing to make or making, funding


71

--------------------------------------------------------------------------------





or maintaining any Loans or to Issue, Issuing or maintaining any Letter of
Credit or unpaid drawing under any Letter of Credit, then the Co-Borrowers shall
be liable for, and shall from time to time, upon demand, pay to such Bank,
additional amounts as are sufficient to compensate such Bank for such increased
costs.
(b)    If a Bank shall have determined that (i) the introduction of any
guideline, request, directive, law, rule or regulation effective after the date
hereof, (ii) any change in any guideline request, directive, law, rule or
regulation after the date hereof, (iii) after the date hereof, any change in the
interpretation or administration of any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of the Bank or of any corporation controlling the
Bank, or (iv) the compliance by the Bank (or its lending office) or any
corporation controlling the Bank with any such guideline request, directive,
law, rule or regulation effective after the date hereof, affects or would affect
the amount of capital or liquidity required or expected to be maintained by the
Bank or any corporation controlling the Bank and (taking into consideration the
Bank’s or such corporation’s policies with respect to capital adequacy and
liquidity and the Bank’s desired return on capital) determines that the amount
of such capital or liquidity is increased as a consequence of its loans, credits
or obligations under this Agreement (excluding for the purposes of this Section
4.02 any such increased costs or reduction in amount resulting from Excluded
Taxes under the laws of which such Bank or such Issuing Bank is organized or has
its lending office), then, upon demand of such Bank to the Co-Borrowers, the
Co-Borrowers shall pay to such Bank, from time to time as specified by such
Bank, additional amounts sufficient to compensate such Bank for such increase.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law for purposes of this Section 4.02, regardless of the date enacted, adopted
or issued.
4.03    Compensation for Losses. Upon demand of any Bank (with a copy to the
Agent) from time to time, the Co-Borrowers shall promptly compensate such Bank
for and hold such Bank harmless from any loss, cost or expense incurred by it as
a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by any Co-Borrower (for a reason other than the failure of
such Bank to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Co-Borrower; or


72

--------------------------------------------------------------------------------





(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefore as a result of a request by any Co-Borrower
pursuant to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Co-Borrowers to the Banks
under this Section 4.03, each Bank shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
4.04    Illegality.
(a)    If any Bank determines that the introduction of any Requirement of Law,
or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for such Bank or its applicable Lending Office to make Eurodollar Rate Loans,
then, on notice thereof by such Bank to the Co-Borrowers through the Agent, any
obligation of that Bank to make Eurodollar Rate Loans, or to convert Base Rate
Loans to Eurodollar Rate Loans, shall be suspended until the Bank notifies the
Agent and the Co-Borrowers that the circumstances giving rise to such
determination no longer exist.
(b)    If a Bank determines that it is unlawful to maintain any Eurodollar Rate
Loan, the Co-Borrowers shall, upon receipt of notice of such fact and demand
from such Bank (with a copy to the Agent), prepay in full, without premium or
penalty, such Eurodollar Rate Loans of that Bank then outstanding, together with
interest accrued thereon either on the last day of the Interest Period thereof,
if the Bank may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if the Bank may not lawfully continue to maintain such
Eurodollar Rate Loan. If the Co-Borrowers are required to so prepay any
Eurodollar Rate Loan, then concurrently with such prepayment, the Co-Borrowers
may, but shall not be required to, borrow from the affected Bank, in the amount
of such repayment, a Base Rate Loan at the sole discretion of the Co-Borrowers.
4.05    Inability to Determine Rates. If the Agent (or any Bank) determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks (or
such Bank) in the applicable offshore Dollar market for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or adequate and reasonable
means do not exist for determining the Eurodollar Rate for such Eurodollar Rate
Loan, or (b) if the Agent (or any Bank) determines that the Eurodollar Rate for
such Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Banks (or such Bank) of funding such Eurodollar Rate Loan, then the Agent will
notify the Co‑Borrowers and all Banks as promptly as practicable thereafter.
Thereafter, the obligation of the Banks to make or maintain Eurodollar Rate
Loans shall


73

--------------------------------------------------------------------------------





be suspended until all of the Banks revoke such notice. Upon receipt of such
notice, the Co-Borrowers may revoke any pending request for a Borrowing,
conversion, or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
4.06    Reserves on Eurodollar Rate Loans. The Co-Borrowers shall pay to each
Bank, as long as such Bank shall be required under regulations of the FRB to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional costs on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by the Bank (as determined by the Bank in good faith, which
determination shall be conclusive), payable on each date on which interest is
payable on such Loan, provided, however, that the Co-Borrowers shall have
received at least 15 days’ prior written notice (with a copy to the Agent) of
such additional interest from the Bank. If a Bank fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
payable 15 days from receipt of such notice.
4.07    Certificates of Bank. If a Bank claims reimbursement or compensation
under this Article 4, it shall deliver to the Co-Borrowers a certificate setting
forth in reasonable detail the amount payable to such Bank hereunder and the
basis for same and such certificate shall be conclusive and binding on the
Co-Borrowers in the absence of manifest error.
4.08    Survival. The agreements and Obligations of the Co-Borrowers in this
Article 4 shall survive the payment of all other Obligations.
ARTICLE 5
CLOSING ITEMS
5.01    Matters to be Satisfied Prior to Initial Request for Extension of
Credit. The obligations of each Bank to make the initial Loan or any Issuing
Bank to issue the initial Letter of Credit, shall be subject to the conditions
precedent that:
(a)    Loan Documents. The Agent shall have received this Agreement, the Notes,
the Security Documents (in recordable form where applicable), UCC financing
statements, UCC-3 financing statement amendments and assignments, the
Intercreditor Agreement, the Guaranty Agreement, any Subordination Agreements,
and each other document or certificate executed in connection with this
Agreement, executed by each party thereto;
(b)    Resolution; Incumbency. The Agent shall have received:
(i)
Copies of the resolutions of each Loan Party authorizing the transactions
contemplated hereby, certified as of the Closing Date by a Responsible Officer
of such Loan Party; and

(ii)
A certificate of a Responsible Officer of each Loan Party certifying the names
and true signatures of any Responsible Officers of such Loan Party who are
authorized to act on behalf of each Loan Party.



74

--------------------------------------------------------------------------------





(c)    Organization Documents; Good Standing. The Agent shall have received the
certificate of incorporation, certificate of formation, or certificate of
limited partnership, as applicable, of each Loan Party as in effect on the
Closing Date, each certified by the Secretary of State of each such Person’s
state of organization, the bylaws, regulations, operating agreement or
partnership agreement, as applicable, of each Loan Party, each certified by a
Responsible Officer of such Loan Party as a true and correct copy thereof as of
the Closing Date, and evidence satisfactory to the Agent, that each Loan Party
is in good standing under the laws of its state of organization;
(d)    Legal Opinion. The Agent shall have received an opinion of outside Texas
and New York counsel to the Loan Parties addressed to the Agent and the Banks,
in form and substance acceptable to the Agent;
(e)    Payment of Fees. The Agent shall have received evidence of payment by the
Co-Borrowers of all fees, costs and expenses to the extent then due and payable
on or prior to the Closing Date, together with Attorney Costs and including,
without limitation, the fees set forth in Schedule I to the Engagement Letter
and any such costs, fees and expenses arising under or referenced in Section
10.04, without duplication;
(f)    Certificate. The Agent shall have received a certificate signed by a
Responsible Officer of Parent and each Co-Borrower, dated as of the Closing
Date, in the form attached hereto as Exhibit F, or in any other form acceptable
to the Agent;
(g)    Filings. The Agent shall have received evidence that all filings needed
to perfect the security interests granted by the Loan Documents have been
completed or due provision has been made therefor and that all previous filings
against any portion of the Collateral (other than Permitted Liens) have been
terminated;
(h)    Pro Forma Financial Statements. The Agent shall have received pro forma
Consolidated and consolidating financial statements of Parent and its
Subsidiaries as of March 31, 2017, together with a funds flow memorandum for the
transactions contemplated hereby to occur on the Closing Date, in form and
substance satisfactory to the Agent;
(i)    Know Your Customer. The Agent shall have received all documentation and
other information requested by the Agent, any Issuing Bank, or any Bank that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA Patriot Act;
(j)    Insurance. Agent shall have received evidence of insurance required to be
maintained by the Loan Parties hereunder, which certificates shall name the
Agent as additional insured and loss payee, as applicable;
(k)    Collateral Position Report. Agent shall have received a pro-forma
Collateral Position Report dated as of April 30, 2017 for the month of April
2017, in form and substance satisfactory to the Agent, that has been duly
executed by a Responsible Officer;


75

--------------------------------------------------------------------------------





(l)    Risk Management and Credit Policy. Agent shall have received a copy of
the Risk Management and Credit Policy in form and substance satisfactory to
Agent.
(m)    Capital Structure. The capital and ownership structure and the
equity-holder arrangements of the Loan Parties and their respective Subsidiaries
(and all agreements relating thereto) shall be reasonably satisfactory to the
Agent.
(n)    Due Diligence. The Agent shall have completed and be satisfied in its
sole discretion with the corporate (or other organizational), environmental and
financial due diligence of the Loan Parties and their respective Subsidiaries.
(o)    Notice of Borrowing. The Agent shall have received a duly completed and
signed Notice of Borrowing for the Working Capital Loan to be made on the
Closing Date.
(p)    Existing Credit Agreement. The Agent shall have received evidence that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released.
(q)    Master Service Agreement. The Agent shall have received the Master
Service Agreement and all amendments or other modifications or supplements
thereto, in each case, in form and substance satisfactory to the Agent.
(r)    Other Documents. The Agent and Banks shall have received such other
approvals, opinions, documents or materials as the Agent or such Banks may
request.
For purposes of determining compliance with the conditions specified in this
Section 5.01, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the Closing Date specifying its objection thereto.
5.02    Matters to be Satisfied Prior to Each Request for Extension of Credit.
On any date on which the Banks make any Loans or Issue any Letter of Credit
hereunder, unless otherwise waived by the Banks, each of the following shall be
true:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Loan Parties in or pursuant to this Agreement or the
other Loan Documents shall be true and correct in all material respects (except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which representation and warranty shall be
true and correct in all respects) on and as of such date as if made on and as of
such date (except to the extent such representations and warranties relate
solely to an earlier date).


76

--------------------------------------------------------------------------------





(b)    Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extension of credit
requested to be made on such date.
(c)    No Material Adverse Effect. Since the Closing Date, there shall have been
no Material Adverse Effect.
(d)    No Prohibition or Penalty. The making of such Loan or the Issuance of
such Letter of Credit shall not be prohibited by any applicable law or subject
the Agent, any Issuing Bank or any Bank to any penalty under applicable law.
5.03    Matters to be Satisfied Prior to Each Request for Borrowing of Loans for
Permitted Acquisitions. On any date on which the Banks make any Loans hereunder
for the purpose of funding the Adjusted Purchase Price of any Permitted
Acquisition, unless otherwise waived by the Banks, each of the following shall
be true:
(a)    Adjusted Purchase Price. Such Loan (when combined with all other Loans
used to finance such Permitted Acquisition) does not exceed the lesser of (i)
the sum of (A) 75% of the Adjusted Purchase Price (excluding the portion of such
purchase price consisting of the cash cost of acquired net working capital) and
(B) the Adjusted Purchase Price consisting of the cash cost of acquired net
working capital, in each case of the Permitted Acquisition to be financed by
such Loan and (ii) (A) in the case of a Permitted Acquisition of a Target,
projected consolidated EBITDA of the Target for the succeeding twelve (12) month
period (calculated using the same methodology for EBITDA as if the Target were a
Loan Party hereunder and based on unaudited or audited financial statements of
the Target in form and substance reasonably satisfactory to the Agent) and (B)
in the case of a Permitted Acquisition of customer contracts, projected
consolidated EBITDA of the Loan Parties attributable solely to such customer
contracts for the succeeding twelve (12) month period (such calculation to be
reasonably satisfactory to the Agent and based on financial information and such
other supporting documentation in form and substance reasonably satisfactory to
the Agent).
(b)    Consent. The Agent or the Majority Banks provided written consent to such
Permitted Acquisition to be financed by the requested Loan to the extent
required by the definition of Permitted Acquisition.
(c)    Financial Covenant Compliance. The Co-Borrowers are in pro forma
compliance with the financial covenants in Section 7.09, together with
calculations and any supporting documentation demonstrating such pro forma
compliance in form and substance reasonably satisfactory to the Agent.
(d)    Due Diligence. The Agent shall have completed and be satisfied in its
sole discretion with its due diligence review of the Permitted Acquisition
(including in the case of the Verde Acquisition, its due diligence review of
each Verde Company, the Verde Acquisition Documents and the transactions
contemplated therein and thereby).


77

--------------------------------------------------------------------------------





(e)    Notice of Borrowing. The Agent shall have received a duly completed and
signed Notice of Borrowing for the Loan.
(f)    Consummation of the Permitted Acquisition. The Agent shall have received
evidence, in form and substance satisfactory to the Agent, of the consummation
of the Permitted Acquisition in accordance with the terms and conditions of such
material documentation relating to such Permitted Acquisition, without giving
effect to any modifications, consents, amendments or waivers thereto that are
materially adverse to the Agent or the Banks, substantially concurrently with
the making of such Loan.
(g)    Working Capital Loans. In the case of any Working Capital Loan to be used
to finance the Permitted Acquisition, the Effective Amount of all outstanding
Bridge Loans is equal to the Bridge Advance Cap then in effect.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
Parent and each Co-Borrower represents and warrants to the Banks that:
6.01    Corporate Existence and Power.
(a)    Each Loan Party and each Restricted Subsidiary is a corporation, limited
liability company or limited partnership, as applicable, duly formed and validly
existing under the laws of its state of formation.
(b)    Each Loan Party and each Restricted Subsidiary has the power and
authority and all governmental licenses, authorizations, consents and approvals
to own its assets, carry on its business and to execute, deliver, and perform
its Obligations under the Loan Documents and is licensed under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such license, except for those jurisdictions in which
the failure to obtain such licenses and authorizations could not reasonably be
expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of this Agreement and each other Loan Document to which such
Loan Party is party, has been duly authorized by all necessary corporate,
limited liability company, or partnership action, as applicable, and do not and
will not contravene, conflict with or result in any breach or contravention of,
or the creation of any Lien under any of such Loan Party’s organizational and
governing documents, or any document evidencing any contractual obligation to
which such Loan Party is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Loan Party or its property is subject or
any Requirement of Law, to the extent any such contravention, conflict or breach
has or could reasonably be expected to have a Material Adverse Effect on the
Loan Parties, taken as a whole.
6.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in


78

--------------------------------------------------------------------------------





connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
filings, recordation or similar steps necessary to perfect the Liens of the
Agent under applicable law.
6.04    Binding Effect. This Agreement and each other Loan Document to which
each Loan Party is a party constitute the legal, valid and binding obligations
of such Loan Party except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by general principles of equity.
6.05    Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Loan Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Loan Party, any Subsidiary or any of their respective
properties which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby or
which could reasonably be expected to have a Material Adverse Effect; and no
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
6.06    No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by any Loan Party and no Loan Party nor any
Restricted Subsidiary is in default under or with respect to any other
obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect.
6.07    Compliance with Laws and Agreements. Except as could not individually or
in the aggregate reasonably be expected to have a Material Adverse Effect, each
Loan Party and each Subsidiary, before and after giving effect to this
Agreement, is in compliance with laws applicable to such entity, including all
requirements of ERISA. No Loan Party nor any Subsidiary is in default under or
with respect to any contract, agreement, lease or any other types of agreement
or instrument to which such Loan Party or such Subsidiary is a party and which
could reasonably be expected to cause a Material Adverse Effect.
6.08    Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.07. No
Co-Borrower is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock, and none of the proceeds of the Loans will be used to purchase or carry
Margin Stock.
6.09    Title to Properties. Each Loan Party and each Restricted Subsidiary has
good and marketable title in fee simple to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate, have a
Material Adverse Effect. As of the Closing Date, the property of each Loan Party
and each Restricted Subsidiary is subject to no Liens except Permitted Liens.


79

--------------------------------------------------------------------------------





6.10    Taxes. Each Loan Party and each Subsidiary has filed all federal, state,
and other material Tax returns and reports to be filed, and has paid all
federal, state, and other material Taxes, assessments, fees and other
governmental charges, levied or imposed upon it or its properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed Tax assessment against
any Loan Party or Subsidiary that would, if made, have a Material Adverse Effect
on the Loan Parties, taken as a whole.
6.11    Financial Condition.
(a)    The Consolidated and consolidating financial statements of Parent and its
Subsidiaries (x) dated December 31, 2016, and statements of income or
operations, shareholders’ equity and cash flows for the year ended on that date
and (y) dated March 31, 2017, and statements of income or operations,
shareholders’ equity and cash flows for the three month period ended on that
date:
(i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein;

(ii)
fairly present the financial condition of the Loan Parties and their Restricted
Subsidiaries as of the dates thereof and results of operations for the periods
covered thereby, subject to normal year-end adjustments in the case of the
financial statements dated March 31, 2017; and

(iii)
except as set forth on Schedule 6.11, show all material indebtedness and other
liabilities, direct or contingent, of the Loan Parties and their Subsidiaries as
of the dates thereof, including liabilities for Taxes, material commitments and
contingent obligations.

(b)    Since December 31, 2016, there has been no Material Adverse Effect.
6.12    Environmental Matters. Except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, to each Loan Party’s
knowledge neither its business operations nor any of its properties nor any
Subsidiary nor any of such Subsidiary’s properties are in violation of any
federal or state law or regulation relating to the protection of the environment
(hereinafter “Environmental Laws”), including without limitation requirements to
obtain, maintain, and comply with any permits, licenses, registrations, or other
authorizations under Environmental Laws. No claims of any nature have been
filed, or to the Loan Parties’ knowledge threatened, against any Loan Party or
any Subsidiary pursuant to any Environmental Law that could reasonably be
expected to have a Material Adverse Effect. Except to the extent such release(s)
could not reasonably be expected to have a Material Adverse Effect, to the
knowledge of the Loan Parties, no release of hazardous substances or other
pollutants (as those terms are defined by Environmental Laws) has occurred in
connection with the Loan Parties’ or any Subsidiary’s business or operations.
Except as could not be reasonably expected to have a Material Adverse Effect, to
the Loan Parties’


80

--------------------------------------------------------------------------------





knowledge, the Loan Parties and their Subsidiaries are not subject to any
liabilities under Environmental Law or relating to releases of hazardous
substances or pollutants.
6.13    Regulated Entities. No Loan Party, nor any Person controlling any Loan
Party, or any of its Subsidiaries, is an “Investment Company” within the meaning
of the Investment Company Act of 1940. No Loan Party is subject to any
Requirement of Law limiting its ability to incur indebtedness or perform its
obligations hereunder.
6.14    Copyrights, Patents, Trademarks and Licenses, etc. Each Loan Party and
each Restricted Subsidiary owns or is licensed or otherwise has the right to use
all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of its business, without conflict with the rights of
any other Person. To the best knowledge of each Loan Party, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Restricted Subsidiary infringes upon any rights held by any other Person, to the
extent such failure to own, license or possess the right to use has or could
reasonably be expected to have a Material Adverse Effect, taken as a whole.
6.15    Subsidiaries. No Loan Party or any Restricted Subsidiary has any
Subsidiaries or has any equity investments in any other corporation or entity
other than those specifically disclosed on Schedule 6.15.
6.16    Insurance. The properties of each Loan Party and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of a Loan Party with an AM Best rating of not less than
“B+”, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or Restricted Subsidiary
operates.
6.17    Full Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party to any Secured Party in connection with the Loan Documents, when taken as
a whole, contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered.
6.18    Deposit and Hedging Brokerage Accounts. Each of the Loan Parties’ bank
depository accounts and securities accounts and each of the Loan Parties’
hedging brokerage accounts with Eligible Brokers is listed on Schedule 6.18.
6.19    Solvency. None of the Loan Parties nor any Restricted Subsidiary is
“insolvent” (that is, the sum of such Person’s absolute and contingent
liabilities, including the Obligations, does not exceed the fair market value of
such Person’s assets, including any rights of contribution, reimbursement or
indemnity). Each Loan Party and each Restricted Subsidiary has capital which is
adequate for the businesses in which such Person is engaged and intends to be
engaged. None of the Loan Parties nor any Restricted Subsidiary has incurred
(whether hereby or otherwise), nor


81

--------------------------------------------------------------------------------





do the Loan Parties intend to incur or believe that they will incur, liabilities
which will be beyond their respective ability to pay as such liabilities mature.
6.20    ERISA. Except for those that would not, in the aggregate, have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Loan Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Loan Party or any Subsidiary has incurred or otherwise has or
could have an obligation or any liability and (z) no ERISA Event is reasonably
expected to occur. Except for those that would not, in the aggregate, have a
Material Adverse Effect, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. Except
for those that would not, in the aggregate, have a Material Adverse Effect, no
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.
Except for those that would not, in the aggregate, have a Material Adverse
Effect, no ERISA Affiliate has incurred any liability under Title IV of ERISA
that remains outstanding (other than PBGC premiums due but not delinquent). None
of the assets of any ERISA Affiliate is the subject of any Lien arising under
Section 303(k) of ERISA or Section 430(k) of the Code, and there are no facts
which could be expected to give rise to such a Lien.
6.21    Transmitting Utility and Utility. None of the Loan Parties nor any
Restricted Subsidiary is a “transmitting utility”, as that term is defined in
the Uniform Commercial Code of any applicable jurisdiction, or a “utility”, as
that term is defined in Section 261.001 of the Texas Business and Commerce Code.
6.22    Sanctions/Anti-Corruption Representations.
(a)    No Loan Party nor any of its Affiliates is in violation of any
Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions.
(b)    No Loan Party nor any of its Affiliates or any director, officer,
employee, agent or affiliate of any Loan Party or any of its Affiliates is a
Person (each such Person, a “Sanctioned Person”) that is, or is owned or
controlled by Persons that are: (i) the subject of any Sanctions, or (ii)
located, organized or resident in a region, country or territory that is, or
whose government is, the subject of Sanctions, including, without limitation,
currently the Region of Crimea, Cuba, Iran, North Korea, Sudan and Syria.
6.23    EEA Financial Institution. None of the Loan Parties is an EEA Financial
Institution.


82

--------------------------------------------------------------------------------





ARTICLE 7
CERTAIN COVENANTS
So long as the Banks shall be obligated to make Loans or Issue Letters of Credit
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding:
7.01    Financial Statements. Parent and each of the Co-Borrowers shall deliver
to the Agent (who will promptly make such deliverable available to the Banks),
in form and detail satisfactory to the Agent and the Majority Banks:
(a)    (i) as soon as possible, but not later than 120 days after the end of
each fiscal year (or, if earlier, not later than 15 days after delivering such
financial statements to the SEC), a copy of the audited Consolidated and
consolidating financial statements of Parent (which include the Co-Borrowers and
all Subsidiaries) to include a balance sheet as at the end of such year and the
related statements of income and loss, shareholders’ equity and cash flows for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm which report shall state that such financial
statements present fairly the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years. Such
opinion shall not be qualified or limited because of a restricted or limited
examination by the public accounting firm of any material portion of
Co-Borrowers’ records;
(ii)    for any fiscal year during which an Unrestricted Subsidiary exists, as
soon as possible, but not later than 120 days after the end of each fiscal year,
a consolidated balance sheet of the Loan Parties on a Consolidated basis, as at
the end of such year and the related statements of income and loss,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer or controller as fairly presenting the financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years;
(b)    (i) as soon as available, but not later than forty-five (45) days after
the end of each month (except for the month ending December 31, which shall be
delivered no later than sixty (60) days after the end of such month) (or, if
earlier, not later than 5 days after delivering such financial statements to the
SEC) unaudited Consolidated and consolidating financial statements of Parent
(which include the Co-Borrowers and all Subsidiaries) prepared by Parent in form
acceptable to the Agent; and
(ii)    for any fiscal month during which an Unrestricted Subsidiary exists, as
soon as available, but not later than forty-five (45) days after the end of each
month (except for the month ending December 31, which shall be delivered no
later than sixty (60) days after the end of such month), unaudited financial
statements of the Loan Parties on a Consolidated basis, in form acceptable to
the Agent.


83

--------------------------------------------------------------------------------





7.02    Certificates; Other Information. Parent and the Co-Borrowers shall
furnish to the Agent (who will promptly make such deliverable available to the
Banks) and shall notify the Agent of:
(a)    concurrently with the delivery of the financial statements referred to in
Subsections 7.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer of Parent, who is authorized to act on behalf of each of the Loan
Parties, setting forth in reasonable detail the basis for the calculations and
determinations made therein; provided, however, that if at any time any Loan
Party anticipates mark-to-market losses for Product, which such losses are not
reflected on the Compliance Certificate most recently delivered to the Banks,
then Parent and the Co-Borrowers shall, by the Business Day following the day
such Co-Borrower realizes such losses are expected, deliver to the Banks an
additional Compliance Certificate which shall reflect such anticipated losses;
(b)    delivered within fifteen (15) Business Days of the last day of each
month, a Collateral Position Report calculated as of the last day of such month,
certified by a Responsible Officer of HoldCo, who is authorized to act on behalf
of the Loan Parties, and at such other times as the Agent may request; provided,
however, if the excess Collateral Position as shown on the most recent
Collateral Position Report is less than the greater of $10,000,000 and 10% of
clause (b) of the Borrowing Base Advance Cap, then Collateral Position Reports
calculated as of the 15th and last day of each month shall be delivered within
fifteen (15) Business Days of the 15th and last day of such month, until such
time as the excess Collateral Position is equal to or greater than the greater
of $10,000,000 and 10% of clause (b) of the Borrowing Base Advance Cap (in which
case reporting will revert to the last day of each month);
(c)    delivered within ten (10) Business Days of the 15th and last day of each
month (or the next succeeding Business Day after such date in the event that
such date is not a Business Day), a Net Position Report calculated as of the
15th and last day of such month, certified by a Responsible Officer of HoldCo,
who is authorized to act on behalf of each of the Loan Parties and each
Subsidiary;
(d)    within 90 days of the end of each calendar quarter, with respect to
Unbilled Qualified Accounts, a reconciliation setting forth estimated volumes
and gross sales revenues versus actual volumes and gross sales revenues for such
period, in a form acceptable to Agent;
(e)    within 15 days of the end of each calendar quarter (or within 15 days of
when requested by Agent following the occurrence and during the continuance of
an Event of Default), an accounts receivable aging analysis, in a form
reasonably acceptable to Agent;
(f)    as soon as reasonably possible after a written request is made by Agent
from time to time, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary;


84

--------------------------------------------------------------------------------





(g)    within ten (10) Business Days of each calendar quarter end, a report of
inventory storage locations for each Loan Party as of such quarter end;
(h)    as soon as available and in any event within 30 days after the end of
each fiscal year of Parent, an annual budget summary in the form of an income
statement for the immediately following fiscal year and detailed on a quarterly
basis with a description of the underlying assumptions utilized therein;
(i)    promptly of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that foreseeably will
become a Default or Event of Default;
(j)    promptly of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a contractual obligation of any Loan Party or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between (1) any Loan Party or any Subsidiary and (2) any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, in the case
each of clauses (i), (ii) and (iii), which has resulted or may reasonably be
expected to result in a Material Adverse Effect;
(k)    on or prior to any filing by any ERISA Affiliate of any notice of intent
to terminate any Title IV Plan, and (ii) promptly, and in any event within 10
days, after any Responsible Officer of any ERISA Affiliate knows or has reason
to know that an ERISA Event has occurred;
(l)    within fifteen (15) Business Days after the Chief Executive Officer of
any Loan Party ceases to hold such office;
(m)    within two Business Days after making a public filing with the SEC with
respect to those activities requiring a public filing or as soon as available
with respect to those activities in which no public filing is made, the
Co-Borrowers shall provide to the Agent copies of each amendment or modification
to, waiver of, or consent to departure from, the Risk Management and Credit
Policy;
(n)    promptly after the same are available, the Co-Borrowers shall make
available to the Agent copies of each annual report, proxy or financial
statement or other material report or communication sent to the holders of
Equity Interests of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Loan Parties may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or any other securities Governmental Authority, and not
otherwise required to be delivered to the Agent pursuant hereto;
(o)    promptly upon execution thereof, a copy of any material amendments,
waivers or other modifications to the Major Acquisition Documents, the Provider
Acquisition Documents, or the Verde Acquisition Documents;


85

--------------------------------------------------------------------------------





(p)    concurrently with the delivery of the Collateral Position Report referred
to in Section 7.02(b), (i) a customer count calculated on the actual number of
customers and a RCE basis, including (A) customer information categorized by
fixed or variable price contracts (including remaining contract tenor reporting
for fixed price customers) and commercial and industrial or residential
contracts, (B) monthly attrition rates, (C) monthly customer additions, (D)
monthly customer acquisition costs, with categorization for organic growth and
acquisitions, both on a gross basis and RCE basis, (ii) an itemized and
aggregate calculation of the Embedded Gross Margin, together with supporting
documentation to the extent requested by the Agent, in each case in form and
substance reasonably satisfactory to the Agent, (ii) a report of (A) total
variable price RCEs, (B) expected weighted average gross margin per RCE under
variable price contracts, and (C) actual weighted average historical attrition
rate during the prior twelve month period, in each case, calculated as of the
last day of the applicable month, and (iv) a summary of the cash collateral
covering storage and transportation expenses included in clause (b)(xviii) of
the definition of Borrowing Base Advance Cap; and
(q)    concurrently with the delivery of the financial statements referred to in
Subsections 7.01(a) and (b), a report of the Actual Embedded Gross Margin,
together with calculations and any supporting documentation demonstrating such
calculations in form and substance reasonably satisfactory to the Agent;
(r)    not less than 5 Business Days prior to making any payments on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise), interest, fees or other amounts in respect of Subordinated Debt
permitted under Section 7.31(a), a certificate certified by a Responsible
Officer of HoldCo (i) certifying that the conditions set forth in Section
7.31(a) will have been met after giving effect to such payment, together with
calculations and any supporting documentation demonstrating such pro forma
compliance with Section 7.09 in form and substance reasonably satisfactory to
the Agent, and (ii) setting forth the amount, date and purpose of such payment;
(s)    not less than 5 Business Days prior to making any payments under Section
7.15(e), notice that such payment is to be made, including the amount and date
of such payment; and
(t)    promptly in the event that, in Parent’s quarterly and annual reviews of
whether or not an impairment exists under GAAP in accordance with FASB ASC Topic
350, management determines that a triggering event has occurred during the
period that would require Parent to perform an impairment test prior to the
annual impairment test.
Each notice under clauses (i)-(m) of this Section shall be accompanied by a
written statement by a Responsible Officer of Parent, who is authorized to act
on behalf of the Loan Parties setting forth details of the occurrence referred
to therein, and stating what action such Loan Party proposes to take with
respect thereto and at what time. Each notice under Subsection 7.02(i) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or foreseeably will be) breached or
violated.


86

--------------------------------------------------------------------------------





7.03    Insurance.
(a)    Each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers
independent of any Loan Party and with an AM Best rating of not less than “B+”,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, including, without limitation,
cargo insurance. Agent shall be named as an additional insured and/or loss payee
under all such policies, without liability for premiums or club calls. Each Loan
Party shall use the standard of care typical in the industry in the operation
and maintenance of its facilities.
(b)    Each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to, obtain flood insurance in such total amount as the Agent may
from time to time require, if at any time the area in which a Building located
on any real property encumbered by a mortgage in favor of Agent is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.
7.04    Payment of Obligations. Each Loan Party shall, and shall cause each of
its Subsidiaries to, pay and discharge, as the same shall become due and
payable, all its material obligations and liabilities, including, without
limitation, Taxes, except for such obligations and liabilities that are being
diligently contested in good faith by appropriate proceedings.
7.05    Compliance with Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply, in all material respects, with all Requirements of Law
of any Governmental Authority having jurisdiction over it or its business,
including, without limitation, the Federal Fair Labor Standards Act, ERISA, the
FCPA, and the rules and regulations promulgated by OFAC, except such as may be
contested in good faith or as to which a bona fide dispute may exist or which
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole.
7.06    Inspection of Property and Books and Records and Audits. Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain proper books and
records in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Person. Each Loan Party shall, and
shall cause each of its Subsidiaries to, permit representatives and independent
contractors of the Agent to visit and inspect any of its respective properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its respective affairs, finances
and accounts with its respective directors, officers, and independent public
accountants, all at the expense of such Loan Party and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to such Loan Party; provided, however, when an Event
of Default exists the Agent may do any of the foregoing at the expense of such
Loan Party at any time during normal business hours and without advance notice.
One time per fiscal year as designated by the Agent and at such other times as
the


87

--------------------------------------------------------------------------------





Agent deems advisable, each Loan Party will, and will cause each of its
Restricted Subsidiaries to, allow the Agent or an entity satisfactory to the
Agent to conduct a thorough examination of the Collateral Position, and such
Loan Party will, and will cause each of its Restricted Subsidiaries to, fully
cooperate in such examination. In the absence of an Event of Default, such Loan
Party will pay the costs and expenses of one such examination per fiscal year.
At the request of any Bank and once available, the Agent will promptly provide
the final report of the examination of the Collateral Position to such Bank on a
confidential basis on terms acceptable to the Agent.
7.07    Use of Proceeds.
(a)    Co-Borrowers shall use the proceeds of the Working Capital Loans for the
purposes of (i) refinancing loans outstanding under the Existing Credit
Agreement, (ii) paying fees and expenses in connection with this Agreement,
(iii) financing such Co-Borrowers’ working capital requirements, including LDCs,
related to the trading and marketing of Product and for related hedging
requirements, (v) the Class A Buyback, (vi) subject to Section 5.03, financing a
portion of the Adjusted Purchase Price (including the portion of such purchase
price consisting of the cash cost of acquired net working capital) of Permitted
Acquisitions, including the purchase of acquired net working capital in
connection with Permitted Acquisitions, as and when such payments become due and
payable, and (vii) for general corporate purposes.
(b)    Co-Borrowers shall use the proceeds of the Bridge Loan for the purpose of
financing a portion of the Adjusted Purchase Price (including the portion of
such purchase price consisting of the cash cost of acquired net working capital)
of Permitted Acquisitions as and when such payments become due and payable.
(c)    No proceeds of any Credit Extension shall be used, directly or
indirectly, to purchase or carry Margin Stock.
(d)    The Co-Borrowers will not, directly or indirectly, use any Credit
Extension or the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise), or (iii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Laws that may be applicable.
7.08    Payments to Bank Blocked Accounts.
(a)    Each Co-Borrower shall, if such Co-Borrower receives payments from
account debtors in the ordinary course of business, establish and maintain a
lock box (“Lock Box”) through the applicable Bank Blocked Account or at another
depositary institution


88

--------------------------------------------------------------------------------





acceptable to the Agent, and shall notify in writing and otherwise take such
reasonable steps to ensure that all of its account debtors under any of its
Accounts forward payment under such Accounts in the form of cash, checks, drafts
or other similar items of payment directly to such Lock Box or directly by wire
transfer to such Bank Blocked Account, and shall provide Agent with reasonable
evidence of such notification. Any payment in the form of cash, checks, drafts
or similar items of payment received by any Co-Borrower in its Lock Box or
otherwise shall be deposited into the applicable Bank Blocked Account no later
than two Business Days following the date on which the applicable Co-Borrower
receives such payment.
(b)    In the event that any account debtor does not make any payment directly
to the applicable Lock Box or the applicable Bank Blocked Account but instead
makes such payment to a Loan Party, such Loan Party shall promptly deposit or
cause to be deposited such amounts into the applicable Bank Blocked Account as
soon as reasonably possible after receipt thereof.
(c)    Agent may at any time following the occurrence of an Event of Default
initiate the “Activation Period” or other analogous defined term (as defined in
the Blocked Account Agreements) and thereafter all amounts deposited in the Bank
Blocked Accounts shall be transferred as directed by the Agent. Co-Borrowers
agree that, during the Activation Period, (a) no monies shall be withdrawn or
otherwise transferred from any Bank Blocked Account without the Agent’s approval
and (b) Agent is authorized to apply amounts contained in the Bank Blocked
Accounts toward satisfaction of the Obligations.
7.09    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. Parent shall not permit the Fixed Charge
Coverage Ratio as of the last day of any month, commencing the first month-end
after the Closing Date, to be less than 1.25 to 1.00.
(b)    Total Leverage Ratio. Parent shall not permit as of the last day of any
month, commencing the first month-end after the Closing Date, the ratio of (i)
all Indebtedness of the Loan Parties on a Consolidated basis, on such date
(excluding the Subordinated Debt permitted by Section 7.13(c)) to (ii) Adjusted
EBITDA for the most recent twelve (12) month period then ended to be more than
2.00 to 1.00.
(c)    Right to Cure. In the event that the Co-Borrowers fail to comply with the
financial covenants set forth above by an amount not exceeding forty percent
(40%) of the then-required applicable covenant level for any calendar month,
until the expiration of the fifth (5th) Business Day subsequent to the date on
which monthly financial statements are required to be delivered pursuant to
Section 7.01 (the “Cure Period”), the Co-Borrowers shall be permitted to cure
such failure to comply by way of receiving Cure Contributions, and upon the date
on which the Cure Period expires, such covenants shall be recalculated giving
effect to the Cure Contributions. Solely for the purpose of curing a financial
covenant pursuant to a Cure Contribution, any such Cure Contributions shall be
included in the calculation of Adjusted EBITDA for the most recently ended
month. If, after giving effect


89

--------------------------------------------------------------------------------





to the foregoing recalculations, Co-Borrowers shall then be in compliance with
the requirements of such covenants, Co-Borrowers shall be deemed to have
satisfied the requirements of such covenants as of the relevant earlier required
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of any
such covenant that had occurred shall be deemed cured for the purposes of this
Agreement and the other Loan Documents. Co-Borrowers shall provide Agent with
notice of intent to exercise their right to cure contained in this subsection
within 45 days of the end of the calendar month for which the cure is sought.
Notwithstanding anything to the contrary contained this Agreement, from the date
of receipt of such notice until the date on which the Cure Period expires,
neither Agent nor any Bank shall exercise rights or remedies with respect to any
Default or Event of Default solely on the basis that an Event of Default has
occurred and is continuing under Section 7.09 (a) or (b). The Cure
Contributions, in the aggregate, must be received no later than the end of the
applicable Cure Period. In any rolling twelve month period, there shall be no
more than two (2) Cure Contributions submitted under this Section 7.09(c)
permitted, and no more than three (3) Cure Contributions submitted under this
Section 7.09(c) shall be permitted during the term of this Agreement.
7.10    Limitation on Liens. The Loan Parties shall not, nor shall the Loan
Parties suffer or permit any of their Restricted Subsidiaries to make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its property, whether now owned or hereafter acquired, other than
(a)    any Lien existing on property of the Loan Parties on the date hereof and
set forth in Schedule 7.10;
(b)    any Lien created under any Loan Document;
(c)    Liens for Taxes, fees, assessments or other governmental charges or
levies which are not delinquent or remain payable without penalty or the
validity of which is being diligently contested in good faith by appropriate
proceedings (and fully reserved for on the books of such Person to the extent
such item is material);
(d)    Liens on POR Collateral;
(e)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person, and Liens of interest owners arising pursuant to Texas Bus. &
Com. Code Section 9.343, or comparable law of other states, or Liens securing
the Loan Parties’ obligations under leases or deferred payment purchases of
equipment and automobiles used in the Loan Parties’ business;
(f)    non-consensual statutory Liens arising in the ordinary course of the Loan
Parties’ business to the extent such Liens secure indebtedness which is not past
due or such


90

--------------------------------------------------------------------------------





Liens secure indebtedness relating to claims or liabilities which are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or are being contested in good faith by appropriate proceedings
diligently pursued and available to such Loan Party prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;
(g)    zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of real property which do not interfere in any
material respect with the use of such real property or ordinary conduct of the
business of the Loan Parties as presently conducted thereon or materially impair
the value of the real property which may be subject thereto;
(h)    pledges and deposits of cash by any Loan Party in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security benefits consistent with the current practices of
such Loan Party (other than any Liens imposed by ERISA);
(i)    pledges and deposits of cash by any Loan Party after the date hereof to
secure the performance of tenders, bids, leases, trade contracts (other than for
the repayment of indebtedness), public or statutory obligations, surety bonds,
performance bonds and other similar obligations in each case in the ordinary
course of business consistent with the current practices of such Loan Party;
(j)    Liens arising from operating leases and the precautionary UCC financing
statement filings in respect thereof and equipment or other materials which are
not owned by any Loan Party located on the owned or leased premises of such Loan
Party (but not in connection with, or as part of, the financing thereof) from
time to time in the ordinary course of business and the precautionary UCC
financing statement filings in respect thereof;
(k)    judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, such
Liens are being contested in good faith and by appropriate proceedings
diligently pursued, adequate reserves or other appropriate provision, if any, as
are required by GAAP have been made therefor and a stay of enforcement of any
such Liens is in effect;
(l)    Liens granted by any Loan Party on its or their rights under any
insurance policy, but only to the extent that such Lien is granted to the
insurers under such insurance policies or any insurance premium finance company
to secure payment of the premiums and other amounts owed to the insurers or such
premium finance company with respect to such insurance policy;
(m)    Liens on cash deposits in the nature of a right of setoff, banker’s Lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts;


91

--------------------------------------------------------------------------------





(n)    Liens by way of cash collateral or letters of credit under and as
provided for in Master Agreements such as NAESB Gas Contracts, EEI Master
Agreements, ISDA Master Agreements, or similar types of agreements provided the
aggregate outstanding amount of cash collateral does not exceed $30,000,000 (all
of the foregoing collectively, “Permitted Liens”); and
(o)    Liens arising from the escrow account and related escrow agreement in
connection with the Verde Acquisition, provided that the aggregate amount of
cash in such escrow account does not exceed $7,000,000.
7.11    Fundamental Changes. The Loan Parties shall not, nor suffer or permit
any of their Restricted Subsidiaries to, merge, consolidate with or into,
liquidate or dissolve, or convey, transfer, lease or otherwise Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except (a) as permitted pursuant to Section 7.19 and (b) if no
Default or Event of Default has occurred and is continuing, the merger of any
Co-Borrower into any other Co-Borrower; provided that, the surviving Co-Borrower
executes and delivers to Agent all additional security documentation as the
Agent may reasonably require in order to reaffirm the security interest of the
Agent for the benefit of the Secured Parties in the Collateral.
7.12    Loans, Investments and Acquisitions. The Loan Parties shall not, nor
suffer or permit any of their Restricted Subsidiaries to (without the consent of
Agent), purchase or acquire or make any commitment therefor, any equity
interest, or any obligations or other securities of, or any interest in, any
Person or make or commit to make any acquisitions, or make or commit to make any
advance, loan, extension of credit (other than pursuant to sales on open account
in the ordinary course of any Loan Party’s business) or capital contribution to
or any other investment in, any Person, except:
(a)    the endorsement of instruments for collection or deposit in the ordinary
course of business;
(b)    investments in cash or cash equivalents, provided, that, subject to
Section 7.21, Agent shall have been granted a valid enforceable first priority
security interest with respect to the deposit account, investment account or
other account in which such cash or cash equivalents are held;
(c)    loans and advances by any Loan Party to employees of such Loan Party for:
(i) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Loan Party, (ii) reasonable and necessary relocation expenses of such employees,
and (iii) hardship situations being experienced by any such employee(s);
provided that the aggregate amount of (i), (ii) and (iii) above does not exceed
$1,000,000 at any one time outstanding;
(d)    stock or obligations issued to any Loan Party by any Person (or the
representative of such Person) in respect of indebtedness of such Person owing
to such Loan Party in connection with the insolvency, bankruptcy, receivership
or reorganization of such Person or a composition or readjustment of the debts
of such Person; provided, that, the


92

--------------------------------------------------------------------------------





original of any such stock or instrument evidencing such obligations shall be
promptly delivered to Agent, together with such stock power, assignment or
endorsement by such Loan Party in order to perfect the security interest of
Agent and the Banks in any such stock or instrument;
(e)    obligations of account debtors to any Loan Party arising from Accounts
which are past due that are evidenced by a promissory note made by such account
debtor payable to such Loan Party; provided, that, promptly upon the receipt of
the original of any such promissory note by such Loan Party, such promissory
note shall be endorsed to the Agent by such Loan Party and promptly delivered to
Agent as so endorsed in order to perfect the security interest of Agent and the
Banks in any such promissory note;
(f)    loans by a Loan Party to another Loan Party after the date hereof,
provided, that, as to all of such loans, %3. within thirty (30) days after the
end of each fiscal year, the Co-Borrowers shall provide to Agent a report in
form and substance satisfactory to Agent of the outstanding amount of such loans
as of the last day of such year, %3. the indebtedness arising pursuant to any
such loan shall not be evidenced by a promissory note or other instrument,
unless the original of such note or other instrument is promptly delivered to
Agent to hold as part of the Collateral, with such endorsement and/or assignment
by the payee of such note or other instrument as Agent may require, %3. as of
the date of any such loan and after giving effect thereto, the Loan Party making
such loan shall be solvent, and %3. as of the date of any such loan and after
giving effect thereto, no Event of Default shall have occurred and be
continuing;
(g)    investments (other than loans) of any Loan Party in another Loan Party;
(h)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit or
prepayments or similar transactions entered into in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financial troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(i)    investments consisting of non-cash consideration for any Dispositions
permitted under this Agreement, provided that such investments become subject to
the first priority, perfected liens created under the Loan Documents;
(j)    Equity Investments in any Person that is not a Loan Party, provided that:
(i)
no Default or Event of Default has occurred and is continuing at the time of
such Equity Investment or would result therefrom; and

(ii)
no single Equity Investments may exceed $10,000,000 without the prior written
consent of the Majority Banks;

(iii)
such Equity Investments plus outstanding Affiliate Obligations may not exceed
$15,000,000 (less Major MIPA Payments made



93

--------------------------------------------------------------------------------





pursuant to Section 7.12(k) unless such Major MIPA Payments are made with cash
distributions received by the Major Companies) in the aggregate at any time
outstanding without the prior written consent of the Majority Banks; and
(iv)
immediately after giving effect to such Equity Investment, the Loan Parties
shall be in pro forma compliance with the financial covenants in Section 7.09,
together with calculations and any supporting documentation demonstrating such
pro forma compliance in form and substance reasonably satisfactory to the Agent.

(k)    Permitted Acquisitions; provided that,
(i)
if the Adjusted Purchase Price (excluding the portion of such purchase price
consisting of the cash cost of acquired net working capital) of such Permitted
Acquisition is greater than $5,000,000, prior to the consummation of any
Permitted Acquisition, the Co-Borrowers shall deliver to Agent (A) a valuation
model specific to such Permitted Acquisition detailing historical performance
metrics and reasonably detailed projections for the succeeding twenty four
months pertaining to the Person or business to be acquired and updated
projections for the Loan Parties after giving effect to such Permitted
Acquisition, (B) copies of all material documentation pertaining to such
Permitted Acquisition, (C) all such other information and data relating to such
Permitted Acquisition or the Person or business to be acquired as may be
reasonably requested by the Agent; and (D) at least 5 Business Days (or such
lesser period as is reasonably acceptable to the Agent) prior to the proposed
date of consummation of the Permitted Acquisition, the Co-Borrowers shall have
delivered to the Agent a certificate of a Responsible Officer certifying that
(1) such acquisition is a Permitted Acquisition, including calculations in form
and substance satisfactory to the Agent reflecting pro forma compliance with the
financial covenants in Section 7.09, and (2) such Permitted Acquisition could
not reasonably be expected to result in a Material Adverse Effect; and

(ii)
if the Adjusted Purchase Price (excluding the portion of such purchase price
consisting of the cash cost of acquired net working capital) of such Permitted
Acquisition is less than or equal to $5,000,000 but greater than $2,000,000, at
least two Business Days (or such lesser period as is reasonably acceptable to
the Agent) prior to the proposed date of consummation of the Permitted
Acquisition, the Co-Borrowers shall have delivered to the Agent a certificate of



94

--------------------------------------------------------------------------------





a Responsible Officer certifying that (A) such acquisition is a Permitted
Acquisition, setting forth in reasonable detail the basis for the calculations
and determinations, and (B) such Permitted Acquisition could not reasonably be
expected to result in a Material Adverse Effect;
(iii)
in the case of the Provider Acquisition, (A) the aggregate amount of cash
payments made in respect of the Provider Earnout shall not exceed $9,000,000,
and (B) the aggregate amount of cash payments made in respect of all other
Provider MIPA Payments shall not exceed $28,000,000 in the aggregate; provided
that, in each case, such payments shall be made only when due and payable;

(iv)
in the case of any Major MIPA Payment:

(1)
no Default or Event of Default has occurred and is continuing before or after
giving effect to such Major MIPA Payment;

(2)
all Major MIPA Payments are made in accordance with or as contemplated by
Article 2 of the Major MIPA;

(3)
immediately after giving effect to any Major MIPA Payment, the Loan Parties
shall be in pro forma compliance with the financial covenants in Section 7.09;
and

(4)
immediately after giving effect to any Major MIPA Payment, MIPA Payment
Availability is greater than the greater of (A) $10,000,000 and (B) 10% of the
Borrowing Base Advance Cap determined as of the Collateral Position Report most
recently received by the Agent pursuant to Section 7.02(b).

(v)
in the case of the Verde Acquisition:

(1)
the cash consideration paid by the Loan Parties on the closing date thereof
(excluding payments attributable to estimated closing date working capital) of
approximately $45,000,000;

(2)
no Default or Event of Default has occurred and is continuing before or after
giving effect to any Verde MIPA Payment;

(3)
all Verde MIPA Payments are made in accordance with or as contemplated by
Article II of the Verde MIPA and the Verde Note;

(4)
immediately after giving effect to any Verde MIPA Payment, the Loan Parties
shall be in pro forma compliance with the financial covenants in Section 7.09,
together with calculations



95

--------------------------------------------------------------------------------





and any supporting documentation demonstrating such calculations in form and
substance reasonably satisfactory to the Agent; and
(5)
immediately after giving effect to any Verde MIPA Payment, MIPA Payment
Availability is greater than the greater of (A) $10,000,000 and (B) 10% of the
Borrowing Base Advance Cap determined as of the Collateral Position Report most
recently received by the Agent pursuant to Section 7.02(b).

(l)    Loans to Affiliates resulting in an Affiliate Obligation, provided that
outstanding Affiliate Obligations plus Equity Investments plus Major MIPA
Payments made pursuant to Section 7.12(k) (unless such Major MIPA Payments are
made with cash distributions by the Major Companies) may not exceed $15,000,000
in the aggregate at any time outstanding without the prior written consent of
the Majority Banks;
(m)    loans to Affiliates not to exceed $3,000,000 in the aggregate at any time
outstanding for general and administrative expense reimbursement; and
(n)    the acquisition of customer contracts for consideration less than
$4,000,000 for any single transaction.
7.13    Limitation on Indebtedness and Other Monetary Obligations. The Loan
Parties shall not, nor suffer or permit any of their Restricted Subsidiaries to,
create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness or other monetary
obligations, including guaranties, except for
(a)    Indebtedness and obligations incurred pursuant to this Agreement or
pursuant to a Swap Contract;
(b)    Indebtedness and obligations consisting of trade payables in the ordinary
course of business and consistent with past practices;
(c)    Subordinated Debt owed to an Affiliate of the Co-Borrowers (other than
Parent and its Restricted Subsidiaries);
(d)    Indebtedness and obligations existing on the date hereof and described on
Schedule 7.10;
(e)    purchase money Indebtedness (including Capital Leases) in a maximum
principal amount not exceeding $5,000,000 to the extent secured by purchase
money security interests in automobiles and/or equipment (including Capital
Leases) so long as such security interests do not apply to any property of such
Loan Party other than the automobiles and equipment so acquired, and the
Indebtedness secured thereby does not exceed the cost of such automobiles or
equipment so acquired, as the case may be, or any refinancings, refundings,
renewals or extensions thereof;


96

--------------------------------------------------------------------------------





(f)    guarantees by any Loan Party of the Obligations of the other Loan Parties
in favor of Agent for the benefit of the Secured Parties;
(g)    guarantees by any Loan Party of any Indebtedness permitted pursuant to
this Section 7.13 of any other Loan Party;
(h)    the Indebtedness of any Loan Party to another Loan Party pursuant to
loans permitted under the terms of this Agreement;
(i)    the obligations of any Loan Party or any of its Restricted Subsidiaries
to pay the deferred purchase price of goods or services or progress payments in
connection with such goods or services, so long as such obligations are incurred
in the ordinary course of business;
(j)    (i) unsecured Indebtedness owed to the seller in connection with a
Permitted Acquisition (other than Major Cash Installment Payments) in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding
without the consent of the Agent; provided that such Indebtedness is
subordinated to the Obligations on terms satisfactory to the Agent, (ii)
Provider MIPA Payments; (iii) the Major Cash Installment Payments, (iv) Verde
MIPA Payments, and (v) the Verde Note; and
(k)    other unsecured Indebtedness on terms and conditions reasonably
satisfactory to the Agent and the Majority Banks in an aggregate principal
amount not exceeding $20,000,000 at any time outstanding.
7.14    Transactions with Affiliates. The Loan Parties shall not, nor suffer or
permit any of their Restricted Subsidiaries to, enter into any transaction with
any Affiliate of the Loan Parties that are not Loan Parties, except upon fair
and reasonable terms no less favorable to any Loan Party than such Loan Party
could obtain in a comparable arm’s-length transaction with a Person not an
Affiliate of such Loan Party, except for (a) transactions pursuant to the
Provider Acquisition Documents and the Major Acquisition Documents, and (b)
compensation and employee benefit arrangements paid to, and awards granted
thereunder, and indemnities provided for the benefit of, directors, officers,
consultants and employees of the Loan Parties in the ordinary course of
business.
7.15    Restricted Payments. The Loan Parties shall not, nor permit any of their
Restricted Subsidiaries to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of their capital stock, or purchase, redeem
or otherwise acquire for value any of their capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding, or make
any payments under the Tax Receivable Agreement; except that the Loan Parties
may:
(a)    declare and make dividend payments or other distributions payable solely
in their preferred or common Equity Interests;


97

--------------------------------------------------------------------------------





(b)    purchase, redeem or otherwise acquire their preferred or common Equity
Interests with the proceeds received from the substantially concurrent issue of
new preferred or common Equity Interests; and
(c)    declare and make cash distributions and cash dividends to the holders of
Equity Interests of HoldCo and Parent in accordance with the organizational
documents of HoldCo and Parent, provided that before and immediately after
giving effect to such proposed distributions or dividends, (i) no Default or
Event of Default would exist, (ii) the Loan Parties are in pro forma compliance
with the financial covenants in Section 7.09 and (iii) the Effective Amount of
all Loans then outstanding plus the Effective Amount of all L/C Obligations does
not exceed the Borrowing Base Advance Cap determined as of the Collateral
Position Report most recently received by the Agent pursuant to Section 7.02(b);
(d)    declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities to another Loan Party, or
purchase, redeem or otherwise acquire for value any of their capital stock or
any warrants, rights or options to acquire such shares, now or hereafter
outstanding, from another Loan Party;
(e)    make payments under the Tax Receivable Agreement; provided that before
and immediately after giving effect to such proposed payment, (i) no event or
circumstance exists which, with the giving of notice, the lapse of time, or
both, would (if not cured or otherwise remedied during such time) constitute an
Event of Default under Section 8.01(a), (e) or (f), (ii) the Loan Parties are in
pro forma compliance with the financial covenants in Section 7.09 and (iii) the
Effective Amount of all Loans then outstanding plus the Effective Amount of all
L/C Obligations does not exceed the Borrowing Base Advance Cap determined as of
the Collateral Position Report most recently received by the Agent pursuant to
Section 7.02(b); and
(f)    consummate the Class A Buyback, provided that, before and immediately
after giving effect thereto, (i) no Default or Event of Default would exist,
(ii) the Loan Parties are in pro forma compliance with the financial covenants
in Section 7.09, and (iii) the Effective Amount of all Loans then outstanding
plus the Effective Amount of all L/C Obligations does not exceed the Borrowing
Base Advance Cap determined as of the Collateral Position Report most recently
received by the Agent pursuant to Section 7.02(b).
7.16    Certain Changes. The Loan Parties shall not, nor permit any of their
Subsidiaries to, engage in any material line of business substantially different
from those lines of business carried on by the Loan Parties and their
Subsidiaries on the date hereof. No Loan Party shall make any significant change
in accounting treatment or reporting practices, except as required by GAAP or to
comply with SEC accounting rules and regulations, or change the fiscal year of
any Loan Party and upon any such change shall promptly notify the Agent thereof.
7.17    Net Position. If at any time the aggregate Net Position of a Loan Party
or any Subsidiary exceeds the amounts set forth in the Risk Management and
Credit Policy, the Loan Parties shall promptly notify the Agent, which
notification shall explain the circumstances of such deviation and set forth a
plan that provides in reasonable detail the actions the Loan Party or such


98

--------------------------------------------------------------------------------





Subsidiary proposes to take to reduce the applicable position deviation to an
amount to achieve compliance with the Risk Management and Credit Policy. The
Agent will, upon receipt of such notification, notify the Banks. If the Majority
Banks determine in their sole discretion that such excess could reasonably be
expected to have a Material Adverse Effect on the Loan Parties taken as a whole,
then such failure to comply with the Risk Management and Credit Policy shall
constitute an Event of Default and Agent shall promptly notify the Loan Parties
of such determination. In any event, if the Loan Parties or any Subsidiary allow
their aggregate Net Position to exceed the amounts set forth in the Risk
Management and Credit Policy for a period exceeding three (3) Business Days, an
Event of Default shall be deemed to have occurred.
7.18    Location of Inventory. The Loan Parties will not, nor permit any of
their Restricted Subsidiaries to (unless approved by the Agent in writing)
maintain any inventory (other than Product inventory in transit) at any location
except as set forth on Schedule 7.18 unless the Loan Parties have given the
Agent at least two weeks’ prior notice of the transfer to or storage of
inventory at such other location and prior to maintaining any inventory at such
location shall have disclosed to Agent the identity of the owner of the storage
facility and shall have taken all steps necessary to provide the Banks with a
first priority perfected security interest in such inventory.
7.19    Disposition of Assets. The Loan Parties shall not, nor shall the Loan
Parties suffer or permit any of their Restricted Subsidiaries to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise Dispose of
(whether in one or a series of transactions) any property (including accounts
and notes receivable, with or without recourse) or enter into any agreement to
do any of the foregoing, except for:
(a)    Dispositions of inventory in the ordinary course of business;
(b)    Dispositions of worn-out, obsolete or surplus automobiles and/or
equipment or the Disposition of automobiles and/or equipment no longer used or
useful in the business of any Co-Borrower;
(c)    Dispositions of accounts receivable pursuant to POR Agreements;
(d)    Dispositions of accounts receivable to the insurer of such accounts
receivable to the extent that one or more Co-Borrowers has account receivables
insurance covering certain account receivables, subsequently makes a claim under
such insurance, and the insurer of such accounts receivable requires such
assignment;
(e)    Dispositions in connection with sale and leaseback transactions in an
amount not to exceed $5,000,000 in the aggregate during any twelve (12) month
period;
(f)    Dispositions between Loan Parties; and
(g)    Dispositions (not including Dispositions described in (a) through (f)
above) in an amount not to exceed $10,000,000 in the aggregate during any twelve
(12) month period or $5,000,000 for any single transaction; provided that (i)
such Disposition is made for fair market value, (ii) before and immediately
after giving effect to such Disposition, no


99

--------------------------------------------------------------------------------





Default or Event of Default has occurred and is continuing and (iii) before and
immediately after giving effect to such Disposition, the Loan Parties are in pro
forma compliance with the financial covenants in Section 7.09.
7.20    Additional Security Documentation. The Loan Parties shall, and shall
cause their Restricted Subsidiaries to, execute such additional security
documentation as the Agent may from time to time require in order to maintain
the security interest of the Agent for the benefit of the Secured Parties in the
Collateral. The Loan Parties shall, and shall cause each Restricted Subsidiary
to, execute and deliver to the Agent all such other documents, agreements and
instruments reasonably requested by the Agent, delivered within a reasonable
period of time after such request, concerning compliance with any provisions of
the Loan Documents.
7.21    Cash in Accounts Not Subject to Control Agreement. The Loan Parties and
their Restricted Subsidiaries shall not have, at any time, an amount in excess
of $750,000, in the aggregate, in any accounts (excluding cash deposits subject
to Liens permitted by Section 7.10(n)) which are not subject to a perfected
security interest in favor of the Agent for the benefit of the Secured Parties
by virtue of a three-party control agreement in form and substance satisfactory
to the Agent.
7.22    Security for Obligations. The Loan Parties shall, and shall cause their
Restricted Subsidiaries to, at all times maintain security interests in favor of
the Agent for the benefit of the Secured Parties so that the Agent shall have a
first priority perfected lien on all Collateral of the Loan Parties and any of
their Restricted Subsidiaries, to secure the Obligations.
7.23    Subsidiaries.
(a)    If consented to by the Agent and HoldCo, on behalf of the Co-Borrowers,
any Subsidiary of any Loan Party (other than (x) Subsidiaries which are
Co-Borrowers and (y) Unrestricted Subsidiaries), now existing or created,
acquired or coming into existence after the Closing Date (including any
Unrestricted Subsidiary that is designated under Section 7.32 by HoldCo as a
Restricted Subsidiary), may become a Co-Borrower under this Credit Agreement and
in connection therewith shall execute and deliver to the Agent (i) a New
Co-Borrower Supplement and (ii) a joinder to the applicable Security Documents,
a Blocked Account Agreement (if applicable) and such other Loan Documents as the
Agent may reasonably require. Each such Subsidiary shall deliver to the Agent,
simultaneously with its delivery of such New Co-Borrower Supplement, written
evidence satisfactory to the Agent and its counsel that such Subsidiary has
taken all corporate, limited liability company or partnership action necessary
to duly approve and authorize its execution, delivery and performance of the
Credit Agreement and any Security Documents and other documents which it is
required to execute. The Loan Parties shall also deliver (a) an updated Schedule
6.15 with respect to such Subsidiary in form and substance satisfactory to Agent
if new Subsidiaries are formed or otherwise acquired subsequent to the date
hereof and (b) all documentation and other information requested by the Agent,
any Issuing Bank, or any Bank with respect to such Subsidiarity that is required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA Patriot Act. Upon execution and delivery of a New Co-Borrower Supplement by
the Agent and such Subsidiary, such Subsidiary shall become


100

--------------------------------------------------------------------------------





a Co-Borrower hereunder with the same force and effect as if originally named as
a Co-Borrower herein. The execution and delivery of any New Co-Borrower
Supplement shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Co-Borrower as a party to
this Agreement.
(b)    Each Subsidiary of any Loan Party (other than (x) Subsidiaries which are
Co-Borrowers and (y) Unrestricted Subsidiaries), now existing or created,
acquired or coming into existence after the Closing Date (including any
Unrestricted Subsidiary that is designated under Section 7.32 by HoldCo as a
Restricted Subsidiary), that does not become a Co-Borrower pursuant to Section
7.23(a) shall execute and deliver to the Agent for the benefit of the Secured
Parties (i) its absolute and unconditional guaranty of the timely repayment of,
and the due and punctual performance of the Obligations, which guaranty shall be
in the form of the Guaranty Agreement and (ii) if requested by Agent, a joinder
to the applicable Security Documents, a Blocked Account Agreement (if
applicable) and such other Loan Documents as the Agent may reasonably require.
Each Guarantor shall deliver to the Agent, simultaneously with its delivery of
such a guaranty, written evidence satisfactory to the Agent and its counsel that
such Guarantor has taken all corporate, limited liability company or partnership
action necessary to duly approve and authorize its execution, delivery and
performance of such guaranty and any Security Documents and other documents
which it is required to execute. The Loan Parties shall also deliver (a) an
updated Schedule 6.15 with respect to such Subsidiary in form and substance
satisfactory to Agent if new Subsidiaries are formed or otherwise acquired
subsequent to the date hereof and (b) all documentation and other information
requested by the Agent, any Issuing Bank, or any Bank with respect to such
Subsidiarity that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA Patriot Act.
(c)    HoldCo shall cause each Subsidiary (other than (x) Subsidiaries which are
Co-Borrowers and (y) Unrestricted Subsidiaries) to become a Co-Borrower or
Guarantor in accordance with clause (a) or (b) above (including the execution
and delivery of any applicable Security Documents required pursuant thereto)
within 15 days of its creation, acquisition, being designated as a Restricted
Subsidiary or otherwise coming into existence.
7.24    Modifications to Billing Services Agreements, Master Service Agreement,
Tax Receivable Agreement, Major Acquisition Documents, Provider Acquisition
Documents, and Verde Acquisition Documents.
(a)    None of the Loan Parties shall, nor permit any of their Restricted
Subsidiaries to, enter into any amendment, supplement or other modification to
any POR Agreement, any Major Acquisition Document, any Provider Acquisition
Document, or any Verde Acquisition Document, in each case, which is materially
adverse to the interests of the Agent, the Issuing Banks, or the Banks, without
the prior written consent of the Agent (it being understood that (a) the POR
Agreements may be extended by a Loan Party for additional periods as long as
such extensions do not result in any material changes to the terms and


101

--------------------------------------------------------------------------------





conditions of such POR Agreements and (b) any increase in or acceleration of any
Major MIPA Payments, Provider MIPA Payments, or Verde MIPA Payments, shall be
deemed to be materially adverse to the interests of the Banks).
(b)    None of the Loan Parties shall, nor permit any of their Restricted
Subsidiaries to (i) enter into any amendment, supplement or other modification
to the Master Service Agreement or the Tax Receivable Agreement which is
materially adverse to the interests of the Agent, the Issuing Banks, or the
Banks, without the prior written consent of the Agent or (ii) terminate or
otherwise replace (or permit the termination or replacement of) the Master
Service Agreement.
7.25    Risk Management and Credit Policy. The Loan Parties shall not, and shall
not permit any Subsidiary to, make any material amendment or modification to the
Risk Management and Credit Policy in a manner materially adverse to the
interests of the Agent, the Issuing Banks, or the Banks, without the prior
written consent of the Majority Banks. The Loan Parties and Agent agree that
upon request by Agent or by the Loan Parties, from time to time, the Loan
Parties and Agent will review and evaluate the Loan Parties’ credit and risk
management policies.
7.26    Compliance with Anti-Terrorism Laws and Anti-Corruption Laws. The
Co-Borrowers will maintain in effect policies and procedures, if any, as it
reasonably deems appropriate, in light of its business and international
activities (if any) designed to promote compliance by the Loan Parties, their
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Terrorism Laws and Anti-Corruption Laws.
7.27    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Restricted Subsidiaries to (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.11 and (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
7.28    Burdensome Agreements.
(a)    The Loan Parties shall not, and shall not permit any of their
Subsidiaries to enter into or permit to exist any contractual obligation (other
than this Agreement or any other Loan Document) that limits the ability (a) of
any Subsidiary of Parent to make any dividend or distribution to Parent or any
other Subsidiary of Parent or to otherwise transfer property to or invest in
Parent or any other Subsidiary of Parent, in each case, except for any agreement
in effect (i) on the Closing Date, or (ii) at the time any Subsidiary becomes a
Subsidiary of a Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of a Loan Party,
(b) of any Loan Party to be jointly and severally liable in respect of the
Obligations or any Subsidiary to guarantee the Obligations or (c) of any Loan
Party or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided, however, that this
clause (c) shall not prohibit any negative pledge incurred or provided in favor
of any


102

--------------------------------------------------------------------------------





holder of Indebtedness permitted under Section 7.13(e) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness.
(b)    None of the Loan Parties shall permit any of their Unrestricted
Subsidiaries to create, incur, assume or permit to exist any Lien on any
property of such Unrestricted Subsidiary (other than Liens that would otherwise
constitute Permitted Liens hereunder).
7.29    Transmitting Utility and Utility. The Loan Parties shall not knowingly
take any action which would cause any Loan Party or any Restricted Subsidiary to
be treated as a “transmitting utility”, as that term is defined in the Uniform
Commercial Code of any applicable jurisdiction, or as a “utility”, as that term
is defined in Section 261.001 of the Texas Business and Commerce Code.
7.30    Holding Company. Parent shall not engage in any business or activity
other than (a) the ownership of Equity Interests in HoldCo, (b) maintaining its
corporate existence, (c) participating in income Tax, accounting and other
administrative activities as the managing member of HoldCo, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) providing guarantees under Section 7.13(g), (f)
making payments under the Tax Receivable Agreement, (g) performing obligations
as a cosigner of Indebtedness permitted pursuant to Section 7.13(j) in
connection with any Permitted Acquisition, and (h) activities incidental to the
businesses or activities described in clauses (a) through (g) of this Section,
including, without limitation, Parent’s issuance of Equity Interests.
7.31    Subordinated Debt. The Loan Parties shall not:
(a)    Make any payments on account of principal (whether by redemption,
purchase, retirement, defeasance, set-off or otherwise), interest, fees or other
amounts in respect of Subordinated Debt, unless (i) no Default or Event of
Default has occurred and is continuing or would result from such payment, (ii)
Parent is in pro forma compliance with the financial covenants in Section 7.09
before and after giving effect to such payment and (iii) before and after giving
effect to such payment, (A) the amount calculated under clause (b) of the
Borrowing Base Advance Cap determined as of the Collateral Position Report most
recently received by the Agent pursuant to Section 7.02(b) minus (B) the
Effective Amount of the Loans plus the Effective Amount of all L/C Obligations
is no less than the greater of (x) $10,000,000 and (y) 10% of the amount
calculated under clause (b) of the Borrowing Base Advance Cap determined as of
the Collateral Position Report most recently received by the Agent pursuant to
Section 7.02(b), it being agreed that the payment-in-kind of interest on any
Subordinated Debt or the conversion of such Subordinated Debt to common Equity
Interests in HoldCo and Parent shall not be deemed a payment that is prohibited
under this Section.
(b)    Permit or suffer to exist any amendment, extension, restatement, renewal,
replacement or other modification of any indenture, instrument or agreement
pursuant to which any Subordinated Debt is outstanding in any manner that would
be prohibited pursuant to the terms and provisions of the applicable
Subordination Agreement.


103

--------------------------------------------------------------------------------





7.32    Designation of Subsidiaries.
(a)    Unless designated after the Closing Date in writing to the Agent pursuant
to this Section, any Person that becomes a Subsidiary of Parent shall be
classified as a Restricted Subsidiary.
(b)    The Co-Borrowers may designate a Subsidiary as an Unrestricted Subsidiary
with the written consent of the Agent and Majority Banks.
(c)    The Co-Borrowers may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary upon written notice to the Agent; so long as, after giving
effect to such designation, (i) the representations and warranties made by the
Loan Parties in or pursuant to this Agreement or the other Loan Documents shall
be true and correct in all material respects (except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of such date as if made on and as of such date (except to
the extent such representations and warranties relate solely to an earlier
date), (ii) no Default or Event of Default has occurred and is continuing or
would result from such designation, and (iii) Parent is in pro forma compliance
with the financial covenants in Section 7.09.
(d)    All Subsidiaries of an Unrestricted Subsidiary shall be also Unrestricted
Subsidiaries. The Co-Borrowers will not permit any Unrestricted Subsidiary to
hold any Equity Interests in, or any Indebtedness of, any Restricted Subsidiary.
(e)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an investment in such Unrestricted Subsidiary at the date of
designation in an amount equal to the fair market value of the applicable
Co-Borrower’s or applicable Loan Party’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
(f)    If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness and Liens of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Co-Borrowers as of such date.
7.33    Legal Separateness. The Loan Parties shall, and shall cause their
Subsidiaries to,
(a)    Cause the management, business and affairs of each of the Co-Borrowers
and the Restricted Subsidiaries to be conducted in such a manner so that the
Unrestricted Subsidiaries will be treated as entities separate and distinct from
the Co-Borrowers and its Restricted Subsidiaries.
(b)    Cause the management, business and affairs of each of the Co-Borrowers
and the Restricted Subsidiaries to be conducted in such a manner, including,
without


104

--------------------------------------------------------------------------------





limitation, by having separate bank accounts, keeping separate books of account,
having separate financial statements for Unrestricted Subsidiaries and by not
permitting properties of the Co-Borrowers and the Restricted Subsidiaries to be
commingled, so that each Unrestricted Subsidiary will be treated as an entity
separate and distinct from the Co-Borrowers and the Restricted Subsidiaries.
(c)    Prohibit any of the Restricted Subsidiaries to, incur, assume, guarantee
or be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries.
(d)    Prohibit any Unrestricted Subsidiary to hold any Equity Interest in, or
any Indebtedness of, the Co-Borrowers or any other Restricted Subsidiary.
7.34    Multiemployer Plan Reporting.
(a)    Parent and the Co-Borrowers shall deliver to the Agent prompt written
notice of any ERISA Affiliate, after the Closing Date, becoming party to or
bound to any Multiemployer Plan setting forth the relevant details of such
Multiemployer Plan.
(b)    On or before the last day of each calendar year after the Closing Date,
Co-Borrowers shall, pursuant to Section 101(l) of ERISA, request in writing from
the plan sponsor or administrator of each Multiemployer Plan a notice of
potential Withdrawal Liability as of the last day of the preceding plan year
with an explanation of how such estimated liability was determined and promptly
deliver to the Agent copies of any such notices received from the plan sponsor
or administrator of each Multiemployer Plan.
7.35    Post-Closing Obligations.
(a)    Within thirty (30) days following the Closing Date (or a later date
acceptable to the Agent in its sole discretion), the Loan Parties shall deliver
to the Agent in form and substance satisfactory to the Agent:
(i)
an updated Schedule 1.01(a) listing the POR Agreements as in effect as of the
Closing Date; and

(ii)
copies of endorsements of the Loan Parties’ insurance policies maintained
pursuant to Section 7.03 as reasonably requested by the Agent.

(b)    Within ten (10) Business Days following the Closing Date (or a later date
acceptable to the Agent in its sole discretion), the Agent shall have received
an opinion of outside Maine counsel to the Loan Parties addressed to the Agent
and the Banks, in form and substance acceptable to the Agent.


105

--------------------------------------------------------------------------------





ARTCLE 8
EVENTS OF DEFAULT
8.01    Event of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. Any Loan Party fails to (i) pay when and as required to be
paid herein (including at a date fixed for prepayment), any amount of principal
of any Loan or any L/C Borrowing or deposit any funds as Cash Collateral, or
(ii) pay within three days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Representation or Warranty. Any representation or warranty made or deemed
made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by any Loan Party, or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect or misleading in any material respect on
or as of the date made or deemed made; or
(c)    Covenant Defaults. (i) Any Loan Party fails to perform any of the terms,
covenants, conditions or provisions contained in any of Sections 7.02(i), 7.07
through 7.17, 7.19, 7.24, or 7.25 through 7.30 of this Agreement or (ii) any
Loan Party fails to perform any of the other terms, covenants, conditions or
provisions contained in this Agreement or any of the other Loan Documents (other
than those specified in Section 8.01(a) or (c)(i) above) and such failure
referred to in this Section 8.01(c)(ii) shall continue unremedied for a period
of fifteen (15) days after the earlier to occur of (A) notice thereof from the
Agent to the Co-Borrowers (which notice will be given at the request of any
Bank) or (B) a Responsible Officer otherwise becoming aware of such failure; or
(d)    Cross-Default. Any of the Loan Parties or any Restricted Subsidiary of
the Loan Parties, if any (i) fails to make any payment due (after giving effect
to any applicable grace or cure period or waiver) in respect of any Indebtedness
or contingent obligation having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $5,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise); or (ii) fails to perform or observe any other condition
or covenant, or any other event shall occur or condition exist, under any
agreement or instrument relating to any such Indebtedness or contingent
obligation, if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness or contingent obligation to cause such
Indebtedness or contingent obligation to be declared to be due and payable,
repurchased, repaid, defeased, or redeemed prior to its stated maturity; or
(e)    Insolvency; Voluntary Proceedings. Any of the Loan Parties or any
Subsidiary of the Loan Parties (i) ceases or fails to be solvent, or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise, and, in the case of any


106

--------------------------------------------------------------------------------





Unrestricted Subsidiary, such insolvency or failure referred to in this clause
(i) shall continue for a period of thirty (30) days; (ii) voluntarily ceases to
conduct all or substantially all of its business in the ordinary course, except
as otherwise permitted by Section 7.11; (iii) commences any Insolvency
Proceeding with respect to itself; or (iv) takes any action to effectuate or
authorize any of the foregoing; or
(f)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any of the Loan Parties or any Subsidiary of any Loan
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Loan Parties’ or
any Subsidiary of any Loan Party’s, properties and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any of the Loan
Parties or any Subsidiary of any Loan Party admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non‑U.S. law) is ordered in any Insolvency Proceeding; or
(iii) any of the Loan Parties or any Subsidiary of any Loan Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
(g)    ERISA. The occurrence of an ERISA Event that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
subject any of the Loan Parties to liability in excess of $2,500,000; or
(h)    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
of the Loan Parties involving in the aggregate a liability (to the extent not
covered by independent third-party insurance as to which the insurer is
contractually obligated to pay and which is reasonably expected to be paid by
such insurer) as to any single or related series of transactions, incidents or
conditions, of $5,000,000 or more; the liability for which is not the subject of
an appeal, with appropriate bond or other surety being posted to suspend the
effects of any such judgments; or
(i)    Non-Monetary Judgments. Any non-interlocutory non-monetary judgment,
order or decree is entered against any of the Loan Parties which does or would
reasonably be expected to have a Material Adverse Effect; or
(j)    Change of Control. At any time (i) W. Keith Maxwell III (or trusts
established for the benefit of W. Keith Maxwell III or his family members which
are Controlled by W. Keith Maxwell III) ceases to, directly or indirectly, own
at least 6,800,000 of Class A common shares and Class B common shares calculated
on a combined basis (collectively, the “Minimum Shares”) and with the number of
such Minimum Shares to be correspondingly adjusted by any stock split,
subdivisions or other stock reclassification or recapitalization, in each case,
in a manner determined by the Agent in good faith, (ii) W. Keith Maxwell III
ceases to Control Parent, (iii) any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended) (other than W. Keith


107

--------------------------------------------------------------------------------





Maxwell III) shall acquire direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding voting Equity Interests of
Parent that exceeds 20% of the voting power of all the outstanding voting Equity
Interests of Parent, (iv) Parent ceases to be the sole managing member of
HoldCo, (v) Parent ceases to maintain full operational and managerial control of
each Co-Borrower and its Subsidiaries such that any such Person is not
Consolidated with Parent in accordance with GAAP, (vi) Parent and TxEx Energy
Investments, LLC, cease to, directly or indirectly, own 100% of the Equity
Interests of HoldCo, (vii) HoldCo ceases to, directly or indirectly, own 100% of
the Equity Interests of any of Spark, SEG, CenStar, Censtar Opco, Oasis, Oasis
Holdings, Maine, NH, Mass, Major, Electric, Respond, or Perigee, (viii) Nathan
Kroeker ceases to be President and Chief Executive Officer of Parent, or (ix) W.
Keith Maxwell III ceases to be chairman of the board of directors of Parent.
(k)    Guarantor Defaults. Any Guarantor fails to perform or observe any term,
covenant or agreement in the Guaranty Agreement; or the Guaranty Agreement is
for any reason (other than upon the occurrence of Payment in Full) partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or any Guarantor or any other
person contests in any manner the validity or enforceability thereof or denies
that he has any further liability or obligation thereunder; any event described
at subsections (e) or (f) of this Section occurs with respect to any Guarantor.
(l)    Swap Obligations. There shall have occurred with respect to any Swap
Contract to which a Co-Borrower is a party an “Event of Default” or a
“Termination Event” (as defined in the applicable ISDA Master Agreement and any
related Credit Support Annex or Schedule) which entitles the applicable Swap
Bank to terminate the Swap Contract.
(m)    Effectiveness of Loan Documents. At any time after the execution and
delivery thereof, (i) this Agreement or any other Loan Document ceases to be in
full force and effect (other than by reason of a release of Collateral in
accordance with the terms of this Agreement or the satisfaction in full of the
Obligations) or is declared (by a Governmental Authority) null and void, or
Agent does not have or ceases to have a valid and perfected Lien in any
Collateral purported to be covered by the Loan Documents with the priority
required by the relevant Loan Document, except where the failure to have a valid
and perfected Lien on any such Collateral and/or priority would not have a
Material Adverse Effect on the security interest held by Agent on behalf of the
Banks on all other Collateral, in each case for any reason other than the
failure of Agent to take any action within its control, or (ii) any Loan Party
contests the validity or enforceability of any Loan Document in writing or
denies in writing that it has any further liability, including with respect to
future advances by Banks, under any Loan Document to which it is a party.
8.02    Remedies. If any Event of Default occurs, exists and is continuing, the
Agent may, with the consent of the Majority Banks, or shall, at the direction of
the Majority Banks:
(a)    terminate the commitment of each Bank hereunder;


108

--------------------------------------------------------------------------------





(b)    declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit), but only to the extent
such amounts are not Cash Collateralized at the time, to be immediately due and
payable, and declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Co-Borrowers;
(c)    require the Co-Borrowers to Cash Collateralize all L/C Obligations in the
manner described in Section 3.07; and
(d)    exercise all rights and remedies available to it under the Loan Documents
or applicable law including, without limitation, seeking to lift any stay that
may be in effect under any Insolvency Proceeding;
provided, however, that upon the occurrence of any event specified in subsection
(e) or (f) of Section 8.01, any obligation of the Banks to make Loans and to
Issue Letters of Credit, if any, shall automatically terminate and an amount
equal to the maximum aggregate amount that is or at any time thereafter may
become available for drawing by the beneficiary under any outstanding Letters of
Credit (whether or not any beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other documents required to draw
under such Letters of Credit) together with the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document shall
automatically become due and payable without further act of the Banks.
8.03    Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
8.04    Application of Payments. Except as expressly provided in this Agreement,
all amounts thereafter received or recovered under this Agreement or any other
Loan Document whether as a result of a payment by the Co-Borrowers, the exercise
of remedies by the Agent under any of the Loan Documents, liquidation of
collateral or otherwise, shall be applied for the benefit of the Secured Parties
on a pro rata basis from and after the date of the occurrence of any Sharing
Event as provided in Section 2.01 of the Intercreditor Agreement.


109

--------------------------------------------------------------------------------





ARTICLE 9
AGENT
9.01    Authorization and Action.
(a)    Each of the Banks and Issuing Banks hereby irrevocably appoints the Agent
to act on its behalf as the Agent hereunder and under the other Loan Documents
and authorizes the Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article 9 are solely
for the benefit of the Agent, the Banks, and Issuing Banks, and no Loan Party
has rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    The Agent shall also act as the collateral agent under the Loan
Documents, and each of the Banks and Issuing Banks hereby irrevocably appoints
and authorizes the Agent to act as the agent of such Bank and Issuing Banks for
purposes of acquiring, holding, and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as collateral agent and any co-agents, sub-agents, and
attorneys-in-fact appointed by the Agent pursuant to Section 9.05 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Agent, shall be entitled to the benefits of
all provisions of this Article 9 and 10 as if set forth in full herein with
respect thereto. The Agent is authorized on behalf of all the Banks, without the
necessity of any notice to or further consent from the Banks or Issuing Banks,
from time to time to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon any Collateral granted pursuant to any Security Document.
9.02    The Agent and its Affiliates.
(a)    The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Bank as any other Bank and may exercise the same as
though it were not the Agent and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, own securities of, lend
money to, act as the financial advisor or in any advisory capacity for and
generally engage in any kind of business with Parent or any Subsidiary or other
Affiliate thereof as if it were not the Agent hereunder and without any duty to
account therefor to the Banks.


110

--------------------------------------------------------------------------------





(b)    Each Bank and each Issuing Bank understands that the Person serving as
the Agent, acting in its individual capacity, and its Affiliates (collectively,
the “Agent’s Group”) is engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article 9 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the members of the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for its
own account or on behalf of others, equity, debt and similar positions in
Parent, another Loan Party or their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans, or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Bank and each Issuing Bank understands and agrees that in engaging in the
Activities, the members of the Agent’s Group may receive or otherwise obtain
information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Banks that are not members of the
Agent’s Group. Neither the Agent nor any other member of the Agent’s Group shall
have any duty to disclose to any Bank or any Issuing Bank or use on behalf of
any Bank or any Issuing Bank, nor be liable for the failure to so disclose or
use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the Agent shall
deliver or otherwise make available to each Bank such documents as are expressly
required by any Loan Document to be transmitted by the Agent to the Banks.
(c)    Each Bank and each Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Banks or Issuing Banks (including the interests of any
Bank or Issuing Bank hereunder and under the other Loan Documents). Each Bank
and each Issuing Bank agrees that no member of the Agent’s Group is or shall be
required to restrict its activities as a result of any Person serving as the
Agent being a member of the Agent’s Group, and that each member of the Agent’s
Group may undertake any Activities without further consultation with or
notification of any Bank or any Issuing Bank. None of (i) this Agreement nor any
other Loan Document, (ii) the receipt by the any members of the Agent’s Group of
information (including information concerning the ability of the Loan Parties to
perform their respective obligations hereunder and under the other Loan
Documents), or (iii) any other matter, shall give rise to any fiduciary,
equitable, or contractual duties (including any duty of trust, care or
confidence) owing by the Agent or any member of the Agent’s Group to any Bank or
any Issuing Bank including any such duty that would prevent or restrict any
member of the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.


111

--------------------------------------------------------------------------------





9.03    Duties. The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or any Other Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Bank in violation of the Bankruptcy Code or any Other Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity; and
(d)    shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond the Agent's reasonable control, including
nationalization, expropriation, currency or funds transfer restrictions, the
interruption, disruption, or suspension of the normal procedures and practices
of any securities market, power, mechanical, communications, or other
technological failures or interruptions, computer viruses or the like, fires,
floods, earthquakes, or other natural disasters, civil, and military
disturbance, acts of war or terrorism, riots, revolution, acts of God, work
stoppages, strikes, national disasters of any kind, or other similar events or
acts, or errors by any Co-Borrower in its instructions to the Agent.
9.04    The Agent’s Reliance, Etc.
(a)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Majority Banks (or such other number
or percentage of the Banks as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Article 8 and Section 10.01) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until an Loan Party, a
Bank, or an Issuing Bank has given written notice describing such Default or
Event of Default to the Agent. The Agent shall not be responsible for or have
any duty to ascertain or inquire into


112

--------------------------------------------------------------------------------





(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Agent.
(b)    The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent, or otherwise authenticated by
the proper Person. The Agent also may rely upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Bank or such Issuing Bank unless the Agent
shall have received notice to the contrary from such Bank or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. the
Agent may consult with legal counsel (who may be counsel for an Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Sub-Agents. The Agent may perform any and all its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Agent. The Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
by or through their respective Related Parties. The Agent is authorized on
behalf of all the Banks, without the necessity of any notice to or further
consent from the Banks or Issuing Banks, from time to time to permit any
co-agents, sub-agents and attorneys-in-fact appointed by the Agent to take any
action with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Security Document. The exculpatory provisions of this
Article 9, as well as all other indemnity and expense reimbursement provisions
of this Agreement (including, without limitation, Sections 10.04 and 10.05),
shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Agent and as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents. The
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.


113

--------------------------------------------------------------------------------





9.06    Resignation.
(a)    The Agent may resign at any time by giving notice of its resignation to
the Banks, Issuing Banks, and the Co-Borrowers. Upon receipt of any such notice
of resignation, the Majority Banks shall have the right, in consultation with
and, so long as no Default or Event of Default then exists, subject to the
approval (not to be unreasonably withheld or delayed) of, the Co-Borrowers, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. If no successor shall have been so appointed by the
Majority Banks and, if applicable, the Co-Borrowers and shall have accepted such
appointment within 30 days after the retiring the Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Majority Banks)(the
“Resignation Effective Date”), then the retiring the Agent may, on behalf of the
Banks and Issuing Banks, appoint a successor the Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    With effect from the Resignation Effective Date (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any possessory Collateral held
by the Agent on behalf of the Banks or Issuing Banks under any of the Loan
Documents, the retiring the Agent shall continue to hold such Collateral until
such time as a successor Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank and each Issuing Bank directly, until such time as the
Majority Banks appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Agent (other than any rights to indemnity payments owed
to the retiring Agent) and the retiring Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Co-Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Co-Borrowers and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section and Section 10.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
(c)    Any resignation by Rabobank as Agent pursuant to this Section shall also
constitute its resignation as an Issuing Bank. Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
Issuing Bank


114

--------------------------------------------------------------------------------





to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
9.07    Bank Credit Decision. Each Bank and each Issuing Bank acknowledges that
it has, independently and without reliance upon the Agent or any other Bank or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regards, each Bank further acknowledges that Bracewell LLP is acting in
this transaction as special counsel to Rabobank only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
9.08    Other Agent Titles. Anything herein to the contrary notwithstanding,
none of the “Sole Bookrunner”, “Joint Lead Arrangers”, “Syndication Agent”, or
“Documentation Agent” listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Bank or an
Issuing Bank hereunder.
9.09    Agent May File Proofs of Claim; Bankruptcy Events. In case of the
pendency of any proceeding under the Bankruptcy Code or any Other Debtor Relief
Law or any other judicial proceeding relative to any Loan Party or any
Subsidiary, the Agent (irrespective of whether the principal of any Loan or L/C
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand
any Loan Party or any other Person primarily or secondarily liable) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks, Issuing
Banks, and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Banks, Issuing Banks, and the Agent
and their respective agents and counsel and all other amounts due the Banks,
Issuing Banks, and the Agent under Article 2 and Section 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and each Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such


115

--------------------------------------------------------------------------------





payments directly to the Banks and Issuing Banks, to pay to the Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agent and its agents and counsel, and any other amounts due the Agent under
Article 2 and Section 10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept on behalf of any Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Bank to authorize the Agent to vote in respect of the claim of any Bank
in any such proceeding.
9.10    Collateral.
(a)    The Agent is authorized on behalf of all the Banks and the Swap Banks,
without the necessity of any notice to or further consent from the Banks or the
Swap Banks, from time to time to take any action with respect to any Collateral
or the Loan Documents which may be necessary to perfect and maintain perfected
the security interest in and Liens upon the Collateral granted pursuant to the
Loan Documents.
(b)    The Banks and the Swap Banks irrevocably authorize the Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral (i) upon the occurrence of Payment in Full;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder; (iii) constituting property
in which the Loan Parties or any Subsidiary owned no interest at the time the
Lien was granted or at any time thereafter; (iv) constituting property leased to
the Loan Parties or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by the Loan Parties or such
Subsidiary to be, renewed or extended; (v) consisting of an instrument
evidencing indebtedness or other debt instrument, if the indebtedness evidenced
thereby has been paid in full; (vi) in POR Collateral to the extent the release
of the Agent’s Lien in such POR Collateral is required by the applicable POR
Agreement or any Requirement of Law; or (vii) if approved, authorized or
ratified in writing by the requisite Banks in accordance with Section 10.01.
Upon request by the Agent at any time, the Banks will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Subsection 9.10(b); provided, however, that the absence of any such
confirmation for whatever reason shall not affect the Agent’s rights under this
Section 9.10.
(c)    Upon request by the Agent at any time, the Secured Parties will confirm
in writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty Agreement pursuant to this Section 9.10.
(d)    The Agent, at the sole expense of Loan Parties, shall execute and deliver
to the Loan Parties all releases or other documents reasonably necessary or
desirable to evidence or effect any release of Liens or release of Guaranty
Agreement authorized under Section 9.10(a); provided, that (i) the Agent shall
not be required to execute any document necessary to evidence such release
authorized under clause (i)(B) or (v) of Section 9.10(a)


116

--------------------------------------------------------------------------------





unless a Responsible Officer of the Co-Borrowers shall certify in writing to the
Agent that the transaction requiring such release is permitted under the Loan
Documents (it being acknowledged that the Agent may rely on any such certificate
without further enquiry), (ii) the Agent shall not be required to execute any
document necessary to evidence such release on terms that, in the Agent’s
opinion, would expose the Agent to liability or create any obligation or entail
any consequence other than the release of such Lien without recourse,
representation, or warranty, and (iii) no such release shall in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Loan Parties in respect
of) all interests retained by Loan Parties, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. To the extent
the Agent is required to execute any releases or other documents in accordance
with this Section 9.10(c), the Agent shall do so promptly upon request of the
Co-Borrowers without the consent or further agreement of any Secured Party.
(e)    The Agent shall have no obligation whatsoever to any of the Secured
Parties to assure that the Collateral exists or is owned by any Loan Party or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that the Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or to continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
the Agent may act in any manner it may deem appropriate, in its sole discretion
given the Agent’s own interest in the Collateral in its capacity as one of the
Banks and that the Agent shall have no other duty or liability whatsoever to any
Secured Party as to any of the foregoing, except as otherwise provided herein.
(f)    The Secured Parties hereby irrevocably authorize the Agent, based upon
the instruction of the Majority Banks, to (i) consent to, credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Section 363 of the Bankruptcy Code, (ii) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the UCC, including pursuant to Section 9-610
or 9-620 of the UCC, or (iii) credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
other sale or foreclosure conducted by the Agent (whether by judicial action or
otherwise) in accordance with applicable law. In connection with any such credit
bid or purchase, (A) the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of the Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such claims


117

--------------------------------------------------------------------------------





cannot be estimated without unduly delaying the ability of the Agent to credit
bid, then such claims shall be disregarded, not credit bid, and not entitled to
any interest in the asset or assets purchased by means of such credit bid) and
the Secured Parties whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase), and (B) the
Agent, based upon the instruction of the Majority Banks, may accept non-cash
consideration, including debt and equity securities issued by such acquisition
vehicle or vehicles and in connection therewith the Agent may reduce the
Obligations owed to the Secured Parties (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) based upon the value of such non-cash consideration.
9.11    Issuing Bank. No Issuing Bank nor any of its Related Parties shall be
liable for any action taken or omitted to be taken by any of them hereunder or
otherwise in connection with any Loan Document except for its or their own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Without limiting the
generality of the preceding sentence, each Issuing Bank (a) shall have no duties
or responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any Bank
or for the Agent, (b) shall not be required to initiate any litigation or
collection proceedings under any Loan Document, (c) shall not be responsible to
any Bank or the Agent for any recitals, statements, representations, or
warranties contained in any Loan Document, or any certificate or other
documentation referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of its
obligations thereunder, (d) may consult with legal counsel (including counsel
for the Loan Parties or the Agent), independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants, or experts, and (e) shall incur no liability under or in respect of
any Loan Document by acting upon any notice, consent, certificate, or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties. As to any matters not expressly provided for by any
Loan Document, the Issuing Banks shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by the Majority Banks, and such instructions of the Majority Banks and
any action taken or failure to act pursuant thereto shall be binding on all of
the Banks and the Agent; provided, however, that Issuing Banks shall not be
required to take any action which such Issuing Bank reasonably believes exposes
it to personal liability or which such Issuing Bank reasonably believes is
contrary to any Loan Document or applicable law.
9.12    Agency for Perfection. The Agent hereby appoints each other Bank as its
agent (and each Bank hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Uniform Commercial Code can be perfected by
possession or control. Should any Bank obtain possession or control of any such
Collateral, such Bank shall notify the Agent thereof, and, promptly upon the
Agent’s


118

--------------------------------------------------------------------------------





request therefor shall deliver possession or control of such Collateral to the
Agent or in accordance with the Agent’s instructions.
9.13    Swap Banks. To the extent any Affiliate of a Bank is a party to a Swap
Contract with a Co-Borrower and thereby becomes a beneficiary of the Liens
pursuant to the Security Documents or any other Loan Document, such Affiliate of
a Bank shall be deemed to appoint the Agent its nominee and agent to act for and
on behalf of such Affiliate (and the Agent hereby accepts such nomination and
agrees to act as agent for such Affiliate) in connection with the Security
Documents and such other Loan Documents and to be bound by the terms of this
Article 9.
9.14    Affiliates of Banks. By accepting the benefits of the Loan Documents,
any Affiliate of a Bank that is owed any Obligation is bound by the terms of the
Loan Documents. Notwithstanding the foregoing: (a) neither the Agent, any Bank
nor any Loan Party shall be obligated to deliver any notice or communication
required to be delivered to any Bank under any Loan Documents to any Affiliate
of any Bank; and (b) no Affiliate of any Bank that is owed any Obligation shall
be included in the determination of the Majority Banks or entitled to consent
to, reject, or participate in any manner in any amendment, waiver or other
modification of any Loan Document. The Agent shall deal solely and directly with
the related Bank of any such Affiliate in connection with all matters relating
to the Loan Documents. The Obligation owed to such Affiliate shall be considered
the Obligations of its related Bank for all purposes under the Loan Documents
and such Bank shall be solely responsible to the other parties hereto for all
the obligations of such Affiliate under any Loan Document.
ARTICLE 10
MISCELLANEOUS
10.01    Amendments and Waivers. Except as otherwise provided in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Co-Borrowers or
any other Loan Party therefrom, shall be effective unless in writing and signed
by the Majority Banks and the Co-Borrowers and acknowledged by the Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that:
(a)    no amendment, waiver or consent shall, unless in writing and signed by
all of the Banks, do any of the following at any time:
(i)
waive any of the conditions specified in Section 5.01;

(ii)
release any Guarantor, except a Guarantor that has ceased to be a Restricted
Subsidiary of a Loan Party in a transaction permitted under this Agreement or
release all or substantially all of the Collateral in any transaction or series
of related transactions, except such releases relating to sales of property
permitted under Section 9.10;



119

--------------------------------------------------------------------------------





(iii)
change any provision of this Section or the definition of “Majority Banks” or
any other provision hereof specifying the number or percentage of Banks required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;

(iv)
amend, modify or waive the definitions of “Working Capital Advance Cap,”
“Maximum Working Capital Advance Cap,” “Bridge Advance Cap,” “Maximum Bridge
Advance Cap,” “Borrowing Base Advance Cap,” “L/C Caps,” “Embedded Gross Margin,”
“Pro Rata Share,” or any provision of this Agreement relating to the pro rata
treatment of the Banks;

(v)
consent to the assignment or transfer by any Co-Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents;

(vi)
amend, modify or waive any provisions of the Intercreditor Agreement;

(vii)
amend Section 2.15(a);

(viii)
reduce, forgive or waive the principal of, or interest on, the Loans or any fees
or other amounts payable hereunder to the Banks (except interest that accrues at
the Default Rate can be waived by consent of the Majority Banks);

(ix)
postpone, waive or otherwise defer any date scheduled for any payment of
principal of or interest on the Loans or any fees or other amounts payable to
the Banks; or

(x)
result in a Credit Extension in excess of the Borrowing Base Advance Cap;

(b)    no amendment, waiver or consent shall, unless in writing and signed by
the Majority Banks and each Bank affected by such amendment, waiver or consent:
(i)
increase the Commitment of such Bank (or reinstate any commitment terminated
pursuant to Section 8.02) other than with respect to an increase in the
Commitments under Section 2.02 which shall require consent as set forth in said
section;

(ii)
change the order of application of any prepayment set forth in Section 2.07;

(iii)
waive any of the conditions specified in Section 5.02 to a Working Capital Loan;
or



120

--------------------------------------------------------------------------------





(iv)
waive any of the conditions specified in Section 5.02 or Section 5.03 to a
Bridge Loan;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks in addition to the Banks required above
and each of the Co-Borrowers, affect the rights or duties of the Issuing Banks
under this Agreement or any L/C‑Related Document relating to any Letter of
Credit issued or to be issued by it; and (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Banks
required above and each of the Co-Borrowers, affect the rights or duties of the
Agent under this Agreement or any other Loan Document.
Notwithstanding the foregoing, technical and conforming modifications to this
Agreement, or any other Loan Document, may be made with the consent of Parent,
the Co-Borrowers, and the Agent in its sole discretion to the extent necessary
to cure any ambiguity, omission, defect or inconsistency.
10.02    Notices.
(a)    Except in the case of communications expressly permitted to be given by
telephone hereunder or under any other Loan Documents, all notices and other
communications (including pursuant to Sections 7.01 and 7.02) (“Communications”)
provided for herein or in any other Loan Document shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or, subject to Section 10.02(b), by
electronic communication, as follows:
(i)    if to Parent or any Loan Party, to them at: 12140 Wickchester Ln, Ste
100, Houston, TX 77079; attn.: Gil Melman, Telephone No. 281-833-4154, Telecopy
No. 832-320-2943, Email: gmelman@sparkenergy.com;
(ii)    if to the Agent in connection with any Borrowing Request, Interest
Election Request, or any payment or prepayment of the Obligations, to it at c/o
Rabo Support Services, Inc., at 245 Park Avenue, 37th Floor, New York, NY 10167,
Attention: Agency Services; Telecopy No. (914) 304-9327; Telephone No. (212)
574-7331; Email: fm.am.syndicatedloans@rabobank.com, with a copy to:
sui.price@rabobank.com and anil.singh@rabobank.com;
(iii)    if to Rabobank as an Issuing Bank, to it at c/o Rabo Support Services,
Inc., at 245 Park Avenue, 37th Floor, New York, NY 10167, Attention: Letter of
Credit Department; Telecopy No. (914) 304-9330; Telephone No. (212) 574-7315;
Email: sandra.l.rodriguez@rabobank.com with a copy to: RaboNYSBL@rabobank.com;
(iv)    if to the Agent in connection with any other matter (including
deliveries under Sections 7.01 and 7.02 and other matters), to it at Rabobank
Loan Syndications, 245 Park Avenue, New York, NY 10167, Attention: Loan
Syndications; Telecopy No. (212) 808-2578; Telephone No. (212) 916-7974; Email:
syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com; and
(v)    if to a Bank, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.


121

--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given before or during normal business hours for the recipient, shall be deemed
to have been given at the opening of business on the next Business Day). Notices
delivered through electronic communications to the extent provided in
Section 10.02(b), shall be effective as provided in such Section 10.02(b).
(b)    Communications to the Banks under the Loan Documents may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent. The Agent and the Co-Borrowers may, in their discretion, agree to accept
Communications to it under the Loan Documents by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular Communications. Unless the Agent otherwise
prescribes, (i) Communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) Communications posted
on an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in clause
(i) of this Section 10.02(b) notification that such Communication is available
and identifying the website address thereof; provided that, for both clauses (i)
and (ii) of this Section 10.02(b), if such Communication is not sent before or
during the normal business hours of the recipient, such Communication shall be
deemed to have been sent at the opening of business on the next Business Day.
(a)    Any party hereto may change its address or telecopy number for, or
individual designated to receive, Communications under the Loan Documents by
notice to the other parties hereto (or, in the case of any such change by a Bank
or an Issuing Bank, by notice to the Co-Borrowers and the Agent). All
Communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
(b)    The Co-Borrowers and the Banks agree that the Agent may make the
Communications available to the Banks, Issuing Banks, and the Co-Borrowers by
posting the Communications on Debt Domain, IntraLinks, SyndTrak, or a
substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENT PARTIES HAVE ANY
LIABILITY TO ANY CO-BORROWER, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING
OUT OF ANY CO-BORROWER’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE


122

--------------------------------------------------------------------------------





JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
BANK, ANY ISSUING BANK OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).
(c)    Each Bank agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Bank for purposes
hereof. Each Bank agrees (i) to provide to the Agent in writing (including by
electronic communication), promptly after the date of this Agreement, an e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
(d)    The Agent, Issuing Banks, and the Banks shall be entitled to rely and act
upon any notices (including telephonic notices of a Borrowing) purportedly given
by or on behalf of any Co-Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Co-Borrowers shall
indemnify the Agent, each Issuing Bank, each Bank, and the Related Parties of
each of them from all losses, costs, expenses, and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Co-Borrower. The Agent may record all telephonic notices to, and other
telephonic communications with, the Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent, any Issuing Bank, or any Bank, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
10.04    Costs and Expenses. Parent and the Co-Borrowers shall:
(a)    Each Loan Party agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agent and its Affiliates (including
Rabobank in its separate capacities as “a Joint Lead Arranger” and “Sole
Bookrunner” with respect to the syndication of the Loans) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications, or waivers of the
provisions hereof or thereof including the reasonable and documented fees,
charges and disbursements of counsel for the Agent, and of such consultants,
advisors, appraisers and auditors retained or engaged by the Agent (provided, if
no Event of Default then exists, such retention or engagement is permitted by
this Agreement or otherwise approved by a Co-Borrower), whether or not the
transactions contemplated hereby or thereby shall be consummated; (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal, or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Agent,


123

--------------------------------------------------------------------------------





any Issuing Bank, or any Bank, including the fees, charges and disbursements of
any advisors to the Agent and counsel for the Agent, any Issuing Bank, or any
Bank, in connection with the enforcement or protection of such Person’s
rights in connection with this Agreement and the other Loan Documents or the
Collateral, including its rights under this Section, and including in connection
with any bankruptcy or insolvency proceeding, workout, restructuring, or
negotiations in respect thereof, and (iv) all costs, expenses, taxes,
assessments, and other charges incurred by the Agent in connection with any
filing, registration, recording, or perfection of any security interest
contemplated by any Security Document or any other document referred to therein
or any audit, verification, inspection or appraisal of the Collateral, subject
to the limitations set forth in Section 7.06.
(b)    The agreements in this Section shall survive payments of all other
Obligations.
(c)    All amounts due under this Section shall be payable no later than 10
Business Days after written demand therefor.
10.05    Indemnity; Damage Waiver.
(a)    Each Loan Party hereby agrees to indemnify the Agent, each Issuing Bank,
each Bank, Rabobank in its separate capacities as “Joint Lead Arrangers” and
“Sole Bookrunner” hereunder with respect to the syndication of the Loans, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities, and related expenses, including
the fees, charges, and disbursements of any counsel for any Indemnitee incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any payments that the Agent is required to make under any
indemnity issued to any bank holding any Loan Party’s deposit, commodity or
security accounts, (iv) any Environmental Liability related in any way to any
Loan Party or any property owned or operated by any Loan Party, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from the gross negligence, fraud or willful misconduct of such
Indemnitee.
(b)    To the extent that any Loan Party for any reason fails to indefeasibly
pay any amount required to be paid by it to the Agent (or any sub-agent
thereof), any Issuing Bank, or any Related Party of any of the foregoing under
Section 10.05(a) each Bank severally


124

--------------------------------------------------------------------------------





agrees to pay to the Agent (or any such sub-agent), such Issuing Bank, or such
Related Party, as the case may be, such Bank’s Pro Rata Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability, or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), any Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity. The obligations of the Banks under this Section 10.05(b) are
subject to the provisions of Section 2.14(b).
(c)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential, or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan, or Letter of Credit or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable no later than 10
Business Days after written demand therefor.
10.06    Joint and Several Liability of the Co-Borrowers.
(a)    All Obligations shall constitute joint and several obligations of the
Co-Borrowers. Each Co-Borrower expressly represents and acknowledges that it is
part of a common enterprise with the other Co-Borrowers and that any financial
accommodations by the Agent, the Banks or Issuing Banks, or any of them, to any
other Co-Borrowers hereunder and under the other Loan Documents are and will be
of direct and indirect interest, benefit and advantage to all Co-Borrowers. Each
Co-Borrower acknowledges that any notice of Borrowing or any other notice given
by Parent or any Co-Borrower to the Agent, the Banks, or Issuing Banks shall
bind all Co-Borrowers, and that any notice given by the Agent, the Banks, or
Issuing Banks to any Co-Borrower shall be effective with respect to all
Co-Borrowers. Each Co-Borrower acknowledges and agrees that each Co-Borrower
shall be liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which such Person actually may have received the
proceeds of any of the Loans or other extensions of credit or the amount of such
Loans or other extensions of credit received or the manner in which the Agent,
the Banks, or Issuing Banks accounts among the Co-Borrowers for such Loans or
other Obligations on its books and records, and further acknowledges and agrees
that Loans and other extensions of credit to any Co-Borrower inure to the mutual
benefit of all of the Co-Borrowers and that the Agent, the Banks, and Issuing
Banks are relying on the joint and several liability of the Co-Borrowers in
extending the Loans and other financial accommodations under the Loan Documents
and Bank Provider Agreements; provided, that notwithstanding anything to the
contrary in this Section, no Co-Borrower shall be liable for any Swap Obligation
incurred by an Loan Party other


125

--------------------------------------------------------------------------------





than such Co-Borrower, to the extent such Swap Obligation would constitute
Excluded Swap Obligations with respect to such Co-Borrower at such time.
(b)    Each Co-Borrower shall be entitled to subrogation and contribution rights
from and against the other Co-Borrowers to the extent such Person is required to
pay to the Agent, the Banks, or Issuing Banks any amount in excess of the Loans
advanced directly to, or other Obligations incurred directly by, such Person or
as otherwise available under applicable law; provided, however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of Section 10.06(c) through 10.06(d).
(c)    It is the intent of each Co-Borrower, the Agent, the Banks, Issuing
Banks, and any other Person holding any of the Obligations that the maximum
obligations of each Co-Borrower hereunder (such Person’s “Maximum Borrower
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:
(i)
in a case or proceeding commenced by or against such Person under the Bankruptcy
Code on or within one year from the date on which any of the Obligations of such
Person are incurred, the maximum amount that would not otherwise cause the
Obligations of such Person hereunder (or any other Obligations of such Person to
the Agent, the Banks, Issuing Banks, and any other Person holding any of the
Obligations) to be avoidable or unenforceable against such Person under
(A) Section 548 of the Bankruptcy Code or (B) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

(ii)
in a case or proceeding commenced by or against such Person under the Bankruptcy
Code subsequent to one year from the date on which any of the Obligations of
such Person are incurred, the maximum amount that would not otherwise cause the
Obligations of such Person hereunder (or any other Obligations of such Person to
the Agent, the Banks, the Issuing Banks, and any other Person holding any of the
Obligations) to be avoidable or unenforceable against such Person under any
state fraudulent transfer or fraudulent conveyance act or statute applied in any
such case or proceeding by virtue of Section 544 of the Bankruptcy Code; or

(iii)
in a case or proceeding commenced by or against such Person under any law,
statute or regulation other than the Bankruptcy Code relating to dissolution,
liquidation, conservatorship, bankruptcy, moratorium, readjustment of debt,
compromise, rearrangement, receivership, insolvency, reorganization or similar
debtor relief from time to time in effect affecting the rights of creditors
generally (collectively, “Other Debtor Relief Law”), the maximum amount



126

--------------------------------------------------------------------------------





that would not otherwise cause the Obligations of such Person hereunder (or any
other Obligations of such Person to the Agent, the Banks, the Issuing Banks, and
any other Person holding any of the Obligations) to be avoidable or
unenforceable against such Person under such Other Debtor Relief Law, including,
without limitation, any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding. (The substantive state or
federal laws under which the possible avoidance or unenforceability of the
Obligations of any Co-Borrower hereunder (or any other Obligations of such
Person to the Agent, the Banks, the Issuing Banks, and any other Person holding
any of the Obligations) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”).
Notwithstanding the foregoing, no provision of this Section 10.06(c) shall limit
the liability of any Co-Borrower for loans advanced directly or indirectly to it
under this Agreement.
(d)    To the extent set forth in Section 10.06(c), but only to the extent that
the Obligations of any Co-Borrower hereunder would otherwise be subject to
avoidance under any Avoidance Provisions if such Person is not deemed to have
received valuable consideration, fair value, fair consideration or reasonably
equivalent value for such transfers or obligations, or if such transfers or
obligations of any Co-Borrower hereunder would render such Person insolvent, or
leave such Person with an unreasonably small capital or unreasonably small
assets to conduct its business, or cause such Person to have incurred debts (or
to have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the obligations of such Person
are deemed to have been incurred and transfers made under such Avoidance
Provisions, then the obligations of such Person hereunder shall be reduced to
that amount which, after giving effect thereto, would not cause the Obligations
of such Person hereunder (or any other Obligations of such Person to the Agent,
the Banks, the Issuing Banks, and any other Person holding any of the
Obligations), as so reduced, to be subject to avoidance under such Avoidance
Provisions. This Section 10.06(d) is intended solely to preserve the rights
hereunder of the Agent, the Banks, the Issuing Banks, and any other Person
holding any of the Obligations to the maximum extent that would not cause the
obligations of the Co-Borrowers hereunder to be subject to avoidance under any
Avoidance Provisions, and none of the Co-Borrowers nor any other Person shall
have any right, defense, offset, or claim under this Section 10.06(d) as against
the Agent, the Banks, the Issuing Banks, and any other Person holding any of the
Obligations that would not otherwise be available to such Person under the
Avoidance Provisions.
(e)    Each Co-Borrower agrees that the Obligations may at any time and from
time to time exceed the Maximum Borrower Liability of such Person, and may
exceed the aggregate Maximum Borrower Liability of all of the Co-Borrowers
hereunder, without impairing this Agreement or any provision contained herein or
affecting the rights and remedies of the Agent, the Banks, and the Issuing Banks
hereunder.


127

--------------------------------------------------------------------------------





(f)    In the event any Co-Borrower (a “Funding Borrower”) shall make any
payment or payments under this Agreement or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
hereunder, each other Co-Borrower (each, a “Contributing Borrower”) shall
contribute to such Funding Borrower an amount equal to such payment or payments
made, or losses suffered, by such Funding Borrower determined as of the date on
which such payment or loss was made multiplied by the ratio of (i) the Maximum
Borrower Liability of such Contributing Borrower (without giving effect to any
right to receive any contribution or other obligation to make any contribution
hereunder), to (ii) the aggregate Maximum Borrower Liability of all Co-Borrowers
(including the Funding Borrowers) hereunder (without giving effect to any right
to receive, or obligation to make, any contribution hereunder). Nothing in this
Section 10.06(f) shall affect the joint and several liability of any Co-Borrower
to the Agent, the Banks, and the Issuing Banks for the entire amount of its
Obligations. Each Co-Borrower covenants and agrees that its right to receive any
contribution hereunder from a Contributing Borrower shall be subordinate and
junior in right of payment to all obligations of the Co-Borrowers to the Agent,
the Banks, and the Issuing Banks hereunder.
(g)    No Co-Borrower will exercise any rights which it may acquire by way of
subrogation hereunder or under any other Loan Document or at law by any payment
made hereunder or otherwise, nor shall any Co-Borrower seek or be entitled to
seek any contribution or reimbursement from any other Co-Borrower in respect of
payments made by such Person hereunder or under any other Loan Document, until
Payment in Full. If any amounts shall be paid to any Co-Borrower on account of
such subrogation or contribution rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by such Person in
trust for the Agent, the Banks, and the Issuing Banks, segregated from other
funds of such Person, and shall, forthwith upon receipt by such Person, be
turned over to the Agent in the exact form received by such Person (duly
endorsed by such Person to the Agent, if required), to be applied against the
Obligations, whether matured or unmatured, as provided for herein.
10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit, any Affiliate of a Bank who is owed any of the Obligations and
any Indemnitee), except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of each Bank (and any attempted assignment or
transfer of any Loan Party without such consent shall be null and void), and
(ii) no Bank may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Bank that is not in accordance with this Section shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit and any Affiliate of a Bank who
is owed


128

--------------------------------------------------------------------------------





any of the Obligations, and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agent, the Issuing Banks, and the Banks)) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Bank may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and Loans (including for purposes of this Section 10.07(b),
participations in L/C Disbursements)) at the time owing to it; provided that any
such assignment shall be subject to the following conditions:
(i)
Minimum Amounts.

(1)
in the case of (x) an assignment of the entire remaining amount of the assigning
Bank’s Commitment or Loans, (y) contemporaneous assignments to any Bank and its
Approved Funds that equal at least the amount specified in clause (ii) of this
Section 10.07(b)(i) in the aggregate, or (z) an assignment to an existing Bank
or an Affiliate or Approved Fund of an existing Bank, no minimum amount need be
assigned; and

(2)
in any case not described in clause (A) of this Section 10.07(b)(i), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the Loans
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent or if “Trade Date” is specified in the Assignment and Assumption, as
of the “Trade Date” so specified therein) shall not be less than $5,000,000 with
integral multiples of $500,000 in excess thereof, in the case of any assignment
of Loans by any Bank, and, so long as no Event of Default has occurred and is
continuing, the Co-Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).

(ii)
Each partial assignment of any Commitment or Loans shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement in respect of such Commitment and Loans
assigned.

(iii)
No consent shall be required for any assignment except to the extent required by
clause (B) of Section 10.07(b)(i) and, in addition:

(1)
the consent of the Co-Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless



129

--------------------------------------------------------------------------------





(i) an Event of Default has occurred and is continuing at the time of such
assignment, or (ii) such assignment is to a Bank, an Affiliate of a Bank, or an
Approved Fund; provided that the Co-Borrowers shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Agent within 5 Business Days after having received notice thereof; and provided,
further, that the Co-Borrowers’ consent shall not be required during the primary
syndication of the Commitments and Loans hereunder;
(2)
the consent of the Agent shall be required for assignments in respect of a
Commitment to a Person that is not a Bank with a Commitment, an Affiliate of
such Bank, or an Approved Fund with respect to such Bank; and

(3)
the consent of each Issuing Bank shall be required for any assignment of a
Commitment.

(iv)
The parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$5,000 (provided that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment).

(v)
The assignee, if it shall not already be a Bank, shall deliver to the Agent an
Administrative Questionnaire.

(vi)
No such assignment shall be made to (A) the Co-Borrowers or any of the
Co-Borrowers’ Affiliates or Subsidiaries or (B) to any Defaulting Bank or any of
its Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vii)
No such assignment shall be made to a natural Person (or a holding company,
investment vehicle in trust for, or owned and operated for the primary benefit
of, a natural Person).

(viii)
In connection with any assignment of rights and obligations of any Defaulting
Bank hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Co-Borrowers and the Agent, the applicable pro rata share of



130

--------------------------------------------------------------------------------





Loans previously requested but not funded by the Defaulting Bank, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (A)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Bank to the Agent, each Issuing Bank, and each other Bank hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Bank hereunder
shall become effective under applicable law without compliance with the
provisions of this Section 10.07(b)(viii), then the assignee of such interest
shall be deemed to be a Defaulting Bank for all purposes of this Agreement until
such compliance occurs.
(c)    Subject to acceptance and recording thereof pursuant to Section 10.07(d),
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the rights referred to in Article 9 and Section
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Bank will
constitute a waiver or release of any claim of any party hereunder arising from
that Bank’s having been a Defaulting Bank. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with
Section 10.07(e).
(d)    The Agent, acting solely for this purpose as a non-fiduciary agent of the
Co-Borrowers, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitment of, and
principal amount of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). With respect to any Bank, the transfer of
the Commitments of such Bank and the rights to the principal of, and interest
on, any Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Agent with respect to
ownership of such Commitment and Loans. The entries in the Register shall be
conclusive, and the Co-Borrowers, the Agent, and the Banks shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the


131

--------------------------------------------------------------------------------





Co-Borrowers and any Bank, at any reasonable time and from time to time, upon
reasonable prior notice.
(e)    Any Bank may at any time, without the consent of, or notice to, the
Co-Borrowers, the Agent, or any Issuing Banks, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle in trust
for, or owned and operated for the primary benefit of, a natural person), the
Co-Borrowers, or any of the Co-Borrowers’ Affiliates) (a “Participant”) in all
or a portion of such Bank’s rights or obligations under this Agreement
(including all or a portion of its Commitments or the Loans (including such
Bank’s participations in L/C Disbursements) owing to it); provided that (i) such
Bank’s obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Co-Borrowers, the Agent, the Issuing Banks,
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. For the
avoidance of doubt, each Bank shall be responsible for the indemnity under
Section 10.05(b) with respect to any payments made by such Bank to its
Participants. Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.01 that affects
such Participant. Each Co-Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.01, 4.02, and 4.03, (subject to the
requirements and limitations therein, including the requirements under
Section 4.01 (it being understood that the documentation required under
Section 4.01 shall be delivered to the participating Bank)) to the same extent
as if it were a Bank and had acquired its interest by assignment pursuant to
Section 10.07(b); provided that such Participant (1) agrees to be subject to the
provisions of Section 10.15 as if it were an assignee under Section 10.07(b);
and (2) shall not be entitled to receive any greater payment under Sections 4.01
or 4.02, with respect to any participation, than its participating Bank would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in Requirements of Law that occurs after
the Participant acquired the applicable participation. Each Bank that sells a
participation agrees, at the Co-Borrowers request and expense, to use reasonable
efforts to cooperate with the Co-Borrowers to effectuate the provisions of
Section 10.15 as though it were a bank with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Bank; provided that such Participant agrees
to be subject to Section 2.15(a). Each Bank that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Co-Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is


132

--------------------------------------------------------------------------------





necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register.
(f)    Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank (or other central bank under any central banking system established
under the jurisdiction or organization of such Bank (or its parent bank));
provided that no such pledge or assignment shall release such Bank from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto.
10.08    Set-off. If an Event of Default shall have occurred and be continuing,
each Bank, each Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Bank,
such Issuing Bank or any such Affiliate, to or for the credit or the account of
any Co-Borrower or any other Loan Party against any and all of the obligations
of any Co-Borrower or any other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Bank or such Issuing Bank or their
respective Affiliates, irrespective of whether or not such Bank, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Co-Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Bank or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Bank shall exercise any such right of set-off, (a) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.15(a) and, pending
such payment, shall be segregated by such Defaulting Bank from its other funds
and deemed held in trust for the benefit of the Agent, the Issuing Banks, and
the Banks, and (b) the Defaulting Bank shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Bank as to which it exercised such right of set-off. The rights of
each Bank, each Issuing Bank, and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of set-off)
that such Bank, such Issuing Bank, or their respective Affiliates may have. Each
Bank and each Issuing Bank agrees to notify the Co-Borrowers and the Agent
promptly after any such set-off and application and share such set-off pursuant
to Section 2.15(a); provided that the failure to give such notice shall not
affect the validity of such set-off and application.
10.09    Survival. All covenants, agreements, certifications, representations
and warranties made by the Co-Borrowers or any other Loan Party herein or in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or


133

--------------------------------------------------------------------------------





the other Loan Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agent, any Issuing Bank or
any Bank may have had notice or knowledge of any Default or incorrect
certification, representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect until the occurrence of
Payment in Full. The provisions of Article 4, Section 10.05, 10.25, and 10.27
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby and the occurrence of Payment in Full.
10.10    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” and words of like import in this Agreement
or any Loan Document shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.11    Automatic Debit. With respect to any commitment, fee, arrangement fee,
letter of credit fee or other fee, or any other cost or expense (including
Attorney Costs) due and payable to the Agent (other than any such fee or other
cost or expense which the Co-Borrowers have disputed in a writing delivered to
the Agent prior to such debit), the Issuing Banks, or the Banks under the Loan
Documents, the Co-Borrowers hereby irrevocably authorize the Agent to debit any
deposit account of Co-Borrowers with the Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense. If there are insufficient funds in such deposit
accounts to cover the amount of the fee or the cost or expense then due, such
debits will be reversed (in whole or in part, in Agent’s sole discretion) and
such amount not debited shall be deemed to be unpaid. No such debit under this
Section shall be deemed a set-off.
10.12    Bank Blocked Account Charges and Procedures. Agent is hereby authorized
to charge any deposit account of the Co-Borrowers or any of them maintained at
Agent for any fee, cost or expense (including Attorney Costs) due and payable to
the Banks under the Loan Documents. If the available balances in such deposit
accounts are not sufficient to compensate the Banks for


134

--------------------------------------------------------------------------------





any such charges or fees due the Banks, the Co-Borrowers agree to pay on demand
the amount due the Banks. Each of the Co-Borrowers agrees that it will not
permit the Bank Blocked Accounts to become subject to any other pledge,
assignment, Lien, charge or encumbrance of any kind, nature or description,
other than the Banks’ security interest or any Lien the bank where such Bank
Blocked Accounts are held may have.
10.13    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
10.14    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Loan Parties and the Banks and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
10.15    Replacement of Banks. If any Bank requests compensation under Section
4.02, or if any Co-Borrower is required to pay any additional amount to any Bank
or any Governmental Authority for the account of any Bank pursuant to Section
4.01, or in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof as contemplated
by Section 10.01, the consent of the Majority Banks shall have been obtained but
the consent of one or more of such other Banks whose consent is required shall
not have been obtained, or with respect to any Bank during such time as such
Bank is a Defaulting Bank, then the Co-Borrowers may, at their sole expense and
effort, upon notice to such Bank and the Agent, require such Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:
(a)    Such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.03) from the assignee (to
the extent of such outstanding principal and accrued interest and fees);
(b)    in the case of any such assignment resulting from a claim for
compensation under Section 4.02 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(c)    such assignment does not conflict with applicable Laws.
If such Bank shall refuse or fail to execute and deliver any such Assignment and
Assumption prior to the effective date of such replacement as notified by the
Agent, such Bank shall be deemed


135

--------------------------------------------------------------------------------





to have executed and delivered such Assignment and Assumption, and shall no
longer be a Bank hereunder upon the payment to such Bank of an amount equal to
the aggregate amount of outstanding Obligations owed to such Bank in accordance
with the wire transfer instructions for such Lender on file with the Agent. A
Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling a Co-Borrower to require such assignment and delegation cease to
apply.
10.16    GOVERNING LAW AND JURISDICTION.
(a)    This Agreement and the other Loan Documents (other than those containing
a contrary express choice of law provision) shall be construed in accordance
with, and this Agreement, such other Loan Documents, and all matters arising out
of or relating in any way whatsoever to this Agreement and such other Loan
Documents (whether in contract, tort, or otherwise) shall be governed by, the
law of the State of New York, other than those conflict of law provisions that
would defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on
Section 5-1401 of the General Obligation Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.
(b)    Each Loan Party hereby irrevocably and unconditionally agrees that it
shall not commence any action, litigation, or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Bank, any Issuing Bank, or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto and each other
Loan Party hereby irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action,
litigation, or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Agent, any Issuing Bank, or any Bank may otherwise have to bring any
action or proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)    Each party hereto and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in Section 10.16(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


136

--------------------------------------------------------------------------------





(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.
10.17    WAIVER OF JURY TRIAL. EACH PARTY HERETO AND EACH OTHER LOAN PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.18    ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF.
10.19    Intercreditor Agreement. Each Bank hereby agrees that it shall take no
action to terminate its obligations under the Intercreditor Agreement and will
otherwise be bound by and take no actions contrary to the Intercreditor
Agreement.
10.20    USA Patriot Act Notice. Each of the Agent, each Issuing Bank, and each
Bank subject to the USA Patriot Act, hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify, and record information that identifies each Loan Party and other
information that will allow the Agent, such Issuing Bank, and such Bank to
identify each Loan Party in accordance with the USA Patriot Act. Each
Co-Borrower hereby agrees to provide, and cause each other Loan Party to
provide, such information promptly upon the request of the Agent or any Bank.
Each Bank subject to the USA Patriot Act acknowledges and agrees that neither
such Bank, nor any of its Affiliates, participants or assignees, may rely on the
Agent to carry out such Bank’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any Loan
Party, its Affiliates


137

--------------------------------------------------------------------------------





or its agents, this Agreement, the Loan Documents or the transactions hereunder
or contemplated hereby: (a) any identity verification procedures, (b) any
record-keeping, (c) comparisons with government lists, (d) customer notices, or
(e) other procedures required under the CIP Regulations or such other law.
10.21    Treatment of Certain Information; Confidentiality.
(a)    Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to Parent or
one or more of the Subsidiaries (in connection with this Agreement or otherwise)
by any Bank or by one or more Subsidiaries or Affiliates of such Bank and each
Loan Party hereby authorizes each Bank to share any information delivered to
such Bank by any Loan Parties or their Subsidiaries pursuant to this Agreement,
or in connection with the decision of such Bank to enter into this Agreement, to
any such Subsidiary or Affiliate, it being understood that any such Subsidiary
or Affiliate receiving such information shall be bound by the provisions of
Section 10.21(b) as if it were a Bank hereunder. Such authorization shall
survive the occurrence of Payment in Full.
(b)    Each of the Agent, the Banks, and the Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (iv)
to any other party hereto; (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Co-Borrower and its
obligations, this Agreement or payments hereunder; (vii) on a confidential basis
to (A) any rating agency in connection with rating Loan Parties or their
Subsidiaries or the credit facilities under this Agreement or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreements; (viii) with the
consent of the Co-Borrowers; or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or (B)
becomes available to the Agent, any Bank, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties. In addition, the Agent and the Banks may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agent and the Banks in connection with the administration of


138

--------------------------------------------------------------------------------





this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Loan Parties
or any of their Subsidiaries or representatives relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Bank or any Issuing Bank on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries or representatives; provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries or representatives
after the date hereof, such information is identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
10.22    Press Release and Related Matters. No Loan Party shall, and no Loan
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure using the name or logo or otherwise referring to the Agent,
any other Bank or of any of their respective Affiliates, the Loan Documents or
any transaction contemplated therein to which the Agent is party without the
prior consent of the Agent or such Bank, as applicable, except to the extent
required to do so under applicable law and then, in any event, such Loan Party
or such Affiliate will advise the Agent or such Bank as soon as possible with
respect to such press release or other public disclosure.
10.23    No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by the Agent or any Bank shall have the right
to act exclusively in the interest of the Agent and the Banks and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to Parent, any Co-Borrower, any holders of
Equity Interests of any Loan Party or any other Person.
10.24    No Fiduciary Relationship. The relationship between the Co-Borrowers
and the other Loan Parties on the one hand and the Agent, each Issuing Bank, and
each Bank on the other is solely that of debtor and creditor, and neither the
Agent nor any Bank has any fiduciary or other special relationship with the
Co-Borrowers or any other Loan Parties, and no term or condition of any of the
Loan Documents shall be construed so as to deem the relationship between the
Co-Borrowers and the other Loan Parties on the one hand and the Agent, each
Issuing Bank, and each Bank on the other to be other than that of debtor and
creditor
10.25    Construction; Independence of Covenants.
(a)    Each Co-Borrower, each other Loan Party (by its execution of the Loan
Documents to which it is a party), the Agent and each Bank acknowledges that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review the Loan Documents with its legal counsel and
that the Loan Documents shall be construed as if jointly drafted by the parties
thereto. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


139

--------------------------------------------------------------------------------





(b)    All covenants and other agreements contained in this Agreement or any
other Loan Document shall be given independent effect so that, if a particular
action or condition is not permitted by any of such covenants or other
agreements, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant or
other agreement shall not avoid the occurrence of a Default if such action is
taken or such condition exists.
10.26    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party under any Loan Document is made to the Agent, any Issuing Bank or
any Bank, or the Agent, any Issuing Bank or any Bank exercises its right of
set-off as to any Loan Party, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent, such Issuing Bank or such Bank in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Bank
and each Issuing Bank severally agrees to pay to the Agent upon demand its Pro
Rata Share of any amount so recovered from or repaid by the Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
10.27    Benefits of Agreement. The Loan Documents are entered into for the sole
protection and benefit of the parties hereto and their permitted successors and
assigns, and no other Person (other than any Related Parties of the Agent, the
Banks, the Issuing Banks, and any Participants to the extent provided for in
Section 10.07(e)) shall be a direct or indirect beneficiary of, or shall have
any direct or indirect cause of action or claim in connection with, any Loan
Document.
10.28    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Loan Documents in respect of CEA Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under any Loan Document, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the occurrence of Payment in Full. Each Qualified
ECP Guarantor intends that this Section constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
10.29    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such


140

--------------------------------------------------------------------------------





liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

[remainder of page intentionally left blank; signature page follows]




141

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CO-BORROWERS:


SPARK HOLDCO, LLC,
SPARK ENERGY, LLC
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC,




Each By: /s/ Gil Melman    
Name: Gil Melman    
Title: Vice President and General Counsel    




PARENT:


SPARK ENERGY, INC.,




By: /s/ Gil Melman    
Name: Gil Melman    
Title: Vice President and General Counsel    


Signature Page to Credit Agreement
Spark HoldCo, LLC, et al.

--------------------------------------------------------------------------------





AGENT:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent



By: /s/ Jan Hendrik de Graaff    
Name: Jan Hendrik de Graaff    
Title: Managing Director    


By: /s/ Sergio Garcia    
Name: Sergio Garcia    
Title: Vice President    






BANKS:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as an Issuing Bank and a Bank




By: /s/ Chung-Taek Oh    
Name: Chung-Taek Oh    
Title: Executive Director    


By: /s/ Michael A. Katz    
Name: Michael A. Katz    
Title: Vice President    








Signature Page to Credit Agreement
Spark HoldCo, LLC, et al.

--------------------------------------------------------------------------------





COMPASS BANK, as an Issuing Bank and a Bank




By: /s/ Collis Sanders    
Name: Collis Sanders    
Title: Executive Vice President    






Signature Page to Credit Agreement
Spark HoldCo, LLC, et al.

--------------------------------------------------------------------------------






WOODFOREST NATIONAL BANK, as a Bank




By: /s/ Christopher Dvorachek    
Name: Christopher Dvorachek    
Title: Executive Vice President    




Signature Page to Credit Agreement
Spark HoldCo, LLC, et al.

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Bank




By: /s/ Mark Lvoff    
Name: Mark Lvoff    
Title: Managing Director    


By: /s/ William Purdy    
Name: William Purdy    
Title: Vice President    






Signature Page to Credit Agreement
Spark HoldCo, LLC, et al.

--------------------------------------------------------------------------------






BROWN BROTHERS HARRIMAN & CO., as a Bank




By: /s/ John H. Wert, Jr.    
Name: John H. Wert, Jr.    
Title: Senior Vice President    








Signature Page to Credit Agreement
Spark HoldCo, LLC, et al.

--------------------------------------------------------------------------------






SCHEDULE 1.01(a)
POR AGREEMENTS
1.
Electric Billing Services Agreement dated October 15, 2010, by and between
Baltimore Gas and Electric Company and Spark Energy, LLC.

2.
Billing Services Agreement dated October 18, 2010, by and between Baltimore Gas
and Electric Company and Spark Energy Gas, LLC.

3.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement
dated as of July 31, 2009 between The Brooklyn Union Gas Company d/b/a National
Grid, and Spark Energy Gas, LLC.

4.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement
dated as of July 31, 2009 between KeySpan Gas East Corporation d/b/a National
Grid, and Spark Energy Gas, LLC.

5.
Agreement for Billing Services and for the Purchase of Electric Accounts
Receivable dated July 24, 2007, by and between Niagara Mohawk Power Corporation
and Spark Energy, LLC, as amended by Amendment No. 1 To The Agreement for
Billing Services and for the Purchase of Electric Accounts Receivable (ESCO
Referral Program) effective as of July 24, 2007, by and between Niagara Mohawk
Power Corporation and Spark Energy, LLC.

6.
Agreement for Billing Services and for the Purchase of Gas Accounts Receivable
dated July 11, 2007, by and between Niagara Mohawk Power Corporation and Spark
Energy Gas, LLC.

7.
Supplier Aggregation Service Agreement dated May 1, 2010, by and between
Northern Indiana Public Service Company and Spark Energy Gas, LLC.

8.
Consolidated Utility Billing Service and Assignment Agreement dated January 25,
2006, by and between Consolidated Edison Company of New York, Inc. and Spark
Energy, LLC.

9.
Consolidated Utility Billing Service and Assignment Agreement dated May 22,
2008, by and between Consolidated Edison Company of New York, Inc. and Spark
Energy Gas, LLC.

10.
Accounts Receivable Purchase Agreement dated October 14, 2011, by and between
Columbia Gas of Ohio, Inc. and Spark Energy Gas, LLC.

11.
Commonwealth Edison Rider PORCB Election dated January 25, 2011, by Spark
Energy, LLC.

12.
Public Service Electric and Gas Company Third Party Supplier Customer Account
Master Service Agreement, by Spark Energy, LLC.



Schedule 1.01(a)



--------------------------------------------------------------------------------





13.
Public Service Electric and Gas Company Third Party Supplier Customer Account
Master Service Agreement, by Spark Energy Gas, LLC.

14.
Coordination Agreement dated June 11, 2010, by and between PECO Energy and Spark
Energy, LLC, referencing PECO EGS Coordination Tariff, wherein POR is described
in Competitive Billing Specifications Rider.

15.
Coordination Agreement dated December 14, 2009, by and between PP&L, Inc. and
Spark Energy, LLC, referencing PPL EGS Coordination Tariff, wherein POR is
described in Section 12, Payment and Billing.

16.
Electric Supplier Service Agreement dated July 20, 2010, by and between The
United Illuminating Company and Spark Energy, LLC, wherein Section 7 references
billing and payment processing and the DPUC-approved Bills Rendered Payment
Mechanism.

17.
Electric Supplier Service Agreement dated July 20, 2010, by and between
Connecticut Light & Power Company and Spark Energy, LLC, wherein Section 7
references billing and payment processing and the DPUC-approved Bills Rendered
Payment Mechanism.

18.
Service Agreement dated November 25, 2008, by and between The East Ohio Gas
Company and Spark Energy Gas, LLC, wherein purchase of receivables is referenced
in Billing Agreement - Option 2.

19.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable dated September 16, 2014, by and between NSTAR
Electric Company and Spark Energy, LLC, wherein Article 7, Billing Services,
references the purchase of receivables in Section A, paragraph 7, Standard
Complete Billing Services.

20.
Billing Services, Purchase of Accounts Receivables and Assignment Agreement
dated as of March 17, 2010 by and between KeySpan Gas East Corporation d/b/a
National Grid and CenStar Energy Corp.

21.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement
dated as of January 12, 2010 by and between The Brooklyn Union Gas Company d/b/a
National Grid NY and CenStar Energy Corp.

22.
Billing Services Agreement dated as of August 26, 2011 by and between New York
State Electric & Gas Corporation and CenStar Energy Corp.

23.
Consolidated Billing and Assignment Agreement dated as of November 19, 2010 by
and between Orange and Rockland Utilities, Inc. and CenStar Energy Corp.

24.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable – Fitchburg Gas and Electric Light Company,
dated November 3, 2015, between Fitchburg Gas and Electric Light Company and
Provider Power Mass, LLC.



Schedule 1.01(a)



--------------------------------------------------------------------------------





25.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable – National Grid, dated May 7, 2014, between
Massachusetts Electric Company d/b/a National Grid, Nantucket Electric Company
d/b/a National Grid, and Provider Power Mass, LLC.

26.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable – NStar Electric Company, dated August 19, 2014,
between NStar Electric Company, and Provider Power Mass, LLC.

27.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable – Western Massachusetts Electric Company, dated
June 4, 2014, between Western Massachusetts Electric Company, a Massachusetts
corporation and Provider Power Mass, LLC.

28.
Commonwealth Edison Rider PORCB Election dated August 24, 2012, by and between
Commonwealth Edison Company and Oasis Power, LLC.

29.
BGE Supplier Coordination Agreement dated April 5, 2010, by and between
Baltimore Gas and Electric Company and Oasis Power, LLC, referencing BGE
Electricity Supplier Coordination Tariff, wherein POR is described in BGE
Scheduling Coordinator Designation Form.

30.
Supplier Coordination Agreement dated August 24, 2011, by and between Potomac
Electric Power Company (Pepco) and Oasis Power, LLC, referencing Pepco
Electricity Supplier Coordination Tariff, wherein POR is described in Pepco
Scheduling Coordinator Designation Form.

31.
Consolidated Utility Billing Service and Assumption Agreement dated April 22,
2011, by and between Consolidated Edison Company of New York, Inc. and Oasis
Power, LLC.

32.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement,
dated April 4, 2014 between KeySpan Gas East Corporation d/b/a National Grid,
and Oasis Power, LLC.

33.
Billing Services, Purchase of Accounts Receivables, and Assignment Agreement,
dated April 4, 2014 between Brooklyn Union Gas Company d/b/a National Grid, and
Oasis Power, LLC.

34.
Individual Coordination Agreement Rider dated October 6, 2011, by and between
Duquesne Light Company and Oasis Power, LLC, referencing EGS Coordination
Tariff, wherein POR is described in Section 5 of the Coordination Agreement.

35.
Supplier Coordination Services Agreement dated March 3, 2014, by and between
PECO Energy Company and Oasis Power, LLC, referencing Gas Choice Supplier
Coordination Tariff, wherein POR is described in Section 5 of the Coordination
Agreement.



Schedule 1.01(a)



--------------------------------------------------------------------------------





36.
Priority One Pooling Agreement dated February 10, 2014 by and between People’s
Natural Gas Company LLC and Oasis Power, LLC, wherein POR is described in
Article VII Billing Options.

37.
Individual Coordination Agreement Rider dated February 28, 2011, by and between
PECO Energy Company and Oasis Power, LLC, referencing Electric Generation
Supplier Coordination Tariff, wherein POR is described in Section 5 of the
Coordination Agreement.

38.
Individual Coordination Agreement Rider dated October 10, 2013, by and between
Allegheny Power and Oasis Power, LLC.

39.
Competitive Electric Supplier Service Agreement for Billing Services and for the
Purchase of Accounts Receivable dated October 30, 2014, by and between NSTAR
(formerly known as Massachusetts Electric d/b/a National Grid and Nantucket
Electric Company d/b/a National Grid) and Oasis Power, LLC, wherein Article 7,
Billing Services, references the purchase of receivables in Section A, paragraph
7, Standard Complete Billing Services.

40.
Third Party Supplier Customer Account Master Service Agreement, dated 2001, by
and between Public Service Electric and Gas Company and Oasis Power, LLC.

41.
Columbia Gas of Pennsylvania, Inc. Accounts Receivable Purchase Agreement, dated
October 15, 2013, by and between Columbia Gas of Pennsylvania, Inc. and Oasis
Power, LLC.



Schedule 1.01(a)



--------------------------------------------------------------------------------






SCHEDULE 1.01(b)
BLOCKED BANK ACCOUNTS
A. Deposit Accounts and Securities Accounts
 
Spark Energy Gas, LLC
 
BBVA Compass Bank Account Nos.:
87113329
29200734
29200815 (Lockbox)
Wells Fargo Account Nos.:
4174907669 (Lockbox)
4945021152
Spark Energy, LLC
 
BBVA Compass Bank Account Nos.:
87113124
12217196
23158868
29200793 (Lockbox)
Spark HoldCo, LLC
 
BBVA Compass Bank Account No.:
6723506466
Spark Energy, Inc.
 
BBVA Compass Bank Account No.:
6723499931
CenStar Energy Corp.
 
BBVA Compass Bank Account No.:
6731075660 (Lockbox)
6730832557
Investors Bank Account Nos.:
4349901820
4349901903
Signature Bank Account Nos.:
1500990941
1501248297
Censtar Operating Company, LLC
 
BBVA Compass Bank Account No.:
6731153645
Oasis Power, LLC
 
BBVA Compass Bank Account Nos.:
2535817084
2516188653
2521127158
Electricity Maine, LLC
 
Androscoggin Bank Account Nos.:
45366815
45366874
BBVA Compass Bank Account Nos.:
6740340709 (Lockbox)
6740341985



Schedule 1.01(b)



--------------------------------------------------------------------------------





Electricity N.H., LLC
 
Androscoggin Bank Account Nos:
45366903
45366938
Provider Power Mass, LLC
 
Androscoggin Bank Account Nos.:


45546090
45400083
Major Energy Services, LLC
 
Citibank Account Nos.:
9951702877
9951702914
BBVA Compass Bank Account Nos.:
6726116847
6726127954
Major Energy Electric Services, LLC
 
Citibank Account Nos.:
4978172615
9957363300
Respond Power, LLC
 
Citibank Account Nos.:


9960066331
9994774635
Perigee Energy, LLC
 
Citibank Account Nos.:
4991058710
4991058729
B. Hedging Accounts
 
Spark Energy Gas, LLC
 
Newedge Account No.:
F GGG15310
Spark Energy, LLC
 
Newedge Account No.:
F 111 15311





Schedule 1.01(b)



--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
Commitments
Coӧperatieve Rabobank U.A., New York Branch


$30,000,000.00


25.0%
Compass Bank


$30,000,000.00


25.0%
Woodforest National Bank


$25,000,000.00


20.8%
Credit Agricole Corporate & Investment Bank


$20,000,000.00


16.7%
Brown Brothers Harriman & Co.


$15,000,000.00


12.5%
 


$120,000,000.00


100%











Schedule 2.01



--------------------------------------------------------------------------------






SCHEDULE 6.11
LIABILITIES
Summary of Operating Leases
Workiva
Software Lease
 
 
Microsoft
Software Lease
June 1, 2015
May 31, 2018
(36 months)
Microsoft
Software Lease
June 1, 2015
May 31, 2018
(36 months)
Relay Network
Software Lease
January 23, 2017
 
Dell
Computer Equipment
May 1, 2015
April 30, 2018
(36 months)
AT&T Circuits
Computer Equipment
July 28, 2015
 
AT&T Voice
Computer Equipment
July 28, 2015
 
New Rouchelle Hotel Associates LLC
Office Rent
March 1, 2016
April 30, 2019 (36 months)
Millennium-Windfall Partners
Office Rent
September 1, 2014
August 31, 2019 (60 months)
Dutch Hill Partners, LLC
Office Rent
October 1, 2015
December 30, 2020
Dutch Hill Partners, LLC
Office Rent
October 1, 2015
December 30, 2020
Dutch Hill Partners, LLC
Office Rent
October 1, 2015
December 30, 2020

Summary of Other Purchase Obligations
RetailCo Services
Operational Support Services
January 1, 2016
December 31, 2017
ESCOware
CRM Software
 
December 31, 2017
EC InfoSystems
Operational Support Services - Energy EDI Processing Service
July 31, 2014
July 31, 2017
(3 year term)
EC InfoSystems
Operational Support Services - Energy EDI Processing Service
May 24, 2013
June 2017
Genscape
Operational Support Services
 
Dec 31, 2028
Sirius
Operational Support Services
 
 
360 Partners LLC
Marketing
January 1, 2017
 











Schedule 6.11



--------------------------------------------------------------------------------






SCHEDULE 6.15
SUBSIDIARIES AND EQUITY INVESTMENTS
1.
Spark Energy, Inc.:

(a)
Spark HoldCo, LLC (6,499,504 Membership Units; Sole Managing Member)

2.
Spark HoldCo, LLC:

(a)
Spark Energy Gas, LLC (100% Membership Interest)

(b)
Spark Energy, LLC (100% Membership Interest)

(c)
CenStar Energy Corp (100% common Equity Interest)

(d)
Censtar Operating Company, LLC (100% Membership Interest)

(e)
Oasis Power Holdings, LLC (100% Membership Interest)

(f)
Oasis Power, LLC (100% Membership Interest)

(g)
Major Energy Services, LLC (100% Membership Interest)

(h)
Major Energy Electric Services, LLC (100% Membership Interest)

(i)
Respond Power, LLC (100% Membership Interest)

(j)
Electricity Maine, LLC (100% Membership Interest)

(k)
Electricity N.H., LLC (100% Membership Interest)

(l)
Provider Power Mass, LLC (100% Membership Interest)

(m)
Perigee Energy, LLC (100% Membership Interest)

3.
Spark Energy Gas, LLC: NONE

4.
Spark Energy, LLC: NONE

5.
CenStar Energy Corp: NONE

6.
Censtar Operating Company, LLC: NONE

7.
Oasis Power Holdings, LLC:

(a)
Oasis Power, LLC (100% Membership interest)

8.
Major Energy Services, LLC: NONE

9.
Major Energy Electric Services, LLC: NONE

10.
Respond Power, LLC: NONE

11.
Electricity Maine, LLC: NONE

12.
Electricity N.H., LLC: NONE



Schedule 6.15



--------------------------------------------------------------------------------





13.
Provider Power Mass, LLC:    NONE

14.
Perigee Energy, LLC: NONE





Schedule 6.15



--------------------------------------------------------------------------------






SCHEDULE 6.18
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND HEDGING ACCOUNTS
A. Deposit Accounts and Securities Accounts
 
Spark Energy Gas, LLC
 
BBVA Compass Bank Account Nos.:
87113329
29200734
29200815 (Lockbox)
Wells Fargo Account Nos.:
4174907669 (Lockbox)
4945021152
Spark Energy, LLC
 
BBVA Compass Bank Account Nos.:
87113124
12217196
23158868
29200793 (Lockbox)
Spark HoldCo, LLC
 
BBVA Compass Bank Account No.:
6723506466
Spark Energy, Inc.
 
BBVA Compass Bank Account No.:
6723499931
CenStar Energy Corp.
 
BBVA Compass Bank Account No.:
6731075660 (Lockbox)
6730832557
Investors Bank Account Nos.:
4349901820
4349901903
Signature Bank Account Nos.:
1500990941
1501248297
Censtar Operating Company, LLC
 
BBVA Compass Bank Account No.:
6731153645
Oasis Power, LLC
 
BBVA Compass Bank Account Nos.:
2535817084
2516188653
2521127158
Electricity Maine, LLC
 
Androscoggin Bank Account Nos.:
45366815
45366874
BBVA Compass Bank Account Nos.:
6740340709 (Lockbox)
6740341985



Schedule 6.18



--------------------------------------------------------------------------------





Electricity N.H., LLC
 
Androscoggin Bank Account Nos:
45366903
45366938
Provider Power Mass, LLC
 
Androscoggin Bank Account Nos.:


45546090
45400083
Major Energy Services, LLC
 
Citibank Account Nos.:
9951702877
9951702914
BBVA Compass Bank Account Nos.:
6726116847
6726127954
Major Energy Electric Services, LLC
 
Citibank Account Nos.:
4978172615
9957363300
Respond Power, LLC
 
Citibank Account Nos.:


9960066331
9994774635
Perigee Energy, LLC
 
Citibank Account Nos.:
4991058710
4991058729
B. Hedging Accounts
 
Spark Energy Gas, LLC
 
Newedge Account No.:
F GGG15310
Spark Energy, LLC
 
Newedge Account No.:
F 111 15311







Schedule 6.18



--------------------------------------------------------------------------------






SCHEDULE 7.10
PERMITTED INDEBTEDNESS AND LIENS
SPARK ENERGY - Outstanding LCs as of May 19, 2017
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY15SOL00790 (NY14SOL00361) (N.SOL.15426)
No
Standby Letter of Credit
SPARK ENERGY GAS, LLC
PUBLIC SERVICE ELECTRIC & GAS COMPANY
140,000.00
140,000.00
USD
3-Jan-13
5-Oct-17
NY15SOL00791 (NY14SOL00363) (N.SOL.15432)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
BAY STATE GAS COMPANY
90,000.00
90,000.00
USD
27-Dec-12
11-Jul-17
NY15SOL00792 (NY14SOL00364) (N.SOL.15451)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
NORTHERN INDIANA PUBLIC SERVICE COMPANY
319,836.00
119,375.00
USD
31-Dec-12
7-Sep-17
NY15SOL00793 (NY14SOL00365) (N.SOL.15473)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
KERN RIVER GAS TRANSMISSION COMPANY
1,800,000.00
2,000,000.00
USD
4-Jan-13
3-Jan-18
NY15SOL00794 (NY14SOL00366) (N.SOL.15483)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
VECTOR PIPELINE LP
90,000.00
90,000.00
USD
10-Jan-13
20-Apr-18
NY15SOL00795 (NY14SOL00367) (N.SOL.15484)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
VECTOR PIPELINE LP
20,000.00
20,000.00
USD
10-Jan-13
20-Apr-18



Schedule 7.10



--------------------------------------------------------------------------------





NY15SOL00796 (NY14SOL00368) (N.SOL.15514)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
NORTHERN ILLINOIS GAS COMPANY D/BA
296,000.00
370,000.00
USD
7-Feb-13
31-Oct-17
NY15SOL00797 (NY14SOL00369) (N.SOL.15526)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
PACIFIC GAS AND ELECTRIC COMPANY
520,000.00
520,000.00
USD
15-Jan-13
4-Oct-17
NY15SOL00798 (NY14SOL00370) (N.SOL.15574)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
SAN DIEGO GAS & ELECTRIC COMPANY
70,000.00
45,000.00
USD
28-Jan-13
28-Jan-18
NY15SOL00799 (NY14SOL00371) (N.SOL.15575)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
SOUTHERN CALIFORNIA GAS COMPANY
250,000.00
500,000.00
USD
28-Jan-13
28-Jan-18
NY15SOL00800 (NY14SOL00372) (N.SOL.15588)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
CITIZENS ENERGY GROUP
100,000.00
100,000.00
USD
30-Jan-13
29-Jan-18
NY15SOL00801 (NY14SOL00380) (N.SOL.15428)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
COLUMBIA GAS OF OHIO INC
38,000.00
38,000.00
USD
27-Dec-12
30-Jul-17
NY15SOL00825 (N.SOL.18714)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
PORTLAND NATURAL GAS TRANSMISSION S
50,000.00
50,000.00
USD
15-Jan-15
30-Apr-18
NY15SOL00828 (N.SOL.18715)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
ANR PIPELINE COMPANY
300,000.00
300,000.00
USD
15-Jan-15
30-Apr-18
NY15SOL00830 (N.SOL.18716)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
NOVA GAS TRANSMISSION LTD
50,000.00
50,000.00
USD
15-Jan-15
30-Apr-18
NY15SOL00832 (N.SOL.18880)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
NORTHERN BORDER PIPELINE COMPANY C/O
200,000.00
200,000.00
USD
2-Mar-15
30-Apr-18



Schedule 7.10



--------------------------------------------------------------------------------





NY15SOL00833 (N.SOL.18881)
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
GAS TRANSMISSION NORTHWEST LLC C/O
160,000.00
125,000.00
USD
2-Mar-15
30-Apr-18
NY16SOL03169
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
THE EAST OHIO GAS COMPANY DBA DOMIN
250,000.00
250,000.00
USD
4-Aug-16
4-Aug-17
NY16SOL03674
Evergreen
Standby Letter of Credit
SPARK ENERGY GAS, LLC
NATURAL GAS EXCHANGE INC
850,000.00
500,000.00
USD
1-Nov-16
1-Nov-17
 
 
 
 
 
 
 
 
 
 
Total USD
5,593,836.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY15SOL01019
Evergreen
Standby Letter of Credit
OASIS POWER LLC
PJM SETTLEMENT INC
1,400,000.00
1,500,000.00
USD
3-Aug-15
3-Aug-18
NY15SOL01051
No
Standby Letter of Credit
OASIS POWER LLC
PUBLIC SERVICE ELECTRIC & GAS COMPANY
50,000.00
75,000.00
USD
10-Aug-15
5-Oct-17
NY15SOL01319
Evergreen
Standby Letter of Credit
OASIS POWER LLC
DUQUESNE LIGHT COMPANY
250,000.00
250,000.00
USD
2-Oct-15
2-Oct-17
NY17SOL04198 (NY15SOL01095) (NY15SOL01095)
No
Standby Letter of Credit
OASIS POWER LLC
ISO NEW ENGLAND INC.
350,000.00
350,000.00
USD
20-Jan-17
18-Aug-17
NY17SOL04542 (NY17SOL04521) (NY15SOL01050)
No
Standby Letter of Credit
OASIS POWER LLC
PUBLIC SERVICE ELECTRIC & GAS COMPANY
50,000.00
80,000.00
USD
10-Aug-15
5-Oct-17
 
 
 
 
 
 
 
 
 
 



Schedule 7.10



--------------------------------------------------------------------------------





Total USD
2,100,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY15SOL00802 (NY14SOL00373) (N.SOL.15406)
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
PJM SETTLEMENT INC
2,150,000.00
2,945,000.00
USD
21-Dec-12
7-Jul-18
NY15SOL00804 (NY14SOL00375) (N.SOL.15416)
No
Standby Letter of Credit
SPARK ENERGY, LLC
ISO NEW ENGLAND INC.
2,200,000.00
800,000.00
USD
26-Dec-12
1-Dec-17
NY15SOL00805 (NY14SOL00376) (N.SOL.15427)
No
Standby Letter of Credit
SPARK ENERGY, LLC
PUBLIC SERVICE ELECTRIC & GAS COMPANY
60,000.00
60,000.00
USD
3-Jan-13
5-Oct-17
NY15SOL00806 (NY14SOL00377) (N.SOL.15506)
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
PUBLIC UTILITY COMMISSION OF TEXAS
500,000.00
500,000.00
USD
29-Jan-13
10-Jan-18
NY16SOL03133
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
CALPINE ENERGY SOLUTIONS LLC
1,700,000.00
15,000,000.00
USD
1-Aug-16
29-Jul-17
NY17SOL04205
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
ELECTRIC RELIABILITY COUNCIL OF TEX
200,000.00
200,000.00
USD
25-Jan-17
25-Jan-18
NY17SOL04466
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
PACIFIC SUMMIT ENERGY LLC
1,050,000.00
6,700,000.00
USD
28-Mar-17
28-Mar-18
NY17SOL04467
No
Standby Letter of Credit
SPARK ENERGY, LLC
PACIFIC SUMMIT ENERGY LLC
1,750,000.00
10,019,564.41
USD
28-Mar-17
28-Mar-18



Schedule 7.10



--------------------------------------------------------------------------------





NY17SOL04543
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
PJM SETTLEMENT INC
3,800,000.00
3,800,000.00
USD
10-Apr-17
3-Apr-18
NY17SOL04544
Evergreen
Standby Letter of Credit
SPARK ENERGY, LLC
PJM SETTLEMENT INC
1,100,000.00
1,100,000.00
USD
10-Apr-17
3-Apr-18
NY17SOL04548
No
Standby Letter of Credit
SPARK ENERGY, LLC
ISO NEW ENGLAND INC.
900,000.00
900,000.00
USD
10-Apr-17
4-Apr-18
 
 
 
 
 
 
 
 
 
 
Total USD
15,410,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY16SOL03182
No
Standby Letter of Credit
PROVIDER POWER MASS LLC
ISO NEW ENGLAND INC.
200,000.00
250,000.00
USD
8-Aug-16
5-Aug-17
 
 
 
 
 
 
 
 
 
 
Total USD
200,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY15SOL01018
Evergreen
Standby Letter of Credit
CENSTAR ENERGY CORP
PJM SETTLEMENT INC
1,100,000.00
250,000.00
USD
3-Aug-15
3-Aug-18
NY15SOL01052
No
Standby Letter of Credit
CENSTAR ENERGY CORP
PUBLIC SERVICE ELECTRIC & GAS COMPANY
140,000.00
165,000.00
USD
10-Aug-15
5-Oct-17



Schedule 7.10



--------------------------------------------------------------------------------





NY15SOL01053
No
Standby Letter of Credit
CENSTAR ENERGY CORP
PUBLIC SERVICE ELECTRIC & GAS COMPANY
350,000.00
25,000.00
USD
10-Aug-15
8-Nov-17
NY15SOL01165
Evergreen
Standby Letter of Credit
CENSTAR ENERGY CORP
DUKE ENERGY (W1364) AC SUB WAMCO
50,000.00
76,000.00
USD
3-Sep-15
3-Sep-17
NY15SOL01191
Evergreen
Standby Letter of Credit
CENSTAR ENERGY CORP
DUKE ENERGY (W1364) AC SUB WAMCO
175,000.00
26,000.00
USD
11-Sep-15
11-Sep-17
NY16SOL03168
Evergreen
Standby Letter of Credit
CENSTAR ENERGY CORP
THE EAST OHIO GAS COMPANY DBA DOMIN
250,000.00
250,000.00
USD
4-Aug-16
4-Aug-17
 
 
 
 
 
 
 
 
 
 
Total USD
2,065,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY16SOL03183
No
Standby Letter of Credit
ELECTRICITY N.H. LLC
ISO NEW ENGLAND INC.
1,400,000.00
1,300,000.00
USD
8-Aug-16
5-Aug-17
 
 
 
 
 
 
 
 
 
 
Total USD
1,400,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New Reference
Auto-renewal
Type
Facility/Borrower
Beneficiary
Current Amount
Original Amount
CCY
Effective Date
Actual Expiry
NY16SOL03181
No
Standby Letter of Credit
ELECTRICITY MAINE LLC
ISO NEW ENGLAND INC.
2,400,000.00
2,150,000.00
USD
5-Aug-16
5-Aug-17



Schedule 7.10



--------------------------------------------------------------------------------





NY16SOL03218
Evergreen
Standby Letter of Credit
ELECTRICITY MAINE LLC
MAINE PUBLIC UTILITIES COMMISSION
1,000,000.00
1,000,000.00
USD
16-Aug-16
16-Aug-17
 
 
 
 
 
 
 
 
 
 
Total USD
3,400,000.00
 
 
 
 



 






Schedule 7.10



--------------------------------------------------------------------------------






SCHEDULE 7.18
LOCATIONS OF INVENTORY
SPARK ENERGY GAS, LLC:
ANR
Osceola, Clare & Montcalm County


Egan
Acadia County (LA)


Baltimore Gas & Electric (BG&E)
Baltimore County


KMTP
Jackson, TX


Carthage
Panola, TX


Moss Bluff
Liberty County (TX)


Columbia Ohio
Richland, Franklin, Montgomery, Hocking, Vinton & Guernse County


NIMO - National Grid
Suffolk, MA


Dominion East Ohio
Wayne, Stark & Summit county


National Fuel
Onondaga & Kings (NY)


Dominion Transmission, Inc.
Storage for Dominion operates as an aggregate with the following breakdown
allocation:
PA (63.405%)
NY (9.7463%)
W. VA (26.8487%)


Natural Gas Pipeline Co. (NGPL)
Douglas (IL), Shelby (IL), Kankake (IL), Iowa (IA) & Louisa (IA) County


Nicor
Troy Grove Storage Field
169 N 36th Road
Mendota, IL 61342
San Diego Gas & Electric (SDG&E)
San Diego County, CA





Schedule 7.18



--------------------------------------------------------------------------------





Nipsco
Cass County


SOCAL
Los Angeles County, CA


Northshore
Lake & Cook County (IL)


Tennessee Gas Pipeline (TGP)
Ellisburg-Northern Storage
Potter’s County, PA


Panhandle Eastern Pipeline (PEPL)
Livingston County


Tetco
Juniata, PA


PG&E
San Joaquin & Costa County, CA


Washington 10
Macomb County (MI)


PGL&C
Cook County (IL)


 

CENSTAR ENERGY CORP:
Dominion East Ohio
Wayne, Stark & Summit county


NYSEG - Dominion Transmission, Inc.
Storage for Dominion operates as an aggregate with the following breakdown
allocation:
PA (63.405%)     
NY  (9.7463%)    
W. VA  (26.8487%)    


NYSEG - Columbia Gas Transmission
Richland, Franklin, Montgomery, Hocking, Vinton & Guernse County


RG&E - Dominion Transmission, Inc.


Storage for Dominion operates as an aggregate with the following breakdown
allocation:


PA (63.405%)     
NY  (9.7463%)    
W. VA  (26.8487%)    







Schedule 7.18



--------------------------------------------------------------------------------





MAJOR ENERGY SERVICES, LLC:
Baltimore Gase & Electric (BGE)
Baltimore County


Dominion Transmission, Inc.
Storage for Dominion operates as an aggregate with the following breakdown
allocation:
PA (63.405%)     
NY  (9.7463%)    
W. VA  (26.8487%)    


Columbia Ohio
Richland, Franklin, Montgomery, Hocking, Vinton & Guernse County
Empire
Steuben County, NY
NIMO-National Grid
Suffolk, MA
National Fuel
Onondaga and Kings county, NY
NYSEG - Dominion Transmission, Inc.
Storage for Dominion operates as an aggregate with the following breakdown
allocation:
PA (63.405%)     
NY  (9.7463%)    
W. VA  (26.8487%)    
RGE - Dominion Transmission, Inc.
Storage for Dominion operates as an aggregate with the following breakdown
allocation:
PA (63.405%)     
NY  (9.7463%)    
W. VA  (26.8487%)    




Columbia of PA


Richland, Franklin, Montgomery, Hocking, Vinton & Guernse County, Ohio
 







Schedule 7.18



--------------------------------------------------------------------------------






ANNEX A


SECURITY SCHEDULE
1.
Security Agreement

2.
Guaranty of Parent

3.
Subordination Agreement

4.
Pledge Agreement of Parent, HoldCo and Oasis Holdings

5.
Blocked Account Agreements

(a)
Three Party Agreement Relating to Bank Accounts among Agent, SEG and Compass
Bank

(b)
Three Party Agreement Relating to Bank Accounts among Agent, Spark and Compass
Bank

(c)
Three Party Agreement Relating to Bank Accounts among Agent, Parent and Compass
Bank

(d)
Three Party Agreement Relating to Bank Accounts among Agent, HoldCo and Compass
Bank

(e)
Three Party Agreement Relating to Bank Accounts among Agent, COC and Compass
Bank

(f)
Three Party Agreement Relating to Bank Accounts among Agent, Censtar and Compass
Bank

(g)
Three Party Agreement Relating to Bank Accounts among Agent, Maine and Compass
Bank

(h)
Three Party Agreement Relating to Bank Accounts among Agent, Oasis and Compass
Bank

(i)
Three Party Agreement Relating to Bank Accounts among Agent, Major and Compass
Bank

(j)
Assignment of Hedging Account and Control Agreement among SEG, Agent and SG
Americas Securities, LLC

(k)
Assignment of Hedging Account and Control Agreement among Spark, Agent and SG
Americas Securities, LLC



Annex A



--------------------------------------------------------------------------------





(l)
Deposit Account Control Agreement (Access Restricted After Notice) among SEG,
Agent and Wells Fargo Bank, National Association covering the Wells Fargo Bank
Blocked Account

(m)
Control Account Agreement (Borrower right to access until Trigger Event) among
Agent, Censtar and Signature Bank

(n)
Control Account Agreement (Borrower right to access until Trigger Event) among
Agent, Censtar and Investors Bank

(o)
Three Party Agreement Relating to Bank Accounts (With Activation) among Agent,
Maine and Androscoggin Bank

(p)
Three Party Agreement Relating to Bank Accounts (With Activation) among Agent,
NH and Androscoggin Bank

(q)
Three Party Agreement Relating to Bank Accounts (With Activation) among Agent,
Provider and Androscoggin Bank

(r)
Deposit Account Control Agreement among Agent, Electric and Citibank

(s)
Deposit Account Control Agreement among Agent, Major and Citibank

(t)
Deposit Account Control Agreement among Agent, Perigee and Citibank

(u)
Deposit Account Control Agreement among Agent, Respond and Citibank













Annex A



--------------------------------------------------------------------------------






Annex B
CREDIT LIMITS
Counterparty
For customers and markets where Co-Borrowers are able to include mark-to-market
component solely with respect to fixed price sales. Variable price sales shall
have a credit limit as authorized below.
Residential*
$5,000
Small and Medium Businesses*
$50,000
Commercial and Industrial customers and customers that are governmental entities
with no credit rating or a credit rating of less than Baa3/BBB- by Moodys/S&P*
$1,000,000
Commercial and Industrial customers and customers that are governmental entities
with a credit rating of Baa3/BBB- or higher by Moodys/S&P or supported by credit
insurance acceptable in form and substance to Agent **
$5,000,000
POR Receivables from counterparties with no credit rating or a credit rating of
less than Baa3/BBB- by Moodys/S&P *
$5,000,000
POR Receivables from counterparties with a credit rating of Baa3/BBB- or higher
by Moodys/S&P or supported by credit insurance acceptable in form and substance
to Agent **
$25,000,000



*Such Accounts shall be classified as Tier II Accounts.
**Such Accounts shall be classified as Tier I Accounts.


Annex B



--------------------------------------------------------------------------------






Annex C
APPROVED ACCOUNT DEBTORS
CUSTOMER/COUNTERPARTY
S&P RATING
EXISTING LIMIT
TIER
Qualify for Tier 1 based on Parent Guaranty from:
1330 Campus Parkway LLC
 
$175,000
2
 
15th Ave Food
 
$75,000
2
 
20 West 47th Associates LLC
 
$125,000
2
 
226 W. 26TH ST., LLC
 
$80,000
2
 
41 State St LLC
 
$125,000
2
 
410 St Nicholas Property LLC
 
$275,000
2
 
55 Broadway Associates LLC
 
$250,000
2
 
568 BROADWAY PROPERTY
 
$500,000
2
 
959 Rt 46 DeCarlo
 
$100,000
2
 
99 Park Avenue Associates L.P.
 
$275,000
2
 
Abnote USA Inc.
 
$100,000
2
 
AEP Energy, Inc.
A-
$1,000,000
1
American Electric Power Company, Inc.
AEP Generating Company
A-
$1,000,000
1
American Electric Power Company, Inc.
AEP Generation Resources Inc.
A-
$1,000,000
1
American Electric Power Company, Inc.
Albany Management Inc.
 
$125,000
2
 
Albea Thomaston Inc.
 
$90,000
2
 
Algonquin Gas Transmission
 
$1,000,000
2
 
All American Poly
 
$225,000
2
 
Allaire Rehab and Nursing
 
$125,000
2
 



Annex C



--------------------------------------------------------------------------------





American Baseball LLC
 
$175,000
2
 
Amsterdam Nursing Home
 
$150,000
2
 
Anadarko Energy Services, Corp.
 
$3,000,000
2
 
ASA College Inc.
 
$95,000
2
 
Athena Arsenal LLC
 
$300,000
2
 
Atlantic Inertial Systems Inc
 
$100,000
2
 
Atmos Energy Marketing, LLC
 
$2,000,000
2
Atmos Energy Holdings, Inc.
Autonation USA Corp.
 
$2,000,000
2
 
Bentley University
 
$750,000
2
 
Beth Medrash Govoha
 
$325,000
2
 
BG Americas & Global LLC
 
$2,000,000
2
 
BG Energy Merchants, LLC (fka BG LNG Services, LLC)
 
$3,000,000
2
 
BMR-Blackfan Circle LLC
 
$275,000
2
 
BMR-Rogers Street,LLC
 
$300,000
2
 
Boro Park Center
 
$125,000
2
 
BP Energy Co.
A-
$10,000,000
1
BP Corporation North America Inc.
Brady Sullivan Properties
 
$500,000
2
 
BRC Rubber & Plastics, Inc.
 
$90,000
2
 
Bridgeport Roman Catholic Diocesan Corporation
 
$70,000
2
 
British American Development
 
$125,000
2
 
Burger King Corp.
B+
$2,000,000
2
 
Calpine Energy Services, LP
B+
$2,500,000
2
Calpine Corporation
Cambridge Square Cooperative, Inc
 
$100,000
2
 



Annex C



--------------------------------------------------------------------------------





Cargill Incorporated
A
$2,000,000
1
 
Cedar Manor MTL HSG
 
$125,000
2
 
CenterPoint Energy Services, Inc.
 
$2,000,000
2
 
Chesapeake Energy Marketing, Inc.
 
$1,500,000
2
 
Chetrit 1412 LLC
 
$175,000
2
 
Chevron Texaco Natural Gas, a division of Chevron (USA) Inc.
 
$2,000,000
2
 
Chromalloy Castings Tampa Corp
 
$85,000
2
 
CIMA Energy, Ltd.
 
$1,000,000
2
 
City of Haverhill
 
$1,000,000
2
 
City of San Antonio, TX
 
$1,000,000
2
 
Clearwater Enterprises, L.L.C.
 
$200,000
2
 
Cohasset Public School
 
$75,000
2
 
Cole Haan LLC
 
$75,000
2
 
College of Saint Rose Incorporated
 
$500,000
2
 
Colonial Energy, Inc.
 
$2,000,000
2
 
Colonial Energy, Inc.
 
$750,000
2
 
Columbia Gas of Ohio
 
$4,000,000
2
 
Columbia Gas Transmission
 
$1,000,000
2
 
Concord Energy LLC
 
$1,000,000
2
 
ConocoPhillips
A-
$2,000,000
1
 
Conopco Inc. dba Unilever North America
 
$5,000,000
2
 
Consolidated Edison Solutions
 
$2,000,000
2
 
CP Energy Marketing (U.S.) Inc.
BBB-
$1,000,000
1
Capital Power, L.P.
Crothall Laundry Services, Inc.
 
$250,000
2
 



Annex C



--------------------------------------------------------------------------------





Dart Container
 
$70,000
2
 
DAY KIMBALL HOSPITAL
 
$165,000
2
 
DCP Midstream Marketing, LP (fka Duke Energy Field Services Marketing, LP)
 
$1,500,000
2
 
Devon Energy Production Company, LP
 
$3,000,000
2
 
Dillard's, Inc.
BBB-
$2,000,000
1
 
Direct Energy Business Marketing, LLC (fka Hess Corp.)
BBB+
$5,000,000
1
Centrica plc
Dominion Transmission
 
$1,000,000
2
 
Don't Look Back Lessee, LLC
 
$70,000
2
 
Dracut Public School
 
$65,000
2
 
DU First Realty
 
$125,000
2
 
D-U Second Realty Co.
 
$150,000
2
 
Dwellco II, L.P.
 
$215,000
2
 
Dynegy Inc.
B+
$2,000,000
2
 
E M Heath Inc
 
$175,000
2
 
East Ohio Gas Company dba Dominion East Ohio
 
$750,000
2
 
Eastern Nazerene College
 
$275,000
2
 
 
 
 
 
 
EDF Trading North America, LLC
 
$5,000,000
1
EDF Trading Limited
Egan Hub Storage, LLC
 
$1,000,000
2
 
Embassy Health Care
 
$250,000
2
 
Emera Energy Services, Inc.
BBB+
$5,000,000
1
Emera Inc.
Emerson College
 
$300,000
2
 
Enable Energy Resources, LLC (fka Enogex)
BB+
$1,000,000
2
Enable Midstream Partners, LP



Annex C



--------------------------------------------------------------------------------





Enbridge Marketing (US) LP
 
$2,000,000
2
 
EnCana Marketing (USA) LP
 
$2,000,000
2
 
Energy Authority, Inc. (The)
 
$3,000,000
2
 
Enserco Energy, Inc.
 
$2,000,000
2
 
Enterprise Products Operating LLC
BBB+
$3,000,000
1
 
Equinox Holdings, Inc.
B
$150,000
2
 
ERCOT
Aa3
$5,000,000
1
 
ERG-JFK Hotel LLC
 
$125,000
2
 
Park City Estates
 
$100,000
2
 
ETC Marketing Ltd.
 
$2,500,000
2
 
Exelon Generation Company LLC (fka Constellation Energy Commodities Group, fka
Constellation Energy Services, fka Integrys Energy Services, Inc. and previously
known as WPS Energy Services, Inc.)
BBB
$2,000,000
1
 
FHRC Management Corporation
 
$400,000
2
 
Finkelstein Timberger
 
$225,000
2
 
Fitchburg Gas and Electric Light Company
BBB+
$3,000,000
1
 
Florida Public Utilities
 
$100,000
2
 
Franklin Construction Llc
 
$70,000
2
 
FuelCell Energy Inc.
 
$100,000
2
 
Gazprom Marketing & Trading USA, Inc.
 
$5,000,000
2
 
General Services Administration
US Gov
$10,000,000
1
 
GF-3100 Ocean Ave LLC
 
$60,000
2
 
Gildan Garments, Inc.
 
$500,000
2
 



Annex C



--------------------------------------------------------------------------------





Greater New Haven Waste Pollut
 
$70,000
2
 
Green Chimneys Childrens Services Inc.
 
$90,000
2
 
Hadley Inc.
 
$200,000
2
 
Hampden-Wilbraham Regional School
 
$300,000
2
 
Hannaford Bros Co, LLC
 
$7,500,000
2
Ultimate parent: Koninlijke Ahold Delhaize (no credit support provided)
High Point Treatment Center, Inc.
 
$100,000
2
 
Hitchiner MFG
 
$225,000
2
 
Home Properties, Inc dba Winds
 
$165,000
2
 
Oakwood Homes
 
$85,000
2
 
Hopewell Cogeneration LP
 
$2,000,000
2
 
Hospital for Special Care
 
$225,000
2
 
Hotel Chandler
 
$75,000
2
 
Houston Pipeline Co.
 
$3,000,000
2
 
Hudson 38 Holdings LLC
 
$85,000
2
 
Interstate Gas Supply, Inc.
 
$3,000,000
2
 
Iroquois Hotel Corp
 
$65,000
2
 
J.Aron & Co.
 
$3,000,000
2
 
Jeffrey Friedman
 
$375,000
2
 
Kateri Residence
 
$225,000
2
 
Kinder Morgan Tejas Pipeline,LLC
 
$4,000,000
2
 
Kinder Morgan Texas Pipeline, LLC
 
$4,000,000
2
 
Koch Energy Services, LLC
 
$5,000,000
2
 



Annex C



--------------------------------------------------------------------------------





Lesley University
 
$225,000
2
 
Liberty Mutual Insurance
 
$500,000
2
 
Lincoln Park Nursing
 
$125,000
2
 
Livingston Hills Nursing & Rehabilitation Ctr LLC
 
$115,000
2
 
Long Island Lighting Company dba Pwr Supply LI
 
$5,000,000
2
 
Macquarie Energy, LLC (fka Macquarie Cook Energy, LLC and Cook Inlet Energy
Services)
A
$5,000,000
1
Macquarie Bank Limited
Maine Mall Motors
 
$175,000
2
 
Marathon Petroleum Corp
BBB
$10,000,000
1
 
Marc Glassman
 
$150,000
2
 
Marmon Utility LLC
 
$150,000
2
 
Mave Hotel Investors LLC
 
$115,000
2
 
Meadows Landmark, LLC
 
$90,000
2
 
Mercuria Energy Gas Trading LLC
 
$1,000,000
2
Mercuria Energy Group Limited
Merrill Lynch Commodities, Inc.
BBB+
$3,000,000
1
Bank of America Corporation
Metro East LLC
 
$125,000
2
 
Mieco, Inc.
 
$1,500,000
2
 
Monroe College
 
$100,000
2
 
Morgan Group
 
$70,000
2
 
Morgan Stanley Capital Group, Inc.
 
$3,000,000
2
 
Morristown Green
 
$115,000
2
 
Moss Bluff Hub, LLC
 
$1,000,000
2
 
Murphy Gas Gathering
 
$3,000,000
2
 



Annex C



--------------------------------------------------------------------------------





National Fuel Gas Supply Corp.
 
$250,000
2
 
National Nonwovens Inc
 
$225,000
2
 
Navesink Country Klopacs
 
$175,000
2
 
NB Development Group, LLC
 
$100,000
2
 
Nesbit Hotel LLC
 
$75,000
2
 
New York State Power Authority
 
$7,000,000
1
 
NextEra Energy Power Marketing, Inc. (fka FPL Energy Power Marketing, Inc.)
A-
$4,000,000
1
NextEra Energy Capital Holdings Inc.
Nicor Gas Company
 
$5,000,000
2
 
Niska Gas Storage LLC
 
$2,000,000
2
 
NJR Energy Services Company
 
$1,000,000
2
New Jersey Resources Corporation
Northern Indiana Public Service Company
BBB+
$3,000,000
1
 
Norwegian Christian Home & Health Center
 
$115,000
2
 
NPS Property Corp
 
$65,000
2
 
Nyacol Nano Technologies, Inc.
 
$250,000
2
 
Occidental Energy Marketing, Inc.
 
$1,000,000
2
 
Occupational Training Center
 
$60,000
2
 
Oceanfirst Brennan
 
$150,000
2
 
OmniSource Corporation
 
$90,000
2
 
Ozanam Hall of Queens Nursing
 
$225,000
2
 
Pacific Gas & Electric Company
BBB+
$5,000,000
1
 
Pacific Summit Energy, LLC
A-
$2,000,000
1
Sumitomo Corporation of Americas
Pay-O-Matic Corp
 
$300,000
2
 



Annex C



--------------------------------------------------------------------------------





People's United Bank
A2
$300,000
1
 
Perkinelmer Health Sciences, Inc.
 
$100,000
2
 
Philadelphia Gas Works
 
$3,000,000
2
 
Plainfield Board of Education
 
$95,000
2
 
Plains Marketing, LP
 
$5,000,000
2
 
Plymouth Public Schools
 
$150,000
2
 
Pontchartrain Natural Gas System
 
$2,000,000
2
 
Prestress Services Industries, LLC
 
$115,000
2
 
PSEG Power New York, Inc.
 
$2,000,000
2
 
QG Printing ll, LLC (FKA) Quad
BB-
$70,000
2
 
Range Resources Corp.
BB+
$3,000,000
2
 
Rental Masters
 
$150,000
2
 
Repsol Energy North America Corporation
BBB-
$3,000,000
1
Repsol S.A. (fka Repsol YPF S.A)
Richmond Center for Rehab & Healthcare
 
$150,000
2
 
The Hebrew Home for the Aged at Riverdale
 
$100,000
2
 
Rosco Industries
 
$65,000
2
 
RSVP 38 St Venture LP
 
$115,000
2
 
Runnells Operating LLC
 
$125,000
2
 
Ruppert Housing Co Inc
 
$275,000
2
 
Scituate Town School District
 
$100,000
2
 
Sequent Energy Management, L.P. and Sequent Energy Canada Corp.
A-
$3,000,000
1
Southern Company Gas (fka AGL Resources)
Shell Energy North America (Canada) Inc.
 
$2,000,000
1
 



Annex C



--------------------------------------------------------------------------------





Shell Energy North America (US) LP
A-
$3,000,000
1
 
Shinda Management Corp
 
$70,000
2
 
SM Energy Company (fka St. Mary Land & Exploration Co.)
BB-
$2,000,000
2
 
Somaltow Housing Company Inc
 
$125,000
2
 
Southern Connecticut Gas
A-
$3,000,000
1
 
SouthWest Gas Corp.
BBB+
$6,500,000
1
 
Southwestern Energy Company
BB-
$2,000,000
2
 
Sovereign Realty Leconte
 
$175,000
2
 
Sparetime Recreation
 
$175,000
2
 
Sprague Operating Resources LLC (fka Sprague Energy Corp.)
 
$3,700,000
2
 
Star Snacks
 
$70,000
2
 
State of Maine
Govt
$500,000
2
 
Statoil Natural Gas LLC
 
$2,000,000
2
 
Steve Madden Retail Inc.
 
$95,000
2
 
Strem Chemicals Incorporated
 
$110,000
2
 
Sunrise Senior Living Inc.
 
$65,000
2
 
SVT LLC
 
$275,000
2
 
T & E STORES INC
 
$65,000
2
 
Tauber Oil Company
 
$2,000,000
2
 
TC Ravenswood, LLC
A-
$10,000,000
1
TransCanada Corporation
Tenaska Marketing Canada
 
$1,000,000
2
Tenaska Energy, Inc. & Tenaska Energy Holdings, LLC
Tenaska Marketing Ventures
 
$2,000,000
2
 



Annex C



--------------------------------------------------------------------------------





Texla Energy Management, Inc.
 
$1,000,000
2
 
Texon, LP
 
$5,000,000
2
 
Thayer Academy
 
$65,000
2
 
The Bethany Health Care Center
 
$200,000
2
 
The Community of the Sisters of Saint Anne
 
$75,000
2
 
The Danze Leser Group
 
$115,000
2
 
The Haartz Corporation
 
$750,000
2
 
THE HEBREW HOME FOR THE AGED AT RIVERDALE
 
$150,000
2
 
The John D Thompson Hospice In
 
$90,000
2
 
The Regents of the University of Colorado
 
$500,000
2
 
Third Colony Kilcoin
 
$115,000
2
 
Total Gas & Power North America, Inc.
 
$2,000,000
2
 
Town of Andover
 
$425,000
2
 
Town of Franklin
 
$130,000
2
 
Town of Medfield, MA
 
$100,000
2
 
Town Of Plymouth
 
$130,000
2
 
Town of Wellesley
 
$200,000
2
 
Town of West Springfield
 
$250,000
2
 
Trump Village Sec 3 Inc
 
$175,000
2
 
Trump Village Sec 4 Inc
 
$200,000
2
 
Turbocam, Inc.
 
$115,000
2
 
Twin Eagle Resource Management, LLC
 
$2,000,000
2
 
UGI Energy Services Inc.
 
$4,000,000
2
 



Annex C



--------------------------------------------------------------------------------





Under Armour, Inc.
BB+
$350,000
2
 
United Energy Trading, LLC
 
$2,000,000
2
United Energy Corporation
United Presbyterian Club of Flushing
 
$125,000
2
 
Vitol Inc.
 
$5,000,000
2
Vitol Holdings B.V.
Washington 10 Storage Facility
 
$250,000
2
 
Waters Technologies Corporation
 
$250,000
2
 
West Haven Housing Authority
 
$225,000
2
 
WGL Midstream, Inc.
 
$1,000,000
2
 
Wheaton College
 
$75,000
2
 
Wild Goose Storage, LLC
 
$2,000,000
2
 
Wiliams Power Company, Inc.
 
$3,000,000
2
 
Wintonbury Owners LLC
 
$115,000
2
 
Woods Hole Oceanographic Institution
 
$250,000
2
 
 
 
$334,480,000
 
 













Annex C



--------------------------------------------------------------------------------






ANNEX D-1
PROVIDER ACQUISITION DOCUMENTS
1.
Provider MIPA.

2.
Amendment No. 1 to Membership Interest Purchase Agreement dated July 26, 2016,
among HoldCo, Parent, Provider Power, LLC (“Provider”), Kevin B. Dean, and
Emilie L. Clavet.

3.
Assignment of Provider Interests and Assets Agreement dated August 1, 2016,
among HoldCo, Provider, Emilie L. Clavet, and Kevin B. Dean.

4.
Escrow Agreement dated July 29, 2016, among HoldCo, Provider, and Compass Bank.

5.
Non-Competition, Non-Solicitation and Confidentiality Agreement dated August 1,
2016, between HoldCo and Kevin B. Dean.

6.
Non-Competition, Non-Solicitation and Confidentiality Agreement dated August 1,
2016 between HoldCo and Emile L. Clavet.

7.
Lease Agreement dated August 1, 2016, among Emerald Holdings, LLC and the
Provider Companies.

8.
Joint Defense Agreement dated July 19, 2016, by and between Provider Power, LLC,
Kevin B. Dean, Emile L. Clavet and Spark HoldCo, LLC.

9.
Management Service Agreement dated August 1, 2016 between Spark Energy, LLC and
Funding Resources, Inc. d/b/a Provider Financial, LLC (Shared Services MSA).



Annex D-1



--------------------------------------------------------------------------------






ANNEX D-2
MAJOR ACQUISITION DOCUMENTS
1.
Major MIPA.

2.
Earnout Agreement dated March 18, 2016 but made effective April 1, 2018, among
National Gas & Electric, LLC, the Major Companies, certain managers of the Major
Companies, and Saul Horowitz.

3.
Executive Earnout Agreement dated April 1, 2016, among National Gas & Electric,
LLC, the Major Companies, certain managers of the Major Companies, and Sam
Horowitz.

4.
Earnout Agreement Guaranty dated on or prior to the Major Closing Date, among
the Major Companies and Saul Horowitz.

5.
Omnibus Assignment and Assumption Agreement dated on or prior to the Major
Closing Date, among National Gas & Electric, LLC, HoldCo, and Saul Horowitz.

6.
Escrow Assignment and Assumption Agreement dated on or prior to the Major
Closing Date, among Compass Bank, National Gas & Electric, LLC, and Saul
Horowitz.

7.
Escrow Disbursement Agreement dated on or prior to the Major Closing Date, among
Compass Bank, National Gas & Electric, LLC, and Saul Horowitz.







Annex D-2



--------------------------------------------------------------------------------






ANNEX D-3
VERDE ACQUISITION DOCUMENTS
1.
Verde MIPA.

2.
Draft of Verde Note (exhibit to Verde MIPA).

3.
Draft of Escrow Agreement (exhibit to Verde MIPA).

4.
Draft of Trademark Assignment (exhibit to Verde MIPA).





Annex D-3



--------------------------------------------------------------------------------






EXHIBIT A-1


NOTICE OF BORROWING
([Working Capital Loan][Bridge Loan])
[Date]
Coöperatieve Rabobank U.A., New York Branch, as Administrative Agent
c/o Rabo Support Services, Inc.
245 Park Avenue, 37th Floor
New York, NY 10167
Attn:    Agency Services
Telecopy: (914) 304-9327
Email: fm.am.syndicatedloans@rabobank.com, with a copy to:
sui.price@rabobank.com and anil.singh@rabobank.com
Re:
Credit Agreement, dated as of May 19, 2017 (as amended or supplemented from time
to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., New York Branch, as
administrative agent, and the other financial institutions which may become a
party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
HoldCo hereby gives notice pursuant to the provisions of Section 2.04 of the
Credit Agreement that it requests a [Working Capital][Bridge] Loan, and in
connection therewith sets forth below the terms on which such Borrowing is
requested to be made:




Exhibit A-1



--------------------------------------------------------------------------------





(A)
Applicable Co-Borrower:
____________________
 
 
 
(B)
Loan
(Check One)
 
    Bridge Loan
    Working Capital Loan
 
 
 
 
(C)
Date of Borrowing
(which is a Business Day)
         
 
 
 
(D)
Aggregate principal amount of
Borrowing 1
         
 
 
 
(E)
Type of Borrowing 2
(Check One)
 
    Eurodollar Rate Loan
 
 
    Daily Eurodollar Rate Loan
 
 
    Base Rate Loan
 
 
 
 
(F)
Interest Period and the
last day thereof 3
_____ [week(s)][month(s)]; ending on _________, 20___
 
 
 
(G)
Wiring Instructions for Loans:
         
         
         


(H)
Use of Borrowing:
______________________



HoldCo represents and warrants, as of the date hereof and as of the date any
Working Capital Loan is made or renewed, that: (i) no Default or Event of
Default has occurred and is continuing on the date hereof or after giving effect
to the Borrowing requested hereunder; (ii) the Loan Parties’ representations and
warranties under the Agreement or the other Loan Documents are true and correct
in all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which
representation and warranty shall be true and correct in all respects) on and as
of the date of the Borrowering as if made on and as of such date (except to the
extent such representations and warranties relate solely to an earlier date);
(iii) since the Closing Date, there has been no Material Adverse Effect; and
(iv) all conditions in Section 2.01[(a)] 4 [(b)] 5 [, Section 5.03, and Section
7.12(k)] 6 have been met.
SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title:    




Exhibit A-1



--------------------------------------------------------------------------------





1     Each requested Eurodollar Rate Loan and Daily Eurodollar Rate Loan must,
(a) in the case of Working Capital Loans, be in a principal amount of at least
$2,000,000 and any multiple of $1,000,000 in excess thereof and (b) in the case
of Bridge Loans, be in a principal amount of at least $1,000,000 and any
multiple of $100,000 in excess thereof.
2     If no Type of Borrowing is specified, then the requested Borrowing shall
be a Base Rate Loan.
3     If no Interest Period is specified with respect to any requested
Eurodollar Rate Loan (other than Daily Eurodollar Rate Loans), an Interest
Period of one month’s duration shall be deemed to have been selected. If no
Interest Period is specified with respect to any requested Daily Eurodollar Rate
Loan, an Interest Period of one week’s duration shall be deemed to have been
selected.
4     Insert for Borrowings of Working Capital Loans.
5    Insert for Borrowings of Bridge Loans.
6    Insert for Borrowings to be used for the purpose of funding the Adjusted
Purchase Price of any Permitted Acquisition.






Exhibit A-1



--------------------------------------------------------------------------------






EXHIBIT A-1 (continued)
NOTICE OF BORROWING
(Letters of Credit)
[Date]
[Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent and an
Issuing Bank
c/o Rabo Support Services, Inc.
245 Park Avenue, 37th Floor
New York, NY 10167
Attention: Letter of Credit Department
Facsimilie: (914) 304-9330
Email: sandra.l.rodriguez@rabobank.com with a copy to: RaboNYSBL@rabobank.com] 7


[Address of Issuing Bank] 8
Re:
Credit Agreement, dated as of May 19, 2017 (as amended or supplemented from time
to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., as administrative
agent, New York Branch, and the other financial institutions which may become a
party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
HoldCo hereby gives notice of its intention to request the [Issuance, amendment,
or renewal] of Letters of Credit as is further described on the Letter of Credit
Application(s) attached hereto.
The requested [Issuance/amendment/renewal] relates to the following L/C Cap:


Exhibit A-1



--------------------------------------------------------------------------------





(a) Documentary and Standby Letters of Credit issued for the purpose of
financing the purchase of Product and Performance Standby Letters of Credit, in
each case with terms of up to 90 days:
 
 
(b) Documentary and Standby Letters of Credit issued for the purpose of
financing the purchase of Product and Performance Standby Letters of Credit, in
each case with terms of greater than 90 days and up to 365 days:
 
 

HoldCo represents and warrants, as of the date hereof and as of the date any
Letter of Credit is Issued, amended or renewed, that (i) no Default or Event of
Default has occurred and is continuing on the date hereof or after giving effect
to the Issuance, amendment or renewal of such Letter of Credit requested
hereunder; (ii) the Loan Parties’ representations and warranties under the
Agreement or the other Loan Documents are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects) on and as of the date of the
Issuance, amendment, or renewal of the Letter of Credit as if made on and as of
such date (except to the extent such representations and warranties relate
solely to an earlier date); (iii) since the Closing Date, there has been no
Material Adverse Effect; and (iv)  that after giving effect to the Letters of
Credit requested above, none of the following limits, as applicable, will be
exceeded: (a) the Borrowing Base Advance Cap; (b) any L/C Cap; (c) the Bridge
Advance Cap, (d) the Working Capital Advance Cap.


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:     
Name:     
Title:     








7     Insert for Notice of Borrowing to be delivered to Coӧperatieve Rabobank
U.A., New York Branch as Issuing Bank.
8     Insert for Notice of Borrowing to be delivered to an Issuing Bank other
than Coӧperatieve Rabobank U.A., New York Branch.




Exhibit A-1



--------------------------------------------------------------------------------






Letter of Credit Application(s)


Attached.








Exhibit A-1



--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF
NOTICE OF CONVERSION/CONTINUATION
[Date]
Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent
c/o Rabo Support Services, Inc.
245 Park Avenue, 37th Floor
New York, NY 10167
Attn:    Agency Services
Telecopy: (914) 304-9327
Email: fm.am.syndicatedloans@rabobank.com, with a copy to:
sui.price@rabobank.com and anil.singh@rabobank.com


Re:
Credit Agreement, dated as of May 19, 2017 (as amended or supplemented from time
to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., New York Branch, as
administrative agent, and the other financial institutions which may become a
party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
HoldCo hereby gives you irrevocable notice pursuant to Section 2.05 of the
Agreement that they hereby request a [conversion] [continuation] of [outstanding
Borrowings] [an outstanding Borrowing] into a new Borrowing (the “Proposed
Borrowing”) on the terms set forth below:
Outstanding Borrowing #1

Date of Borrowing:
Aggregate Amount for Conversion 9:
Type of Advance:
Interest Period:


Exhibit A-2



--------------------------------------------------------------------------------





Proposed Borrowing

Date of Conversion or Continuation 10:
Aggregate Amount:
Type of Advance:
Interest Period 11:
Wiring Instructions:
HoldCo hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed Borrowing:
(a)    before and after giving effect to the proposed Borrowing and the
application of the proceeds therefrom, the representations and warranties
contained in the Agreement or the other Loan Documents are correct in all
material respects (except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects) on and as of the date of the
continuation or conversion of such Borrowing as if made on and as of such date
(except to the extent such representations and warranties relate solely to an
earlier date);
(b)    no Default or Event of Default has occurred and is continuing, nor would
result from the proposed Borrowing;
(c)    the Borrowing Base Advance Cap, the Working Capital Advance Cap, and the
Bridge Advance Cap will not be exceeded after giving effect to the proposed
Borrowing; and
(d)    since the Closing Date, there has been no Material Adverse Effect.
Very truly yours,
SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer






9     The principal amount for conversion or continuation with respect to each
Borrowing comprised of Eurodollar Rate Loans or Daily Eurodollar Rate Loans must
be at least $2,000,000.


10     The date of the proposed conversion must be a Business Date. Borrower
must give three(s) Business Days’ advance notice for conversions into or
continuations of Borrowings comprised of


Exhibit A-2



--------------------------------------------------------------------------------





Eurodollar Rate Loans, and the same Business Day advance notice for conversions
into or continuations of Borrowings comprised of Base Rate Loans or Daily
Eurodollar Rate Loans.
11     If no Interest Period is specified with respect to any requested
Eurodollar Rate Loan (other than Daily Eurodollar Rate Loans), an Interest
Period of one month’s duration shall be deemed to have been selected. If no
Interest Period is specified with respect to any requested Daily Eurodollar Rate
Loan, an Interest Period of one week’s duration shall be deemed to have been
selected.






Exhibit A-2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTES
$_________________    _________ ___, 20__
FOR VALUE RECEIVED, SPARK HOLDCO, LLC (“HoldCo”), a Delaware limited liability
company, SPARK ENERGY, LLC (“Spark”), a Texas limited liability company, SPARK
ENERGY GAS, LLC (“SEG”), a Texas limited liability company, CENSTAR ENERGY CORP,
a New York corporation (“CenStar”), and CENSTAR OPERATING COMPANY, LLC, a Texas
limited liability company (“Censtar Opco”), OASIS POWER, LLC, a Texas limited
liability company (“Oasis”), OASIS POWER HOLDINGS, LLC, a Texas limited
liability company (“Oasis Holdings”), ELECTRICITY MAINE, LLC, a Maine limited
liability company (“Maine”), ELECTRICITY N.H., LLC, a Maine limited liability
company (“NH”), PROVIDER POWER MASS, LLC, a Maine limited liability company
(“Mass”), MAJOR ENERGY SERVICES LLC, a New York limited liability company
(“Major”), MAJOR ENERGY ELECTRIC SERVICES LLC, a New York limited liability
company (“Electric”), RESPOND POWER LLC, a New York limited liability company
(“Respond”) and PERIGEE ENERGY, LLC, a Texas limited liability company
(“Perigee”) (jointly, severally and together, the “Co-Borrowers,” and each
individually, a “Co-Borrower”), jointly and severally promise to pay to
_________________________, a _____________________ (“Bank”), at the office of
Agent (as defined in the Credit Agreement defined below) or at such other place
as Bank from time to time may designate, the principal sum of
_________________________________ and no/100 Dollars ($___________) (the
“Maximum Loan Amount”), or so much of that sum as may be advanced under this
promissory note (“Note”), plus interest as specified in this Note. This Note
evidences a loan (“Loan”) from Bank to the Co-Borrowers.
This Note is issued pursuant to that certain Credit Agreement, dated effective
as of May 19, 2017, among Spark Energy, Inc., the Co-Borrowers and Bank, et al.
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Each capitalized term used but not otherwise
defined in this Note shall have the meaning ascribed to such term in the Credit
Agreement. Some or all of the Loan Documents, including the Credit Agreement,
contain provisions for the acceleration of the maturity of this Note.
This Note shall bear interest as is provided for in the Credit Agreement.
Principal and accrued interest hereunder shall be due and payable as is provided
for in the Credit Agreement.
The Co-Borrowers may prepay the principal under this Note only in accordance
with the Credit Agreement.
If any Event of Default occurs, Bank shall have all remedies provided for under
the terms of the Credit Agreement.


Exhibit B



--------------------------------------------------------------------------------





All amounts payable under this Note are payable in lawful money of the United
States during normal business hours of Agent at the office of Agent indicated in
paragraph one above or at such other place as Agent from time to time may
designate. Checks constitute payment only when collected.
Whenever the Co-Borrowers are obligated to pay or reimburse Bank for any
attorneys’ fees, those fees shall include the reasonably allocated costs for
services of in-house counsel.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
(WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.
The Co-Borrowers agree that the holder of this Note may accept additional or
substitute security for this Note, or release any security or any party liable
for this Note, and without affecting the liability of any Co-Borrower.
If Bank delays in exercising or fails to exercise any of its rights under this
Note, that delay or failure shall not constitute a waiver of any of Bank’s
rights, or of any breach, default or failure of condition of or under this Note.
No waiver by Bank of any of its rights, or of any such breach, default or
failure of condition shall be effective, unless the waiver is expressly stated
in a writing signed by Bank. All of Bank’s remedies in connection with this Note
or under applicable law shall be cumulative, and Bank’s exercise of any one or
more of those remedies shall not constitute an election of remedies.
Regardless of any provision contained in this Note or in any of the other Loan
Documents, Bank shall never be deemed to have contracted for or be entitled to
receive, collect or apply as interest on the Loan, pursuant to this Note or any
other Loan Document, or otherwise, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event that Bank
ever receives, collects or applies as interest any such excess, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal balance of the Loan, and, if the principal balance of the Loan
is paid in full, any remaining excess shall forthwith be paid to the
Co-Borrowers. In determining whether or not the interest paid or payable under
any specific contingency exceeds the highest lawful rate, the Co-Borrowers and
Bank shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment as an expense, fee, or premium,
rather than as interest, (b) exclude voluntary prepayments and the effect
thereof, and (c) spread the total amount of interest throughout the entire
contemplated term of the Loan so that the interest rate is uniform throughout
such term; provided, that if the Loan is paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual term thereof exceeds the maximum lawful rate, Bank shall refund to the
Co-Borrowers the amount of such excess, or credit the amount of such excess
against the aggregate unpaid principal balance of the Loan at the time in
question.


Exhibit B



--------------------------------------------------------------------------------





This Note inures to and binds the successors and assigns of the Co-Borrowers and
Bank; provided, however, that the Co-Borrowers may not assign this Note or
assign or delegate any of their rights or obligations except as permitted under
the Credit Agreement.
As used in this Note, the terms “Bank,” “holder” and “holder of this Note” are
interchangeable. As used in this Note, the word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, but not limited
to.”
THIS WRITTEN AGREEMENT AND THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


Exhibit B



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Note to be executed and
delivered as of the date above first written.


CO-BORROWERS:


SPARK HOLDCO, LLC,
SPARK ENERGY, LLC
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC,




Each By:    
Name: Gil Melman
Title: Vice President and General Counsel










Exhibit B



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NET POSITION REPORT
[Date]

Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent
Rabobank Loan Syndications
245 Park Avenue
New York, NY 10167
Attention: Loan Syndications
Facsimilie: (212) 808-2578
Email: syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com
Re:
Net Positions

In my capacity as Responsible Officer, authorized to act on behalf of each of
Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC (“SEG”), CenStar Energy Corp
(“CenStar”), Censtar Operating Company, LLC (“Censtar Opco”), Oasis Power, LLC
(“Oasis”), Oasis Power Holdings, LLC (“Oasis Holdings”), Electricity Maine, LLC
(“Maine”), Electricity N.H., LLC (“NH”), Provider Power Mass, LLC (“Mass”) Major
Energy Services LLC (“Major”), Major Energy Electric Services LLC (“Electric”),
Respond Power LLC (“Respond”), and Perigee Energy, LLC (“Perigee”),
I hereby certify to you that as of the date written above,
 
 
 
Electricity Megawatt
 
Hours
Long Position
_______________
Short Position
(______________)
Net Position
_______________



 
 
 
Natural gas
 
MMBtus
Long Position
_______________
Short Position
(______________)
Net Position
_______________



To the best of my knowledge, (a) the aggregate Net Position for the Co-Borrowers
and their Subsidiaries has at no time exceeded the applicable limitation set
forth in Section 7.17 of that certain Credit Agreement, dated as of May 19, 2017
(as amended or supplemented from time to time, the


Exhibit C



--------------------------------------------------------------------------------





“Credit Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark HoldCo,
LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC (“SEG”),
CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC (“Censtar
Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., New York Branch, as
administrative agent, and the other financial institutions which may become a
party thereto and (b) the Net Position for each Product has at no time exceeded
the applicable limitations set forth in the Risk Management and Credit Policy.
Terms not defined herein have the meanings assigned to them in the Credit
Agreement.
Very truly yours,


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer






Exhibit C



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF
COLLATERAL POSITION REPORT
Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent
Rabobank Loan Syndications
245 Park Avenue
New York, NY 10167
Attention: Loan Syndications
Facsimilie: (212) 808-2578
Email: syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com
Re:
Credit Agreement, dated as of May 19, 2017 (as amended or supplemented from time
to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., New York Branch, as
administrative agent, and the other financial institutions which may become a
party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
The undersigned Responsible Officer (as that term is defined in the Agreement),
who is authorized to act on behalf of HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, Mass, Major, Electric, Respond and Perigee
delivers the attached report to the Banks and certifies to the Banks that it is
in compliance with the Agreement. Further, the undersigned hereby certifies that
the undersigned has no knowledge of any Defaults or Events of Default under the
Agreement which exist as of the date of this letter.
The undersigned also certifies that the amounts set forth on the attached report
constitute all Collateral which has been or is being used in determining
availability for a Letter of Credit or advance as of the preceding date. This
certificate and attached report are submitted pursuant to Subsection 7.02(b) of
the Agreement.
Very truly yours,


SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer


Exhibit D



--------------------------------------------------------------------------------





COLLATERAL POSITION REPORT
COLLATERAL POSITION REPORT AS OF: _______________
To:
Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent
Rabobank Loan Syndications
245 Park Avenue
New York, NY 10167

Attention: Loan Syndications
Facsimilie: (212) 808-2578
Email: syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com


I hereby certify that as of the date written above, the amounts indicated below
were, to the best of my knowledge, true and accurate as of the date of
preparation, and have not and are not being used in determining availability for
any other advance or Letter of Credit Issuance.
I.    COLLATERAL
 
HoldCo
Spark
SEG
CenStar
Oasis
Provider/ Perigee
Major
[Verde] 1
Gross Collateral
Advance
Rate
Net
Collateral
 
 
 
 
 
 
 
 
 
 
 
 
A. Cash Collateral & other liquid investments (not being used in determining
availability for any other advance or Letter of Credit Issuance)
0
0
0
0
0
0
0
0
0
100%
0
B. Equity in Approved Brokerage Accounts
0
0
0
0
0
0
0
0
0
90%
0
C. Tier I Accounts net of deductions, offsets and counterclaims
0
0
0
0
0
0
0
0
0
90%
0
D. Tier II Accounts net of deductions, offsets and counterclaims
0
0
0
0
0
0
0
0
0
85%
0
E. Tier I Unbilled Qualified Accounts net of deductions, offsets and
counterclaims
0
0
0
0
0
0
0
0
0
85%
0
F. Tier II Unbilled Qualified Accounts net of deductions, offsets and
counterclaims
0
0
0
0
0
0
0
0
0
80%
0
G. Hedged Eligible Inventory
0
0
0
0
0
0
0
0
0
85%
0
H. Eligible Inventory
0
0
0
0
0
0
0
0
0
80%
0
I. Net Eligible Exchange Receivables
0
0
0
0
0
0
0
0
0
80%
0



Exhibit D



--------------------------------------------------------------------------------





J. Letters of Credit for Products Not Yet Delivered
0
0
0
0
0
0
0
0
0
80%
0
K-1. In-The-Money positions with tenors up to 12 months
0
0
0
0
0
0
0
0
0
70%
0
K-2. In-The-Money positions with tenors greater than 12 months and up to 12
months
0
0
0
0
0
0
0
0
0
50%
0
L. Embedded Gross Margin
0
0
0
0
0
0
0
0
0
50%
0
Less any of the following:
 
 
 
 
 
 
 
 
 
 
 
M. The amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as explained in Clause (b)(xiv) of Borrowing Base Advance
Cap
0
0
0
0
0
0
0
0
0
100%
0
N. 115% of the amount of any mark to market exposure to the Swap Banks under
Swap Contracts as reported by the Swap Banks, reduced by Cash Collateral held by
a Swap Bank
0
0
0
0
0
0
0
0
0
115%
0
O. 115% of the amount of any mark to market exposure to the Swap Banks involving
physical delivery as reported by the Swap Banks, until nomination for delivery
is made and then 115% of the notional amount of exposure to the Swap Banks, in
each case, reduced by Cash Collateral held by a Swap Bank
0
0
0
0
0
0
0
0
0
115%
0
P. Reserves deemed necessary by the Agent
0
0
0
0
0
0
0
0
0
100%
0
Q. Storage and transportation expenses not covered by a Letter of Credit or cash
collateral due within 60 days of the most recent Collateral Position Report
0
0
0
0
0
0
0
0
0
100%
0
R. Sales Taxes
0
0
0
0
0
0
0
0
0
100%
0
S. TOTAL COLLATERAL
0
0
0
0
0
0
0
0
0
0
0





Exhibit D



--------------------------------------------------------------------------------





II.    COMMITMENTS OF BANKS:    $___________
III.    BANK OUTSTANDING (Net of Letters of Credit):
TOTAL REDUCTIONS IN COLLATERAL        $0
Loans
 
LC’s
Spark =
 
 
Spark =
 
SEG =
 
 
SEG =
 
HoldCo =
 
 
HoldCo =
 
CenStar =
 
 
CenStar =
 
Oasis =
 
 
Oasis =
 
Provider/Perigee =
 
 
Provider/Perigee =
 
Major =
 
 
Major =
 
[Verde] 2 =
 
 
[Verde] 3 =
 

IV.    EXCESS/(DEFICIT) COLLATERAL:
Actual =    $0
V.    Enclosed are all the necessary reports with details for the above
including the following:
1.
Schedule of qualified customers that shows the aging of such accounts.

2.
Schedule of netted qualified exchange balances.

3.
Schedule of qualified inventory.

4.
Brokerage statements.

5.
Detailed information related to forward in-the-money positions by counterparty.

6.
Reporting by Swap Banks.

7.
Bank statements.

8.
Schedule of all contras applied against any of the above.

9.
Mark-to-market profit and loss statement (if applicable).

10.
A customer count calculated on the actual number of customers and a RCE basis,
including (A) customer information categorized by fixed or variable price
contracts (including remaining contract tenor reporting for fixed price
customers) and commercial and industrial or residential contracts, (B) monthly
attrition rates, (C) monthly customer additions, and (D) monthly customer
acquisition costs, with categorization for organic growth and acquisitions, both
on a gross basis and RCE basis.

11.
An itemized and aggregate calculation of the projected Embedded Gross Margin,
together with supporting documentation to the extent requested by the Agent.



Exhibit D



--------------------------------------------------------------------------------





12.
A report of (A) total variable price RCEs, (B) expected weighted average gross
margin per RCE under variable price contracts, and (C) actual weighted average
historical attrition rate during the prior twelve month period, in each case,
calculated as of the last day of the applicable month.

13.
A summary of the cash collateral covering storage and transportation expenses
included in clause (b)(xviii) of the definition of Borrowing Base Advance Cap.

VI.    MAJOR COMPANIES, PROVIDER COMPANIES AND VERDE COMPANIES PAYMENT REPORTING
1.    Aggregate amount of the Major MIPA Payments made as of the date hereof
(which, for purposes of this report, shall include Major MIPA Payments made by
the Major Companies and the Loan Parties): $_____________
2.    Aggregate amount of Provider MIPA Payments made as of the date hereof:
$_____________
3.    Aggregate amount of Verde MIPA Payments made as of the date hereof:
$_____________




SPARK HOLDCO, LLC,
a Delaware limited liability company




By:    
Name:    
Title: Responsible Officer










1     To be included from and after the closing of the Verde Acquisition.
2     To be included from and after the closing of the Verde Acquisition.
3     To be included from and after the closing of the Verde Acquisition.






Exhibit D



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
[Date]
Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent
Rabobank Loan Syndications
245 Park Avenue
New York, NY 10167
Attention: Loan Syndications
Facsimilie: (212) 808-2578
Email: syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com
Re:
Credit Agreement, dated as of May 19, 2017 (as amended or supplemented from time
to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., New York Branch, as
administrative agent, and the other financial institutions which may become a
party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
The undersigned Responsible Officer (as that term is defined in the Agreement)
certifies to the Banks that Parent, HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, Mass, Major, Electric, Respond and Perigee are
in compliance with the Agreement and in particular certifies the following as of
________, 20__:
1.     Financial Covenants:
 
Actual Level
Required Level
(i) Fixed Charge Coverage Ratio
_____ to _____;
1.25 to 1.00;
(ii) Total Leverage Ratio
_____ to _____;
2.00 to 1.00;





Exhibit E



--------------------------------------------------------------------------------





2.    Delivered herewith as Annex I are reasonably detailed calculations and
supporting documentation demonstrating compliance by the Loan Parties with the
financial covenants contained in Section 7.09 of the Credit Agreement.
3.    Since [_______________] [no Default or Event of Default has occurred under
the Credit Agreement][a Default or Event of Default has occurred, as described
on Annex 2 hereto, and the action proposed to be taken with respect thereto is
described on Annex 2 hereto].
Very truly yours,


SPARK ENERGY, INC.
a Delaware corporation




By:    
Name:    
Title: Responsible Officer




Exhibit E



--------------------------------------------------------------------------------





Annex I
[Attached.]


Exhibit E



--------------------------------------------------------------------------------





Annex II






Exhibit E



--------------------------------------------------------------------------------






EXHIBIT F
CERTIFICATE OF RESPONSIBLE OFFICER OF
PARENT
[Date]
Coӧperatieve Rabobank U.A., New York Branch, as Administrative Agent
Rabobank Loan Syndications
245 Park Avenue
New York, NY 10167
Attention: Loan Syndications
Facsimilie: (212) 808-2578
Email: syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com
Re:
Credit Agreement, dated as of May 19, 2017 (as amended or supplemented from time
to time, the “Agreement”), by and among Spark Energy, Inc. (“Parent”), Spark
HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark Energy Gas, LLC
(“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating Company, LLC
(“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings, LLC (“Oasis
Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC (“NH”),
Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”), Major
Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), Coӧperatieve Rabobank U.A., as administrative
agent, New York Branch, and the other financial institutions which may become a
party thereto (collectively, the “Banks”).

Ladies and Gentlemen:
The undersigned, in his capacity as Responsible Officer (as such term is defined
in the Agreement) of each of Parent, HoldCo, Spark, SEG, CenStar, Censtar Opco,
Oasis, Oasis Holdings, Maine, NH, Mass, Major, Electric, Respond and Perigee
certifies the following to the Banks on behalf of itself in accordance with
Section 5.01 of the Agreement:
1.    The representations and warranties contained in Article VI of the
Agreement and in any other Loan Document are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representations and
warranties are true and correct in all respects) on and as of the Closing Date,
as though made on and as of the Closing Date;
2.    No Default or Event of Default exists or would result from the initial
Credit Extension on the Closing Date; and


Exhibit F



--------------------------------------------------------------------------------





3.    There has occurred since December 31, 2016, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
4.    The conditions precedent in Article V of the Agreement have been met.
5.    No material default exists under any material contract or agreement of any
Loan Party or any of its Subsidiaries.






Exhibit F



--------------------------------------------------------------------------------






CO-BORROWERS:


SPARK HOLDCO, LLC,
SPARK ENERGY, LLC
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC,




Each By:    
Name: Gil Melman
Title: Vice President and General Counsel




PARENT:


SPARK ENERGY, INC.,




By:    
Name: Gil Melman
Title: Vice President and General Counse










Exhibit F



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF COMMITMENT INCREASE AGREEMENT
THIS COMMITMENT INCREASE AGREEMENT, dated as of _____________, 20__ (this
“Commitment Increase Agreement”) is made by and among SPARK HOLDCO, LLC, a
Delaware limited liability company, SPARK ENERGY, LLC, a Texas limited liability
company, SPARK ENERGY GAS, LLC, a Texas limited liability company, CENSTAR
ENERGY CORP, a New York corporation, CENSTAR OPERATING COMPANY, LLC, a Texas
limited liability company, OASIS POWER, LLC, a Texas limited liability company,
OASIS POWER HOLDINGS, LLC, a Texas limited liability company, ELECTRICITY MAINE,
LLC, a Maine limited liability company, ELECTRICITY N.H., LLC, a Maine limited
liability company, PROVIDER POWER MASS, LLC, a Maine limited liability company,
MAJOR ENERGY SERVICES LLC, a New York limited liability company, MAJOR ENERGY
ELECTRIC SERVICES LLC, a New York limited liability company, RESPOND POWER LLC,
a New York limited liability company and PERIGEE ENERGY, LLC, a Texas limited
liability company (jointly, severally and together, the “Co-Borrowers,” and each
individually, a “Co-Borrower”), SPARK ENERGY, INC. (“Parent”), a Delaware
corporation, and each of the undersigned subsidiaries of Parent that are
guarantors (the “Guarantors”), COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, in
its capacity as administrative agent under the Credit Agreement (as defined
below) (in such capacity, the “Agent”), and ______________________________ (the
“Increasing Bank”). Reference is made to the Credit Agreement dated as of May
19, 2017, among Parent, the Co-Borrowers, the banks party thereto from time to
time (the “Banks”), and the Agent (as the same may be amended or modified from
time to time, the “Credit Agreement”). Capitalized terms used herein but not
defined herein shall have the meanings specified by the Credit Agreement.
PRELIMINARY STATEMENTS
A.    Pursuant to Section 2.02(a) of the Credit Agreement, and subject to the
terms and conditions thereof, the Co-Borrowers may request that the amount of
the Commitments be increased.
B.    The Co-Borrowers have given notice to the Agent of such a request pursuant
to Section 2.02(a) of the Credit Agreement.
C.    The terms and conditions of Section 2.02 have been met or satisfied, as
applicable, and the Co-Borrowers, the Agent, and the Increasing Bank now wish to
increase the Commitment of the Increasing Bank for the Co-Borrowers from
$__________ to $__________.
AGREEMENT
1.    Increase of Commitments. Pursuant to Section 2.02(a) of the Credit
Agreement, the Commitment of the Increasing Bank for the Co-Borrowers is hereby
increased from $__________ to $__________.    


Exhibit G

--------------------------------------------------------------------------------





2.    New Note. The Co-Borrowers agree to promptly execute and deliver to the
Increasing Bank a new Note in the principal amount of the Increasing Bank’s
Commitment (the “New Note”), and Increasing Bank agrees to return to the
Co-Borrowers with reasonable promptness, the Note previously delivered to the
Increasing Bank by the Co-Borrowers pursuant to Section 2.02(a) of the Credit
Agreement.
3.    Increase in Working Capital Advance Cap, Bridge Advance Cap, and L/C Cap.
Pursuant to Section 2.02(b) of the Credit Agreement, (a) the Working Capital
Advance Cap is increased to $__________, (b) the Bridge Advance Cap is increased
to $__________, (c) clause (a) of the L/C Cap is increased to $_______, and (d)
clause (b) of the L/C Cap is increased to $_______.
4.    Governing Law. This Commitment Increase Agreement shall be construed in
accordance with, and this Commitment Increase Agreement, and all matters arising
out of or relating in any way whatsoever to this Commitment Increase Agreement
(whether in contract, tort, or otherwise) shall be governed by, the law of the
State of New York, other than those conflict of law provisions that would defer
to the substantive laws of another jurisdiction. This governing law election has
been made by the parties in reliance (at least in part) on Section 5-1401 of the
General Obligation Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.
5.    Bank Credit Decision. The Increasing Bank acknowledges that is has,
independently and without reliance upon the Agent or any other Bank, and based
on the Financial Statements referred to in Section 6.11 of the Credit Agreement
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Commitment Increase
Agreement and to agree to the various matters set forth herein. The Increasing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement.
6.    Representations and Warranties of the Co-Borrowers. The Co-Borrowers
represent and warrant that (a) no Default has occurred and is continuing, or
would result from the increase in Commitments described in this Commitment
Increase Agreement and (b) immediately before and after the increase in the
Commitments described in this Commitment Increase Agreement, the Loan Parties
are in pro forma compliance with the financial covenants in Section 7.09 of the
Credit Agreement, as demonstrated on Annex 1 attached hereto.
7.    Default. Without limiting any other event that may constitute an Event of
Default, in the event any representation or warranty set forth herein shall
prove to have been incorrect or misleading in any material respect when made,
such event shall constitute an “Event of Default” under the Credit Agreement.
This Commitment Increase Agreement is a “Loan Document” for all purposes.
8.    Expenses. The Co-Borrowers agree to pay within ten (10) days of receipt of
written demand therefore all costs and expenses of the Agent in connection with
the preparation, execution and delivery of this Commitment Increase Agreement
and the New Note, including, without


Exhibit G

--------------------------------------------------------------------------------





limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent with respect thereto.
9.    Counterparts; Facsimile Signature. This Commitment Increase Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Commitment Increase
Agreement shall become effective when the Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby.
Delivery of an executed counterpart of a signature page of this Commitment
Increase Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Commitment Increase Agreement.
9.    Increase Effective Date. The Increase Effective Date is ____________,
20___.
[The Remainder of this Page Intentionally Left Blank]


Exhibit G

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.
CO-BORROWERS:


SPARK HOLDCO, LLC,
SPARK ENERGY, LLC
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC,




Each By:    
Name: Gil Melman
Title: Vice President and General Counsel




GUARANTORS:


SPARK ENERGY, INC.,




By:    
Name: Gil Melman
Title: Vice President and General Counse




Exhibit G

--------------------------------------------------------------------------------





AGENT:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH


By:    
Name:    
Title:    




By:    
Name:    
Title:    








INCREASING BANK:


    




By:    
Name:    
Title:    




Exhibit G

--------------------------------------------------------------------------------





Annex I






Exhibit G

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF NEW BANK AGREEMENT
THIS NEW BANK AGREEMENT, dated as of ________________, 20___ (this “New Bank
Agreement”) is made by and among SPARK HOLDCO, LLC, a Delaware limited liability
company, SPARK ENERGY, LLC, a Texas limited liability company, SPARK ENERGY GAS,
LLC, a Texas limited liability company, CENSTAR ENERGY CORP, a New York
corporation, CENSTAR OPERATING COMPANY, LLC, a Texas limited liability company,
OASIS POWER, LLC, a Texas limited liability company (“Oasis”), OASIS POWER
HOLDINGS, LLC, a Texas limited liability company (“Oasis Holdings”), ELECTRICITY
MAINE, LLC, a Maine limited liability company (“Maine”), ELECTRICITY N.H., LLC,
a Maine limited liability company (“NH”), PROVIDER POWER MASS, LLC, a Maine
limited liability company (“Mass”), MAJOR ENERGY SERVICES LLC, a New York
limited liability company (“Major”), MAJOR ENERGY ELECTRIC SERVICES LLC, a New
York limited liability company (“Electric”), RESPOND POWER LLC, a New York
limited liability company (“Respond”) and PERIGEE ENERGY, LLC, a Texas limited
liability company (“Perigee”) (jointly, severally and together, the
“Co-Borrowers,” and each individually, a “Co-Borrower”), SPARK ENERGY, INC.
(“Parent”), a Delaware corporation, and each of the undersigned subsidiaries of
Parent that are guarantors (the “Guarantors”), COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, in its capacity as administrative agent under the Credit Agreement
(as defined below) (in such capacity, the “Agent”), and
______________________________ (the “New Bank”). Reference is made to the Credit
Agreement dated as of May 19, 2017, among Parent, the Co-Borrowers, the banks
party thereto from time to time (the “Banks”), and the Agent (as the same may be
amended or modified from time to time, the “Credit Agreement”). Capitalized
terms used herein but not defined herein shall have the meanings specified by
the Credit Agreement.
PRELIMINARY STATEMENTS
A.    Pursuant to Section 2.02(a) of the Credit Agreement, and subject to the
terms and conditions thereof, financial institutions may become Banks with
Commitments in the event the Co-Borrowers request an increase in the aggregate
Commitments and certain other conditions are met and satisfied.
B.    The Co-Borrowers have given notice to the Agent of such a request pursuant
to Section 2.02(a) of the Credit Agreement.
C.    The Co-Borrowers, the Agent, and the New Bank now wish to enter into this
New Bank Agreement to add the New Bank as a Bank under the Credit Agreement and
to establish a Commitment of $__________ for the New Bank in accordance with the
terms and conditions of the Credit Agreement.


Exhibit H

--------------------------------------------------------------------------------





AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, the parties hereto agree as follows:
1.    Addition of New Bank. Pursuant to Section 2.02(a) of the Credit Agreement,
New Bank is hereby added to the Credit Agreement as a Bank with a Commitment of
$__________. The New Bank specifies the following as its address for notices:
_________________________________
_________________________________
_________________________________
Attention: ________________________
Facsimile: ________________________
2.    Delivery of Note. The Co-Borrowers shall promptly execute and deliver to
the New Bank a Note, dated as of the effective date of this New Bank Agreement,
in the principal amount of the New Bank’s Commitment set forth in Section 1
above.
3.    Governing Law. This New Bank Agreement shall be construed in accordance
with, and this New Bank Agreement, and all matters arising out of or relating in
any way whatsoever to this New Bank Agreement (whether in contract, tort, or
otherwise) shall be governed by, the law of the State of New York, other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance (at least in part) on Section 5-1401 of the General Obligation Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.
4.    Bank Credit Decision. The New Bank acknowledges that it has, independently
and without reliance upon the Agent or any other Bank, and based on the
Financial Statements referred to in Section 6.11 of the Credit Agreement and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this New Bank Agreement and to agree
to the various matters set forth herein. The New Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement.
5.    Representations and Warranties of the Co-Borrowers. The Co-Borrowers
represent and warrant as follows:
(a)    the representations and warranties contained in the Credit Agreement, the
Security Documents, the Guaranties, and each of the other Loan Documents are
correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
representation and warranty shall be true and correct in all respects) on and as
of the date of the addition of the New Bank as a Bank under the Credit Agreement
and the establishment of the New Bank’s Commitment


Exhibit H

--------------------------------------------------------------------------------





pursuant to this New Bank Agreement, before and after giving effect to such
events as though such representations and warranties were made on the date of
such increase, except to the extent any such representations and warranties are
expressly limited to an earlier date;
(b)    no Default has occurred and is continuing, or would result from the
increase in Commitments described in this New Bank Agreement; and
(c)    immediately before and after the increase in Commitments described in
this New Bank Agreement, the Loan Parties are in pro forma compliance with the
financial covenants in Section 7.09 of the Credit Agreement.
6.    Appointment of Agent. The New Bank hereby appoints and authorizes the
Agent to take such action as Agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Agent thereby,
together with such powers and discretion as are reasonably incidental thereto.
7.    Default. Without limiting any other event that may constitute an Event of
Default, the Co-Borrowers acknowledge and agree that any representation or
warranty made by the Co-Borrowers set forth in this New Bank Agreement that
proves to have been incorrect or misleading in any material respect when made
shall constitute an “Event of Default” under the Credit Agreement. This New Bank
Agreement is a “Loan Document” for all purposes.
8.    Expenses. The Co-Borrowers agree to pay within ten (10) days of receipt of
written demand therefore all costs and expenses of the Agent in connection with
the preparation, execution and delivery of this New Bank Agreement and the Note,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto.
9.    Counterparts; Facsimile Signature. This New Bank Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This New Bank Agreement shall become
effective when the Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby. Delivery of an
executed counterpart of a signature page of this New Bank Agreement by facsimile
or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of
a manually executed counterpart of this New Bank Agreement.
10.    Increase Effective Date. The Increase Effective Date is ____________,
20___.
[The Remainder of this Page Intentionally Left Blank]




Exhibit H

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.
CO-BORROWERS:


SPARK HOLDCO, LLC,
SPARK ENERGY, LLC
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC,
OASIS POWER, LLC,
OASIS POWER HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC,




Each By:    
Name: Gil Melman
Title: Vice President and General Counsel




GUARANTORS:


SPARK ENERGY, INC.,




By:    
Name: Gil Melman
Title: Vice President and General Counse






Exhibit H

--------------------------------------------------------------------------------





AGENT:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH


By:    
Name:    
Title:    




By:    
Name:    
Title:    




NEW BANK:


    




By:    
Name:    
Title:    








Exhibit H

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and
between______________ [insert name of Assignor] (the “Assignor”) and
_______________ [insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as may be amended, restated, supplemented, extended,
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement, and any other documents or
instruments delivered pursuant thereto, to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility under the Credit Agreement
(including without limitation any letters of credit included in such facility)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Bank) against any Person, whether known or unknown, arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity, in each case to the extent related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


Exhibit I

--------------------------------------------------------------------------------







1.
 
Assignor:
   
 
 
[Assignor [is] [is not] a Defaulting Bank.]
2.
 
Assignee:
   
 
 
[and is an Affiliate/Approved Fund of [identify Bank]]
3.
 
Co-Borrowers:
SPARK HOLDCO, LLC, a Delaware limited liability company, SPARK ENERGY, LLC, a
Texas limited liability company, SPARK ENERGY GAS, LLC, a Texas limited
liability company, CENSTAR ENERGY CORP, a New York corporation, CENSTAR
OPERATING COMPANY, LLC, a Texas limited liability company, OASIS POWER, LLC, a
Texas limited liability company, OASIS POWER HOLDINGS, LLC, a Texas limited
liability company, ELECTRICITY MAINE, LLC, a Maine limited liability company,
ELECTRICITY N.H., LLC, a Maine limited liability company, PROVIDER POWER MASS,
LLC, a Maine limited liability company, MAJOR ENERGY SERVICES LLC, a New York
limited liability company, MAJOR ENERGY ELECTRIC SERVICES LLC, a New York
limited liability company, RESPOND POWER LLC, a New York limited liability
company and PERIGEE ENERGY, LLC, a Texas limited liability company
4.
 
Agent:
Coöperatieve Rabobank U.A., New York Branch, as the administrative agent under
the Credit Agreement
5.
 
Credit Agreement:
The Credit Agreement dated as of May 19, 2017, among Spark Energy, Inc., the
Co-Borrowers, the Banks parties thereto and Coӧperatieve Rabobank U.A., New York
Branch, as Agent, an Issuing Bank, and a Bank.
6.
 
Assigned Interest:
 



Aggregate Amount of Commitment/Loans for all Bank
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans 16
$
$
%
$
$
%



[7.    Trade Date:     ________]
Effective Date:     , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


Exhibit I

--------------------------------------------------------------------------------









The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR:
[NAME OF ASSIGNOR]


By:                 
Title:
 
ASSIGNEE:
[NAME OF ASSIGNEE]


By:                 
Title:







16     Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Banks thereunder.




Exhibit I

--------------------------------------------------------------------------------






[Consented to and] 17 Accepted:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent
 

By:                 
   Name:
   Title:


By:                 
   Name:
   Title:


Consented to:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as an Issuing Bank
 

By:                 
   Name:
   Title:


By:                 
   Name:
   Title:


[Consented to: 18]
[______________________]


By:                 
   Name:
   Title:







17     To be added only if the consent of the Agent is then required by the
terms of the Credit Agreement.
18     To be added only if the consent of the Co-Borrowers is then required by
the terms of the Credit Agreement.




Exhibit I

--------------------------------------------------------------------------------






ANNEX 1
CREDIT AGREEMENT DATED AS OF MAY 19, 2017
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver the Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it is not a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, the Co-Borrowers, any of their Subsidiaries or
Affiliates, or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Parent, the Co-Borrowers, any of their
Subsidiaries, or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.07(b) of the Credit Agreement
(subject to receipt of such consents, if any, as may be required under Section
10.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Bank thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, and (vi)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under Loan
Documents, and (ii) it will


Exhibit I
Annex 1

--------------------------------------------------------------------------------





perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Bank.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of a signature page of this Assignment and Assumption. This
Assignment and Assumption shall be governed by and construed in accordance with,
the law of the State of New York.














Exhibit I
Annex 1

--------------------------------------------------------------------------------






EXHIBIT K-1
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 19, 2017 (as
amended or supplemented from time to time, the “Credit Agreement”), by and among
Spark Energy, Inc., Spark HoldCo, LLC, Spark Energy, LLC, Spark Energy Gas, LLC,
CenStar Energy Corp, Censtar Operating Company, LLC, Oasis Power, LLC, Oasis
Power Holdings, LLC, Electricity Maine, LLC, Electricity N.H., LLC, Provider
Power Mass, LLC, Major Energy Services LLC, Major Energy Electric Services LLC,
Respond Power LLC, Perigee Energy, LLC, Coӧperatieve Rabobank U.A., New York
Branch, as administrative agent, and the other financial institutions which may
become a party thereto.
Pursuant to the provisions of Section 4.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Co-Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Co-Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Co-Borrowers with a certificate
of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Co-Borrowers and the Agent, and (2) the undersigned shall
have at all times furnished the Co-Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]


By:     
Name:
Title:


Date: ________ __, 20[ ]




Exhibit K-1

--------------------------------------------------------------------------------






EXHIBIT K-2
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 19, 2017 (as
amended or supplemented from time to time, the “Credit Agreement”), by and among
Spark Energy, Inc., Spark HoldCo, LLC, Spark Energy, LLC, Spark Energy Gas, LLC,
CenStar Energy Corp, Censtar Operating Company, LLC, Oasis Power, LLC, Oasis
Power Holdings, LLC, Electricity Maine, LLC, Electricity N.H., LLC, Provider
Power Mass, LLC, Major Energy Services LLC, Major Energy Electric Services LLC,
Respond Power LLC, Perigee Energy, LLC, Coӧperatieve Rabobank U.A., New York
Branch, as administrative agent, and the other financial institutions which may
become a party thereto.
Pursuant to the provisions of Section 4.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Co-Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Co-Borrower as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank in writing, and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:     
Name:
Title:


Date: ________ __, 20[ ]




Exhibit K-2

--------------------------------------------------------------------------------






EXHIBIT K-3
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 19, 2017 (as
amended or supplemented from time to time, the “Credit Agreement”), by and among
Spark Energy, Inc., Spark HoldCo, LLC, Spark Energy, LLC, Spark Energy Gas, LLC,
CenStar Energy Corp, Censtar Operating Company, LLC, Oasis Power, LLC, Oasis
Power Holdings, LLC, Electricity Maine, LLC, Electricity N.H., LLC, Provider
Power Mass, LLC, Major Energy Services LLC, Major Energy Electric Services LLC,
Respond Power LLC, Perigee Energy, LLC, Coӧperatieve Rabobank U.A., New York
Branch, as administrative agent, and the other financial institutions which may
become a party thereto.
Pursuant to the provisions of Section 4.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Co-Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to any Co-Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:     
Name:
Title:
Date: ________ __, 20[ ]


Exhibit K-3

--------------------------------------------------------------------------------






EXHIBIT K-4
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 19, 2017 (as
amended or supplemented from time to time, the “Credit Agreement”), by and among
Spark Energy, Inc., Spark HoldCo, LLC, Spark Energy, LLC, Spark Energy Gas, LLC,
CenStar Energy Corp, Censtar Operating Company, LLC, Oasis Power, LLC, Oasis
Power Holdings, LLC, Electricity Maine, LLC, Electricity N.H., LLC, Provider
Power Mass, LLC, Major Energy Services LLC, Major Energy Electric Services LLC,
Respond Power LLC, Perigee Energy, LLC, Coӧperatieve Rabobank U.A., New York
Branch, as administrative agent, and the other financial institutions which may
become a party thereto.
Pursuant to the provisions of Section 4.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Co-Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Co-Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Co-Borrowers with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Co-Borrowers and the Agent, and (2) the undersigned
shall have at all times furnished the Co-Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]


By:     
Name:


Exhibit K-4

--------------------------------------------------------------------------------





Title:


Date: ________ __, 20[ ]




Exhibit K-4

--------------------------------------------------------------------------------






EXHIBIT L
FORM OF NEW CO-BORROWER SUPPLEMENT
This Supplement No. [___] dated as of [______], 20[___] (this “Supplement”) to
the Credit Agreement, dated as of May 19, 2017, by and among Spark Energy, Inc.
(“Parent”), Spark HoldCo, LLC (“HoldCo”), Spark Energy, LLC (“Spark”), Spark
Energy Gas, LLC (“SEG”), CenStar Energy Corp (“CenStar”), Censtar Operating
Company, LLC (“Censtar Opco”), Oasis Power, LLC (“Oasis”), Oasis Power Holdings,
LLC (“Oasis Holdings”), Electricity Maine, LLC (“Maine”), Electricity N.H., LLC
(“NH”), Provider Power Mass, LLC (“Mass”), Major Energy Services LLC (“Major”),
Major Energy Electric Services LLC (“Electric”), Respond Power LLC (“Respond”),
Perigee Energy, LLC (“Perigee”), each other financial institution which may
become a party thereto (collectively, the “Banks”), and Coӧperatieve Rabobank
U.A., New York Branch, as Agent, an Issuing Bank, and a Bank (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
Pursuant to the requirements of Section 7.23(a) of the Credit Agreement, the
undersigned Subsidiary of a Loan Party (the “New Co-Borrower”) is executing this
Supplement to become a Co-Borrower under the Credit Agreement in order to borrow
Loans and request Letters of Credit.
Accordingly, the New Co-Borrower and the Agent agree as follows:
SECTION 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
SECTION 2.    Supplement. The New Co-Borrower by its signature below becomes a
Co-Borrower under the Credit Agreement with the same force and effect as if
originally named therein as a Co-Borrower and the New Co-Borrower hereby
(a) agrees to all the terms and provisions of the Credit Agreement applicable to
it as a Co-Borrower thereunder and (b) represents and warrants that each of the
representations and warranties made by it as a Co-Borrower in or pursuant to the
Credit Agreement or the other Loan Documents are true and correct in all
material respects (except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects) on and as of the date hereof
(except to the extent such representations and warranties relate solely to an
earlier date). Each reference to a “Co-Borrower” in the Credit Agreement shall
be deemed to include the New Co-Borrower. The Credit Agreement is hereby
incorporated herein by reference. Except as expressly supplemented hereby, the
Credit Agreement shall remain in full force and effect.
SECTION 3.    Representations and Warranties. The New Co-Borrower represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it, is in full force and effect and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditor’s rights
generally and general principles of equity.




Exhibit L

--------------------------------------------------------------------------------





SECTION 4.    Execution in Counterparts. This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page of this Supplement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Supplement.
SECTION 5.    Governing Law. This Supplement shall be construed in accordance
with, and this Supplement, and all matters arising out of or relating in any way
whatsoever to this Supplement (whether in contract, tort, or otherwise) shall be
governed by, the law of the State of New York, other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5-1401 of the General Obligation Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.
SECTION 6.    Severability. Any provision of this Supplement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 7.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the New Co-Borrower shall be given to it
at the address set forth under its signature below.
SECTION 8.    ENTIRE AGREEMENT. THIS SUPPLEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF.
[Signature pages follow.]




Exhibit L

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Co-Borrower and the Agent have duly executed this
Supplement as of the date first above written.
NEW CO-BORROWER:


[_________________]




By:    
Name:
Title:




Address for notice to the New Co-Borrower:


[_____________]






AGENT:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent



By:    
Name:
Title:




By:    
Name:
Title:










Exhibit L

--------------------------------------------------------------------------------






EXHIBIT M
FORM OF SUBORDINATION AGREEMENT
[Attached.]











--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





[FORM OF] SUBORDINATION AND INTERCREDITOR AGREEMENT
dated as of
[__], 20[__]
among
SPARK ENERGY, INC.,
as Parent,
SPARK HOLDCO, LLC,
SPARK ENERGY, LLC,
SPARK ENERGY GAS, LLC,
CENSTAR ENERGY CORP,
CENSTAR OPERATING COMPANY, LLC
OASIS POWER, LLC,
OASIS POWR HOLDINGS, LLC,
ELECTRICITY MAINE, LLC,
ELECTRICITY N.H., LLC,
PROVIDER POWER MASS, LLC,
MAJOR ENERGY SERVICES LLC,
MAJOR ENERGY ELECTRIC SERVICES LLC,
RESPOND POWER LLC,
PERIGEE ENERGY, LLC







--------------------------------------------------------------------------------





as Co-Borrowers,
COӦPERATIEVE RABOBANK U.A., NEW YORK BRANCH
as Senior Agent
and
[__]
as Junior Creditor
THIS IS THE SUBORDINATION AGREEMENT REFERRED TO IN LOAN DOCUMENTS REFERRED TO
HEREIN.





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






SUBORDINATION AND INTERCREDITOR AGREEMENT dated as of [__] (this “Agreement”),
among SPARK HOLDCO, LLC, a Delaware limited liability company (“Spark HoldCo”),
SPARK ENERGY, LLC, a Texas limited liability company, SPARK ENERGY GAS, LLC, a
Texas limited liability company, CENSTAR ENERGY CORP, a New York corporation,
CENSTAR OPERATING COMPANY, LLC, a Texas limited liability company, OASIS POWER,
LLC, a Texas limited liability company, OASIS POWER HOLDINGS, LLC, a Texas
limited liability company, ELECTRICITY MAINE, LLC, a Maine limited liability
company, ELECTRICITY N.H., LLC, a Maine limited liability company, PROVIDER
POWER MASS, LLC, a Maine limited liability company, MAJOR ENERGY SERVICES LLC, a
New York limited liability company, MAJOR ENERGY ELECTRIC SERVICES LLC, a New
York limited liability company, RESPOND POWER, LLC, a New York limited liability
company, and PERIGEE ENERGY, LLC, a Texas limited liability company (jointly,
severally and together, the “Co-Borrowers,” and each individually, a
“Co-Borrower”), SPARK ENERGY, INC., a Delaware corporation (“Parent”),
COӦPERATIEVE RABOBANK U.A., NEW YORK BRANCH, in its capacity as the
administrative agent under the Senior Credit Agreement referred to below (in
such capacity, together with its successors and assigns, the “Senior Agent”),
and [__], a [__], in its capacity as [holder of the Subordinated Promissory
Note] referred to below (together with its successors and assigns, the “Junior
Creditor”).
PRELIMINARY STATEMENT
A.    Reference is made to (i) the Credit Agreement dated as of May 19, 2017
among the Parent, the Co-Borrowers, the lenders from time to time party thereto
(the “Senior Lenders”), and Coӧperatieve Rabobank U.A., New York Branch, in its
capacity as the administrative agent and issuing bank thereunder (as amended,
restated, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”), and (ii) that certain [Subordinated Promissory Note] dated
as of [___], among [__], as issuers, and the Junior Creditor (as amended,
restated, supplemented or otherwise modified from time to time, the
“Subordinated Promissory Note”).
B.    The Senior Lenders have agreed to make loans and other extensions of
credit to the Co-Borrowers pursuant to the Senior Credit Agreement on the
condition, among others, that the Senior Obligations (as defined below) shall be
senior to the Junior Obligations (as defined below).
C.    The Senior Credit Agreement requires, among other things, that the parties
hereto set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Senior Obligations and the Junior
Obligations.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings set forth in the Senior
Credit Agreement.
SECTION 1.02. Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:





--------------------------------------------------------------------------------





“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.
“Bankruptcy Law” shall mean the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
“Co-Borrowers” shall have the meaning assigned to such term in the preamble to
this Agreement.
“Collateral” shall mean all collateral purported to be encumbered by (a) a Lien
created under any Senior Loan Document, or (b) a Prohibited Junior Lien.
“Collateral Enforcement Action” means (a) the enforcement or the exercise of any
rights or remedies (including any right of setoff) with respect to any
Collateral (including the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement), or (b) the commencement of, or joining with any Person in
commencement of, or petition for or vote in favor of any resolution for, any
action or proceeding with respect to such rights or remedies or any foreclosure
action.
“Conversion” means the conversion of the aggregate principal and accrued but
unpaid interest under the Subordinate Promissory Note into Conversion
Securities, all as provided for in the Subordinated Promissory Note
“Conversion Rights” means the right of Junior Creditor under the Subordinated
Promissory Note to make the Conversion.
“Conversion Securities” means the following received by the Junior Creditor in
connection with the Conversion: (i) shares of Parent Class B common stock, $0.01
par value per share, or if the Parent Class B Common Stock is no longer
authorized and has been converted into another class of common stock as of the
date of conversion, the class of common stock as then authorized and (ii) an
equivalent number of common membership units in Spark HoldCo.
“Debt Enforcement Action” means, any action by any holder of Junior Obligations
to: (a) declare all or any portion of the Junior Obligations due and payable or
otherwise accelerate the maturity thereof, (b) sue for or take or receive from
or on behalf of any Grantor by set-off or the exercise of any other remedies the
whole or any part of any moneys which may now or hereafter be owing by any
Grantor with respect to the Junior Obligations, (c) reduce any claim under the
Junior Loan Documents to judgment or otherwise institute any suit or take or
exercise any other right, remedy or action against any Grantor to pursue,
enforce or collect all or any part of the Junior Obligations, (d) commence or
join with any other creditor or creditors of any Grantor in commencing any
Insolvency or Liquidation Proceeding against any Grantor, or (e) exercise any
rights of setoff or recoupment, including any such right provided for in the
Junior Loan Documents, except that, (1) the enforcement of the payment-in-kind
provisions of the Subordinated Promissory Note and (2) the exercise by Junior
Creditor of its Conversion Rights and the enforcement of such rights shall in no
way be deemed a Debt Enforcement Action.
“DIP Financing” shall have the meaning assigned to such term in Section 5.02.


2
    

--------------------------------------------------------------------------------





“Discharge of Senior Obligations” shall mean, subject to Sections 6.02 and 6.04,
the last to occur of the following: (a) payment in full in cash of the principal
of and interest (including interest accruing during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such Insolvency or Liquidation Proceeding) and premium, if any, on all Senior
Obligations outstanding under the Senior Loan Documents, (b) payment in full of
all other Senior Obligations that are then due and payable or have otherwise
accrued, regardless of whether owing, at or prior to the time such principal and
interest are paid, (c) cancellation of, or the entry into arrangements
satisfactory to the Senior Agent and each Issuing Bank with respect to, all
letters of credit issued and outstanding under the Senior Credit Agreement, (d)
payment of the Senior Obligations of the Senior Secured Parties under each Swap
Contract (or, with respect to any particular Swap Contract, such other
arrangements as have been made by the Senior Secured Party who is a party to
such Swap Contract (and communicated to the Senior Agent)) and the termination
or novation of all Swap Contracts with any Senior Secured Party on terms
acceptable to such Senior Secured Party, and (e) termination or expiration of
all commitments to lend and all obligations to issue, extend or renew letters of
credit under the Senior Credit Agreement. For the avoidance of doubt, a
Discharge of Senior Obligations has not occurred unless all of the above
conditions and requirements have been met.
“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.
“Grantors” shall mean, collectively, (a) the Parent and the Co-Borrowers, (b)
each other Person that shall have created or purported to create any Senior
Priority Lien on all or any part of its assets to secure any Senior Obligations,
and (c) each other Person that shall have provided a Guaranty or other similar
credit support for the Senior Obligations or the Junior Obligations, as
applicable.
“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness”, as defined in the Senior Credit Agreement.
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.
“Junior Creditor” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Junior Loan Documents” shall mean the Subordinated Promissory Note and all
other documents, if any, executed by any Grantor and delivered pursuant to or in
connection with the Subordinated Promissory Note, excluding any documents
relating solely to the Conversion Securities.
“Junior Obligations” shall mean all obligations of the Grantors, if any, now or
hereafter existing under the Subordinated Promissory Note or any other Junior
Loan Document, whether for principal, interest (including all such amounts which
would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11


3
    

--------------------------------------------------------------------------------





U.S.C. §502(b) and §506(b)), fees, commissions, reimbursement, expenses
(including attorneys’ fees and expenses), or otherwise, and all other costs and
expenses, if any, incurred by the Junior Creditor in connection with enforcing
any rights or remedies under the Junior Loan Documents. For the avoidance of
doubt, following the Conversion, the “Junior Obligations” shall not include any
dividends or other distributions payable to Junior Creditor based on its
ownership of Conversion Securities in the same manner as other equity interest
owners in Parent and Spark HoldCo receive, as applicable.
“New Senior Agent” shall have the meaning assigned to such term in Section 6.02.
“New Senior Loan Documents” shall have the meaning assigned to such term in
Section 6.02.
“New Senior Obligations” shall have the meaning assigned to such term in
Section 6.02.
“Parent” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Prohibited Junior Lien” shall have the meaning assigned to such term in Section
2.01.
“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinances”,
“Refinanced” and “Refinancing” shall have correlative meanings.
“Refinancing Notice” shall have the meaning assigned to such term in
Section 6.02.
“Release” shall have the meaning assigned to such term in Section 3.02.
“Senior Agent” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“Senior Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Senior Lenders” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“Senior Loan Documents” shall mean the “Loan Documents”, as defined in the
Senior Credit Agreement, and including the Senior Security Documents.
“Senior Obligations” shall mean (a) the “Obligations”, as defined in the Senior
Credit Agreement and (b) all other obligations of the Grantors now or hereafter
existing under or in connection with the Senior Loan Documents, the letters of
credit issued pursuant thereto and the other Senior Loan Documents, whether for
principal, interest (including all such amounts that would become due but for
the operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)),
fees, commissions, expenses (including attorneys’ fees and expenses)
reimbursement obligations, or otherwise.


4
    

--------------------------------------------------------------------------------





“Senior Priority Liens” shall mean all Liens on the Collateral securing the
Senior Obligations, whether created under the Senior Security Documents or
acquired by possession, statute (including any judgment lien), operation of law,
subrogation or otherwise.
“Senior Secured Parties” shall mean the Secured Parties (as defined in the
Senior Credit Agreement).
“Senior Security Documents” shall mean the Security Documents (as defined in the
Senior Credit Agreement).
“Subordinated Promissory Note” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to any Grantor shall be construed to include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor, as the case
may be, in any Insolvency or Liquidation Proceeding, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles or Sections shall be construed to
refer to Articles or Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
ARTICLE II
Unsecured Junior Obligations and Payment Subordination
SECTION 2.01. No Liens. Junior Creditor and the Grantors hereby agree that, so
long as the Discharge of Senior Obligations has not occurred, no property or
assets of any kind or character owned or held by any Grantor shall be collateral
for the Junior Obligations. In furtherance of the foregoing, the Junior Creditor
and the Grantors hereby agree that, so long as the Discharge of Senior
Obligations has not occurred, none of the Grantors shall, or shall permit any of
its Subsidiaries to, grant or permit any Liens on any of its property or asset
to secure any Junior Obligation (a “Prohibited Junior Lien”), including any
judgment Lien. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the Senior Agent or the other Senior Secured Parties, the
Junior Creditor (a) agrees that any amounts received by or distributed to the
Junior Creditor pursuant to or as a result of any Prohibited Junior Lien granted
in contravention of this Section 2.01 shall be subject to Section 4.01, (b)
agrees that any and all Prohibited Junior


5
    

--------------------------------------------------------------------------------





Liens shall be terminated and released without any recourse to any Grantor, or
any Senior Secured Party with respect to such termination and release, and (c)
agrees that any and all Prohibited Junior Liens shall be terminated as provided
in Section 3.02 below.
SECTION 2.02. Priorities. If any Prohibited Junior Lien exists despite the
agreement of the Junior Creditor set forth in Section 2.01 above, then
notwithstanding the date, manner or order of grant, attachment or perfection of
any Prohibited Junior Lien or any Senior Priority Lien, and notwithstanding any
provision of the UCC or any other applicable law or the provisions of any
security instrument or any other Loan Document or any other circumstance
whatsoever, the Junior Creditor hereby agrees that (a) any Senior Priority Lien
now or hereafter held by or for the benefit of any Senior Secured Party shall be
senior in right, priority, operation, effect and all other respects to any and
all Prohibited Junior Liens, and (b) any and all Prohibited Junior Liens shall
be junior and subordinate in right, priority, operation, effect and all other
respects to any and all Senior Priority Liens. The Senior Priority Liens shall
be and remain senior in right, priority, operation, effect and all other
respects to any Prohibited Junior Lien for all purposes, whether or not any
Senior Priority Liens are subordinated in any respect to any other Lien securing
any other obligation of any Grantor or any other Person. Neither the provisions
of this Section 2.02 nor any other provision set forth in this Agreement shall
constitute a consent to, or authorization of, the existence of a Prohibited
Junior Lien.
SECTION 2.03. Prohibition on Contesting Liens. The Junior Creditor agrees that
it will not, and hereby waives any right to, contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, perfection, validity or enforceability of any Senior
Priority Lien.
SECTION 2.04. Payment Subordination.
(a) Agreement to Subordinate. The Junior Creditor agrees that the Junior
Obligations are and shall be subordinate, to the extent and in the manner
hereinafter set forth, to the prior payment in full of all Senior Obligations,
and that such subordination is for the benefit of and shall be enforceable by
the Senior Secured Parties.
(b) Restriction on Payments. Until the Discharge of Senior Obligations occurs no
Grantor may make, and the Junior Creditor shall not accept, receive or collect,
any direct or indirect payment or distribution of any kind or character (in
cash, securities, other property, by setoff, or otherwise) of any properties or
assets of any Grantor or otherwise from any Grantor on account of the Junior
Obligations, except that each of Parent and Spark HoldCo is permitted to (i)
pay-in-kind, and the Junior Creditor is permitted to receive, all or portions of
the interest payable to Junior Creditor pursuant the terms and provisions of the
Subordinated Promissory Note in-kind, (ii) pay, and the Junior Creditor is
permitted to receive and retain, payments of principal, interest, fees and other
amounts with respect to the Junior Obligations to the extent, (A) no Default or
Event of Default has occurred and is continuing or would result from such
payment, (B) the Parent is in pro-forma compliance with each of the financial
covenants in Section 7.09 of the Senior Credit Agreement before and after giving
effect to such payment and (C) before and after giving effect to such payment,
(1) the amount calculated under clause (b) of the Borrowing Base Advance Cap in
the Senior Credit Agreement minus (2) the aggregate outstanding principal amount
of the Effective Amount of the Loans plus the Effective Amount of all L/C
Obligations is no less than the greater of (x) $10,000,000 and (y) 10% of the
amount calculated under clause (b)


6
    

--------------------------------------------------------------------------------





of the Borrower Base Advance Cap and (iii) distribute, and Junior Creditor is
permitted to receive, Conversion Securities upon the Conversion.
(c) Turnover. In the event that any Grantor shall make any payment or
distribution to, or for the account of, the Junior Creditor prohibited by the
foregoing provisions of this Section 2.04, then and in such event such payment
or distribution shall be held in trust for the benefit of the Senior Secured
Parties and, upon the earliest to occur of (x) written request by Senior Agent
and (y) Junior Creditor’s actual knowledge that it has received such payment or
distribution in violation of this Section 2.04, promptly shall be paid over to
the Senior Agent for application against the Senior Obligations remaining unpaid
until the Discharge of Senior Obligations occurs.
ARTICLE III
Enforcement of Rights; Matters Relating to Collateral
SECTION 3.01. Exercise of Remedies; Subordination. The parties hereto hereby
agree that, prior to the Discharge of the Senior Obligations, the Junior
Creditor:
(a)    will not take any Collateral Enforcement Action; it being the parties’
intent that the Senior Agent and the other Senior Secured Parties shall have the
exclusive right to take any Collateral Enforcement Action without any
consultation with or the consent of the Junior Creditor;
(b)    will not take any Debt Enforcement Action; and
(c)    will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
Senior Obligation or any Senior Loan Document, including this Agreement, or the
validity or enforceability of the priorities, rights or obligations established
by this Agreement.
SECTION 3.02. Automatic Release of Junior Liens. If, notwithstanding the
agreements set forth in Section 2.01 above, any Prohibited Junior Lien exists
for any reason, then the Prohibited Junior Liens shall be automatically and
unconditionally released (the “Release”), and the Junior Creditor shall promptly
execute and deliver to the Senior Agent, the relevant Grantor or such Grantor
such termination statements, releases and other documents as the Senior Agent or
the relevant Grantor may reasonably request to effectively confirm such Release.
Until the Discharge of Senior Obligations occurs, the Junior Creditor hereby
appoints the Senior Agent, and any officer or agent of the Senior Agent, with
full power of substitution, as the attorney-in-fact of the Junior Creditor for
the purpose of carrying out the provisions of this Section 3.02 and taking any
action and executing any instrument that the Senior Agent may deem necessary or
advisable to accomplish the purposes of this Section 3.02, which appointment is
irrevocable and coupled with an interest.
ARTICLE IV
Payments
SECTION 4.01. Payment Over. Until the Discharge of Senior Obligations has
occurred, all proceeds of any Debt Enforcement Action or Collateral Enforcement
Action received by the Junior Creditor, and any Collateral, or any proceeds
thereof or payment with respect thereto (together with assets or proceeds
subject to any Prohibited Junior Lien), received by the Junior Creditor in
connection with any Disposition of, or collection on, such Collateral


7
    

--------------------------------------------------------------------------------





upon the enforcement or the exercise of any right or remedy (including any right
of setoff) with respect to the Collateral, or in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation), in
each case shall be segregated and held in trust and, upon the earliest to occur
of (x) written request by Senior Agent and (y) Junior Creditor’s actual
knowledge that it is required to pay over such amount to the Senior Agent in
accordance with this Section 4.01, shall forthwith be transferred or paid over
to the Senior Agent for the benefit of the Senior Secured Parties in the same
form as received, together with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. Until the Discharge of Senior
Obligations occurs, the Junior Creditor hereby appoints the Senior Agent, and
any officer or agent of the Senior Agent, with full power of substitution, the
attorney-in-fact of the Junior Creditor for the purpose of carrying out the
provisions of this Section 4.01 and taking any action and executing any
instrument that the Senior Agent may deem necessary or advisable to accomplish
the purposes of this Section 4.01, which appointment is irrevocable and coupled
with an interest.
SECTION 4.02. Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Senior Priority Lien
encumbering any Collateral is not enforceable for any reason, then the Junior
Creditor agrees that any distribution or recovery they may receive with respect
to, or allocable to, the value of the assets intended to constitute such
Collateral or any proceeds thereof shall (for so long as the Discharge of Senior
Obligations has not occurred) be segregated and held in trust and, upon the
earliest to occur of (x) written request by Senior Agent and (y) Junior
Creditor’s actual knowledge that it is required to pay over such amount to the
Senior Agent in accordance with this Section 4.02, shall forthwith be paid over
to the Senior Agent for the benefit of the Senior Secured Parties in the same
form as received without recourse, representation or warranty (other than a
representation of the Junior Creditor that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct until such time as the Discharge of Senior
Obligations has occurred. Until the Discharge of Senior Obligations occurs, the
Junior Creditor hereby appoints the Senior Agent, and any officer or agent of
the Senior Agent, with full power of substitution, the attorney-in-fact of the
Junior Creditor for the purpose of carrying out the provisions of this
Section 4.02 and taking any action and executing any instrument that the Senior
Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.02, which appointment is irrevocable and coupled with an interest.
ARTICLE V
Insolvency or Liquidation Proceedings
SECTION 5.01. General.
(a) Until the Discharge of Senior Obligations has occurred, the Senior Secured
Parties shall first be entitled to receive payment in full of all amounts due on
or in respect of such Senior Obligations or provision shall be made for such
amount in cash or other payments satisfactory to the Senior Agent, before the
Junior Creditor shall be entitled to receive any payment with respect to the
Junior Obligations, in the event of any distribution to creditors of a Grantor
in (i) any Insolvency or Liquidation Proceedings relating to such Grantor or its
property; or (ii) any marshalling of such Grantor's assets and liabilities in
furtherance of the foregoing.


8
    

--------------------------------------------------------------------------------





(b) Any payment or distribution in any Insolvency or Liquidation Proceeding,
whether in cash, securities or other property that would but for this Agreement
be payable to the Junior Creditor will be paid directly to the Senior Agent to
pay the Senior Obligations, in accordance with the priorities among the Senior
Secured Parties until the Discharge of Senior Obligations has occurred. The
Junior Creditor irrevocably authorizes, empowers and directs any debtor, debtor
in possession, receiver, trustee, liquidator, custodian, conservator or other
person having such authority to pay or otherwise deliver to the Senior Agent all
such payments or distributions resulting from any such Insolvency or Liquidation
Proceeding. The Junior Creditor irrevocably authorizes and empowers the Senior
Agent to demand, sue for, collect and receive all such payments and
distributions, and the Junior Creditor hereby irrevocably appoints the Senior
Agent as the agent and attorney-in-fact of the Junior Creditor solely for such
limited purpose.
(c) Until the Discharge of Senior Obligations, the Junior Creditor will not
assert, without the prior written consent of the Senior Agent, any claim,
motion, objection or argument in respect of any Collateral in connection with
any Insolvency or Liquidation Proceeding to the extent that such claim, motion,
objection or argument is inconsistent with this Agreement.
(d) In connection with any Insolvency or Liquidation Proceeding, the Junior
Creditor agrees that it will not initiate, prosecute, encourage or assist any
person in initiating or prosecuting any claim, action or other proceeding (i)
contesting or challenging any collection, enforcement, disposition, acceptance
or other remedial action with respect to the Collateral by the Senior Agent or
any Senior Secured Party to the extent related to satisfying any Senior
Obligations, or (ii) asserting any claims which any Grantor may hold with
respect to the Senior Agent, any Senior Secured Party or the Senior Obligations.
(e) The Junior Creditor may file any pleadings, objections, motions or
agreements asserting rights or interests available to unsecured creditors of any
Grantor under or in connection with any Insolvency or Liquidation Proceeding to
the extent not inconsistent with this Agreement; provided that, if no proof of
claim is filed in any Insolvency or Liquidation Proceeding with respect to any
Junior Obligations by the fifth Business Day prior to the bar date for any such
proof of claim, the Senior Agent may, after notice to the Junior Creditor or
other representative, file such a proof of claim on behalf of the Junior
Creditor, and Junior Creditor hereby irrevocably appoints the Senior Agent as
its agent and attorney-in-fact solely for such limited purpose.
SECTION 5.02. Finance and Sale Matters. Until the Discharge of Senior
Obligations has occurred, the Junior Creditor agrees that, in the event of any
Insolvency or Liquidation Proceeding, the Junior Creditor:
(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the Senior Agent shall oppose or object to
such use of cash collateral;
(ii) in connection with the use of cash collateral as described in clause (i)
above or any post-petition financing, whether provided by the Senior Secured
Parties or any other Person, under Section 364 of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law (a “DIP Financing”), and if the
Junior Creditor is the beneficiary of a Prohibited Junior Lien, will not request
adequate protection or any other relief in connection with such use of cash
collateral or DIP Financing;


9
    

--------------------------------------------------------------------------------





(iii) if the Junior Creditor is the beneficiary of a Prohibited Junior Lien,
will not oppose or object to any Disposition of any Collateral free and clear of
the Prohibited Junior Liens or other claims under Section 363 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law, if the Senior
Agent shall consent to such Disposition; and
(iv) will not contest, or support any other Person in contesting, (i) any
request by the Senior Agent or any other Senior Secured Party for adequate
protection related to the Senior Obligations or (ii) any objection, based on a
claim of a lack of adequate protection, by the Senior Agent or any other Senior
Secured Party related to the Senior Obligations, to any motion, relief, action
or proceeding.
SECTION 5.03. Relief from the Automatic Stay. The Junior Creditor agrees that,
so long as the Discharge of Senior Obligations has not occurred, the Junior
Creditor shall not, without the prior written consent of the Senior Agent, seek
or request relief from or modification of the automatic stay or any other stay
in any Insolvency or Liquidation Proceeding in respect of any part of the
Collateral, any proceeds thereof or any Prohibited Junior Lien.
SECTION 5.04. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan on account of both the
Senior Obligations and the Junior Obligations, then, to the extent the debt
obligations distributed on account of the Senior Obligations and on account of
the Junior Obligations are secured by Liens upon the same assets or property,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.
SECTION 5.05. Post-Petition Interest. The Junior Creditor agrees that, if the
Junior Creditor is the beneficiary of any Prohibited Junior Lien, then the
Junior Creditor shall not oppose or seek to challenge any claim by the Senior
Agent or any other Senior Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Senior Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Senior Priority
Liens (it being understood and agreed that such value shall be determined
without regard to the existence of any Prohibited Junior Liens on the
Collateral).
SECTION 5.06. Certain Waivers by the Junior Creditor. The Junior Creditor waives
any claim the Junior Creditor may hereafter have against any Senior Secured
Party arising out of (a) the election by any Senior Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law, (b) any use of cash collateral or
financing arrangement, or any grant of a security interest in the Collateral, in
any Insolvency or Liquidation Proceeding, or (b) any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code.
SECTION 5.07. Certain Voting Matters. Each of the Senior Agent, on behalf of the
Senior Secured Parties, and the Junior Creditor agrees that, without the written
consent of the other, it will not seek to vote with the other as a single class
in connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding.


10
    

--------------------------------------------------------------------------------





ARTICLE VI

Other Agreements
SECTION 6.01. Matters Relating to Loan Documents. (a) The Senior Loan Documents
may be amended, restated, supplemented or otherwise modified in accordance with
their terms, and the Indebtedness under the Senior Credit Agreement may be
Refinanced, in each case, without the consent of the Junior Creditor. The Junior
Creditor hereby agrees that the Senior Secured Parties shall have absolute power
and discretion, without notice to the Junior Creditor, to deal in any manner
with the Senior Obligations, including, but not limited to, demanding payment of
interest, costs and expenses payable by any Grantor to the Senior Secured
Parties, and any security and guaranties therefor including, but not limited to,
release, surrender, extension, renewal, acceleration, compromise, or
substitution. The Junior Creditor hereby waives and agrees not to assert against
any Senior Secured Party any rights that a guarantor or surety could exercise,
including without limitation any and all rights to notice of the creation,
renewal, extension, modification, compromise or release of any of the Senior
Obligations or any collateral therefor or guaranties thereof, in whole or in
part; but nothing in this Agreement or in the Subordinated Promissory Note shall
constitute the Junior Creditor as a guarantor or surety of the Senior
Obligations or any portion thereof. If, at any time hereafter, the Senior
Secured Parties shall, in their own judgment, determine to discontinue the
extension of credit to or on behalf of the Co-Borrowers in accordance with the
Senior Loan Documents or the applicable documents related to such Senior
Obligations, then the Senior Secured Parties may do so without any notice to,
and without any consent from, the Junior Creditor. Any provision of any
document, instrument or agreement evidencing, securing or otherwise relating to
the Junior Obligations purporting to limit or restrict in any way any Grantor’s
ability to enter into any agreement with any Senior Secured Party to amend or
modify any document, instrument or agreement evidencing, securing or otherwise
relating to the Senior Obligations shall be deemed of no force or effect.
(b) Without the prior written consent of the Senior Agent, no Junior Loan
Document may be amended, restated, supplemented or otherwise modified, or
entered into, to the extent such amendment, restatement, supplement or
modification, or the terms of such new Junior Loan Document, would
(i) contravene the provisions of this Agreement, (ii) increase the interest rate
under the Junior Loan Documents (excluding increases resulting from the accrual
of interest at the default rate as provided in the Junior Loan Documents as in
effect on the date hereof), (iii) add or increase any fees, (iv) change to
earlier dates any scheduled dates for payment of principal or of interest on
Indebtedness under the Junior Loan Documents, (v) change the redemption,
prepayment or defeasance provisions set forth in the Junior Loan Documents,
(vi) grant or permit any Prohibited Junior Liens, (vii) change the Conversion
provisions set forth in the Junior Loan Documents or (viii) otherwise increase
the obligations of any Grantor or confer additional rights on the Junior
Creditor in a manner adverse to the Senior Secured Parties.
(c) Each of Parent, Spark HoldCo and the Junior Creditor agrees that the
Subordinated Promissory Note shall contain provisions referring to the junior
nature of the obligations arising thereunder as approved by the Senior Agent,
which approval shall not be unreasonably withheld or delayed.
SECTION 6.02. Effect of Refinancing of Indebtedness under Senior Loan Documents.
If, substantially contemporaneously with the Discharge of Senior Obligations,
the Co-Borrowers


11
    

--------------------------------------------------------------------------------





Refinance any Indebtedness outstanding under the Senior Loan Documents and
provided that (a) such Refinancing is permitted hereby and (b) the Co-Borrowers
give to the Junior Creditor written notice (the “Refinancing Notice”) electing
the application of the provisions of this Section 6.02 to such Refinancing
Indebtedness, then (i) such Discharge of Senior Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement, (ii) such
Refinancing Indebtedness and all other obligations under the loan documents
evidencing such Indebtedness (the “New Senior Obligations”) shall automatically
be treated as Senior Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, (iii) the credit agreement and the other loan documents evidencing
such Refinancing Indebtedness (the “New Senior Loan Documents”) shall
automatically be treated as the Senior Credit Agreement and the Senior Loan
Documents and, in the case of New Senior Loan Documents that are security
documents, as the Senior Security Documents for all purposes of this Agreement,
(iv) the administrative agent and collateral agent under the New Senior Loan
Documents (the “New Senior Agent”) shall be deemed to be the Senior Agent for
all purposes of this Agreement and (v) the lenders under the New Senior Loan
Documents shall be deemed to be the Senior Lenders for all purposes of this
Agreement. Upon receipt of a Refinancing Notice, which notice shall include the
identity of the New Senior Agent, the Junior Creditor shall promptly enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Co-Borrowers or such New Senior Agent may reasonably request
in order to provide to the New Senior Agent the rights and powers contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement. The Co-Borrowers shall cause the agreement, document or instrument
pursuant to which the New Senior Agent is appointed to provide that the New
Senior Agent agrees to be bound by the terms of this Agreement.
SECTION 6.03. No Waiver by Senior Secured Parties. Nothing contained herein
shall prohibit or in any way limit the Senior Agent or any other Senior Secured
Party from opposing, challenging or objecting to, in any Insolvency or
Liquidation Proceeding or otherwise, any action taken, or any claim made, by the
Junior Creditor, including any request by the Junior Creditor for adequate
protection (if the Junior Creditor is the beneficiary of a Prohibited Junior
Lien) or any exercise by the Junior Creditor of any of its rights and remedies
under the Junior Loan Documents or otherwise.
SECTION 6.04. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the Senior Obligations
previously made shall be rescinded for any reason whatsoever, then the Senior
Obligations shall be reinstated to the extent of the amount so rescinded and, if
theretofore terminated, this Agreement shall be reinstated in full force and
effect and such prior termination shall not diminish, release, discharge, impair
or otherwise affect the Lien priorities and the relative rights and obligations
of the Senior Secured Parties and the Junior Creditor provided for herein.
SECTION 6.05. Further Assurances. Each of the Senior Agent, for itself and on
behalf of the other Senior Secured Parties, and the Junior Creditor and each
Grantor party hereto, for itself and on behalf of its subsidiaries, agrees that
it will execute, or will cause to be executed, any and all further documents,
agreements and instruments, and take all such further actions, as may be
required under any applicable law, or which the Senior Agent or the Junior
Creditor may reasonably request, to effectuate the terms of this Agreement,
including the relative Lien priorities provided for herein.


12
    

--------------------------------------------------------------------------------





ARTICLE VII

Representations and Warranties
SECTION 7.01. Representations and Warranties of Each Party. Each of the Senior
Agent, Junior Creditor and the Grantors represents and warrants to the other
parties hereto as follows:
(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
(b) This Agreement has been duly executed and delivered by such party and,
assuming the due authorization, execution and delivery by the other parties
hereto, constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms, except as such enforceability against
such party may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and subject, as to enforceability, to legal
principles of general applicability governing the availability of equitable
remedies, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any indenture, agreement
or other instrument binding upon such party.
ARTICLE VIII

No Reliance; No Liability; Obligations Absolute; Waivers
SECTION 8.01. No Reliance; Information. The Senior Agent, for itself and on
behalf of the Senior Secured Parties, and the Junior Creditor each hereby
acknowledges that (a) it and such Senior Secured Party have, independently and
without reliance upon, in the case of the Senior Secured Parties, the Junior
Creditor and, in the case of the Junior Creditor, any Senior Secured Party, and
based on such documents and information as they have deemed appropriate, made
their own credit analysis and decision to enter into the Senior Loan Documents
and Junior Loan Documents, as applicable, to which they are party and (b) it and
such Senior Secured Party or Junior Creditor will, independently and without
reliance upon, in the case of the Senior Secured Parties, the Junior Creditor
and, in the case of the Junior Creditor, any Senior Secured Party, and based on
such documents and information as they shall from time to time deem appropriate,
continue to make their own credit decision in taking or not taking any action
under this Agreement or any other Loan Document to which they are party. The
Senior Secured Parties and the Junior Creditor shall have no duty to disclose to
the Junior Creditor or to any Senior Secured Party, respectively, any
information relating to the Grantors, or any other circumstance bearing upon the
risk of nonpayment of any of the Senior Obligations or the Junior Obligations,
as the case may be, that is known or becomes known to any of them or any of
their Affiliates. In


13
    

--------------------------------------------------------------------------------





the event any Senior Secured Party or the Junior Creditor, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, the Junior Creditor or any Senior Secured Party,
it shall be under no obligation (i) to make, and shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.
SECTION 8.02. No Warranties or Liability. (a) The Junior Creditor acknowledges
and agrees that neither the Senior Agent nor any other Senior Secured Party has
made any express or implied representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Senior Loan Documents, any Swap Contract, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Senior Agent,
on behalf of the Senior Secured Parties, acknowledges and agrees that the Junior
Creditor has not made any express or implied representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Junior Loan Documents.
(b) The Junior Creditor agrees that no Senior Secured Party shall have any
liability to the Junior Creditor, and hereby waives any claim against any Senior
Secured Party, arising out of any and all actions which the Senior Agent or the
other Senior Secured Parties may take or permit or omit to take with respect to
(i) the Senior Loan Documents, (ii) the Senior Obligations or (iii) the
Collateral.
SECTION 8.03. Obligations Absolute. The priorities provided for herein and the
respective rights, interests, agreements and obligations hereunder of the Senior
Agent and the other Senior Secured Parties and the Junior Creditor shall remain
in full force and effect irrespective of:
(a) any lack of validity or enforceability of any Loan Document or any Swap
Contract;
(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 6.01(a), the
Refinancing of), all or any portion of the Senior Obligations, it being
specifically acknowledged that a portion of the Senior Obligations consists or
may consist of Indebtedness that is revolving in nature, and the amount thereof
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed;
(c) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Obligations;
(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Senior Loan Document, any Swap Contract or any Junior Loan
Document;
(e) the securing of any Senior Obligations or Junior Obligations with any
additional collateral or Guarantees (provided that nothing herein shall be
construed as a consent to a Prohibited Junior Lien), or any exchange, release,
voiding, avoidance or non‑perfection of any security interest in any Collateral
or any other collateral or any release of any Guaranty securing any Senior
Obligations or Junior Obligations; or


14
    

--------------------------------------------------------------------------------





(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Senior Obligations or this
Agreement, or the Junior Creditor in respect of this Agreement.
SECTION 8.04. Waivers. Neither the Senior Agent nor any of the Senior Secured
Parties shall have any liability whatsoever to the Junior Creditor with respect
to, and the Junior Creditor waives any claim or defense which the Junior
Creditor may now or hereafter have against any Senior Secured Party arising out
of or relating to any of the Junior Obligations, including but not limited to,
any claim or defense arising out of or relating to: (a) any and all actions
which the Senior Agent or any Senior Secured Party takes or omits to take
(including, without limitation, actions with respect to the creation, perfection
or continuation of Liens in any Collateral, actions with respect to the
occurrence of any Default or Event of Default, actions with respect to the
foreclosure upon, sale, release of, depreciation of or failure to realize upon
any of such Collateral, and actions with respect to the collection of any claim
for all or any part of the Senior Obligations from any account debtor, guarantor
or any other Person) with respect to the Senior Obligations or the valuation,
use, protection or release of any Collateral now or hereafter securing same;
(b) any right, now or hereafter existing, to require the Senior Agent or any
Senior Secured Party to proceed against or exhaust any Collateral or to marshal
any assets in favor of the Junior Creditor; (c) any notice of the incurrence or
increase of Senior Obligations, it being understood that the Senior Agent or
Senior Secured Parties may make advances now or hereafter relating to the Senior
Obligations, without notice to or authorization from the Junior Creditor, in
reliance upon the agreements set forth in this Agreement; (d) any defense based
upon or arising by reason of (i) any disability or other defense of any Grantor
or any other Person; or (ii) any lack of authority of any agent or any other
Person acting or purporting to act on behalf of any Grantor or the Junior
Creditor; or (c) any failure by the Senior Agent or the Senior Secured Parties
to properly perfect any Lien in any asset of any Grantor or any other Person. In
addition, if any Senior Secured Party sells or otherwise disposes of any
collateral, the Junior Creditor agrees that such Senior Secured Party shall be
entitled to do so “AS-IS, WHERE-IS” without recourse or warranty or
representation of any kind. Furthermore, the Junior Creditor expressly waives
all notice of the acceptance by any Senior Secured Party of the subordination
and other provisions of this Agreement and all other notices not specifically
required pursuant to the terms of this Agreement whatsoever, and the Junior
Creditor expressly consents to reliance by the Senior Secured Parties upon the
subordination and other agreements as herein provided.
SECTION 8.05. Reliance. The Junior Creditor acknowledges that, in accepting the
subordinated claim provided for herein, it did not and is not relying in any way
upon the extensions of credit by the Senior Secured Parties to any Grantor. All
of the Senior Obligations (and any commitments in respect of such Senior
Obligations) shall be deemed to have been made or incurred in reliance upon, or
in contemplation of, the subordination terms of this Agreement. All rights,
powers and remedies hereunder shall apply to all past, present and future Senior
Obligations and commitments with respect thereto, including under successive
transactions, any of which may continue, renew, increase, decrease or from time
to time create new Senior Obligations and notwithstanding that from time to time
the Discharge of Senior Obligations may have occurred.


15
    

--------------------------------------------------------------------------------





ARTICLE IX

Miscellaneous
SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(a) if to the Parent, a Co-Borrower or any other Grantor, to the Parent or care
of the Parent at the Parent’s address for notices set forth in the Senior Credit
Agreement; and
(b) if to the Senior Agent to Coӧperatieve Rabobank U.A., New York Branch at
Rabobank Loan Syndications, 245 Park Avenue, New York, NY 10167, Attention: Loan
Syndications; Telecopy No. (212) 808-2578; Telephone No. (212) 916-7974; Email:
syndications.ny@rabobank.com; with a copy to: Jasvir.sihra@rabobank.com; and
(c) if to the Junior Creditor, to [Name], [Address], Attn: [__], Facsimile:
[__].
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, and (ii) sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient), in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01.
SECTION 9.02. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Senior Loan
Documents or Junior Loan Documents, as the case may be, the provisions of this
Agreement shall control.
SECTION 9.03. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. The Junior Creditor hereby waives any and
all rights the Junior Creditor may now or hereafter have under applicable law to
revoke or challenge the validity of this Agreement or any of the provisions of
this Agreement.
SECTION 9.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


16
    

--------------------------------------------------------------------------------





SECTION 9.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.05, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Senior Agent and the Junior Creditor; provided that no such agreement
shall amend, modify or otherwise affect the rights or obligations of any Grantor
without such Person’s prior written consent.
SECTION 9.06. Subrogation.
(a) The Junior Creditor hereby agrees not to assert any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of Senior
Obligations has occurred; provided, however, that, as between the Co-Borrowers
and the other Grantors, on the one hand, and the Junior Creditor, on the other
hand, any such payment that is paid over to the Senior Agent pursuant to this
Agreement shall be deemed not to reduce any of the Junior Obligations unless and
until the Senior Agent delivers any such payment to the Junior Creditor.
(b) The Junior Creditor hereby agrees not to assert any right of subrogation it
may have or otherwise acquire as a result, and solely to the extent, of the
repayment (by the Co-Borrowers or otherwise) of outstanding Senior Obligations
with proceeds of loans made under the Subordinated Promissory Note.
SECTION 9.07. Applicable Law. This Agreement shall be construed in accordance
with, and this Agreement, and all matters arising out of or relating in any way
whatsoever to this Agreement (whether in contract, tort, or otherwise) shall be
governed by, the law of the State of New York, other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5-1401 of the General Obligation Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.
SECTION 9.08. Submission to Jurisdiction. The Junior Creditor and each Grantor
party hereto hereby irrevocably and unconditionally agrees that it shall not
commence any action, litigation, or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, in any
way relating to this Agreement or the transactions relating hereto or thereto,
in any forum other than the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and each of the parties
hereto hereby irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action,
litigation, or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive


17
    

--------------------------------------------------------------------------------





and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right
that the Senior Creditor may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction. Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in this section Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. The Senior Agent irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address set forth in Section 9.01, and
the Junior Creditor irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to it
c/o [__]. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable law.


SECTION 9.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.10. Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Senior Agent, the other Senior
Secured Parties and the Junior Creditor and each of their respective successors
and permitted assigns, all of whom are intended to be bound by, and to be third
party beneficiaries of, this Agreement. No other Person (including any Grantor)
shall have or be entitled to assert rights or benefits hereunder.
SECTION 9.11. Specific Performance. Senior Agent has the right to seek specific
performance of this Agreement and the Junior Creditor hereby irrevocably waives
any defense based on the adequacy of a remedy at law to bar the remedy of
specific performance in any action which may be brought by the Senior Agent or
any other Senior Secured Party.
SECTION 9.12. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed counterpart of a signature page of this


18
    

--------------------------------------------------------------------------------





Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.14. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Secured Parties, on the one hand, and the Junior
Creditor, on the other hand. No other Person shall have any rights or
obligations hereunder, except as expressly provided in this Agreement as to any
Grantor, and no Person (other than the Senior Secured Parties and the Junior
Creditor, and the Grantors to the extent expressly provided herein), may rely on
the terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Senior Obligations as and when the same shall become due and payable in
accordance with their terms.


[Remainder of this page intentionally left blank. Signature pages follow.]




19
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
PARENT

SPARK ENERGY, INC.


By:    
Name:
Title:


CO-BORROWERS

SPARK HOLDCO, LLC


By:    
Name:
Title:


SPARK ENERGY, LLC


By:    
Name:
Title:


SPARK ENERGY GAS, LLC


By:    
Name:
Title:




[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------





CENSTAR ENERGY CORP


By:    
Name:
Title:


CENSTAR OPERATING COMPANY, LLC


By:    
Name:
Title:






OASIS POWER, LLC


By:    
Name:
Title:


OASIS POWER HOLDINGS, LLC


By:    
Name:
Title:


ELECTRICITY MAINE, LLC


By:    
Name:
Title:


[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------





ELECTRICITY N.H., LLC


By:    
Name:
Title:


PROVIDER POWER MASS, LLC


By:    
Name:
Title:


MAJOR ENERGY SERVICES


By:    
Name:
Title:


MAJOR ENERGY ELECTRIC SERVICES


By:    
Name:
Title:




RESPOND POWER LLC


By:    
Name:
Title:




[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------





PERIGEE ENERGY, LLC


By:    
Name:
Title:




[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------





SENIOR AGENT

COӦPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent


By:    
Name:    
Title:    




[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------





JUNIOR CREDITOR


[__]


By:    
Name:    
Title:        






[SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT]